10.

Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 1 of 190

APPENDIX OF UNPUBLISHED OPINIONS

Bognet v. Secretary of the Commonwealth of Pa., --- F.3d ---,
2020 WL 6686120 (3d. Cir. Nov. 13, 2020)

In re Canvassing Observation Appeal, --- A.3d ---, 2020 WL 6737895
(Pa. Nov. 17, 2020)

Conklin v. Anthou, No. 10-2501, 2012 WL 124989 (M.D. Pa. Jan. 17, 2012)

Donald J. Trump for President, Inc. v. Boockvar, --- F. Supp.3d---, 2020
WL 5997680 (W.D. Pa. Oct. 10, 2020)

Donald J. Trump for President v. Bullock, --- F. Supp. 3d ---, No. CV-20-66-
H-DLC, 2020 WL 5810556 (D. Mont. Sept. 30, 2020)

Inre November 3, 2020 Gen. Election, No. 149 MM 2020, 2020 WL
6252803 (Pa. Oct. 23, 2020).

Pa. Voters Alliance v. Centre Cnty., No. 4:20-CV-1761, 2020 WL 6158309
(M.D. Pa. Oct. 21, 2020)

Paher v. Cegavske, No. 20-243, 2020 WL 2748301 (D. Nev. May 27, 2020)

Shavei-Tzion v. Cadles of Grassy Meadows, Inc., LLC, No. 3:17-0973, 2017
WL 2463171 (M.D. Pa. June 7, 2017)

Tex. League of United Latin Am. Citizens v. Hughs, --- F.3d ----, 2020 WL
6023310 (5th Cir. Oct. 12, 2020)
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 2 of 190
Bognet v. Sastry. 2ontrohwéalth-dfl¥eihsyDasiapRe Abd 9 (a02d;iled 11/20/20 Page 3 of 190

 

2020 WL 6686120

2020 WL 6686120
Only the Westlaw citation is currently available.
United States Court of Appeals, Third Circuit.

Jim BOGNET, Donald K. Miller,
Debra Miller, Alan Clark, ~
Jennifer Clark, Appellants
v.

SECRETARY COMMONWEALTH OF
PENNSYLVANIA; Adams County Board
of Elections; Allegheny County Board
of Elections; Armstrong County Board
of Elections; Beaver County Board
of Elections; Bedford County Board
of Elections; Berks County Board of
Elections; Blair County Board of Elections;
Bradford County Board of Elections;
Bucks County Board of Elections; Butler
County Board of Elections; Cambria
County Board of Elections; Cameron
County Board of Elections; Carbon County
Board of Elections; Centre County Board
of Elections; Chester County Board
of Elections; Clarion County Board of
Elections; Clearfield County Board of
Elections; Clinton County Board of
Elections; Columbia County Board of
Elections; Crawford County Board of
Elections; Cumberland County Board
of Elections; Dauphin County Board of
Elections; Delaware County Board of
Elections; Elk County Board of Elections;
Erie County Board of Elections; Fayette
County Board of Elections; Forest County
Board of Elections; Franklin County
Board of Elections; Fulton County Board
of Elections; Greene County Board of
Elections; Huntingdon County Board

of Elections; Indiana County Board
of Elections; Jefferson County Board
of Elections; Juniata County Board of
Elections; Lackawanna County Board
of Elections; Lancaster County Board
‘of Elections; ‘Lawrence County Board
of Elections; Lebanon County Board
of Elections; Lehigh County Board of
Elections; Luzerne County Board of
Elections; Lycoming County Board
of Elections; Mckean County Board
of Elections; Mercer County Board
of Elections; Mifflin County Board of
Elections; Monroe County Board of
Elections; Montgomery County Board
of Elections; Montour County Board
of Elections; Northampton County
Board of Elections; Northumberland
County Board of Elections; Perry County
Board of Elections; Philadelphia County
Board of Elections; Pike County Board
of Elections; Potter County Board of
Elections; Schuylkill County Board
of Elections; Snyder County Board of
Elections; Somerset County Board of
Elections; Sullivan County Board of
Elections; Susquehanna County Board of
Elections; Tioga County Board of Elections;
Union County Board of Elections; Venango
County Board of Elections; Warren County
Board of Elections; Washington County
Board of Elections; Wayne County Board
of Elections; Westmoreland County Board
of Elections; Wyoming County Board of
Elections; York County Board of Elections
Democratic National
Committee, Intervenor

 

WESTLOW © 2020 Thomson Reuters. No claim to original US. Government Works.
Bognet v. SeGSfary:CoiriivohWeahh -dviReihsyWania MeR8d SO fo2dyiled 11/20/20 Page 4 of 190

 

2020 WL 6686120

No. 20-3214
|
Submitted Pursuant to Third Circuit
L.A.R. 34.1(a) November 9, 2020
|

(Filed: November 13, 2020)

Synopsis

Background: Voters and congressional candidate brought
action against Secretary of Commonwealth of Pennsylvania
and county boards of elections, seeking to enjoin the counting
of mail-in ballots received during the three-day extension
of the ballot-receipt deadline ordered by the Pennsylvania
Supreme Court, and seeking a declaration that the extension
period and presumption of timeliness was unconstitutional.
The United States District Court for the Western District
of Pennsylvania, Kim R. Gibson, Senior District Judge,
2020 WL 6323121, denied voters' and candidate's motion
for a temporary restraining order (TRO) and preliminary
injunction. Voters and candidate appealed.

Holdings: The Court of Appeals, Smith, Chief Judge, held
that:

[1] the District Court's order was immediately appealable;

[2] voters and candidate lacked standing to bring action
alleging violation of Constitution's Elections Clause and
Electors Clause;

[3] voters lacked concrete injury for their alleged harm of vote
dilution, and thus voters did not have standing for such claim;

[4] voters lacked particularized injury for their alleged harm
of vote dilution, and thus voters did not have standing for such
claim;

[5] voters failed to allege legally cognizable “preferred class,”
for purposes of standing to claim equal protection violation;

[6] alleged harm from presumption of timeliness was
hypothetical or conjectural, and thus voters did not have
standing to challenge presumption; and

[7] voters and candidate were not entitled to receive injunction
so close to election.

Affirmed.

West Headnotes (45)

[i]

[2]

[3]

[4]

[5]

| Election,Law &

The Elections Clause effectively gives state
governments the default authority to regulate the
mechanics of federal elections, with Congress
retaining exclusive control to make or alter any

’ state's regulations. U.S. Const. art. 1, § 4, cl. 1.

Election Law <=

When exercised, the action of Congress under
the Elections Clause, so far as it extends
and conflicts with the regulations of a state,
necessarily supersedes them. U.S. Const. art. 1,
84, cl. 1.

Federal Courts <=

District court's order that denied voters' and
congressional candidate's request for temporary
restraining order (TRO) to prevent counting
of certain mail-in ballots in Pennsylvania
was immediately appealable, where order went
beyond simply ruling on TRO request, court
ruled on merits of request for injunctive relief
after parties filed supporting, opposing, and reply
briefs and after hearing arguments from parties
during 90-minute hearing, and order confirmed
that Commonwealth was to count mailed ballots.
28 ULS.C.A. § 1292(a)(1).

Federal Courts

Ordinarily, an order denying a temporary
restraining order (TRO) is not immediately
appealable.

Federal Courts ¢=

Review of a legal issue that does not require
resolution of any factual dispute is de novo.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Bognet v. $aGatary COniahmeateh Of Murs yRahH ERSd QO goagjlled 11/20/20 Page 5 of 190

 

2020 WL 6686120

[6]

[7]

[8]

[9]

[10]

[11]

Federal Courts <=

When reviewing a district court's denial of
a preliminary injunction, the appellate court
reviews the district court's findings of fact for
clear error, its conclusions of law de novo, and
the ultimate decision for an abuse of discretion.

Federal Civil Procedure

Derived from separation-of-powers principles,
the law of standing serves to prevent the judicial
process from being used to usurp the powers of
the political branches. U.S. Const. art. 3, § 2.

Federal Civil Procedure

To ensure that judges avoid rendering
impermissible advisory opinions, parties seeking
to invoke federal judicial power must first
establish their standing to do so. U.S. Const. art.

3, § 2.

Federal Civil Procedure =

Article [II standing doctrine means that to bring
suit, you—and you personally—must be injured,
and you must be injured in a way that concretely
impacts your own protected legal interests; if you
are complaining about something that does not
harm you--and does not harm you in a way that
is concrete—then you lack standing. U.S. Const.
art. 3, § 2.

Federal Civil Procedure @

Asticle III standing doctrine means that if the
injury that you claim is an injury that does no
specific harm to you, or if it depends on a harm
that may never happen, then you lack an injury
for which you may seek relief from a federal
court. U.S. Const. art. 3, § 2.

Federal Civil Procedure ¢=

The elements of Article III standing require a
plaintiff to have (1) suffered an injury in fact, (2)

[12]

[13]

[14]

[15]

[16]

that is fairly traceable to the challenged conduct
of the defendant, and (3) that is likely to be
redressed by a favorable judicial decision. U.S.
Const. art. 3, § 2.

Federal Civil Procedure =

To plead an injury in fact, as required for
Article III standing, the party invoking federal
jurisdiction must establish three sub-elements:
first, the invasion of a legally protected interest,
second, that the injury is both concrete and
particularized, and third, that the injury is actual
or imminent, not conjectural or hypothetical.
U.S. Const. art. 3, § 2.

Federal Civil Procedure 4

A concrete and particularized injury, as required
to plead the injury-in-fact element of Article III
standing, is an injury that affects the plaintiff in
a personal and individual way. U.S. Const. art. 3,
§ 2.

Federal Civil Procedure ¢=

When a plaintiff alleges future mjury, as part
of pleading an injury in fact to establish Article
Ill standing, such injury must be certainly
impending; allegations of possible future injury
simply are not enough. U.S. Const. art. 3, § 2.

Federal Civil Procedure ¢=

All elements of Article II standing must exist at
the time the complaint is filed. U.S. Const. art.
3,§2.

Election Law

Voters and congressional candidate lacked
standing to bring § 1983 action alleging that
counting of mail-in ballots received during
three-day extension of ballot-receipt deadline
ordered by Pennsylvania Supreme Court violated
Constitution's Elections Clause and Electors
Clause; relief under clauses would have no

 

WESTLAW © 2020 Thomson Reuters. No claim to original US, Government Works.

&
Bognet v. CASEY COA MORGANE SH MUR syne Sind NE

Ptd20apadyiled 11/20/20 Page 6 of 190

 

2020 WL 6686120

[17]

[18]

[19]

[20]

[21]

[22]

more directly benefited voters and candidate
than public at large, voters and candidate
lacked any relationship to state lawmaking
process, precluding them from suing over alleged
usurpation of General Assembly's rights, and
there was no hindrance to General Assembly's
ability to protect, its own interests. U.S. Const.
art. 1, § 4, cl. 1; U.S. Const. art. 2, § 1, cl. 2; 42
U.S.C.A. § 1983.

Federal Courts o=

Federal courts are not venues for plaintiffs to
assert a bare right to have the Government act in
accordance with law.

Federal Civil Procedure ¢=

When the alleged injury is undifferentiated and
common to all members of the public, courts
routinely dismiss such cases as generalized
grievances that cannot support Article I
standing. U.S. Const. art. 3, § 2.

Election Law «=

Private plaintiffs lack Article III standing to
sue for alleged injuries attributable to a state
government's violations of the Elections Clause.
U.S. Const. art. 1, § 4, cl. 1; U.S. Const. art. 3,

§ 2.

Federal Civil Procedure <=

Even a patty that meets Article III standing
requirements must ordinarily rest its claim for
relief on violation of its own rights, not those of
a third party. U.S. Const. art. 3, § 2.

Federal Civil Procedure ¢*

Prudential standing can suspend Article III's
general prohibition on a litigant's raising another
person's legal rights. U.S. Const. art. 3, § 2.

Federal Civil Procedure —

[23]

[24]

[25]

[26]

A plaintiff may assert the rights of another ifhe or
she has a close relationship with the person who
possesses the right and there is a hindrance to the
possessor's ability to protect his own interests.

Election Law «=

States have no inherent or reserved power over
federal elections.

Election Law

When deciding issues raised under the Elections
Clause, courts need not be concerned with
preserving a delicate balance between competing
sovereigns; either federal and state election law
operate harmoniously in a single procedural
scheme, or they do not—and the federal law
preempts state election law under the Elections
Clause. U.S. Const. art. 1, § 4, cl. 1.

Election Law c=

Voters who planned to vote in person lacked
concrete Equal Protection Clause injury for
their alleged harm of vote dilution attributable
to three-day extension of mail-in ballot-receipt
deadline ordered by Pennsylvania Supreme
Court, and thus voters did not have Article III
standing for such claim; only cognizable basis
for alleging dilution from “unlawful” counting
of invalid ballots was state law defining lawful
and unlawful ballot counting practices, which
was not a concrete harm as Equal Protection
Clause was concerned with votes being weighed
differently, and any alleged harm of vote dilution
that turned on federal illegality of deadline
extension was quintessentially abstract. US.
Const. art. 3, § 2; U.S. Const. Amend, 14.

Election Law &*

Federal law does not provide for when
or how ballot counting occurs; instead, the
Elections Clause delegates to each state's
lawmaking function the authority to prescribe
such procedural regulations applicable to federal
elections. U.S. Const. art. 1, § 4, cl. 1.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S.

Government Works.

2s
Bognet v. Sea Siary Commonwealth of Pennsyivanid, HOF Sa 20 (Baad) !'ed 11/20/20 Page 7 of 190

 

2020 WL 6686120

[27]

[28]

[29]

[30]

[34]

[32]

Election Law ¢

The Elections Clause's delegation to each
state's lawmaking function the authority to
prescribe procedural regulations applicable to
federal elections embraces all procedures which
experience shows are necessary in order to
enforce the fundamental right involved. U.S.
Const. art. 1, § 4, cl. 1.

Election Law

Congress exercises its power under the Elections
Clause to alter state election regulations only
if the state regime cannot operate harmoniously
with federal election laws in a single procedural
scheme. U.S. Const. art. 1, § 4, cl. 1.

Election Law —

Violation of state election laws by state officials
or other unidentified third parties is not always
amenable to a federal constitutional claim.

Constitutional Law ¢=

It was not intended by the Fourteenth
Amendment that all matters formerly within
the exclusive cognizance of the states should
become matters of national concern. U.S. Const.
Amend. 14.

Election Law <=

Vote dilution under the Equal Protection
Clause is concerned with votes being weighed.
differently. U.S. Const. Amend. 14.

Election Law &

Voters who planned to vote in person lacked
particularized Equal Protection Clause injury for
their alleged harm of vote dilution attributable
to three-day extension of mail-in ballot-receipt
deadline and presumption of timeliness ordered
by Pennsylvania Supreme Court, and thus voters

[33]

[34]

[35]

[36]

did not have Article IIT standing for such claim;
even though right to vote had been labeled
as “personal,” votes allegedly counted illegally
resulted in dilution suffered equally by all voters,
and no Pennsylvania voter's vote would have
counted for less than that of any other voter as
a result of deadline extension and presumption
of timeliness. U.S. Const. art. 3, § 2; U.S. Const.
Amend. 14.

Election Law ¢=

A vote cast by fraud or mailed in by the wrong
person through mistake, or otherwise counted
illegally, has a mathematical impact on the final
tally and thus on the proportional effect of
every vote, but no single voter is specifically
disadvantaged; such an alleged “dilution” is
suffered equally by all voters and is not
particularized for Article II] standing purposes.
U.S. Const. art. 3, § 2.

Election Law &

A voter who complains of gerrymandering, but
who does not live in a gerrymandered district,
asserts, for purposes of Article III standing, only
a generalized grievance against governmental
conduct of which he or she does not approve.
U.S. Const. art. 3, § 2.

Election Law o=

The key inquiry for Article III standing in an
equal protection claim is whether the alleged
violation of the right to vote arises from an
invidious classification—including those based
on race, sex, economic status, or place of
residence within a State—to which the plaintiff
is subject and in which the favored group has full
voting strength and the groups not in favor have
their votes discounted. U.S. Const. art. 3, § 2;
U.S. Const. Amend. 14.

Election Law ¢=

Voters who allege facts showing disadvantage
to themselves have Article [JI standing to

 

WESTLAW! © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Case 4:20-cv-02078-MWB Document 190-4

Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2020)

Filed 11/20/20 Page 8 of 190

 

2020 WL 6686120

[37]

[38]

[39]

[40]

[41]

bring an equal protection suit to remedy that
disadvantage, but a disadvantage to the plaintiff
exists only when the plaintiff is part of a group
of voters whose votes will be weighed differently
compared to another group. U.S. Const. art. 3, §
2; U.S. Const. Amend. 14.

Election Law ¢

Voters who planned to vote in person failed to
allege legally cognizable “preferred class,” for
purposes of claimed equa! protection violation
attributable to three-day extension of mail-
in ballot-receipt deadline and presumption of
timeliness ordered by Pennsylvania Supreme
Court, and thus voters did not have Article III
standing for such claim; deadline extension and
presumption applied to all voters, rather than
subset of “preferred” voters, and voters showed
no disadvantage to themselves that arose simply
by being separated into groupings. U.S. Const.
art. 3, § 2; U.S. Const. Amend. 14.

Constitutional Law <=

An equal protection claim will not lie by
conflating all persons not injured into a preferred
class receiving better treatment than the plaintiff.
U.S. Const. Amend. 14.

Election Law

The right of suffrage can be denied by a
debasement or dilution of the weight ofa citizen's
vote just as effectively as by wholly prohibiting
the free exercise of the franchise.

Federal Civil Procedure ¢=

A private citizen lacks a judicially cognizable
interest in the prosecution or nonprosecution of
another.

Federal Civil Procedure <=

[42}

[43]

[44]

[45]

A plaintiff lacks standing to complain about his
inability to commit crimes because no one has a
right to commit a crime.

Election Law ¢=

Alleged harm from votes counted solely
due to Pennsylvania Supreme Court's ordered
presumption of timeliness, which held that mail-
in ballots with missing or illegible postmarks
were presumed timely if received by deadline,
was hypothetical or conjectural, and thus voters
who planned to vote in person did not have
Article II[ standing for such equal protection
claim; presumption could have inflicted injury
on voters only if another voter violated law
by casting absentee ballot after Election Day,
illegally cast ballot did not bear legible postmark
and still arrived within three days of Election
Day, and ballot lacked sufficient indicia of its
untimeliness to overcome presumption, such that
ballot was ultimately counted. U.S. Const. art. 3,
§ 2; U.S. Const. Amend. 14.

Federal Civil Procedure <=

When determining Article III standing, a court
accepts allegations based on well-pleaded facts,
but it does not credit bald assertions that rest on
mere supposition. U.S. Const. art. 3, § 2.

Federal Civil Procedure ¢=

An Article III standing theory becomes more
speculative when it requires that independent
actors make decisions to act unlawfully. U.S.
Const. art. 3, § 2.

Election Law ¢=

Voters who planned to vote in person and
congressional candidate were not entitled to
receive injunction preventing enforcement of
Pennsylvania Supreme Court's extension of
ballot-receipt deadline and presumption of
timeliness for mail-in ballots, where injunction
was requested less than two weeks before
Election Day, and extension and presumption

 

WESTLAW © 2020 Thomson Reute

rs. No claim to original U.S. Government Works.
Bognet v. Seétatary CGiiNonwealth d¥ Mu synahid NEF Sd 20 oadyiled 11/20/20 Page 9 of 190

 

2020 WL 6686120

had been established nearly seven weeks before
Election Day, which may have informed some
voters' decisions about whether and when to
request mail-in ballots, as well as when and how
they cast or intended to cast them.

On Appeal from the United States District Court for the
Western District of Pennsylvania, District Court No. 3-20-
cv-00215, District Judge: Honorable Kim. R. Gibson

Attorneys and Law Firms

Brian W. Barnes, Peter A. Patterson, David H. Thompson,
Cooper & Kirk, 1523 New Hampshire Avenue, N.W.,
Washington, D.C. 20036, Counsel for Appellants

Mark A. Aronchick, Michele D. Hangley, Robert A. Wiygul,
Hangley Aronchick Segal Pudlin & Schiller, One Logan
Square, 18th & Cherry Streets, 27th Floor, Philadelphia, PA
19103, J. Bart DeLone, Sean A. Kirkpatrick, Keli M. Neary,
Office of Attorney General of Pennsylvania, Strawberry
Square, Harrisburg, PA 17120, Dimitrios Mavroudis, Jessica
Rickabaugh, Joe H. Tucker, Jr., Tucker Law Group, Ten Penn
Center, 1801 Market Street, Suite 2500, Philadelphia, PA
19103, Counsel Secretary Commonwealth of Pennsylvania

Elizabeth A. Dupuis, Molly E. Meachem, Babst Calland, 330
Innovation Boulevard, Suite 302, State College, PA 16803,
Counsel for Armstrong, Bedford, Blair, Centre Columbia,
Dauphin, Fayette, Huntingdon, Indiana,
Lawrence, Northumberland, Venango, and York County

Lackawanna,

Boards of Elections

Christine D. Steere, Deasey Mahoney & Valentini, 103
Chesley Drive, Lafayette Building, Suite 101, Media, PA
19063, Counsel for Berks County Board of Elections

Edward D. Rogers, Elizabeth V. Wingfield, Ballard Spahr,
1735 Market Street, 51st Floor, Philadelphia, PA 19103,
Counsel for Delaware County Board of Elections

Stephen B. Edwards, Frank J. Lavery, Jn, Andrew W.
Norfleet, Lavery Law, 225 Market Street, Suite 304, P.O. Box
1245, Harrisburg, PA 17108, Counsel for Franklin and Perry
County Boards of Elections

Thomas R. Shaffer, Glassmire & Shaffer Law Offices, 5 East
Third Street, P.O. Box 509, Coudersport, PA 16915, Counsel
for Potter County Board of Elections

Mare E. Elias, Uzoma Nkwonta, Courtney A. Elgart,
Perkins Coie, 700 13th Street, N.W. Suite 800, Washington, ,
D.C. 20005, Counsel for Intervenor Democratic National
Committee

Before: SMITH, Chief Judge, SHWARTZ and SCIRICA,
Circuit’ Judges ae

OPINION OF THE COURT
SMITH, Chief Judge.

*1 A share in the sovereignty of the state, which is
exercised by the citizens at large, in voting at elections is
one of the most important rights of the subject, and in a
republic ought to stand foremost in the estimation of the

law—Alexander Hamilton!

The year 2020 has brought the country unprecedented
challenges. The COVID-19 pandemic, which began early
this year and continues today, has caused immense loss and
vast disruption. As this is a presidential election year, the
pandemic has also presented unique challenges regarding
where and how citizens shall vote, as well as when and how
their ballots shall be tabulated, The appeal on which we now
rule stems from the disruption COVID-19 has wrought on
the national elections. We reach our decision, detailed below,
having carefully considered the full breadth of statutory
law and constitutional authority applicable to this unique
dispute over Pennsylvania election law. And we do so with
commitment to a proposition indisputable in our democratic
process: that the lawfully cast vote of every citizen must
count.

I. Background & Procedural History

A. The Elections and Presidential Electors Clause
[1] [2] The U.S. Constitution delegates to
“Legislature[s]” the authority to regulate the “Times,
Places and Manner of holding Elections for Senators and
Representatives,” subject to Congress's ability to “make or
alter such Regulations.” U.S. Const. art. I, § 4, cl. 1. This
provision is known as the “Elections Clause.” The Elections
Clause effectively gives state governments the “default”
authority to regulate the mechanics of federal elections,
Foster v. Love, 522 U.S. 67, 69, 118 S.Ct. 464, 139 L.Ed.2d
369 (1997), with Congress retaining “exclusive control” to
“make or alter” any state's regulations, Colegrove v. Green,

 

WESTLAYY © 2020 Thomson Reuters. No claim to original U.S. Government Works. i

state
Bognet v. CARS aty COMMAS Mt eins Ne Psd QO Boabyled 11/20/20 Page 10 of 190

 

2020 WL 6686120

328 U.S. 549, 554, 66 S.Ct. 1198, 90 L.Ed. 1432 (1946).
Congress has not often wielded this power but, “[w]hen
exercised, the action of Congress, so far as it extends
and conflicts with the regulations of the State, necessarily
supersedes them.” Ex Parte Siebold, 100 U.S. 371, 384, 399,
25 L.Ed. 717 (1879) (“[T]he Constitution and constitutional
laws of the [United States] are ... the supreme law of.the land;
and, when they conflict with the laws of the States, they are of
paramount authority and obligation.”). By statute, Congress
has set “[t]he Tuesday next after the 1st Monday in November,
in every even numbered year,” as the day for the election. 2
U.S.C. § 7.

Much like the Elections Clause, the “Electors Clause” of the
U.S. Constitution provides that “[e]ach State shall appoint,
in such Manner as the Legislature thereof may direct, a
Number of [Presidential] Electors.” U.S. Const. art. II, §
1, cl. 2. Congress can “determine the Time of chusing the
Electors, and the Day on which they shall give their Votes;
which Day shall be the same throughout the United States.”
U.S. Const. art. Il, § 1, cl. 4. Congress has set the time
for appointing electors as “the Tuesday next after the first
Monday in November, in every fourth year succeeding every
election of a President and Vice President.” 3 U.S.C. § 1.

*2 This year, both federal statutes dictate that the day for
the election was to fall on Tuesday, November 3 (“Election
Day”).

B. Pennsylvania's Election Code
In keeping with the Constitution's otherwise broad delegation
of authority to states to regulate the times, places, and manner
of holding federal elections, the Pennsylvania General
Assembly has enacted a comprehensive elections code. In
2019, the General Assembly passed Act 77, which (among
other things) established “no-excuse” absentee voting in

Pennsylvania” : all eligible voters in Pennsylvania may vote
by mail without the need to show their absence from their
voting district on the day of the election. 25 Pa. Stat. and Cons.
Stat. §§ 3150.11-3150.17. Under Act 77, “[alpplications for
mail-in ballots shall be processed if received not later than
five o'clock P.M. of the first Tuesday prior to the day of
any primary or election.” Jd. § 3150.12a(a). After Act 77, “a
completed absentee [or mail-in] ballot must be received in
the office of the county board of elections no later than eight
o'clock P.M. on the day of the primary or election” for that
vote to count. Id. §§ 3146.6(c), 3150.16(c).

C. The Pennsylvania Supreme Court Decision
Soon after Act 77's passage, Donald J. Trump for President,
Inc., the Republican National Committee (“RNC”), and
several Republican congressional candidates and voters
brought suit against Kathy Boockvar, Secretary of the
Commonwealth of Pennsylvania, and all of Pennsylvania's
county boards of elections. That suit, filed in the Western
District of Pennsylvania, alleged that Act 77's “no-excuse”
mail-in voting regime violated both the federal and
Pennsylvania constitutions. Donald J. Trump for Pres., Inc. v.
Boockvar, No. 2:20-cv-966, —— F.Supp.3d ——, , 2020
WL 4920952, at *1 (W.D. Pa. Aug. 23, 2020). Meanwhile,
the Pennsylvania Democratic Party and several Democratic

 

elected officials and congressional candidates filed suit in
Pennsylvania's Commonwealth Court, seeking declaratory
and injunctive relief related to statutory-interpretation issues
involving Act 77 and the Pennsylvania Election Code. See
Pa. Democratic Party v. Boockvar, —— Pa. , 238 A.3d
345, 352 (2020). Secretary Boockvar asked the Pennsylvania
Supreme Court to exercise extraordinary jurisdiction to allow

 

it to immediately consider the case, and her petition was
granted without objection. Jd. at 354-55.

Pending resolution of the Pennsylvania Supreme Court case,
Secretary Boockvar requested that the Western District of
Pennsylvania stay the federal case. Trump for Pres. v.
Boockvar, —— F.Supp.3d at , 2020 WL 4920952, at *1.
The District Court obliged and concluded that it would abstain
under Railroad Commission of Texas v. Pullman Co.,312 US.
496, 61 S.Ct. 643, 85 L.Ed. 97] (1941). See Trump for Pres.
y, Boockvar, —- F.Supp.3d at , 2020 WL 4920952, at
*21. The RNC then filed a motion for limited preliminary

 

 

injunctive relief asking that all mailed ballots be segregated,
but the District Court denied the motion, finding that the
plaintiffs’ harm had “not yet materialized in any actualized or
imminent way.” Donald J. Trump for Pres., Inc. v. Boockvar,
No. 2:20-cv-966, 2020 WL 5407748, at *1 (W.D. Pa. Sept.
8, 2020).

*3 With the federal case stayed, the state court matter
proceeded. The Pennsylvania Democratic Party argued that
a combination of the COVID-19 pandemic and U.S. Postal
Service (“USPS”) mail-delivery delays made it difficult for
absentee voters to timely return their ballots in the June 2020
Pennsylvania primary election. Pa. Democratic Party, 238
A.3d at 362. The Pennsylvania Democratic Party claimed
that this voter disenfranchisement violated the Pennsylvania

Constitution's Free and Equal Elections Clause, art I., § 53

 

WESTLAVY © 2020 Thomson Reuters. No claim to original U.S. Government Works. 8
Bognet v. CAPRA OrhMnaedics MPAs OMENe 3420: hoaby!ed 11/20/20 Page 11 of 190

 

2020 WL 6686120

and sought, among other things, a weeklong extension of the
deadline for receipt of ballots cast by Election Day in the
upcoming general election—the same deadline for the receipt
of ballots cast by servicemembers residing overseas. Id. at
353-54. Secretary Boockvar originally opposed the extension
deadline; she changed her position after receiving a letter
from USPS General Counsel which stated that Pennsylvania's
ballot deadlines were “incongruous with the Postal Service's
delivery standards,” and that to ensure that a ballot in
Pennsylvania would be received by 8:00 P.M. on Election
Day, the voter would need to mail it a full week in advance,
by October 27, which was also the deadline to apply for a
mail-in ballot. Jd. at 365-66; 25 Pa. Stat. and Cons. Stat. §
3150.12a(a). Secretary Boockvar accordingly recommended
a three-day extension to the received-by deadline. Pa.
Democratic Party, 238 A.3d at 364-65.

In a September 17, 2020 decision, the Pennsylvania Supreme
Court concluded that USPS's existing delivery standards
could not meet the timeline built into the Election Code and
that circumstances beyond voters’ control should not lead to
their disenfranchisement. Pa. Democratic Party, 238 A.3d
at 371. The Court accordingly held that the Pennsylvania
Constitution's Free and Equal Elections Clause required a
three-day extension of the ballot-receipt deadline for the
November 3 general election. Jd. at 371, 386-87. All ballots
postmarked by 8:00 P.M. on Election Day and received
by 5:00 P.M. on the Friday after Election Day, November
6, would be considered timely and counted (“Deadline
Extension”). Jd. at 386-87. Ballots postmarked or signed
after Election Day, November 3, would be rejected. Jd. If the
postmark on a ballot received before the November 6 deadline
was missing or illegible, the ballot would be presumed to be
timely unless “‘a preponderance of the evidence demonstrates
that it was mailed after Election Day” (“Presumption of
Timeliness’). Jd. Shortly after the ruling, Pennsylvania voters
were notified of the Deadline Extension and Presumption of
Timeliness.

D. Appeal to the U.S. Supreme Court, and This

Litigation
The Republican Party of Pennsylvania and several
intervenors, including the President pro tempore of the
Pennsylvania Senate, sought to challenge in the Supreme
Court of the United States the constitutionality of the
Pennsylvania Supreme Court's ruling. Because the November
election date was fast approaching, they filed an emergency
application for a stay of the Pennsylvania Supreme Court's
order pending review on the merits. The U.S. Supreme

Court denied the emergency stay request in a 4-4 decision.
Republican Party of Pa. v. Boockvar, No. 20A54, 592
U.S. ——, —— S.Ct. +—, —— L.Ed.2d , 2020 WL
6128193 (Oct. 19, 2020); Scarnati v. Boockvar, No. 20A53,
592 U.S. —-—, — S.Ct. » — LEd2d , 2020
WL 6128194 (Oct. 19, 2020). After denial of the stay, the
petitioners moved for expedited consideration of their petition

 

 

 

 

for cettiorari. In denying that motion, Justice Alito noted that,
per the Pennsylvania Attorney General, all county boards
of elections would segregate ballots received during the
Deadline Extension period from those received by 8:00 P.M.
on Election Day. Republican Party of Pa. v. Boockvar, No.
20-542, 592 U.S. ——, — S.Ct. /——, — LEd.2d
——,, 2020 WL 6304626, at *2 (Oct. 28, 2020) (Alito, J.,
statement). Justice Alito later issued an order requiring that all

 

county boards of elections segregate such ballots and count
them separately. Republican Party of Pa. v. Boockvar, No.
20A84, —- U.S. ——, —— S.Ct. ——, —— L.Ed.2d ;
2020 WL 6536912 (Mem.) (U.S. Nov. 6, 2020) (Alito, J.).

 

*4 In the meantime, on October 22, 2020, three days after
the U.S. Supreme Court declined to stay the Pennsylvania
Supreme Court's order, Plaintiffs herein filed this suit in
the Western District of Pennsylvania. Plaintiffs are four
registered voters from Somerset County, Pennsylvania, who
planned to vote in person on Election Day (“Voter Plaintiffs”)
and Pennsylvania congressional candidate Jim Bognet.
Defendants are Secretary Boockvar and each Pennsylvania
county's board of elections.

Bognet, the congressional candidate, claimed that the
Deadline Extension and Presumption of Timeliness “allow| ]
County Boards of Elections to accept votes ... that would
otherwise be unlawful” and “undermine[ ] his right to ran in
an election where Congress has paramount authority to set
the ‘times, places, and manner’ ” of Election Day. Bognet
y. Boockvar, No. 3:20-cv-215, 2020 WL 6323121, at *2
(W.D. Pa. Oct. 28, 2020). The Voter Plaintiffs alleged that by
voting in person, they had to comply with the single, uniform
federal Election Day deadline, whereas mail-in voters could
submit votes any time before 5:00 P.M. on November 6.
Id. Thus, they alleged, the Pennsylvania Supreme Court
treated them in an arbitrary and disparate way by elevating
mail-in voters to a “preferred class of voters” in violation
of the U.S. Constitution's Equal Protection Clause and the
single, uniform, federal Election Day set by Congress. Jd. The
Voter Plaintiffs also asserted that counting ballots received
after Election Day during the Deadline Extension period

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Werks. 9
Bognet v. Carat COM NaRdith Mt Pens RRS Hed 2O: Goahilled 11/20/20 Page 12 of 190

 

2020 WL 6686120

would unlawfully dilute their votes in violation of the Equal
Protection Clause. Jd.

All Plaintiffs sought to enjoin Defendants from counting
ballots received during the Deadline Extension period. Jd.
They also sought a declaration that the Deadline Extension
and Presumption of Timeliness are unconstitutional under
the Elections Clause and the Electors Clause as well as the
Equal Protection Clause. /d. Because Plaintiffs filed their suit
less than two weeks before Election Day, they moved for a
temporary restraining order (“TRO”), expedited hearing, and
preliminary injunction. Jd.

The District Court commendably accommodated Plaintiffs’
request for an expedited hearing, then expeditiously issued
a thoughtful memorandum order on October 28, denying
the motion for a TRO and preliminary injunction. Jd. at *7.
The District Court held that Bognet lacked standing because
his claims were too speculative and not redressable. Jd. at
*3. Similarly, the District Court concluded that the Voter
Plaintiffs lacked standing to bring their Equal Protection
voter dilution claim because they alleged only a generalized
grievance. Id. at *5.

At the same time, the District Court held that the Voter
Plaintiffs had standing to pursue their Equal Protection
arbitrary-and-disparate-treatment claim. But it found that the
Deadline Extension did not engender arbitrary and disparate
treatment because that provision did not extend the period
for mail-in voters to actually cast their ballots; rather, the
extension only directed that the timely cast ballots of mail-in
voters be counted. Jd. As to the Presumption of Timeliness,
the District Court held that the Voter Plaintiffs were likely
to succeed on the merits of their arbitrary-and-disparate-
treatment challenge. Jd. at *6. Still, the District Court declined
to grant a TRO because the U.S. Supreme Court “has
repeatedly emphasized that ... federal courts should ordinarily
not alter the election rules on the eve of an election.” Jd. at
*7 (citing Purcell v. Gonzalez, 549 U.S. 1, 127 8.Ct. 5, 166
L.Ed.2d 1 (2006) (per curiam)). The District Court concluded
that with “less than two weeks before the election. ...
[glranting the relief Plaintiffs seek would result in significant
voter confusion; precisely the kind of confusion that Purcell
seeks to avoid.” Jd.

*§ Plaintiffs appealed the denial of their motion for a TRO
and preliminary injunction to this Court on October 29, less
than a week before Election Day. Plaintiffs requested an
expedited briefing schedule: specifically, their opening brief

would be due on October 30 and the response briefs on
November 2. Notably, Plaintiffs sought to file a reply brief
on November 3——Election Day. Appellants’ Emergency Mot.
for Expedited Briefing, Dkt. No. 17. Defendants opposed
the expedited briefing schedule, arguing that Plaintiffs’ own
delay had caused the case to reach this Court mere days
before the election. Sec'y Boockvar's Opp. to Appellants’
Emergency Mot. for Expedited Briefing, Dkt. No. 33.
Defendants also contended that Plaintiffs sought to punish
voters by invalidating the very rules mail-in voters had relied
on when they cast their ballots. Defendants asked us to deny
the motion for expedited briefing and offered to supply us
with the actual numbers of mail-in ballots received during
the Deadline Extension period together with an approximate
count of how many of those mail-in ballots lacked legible
postmarks. Jd.

Even had we granted Plaintiffs’ motion for expedited briefing,
the schedule they proposed would have effectively foreclosed
us from ruling on this appeal before Election Day. So
we denied Plaintiffs’ motion and instead ordered that their
opening brief be filed by November 6. Order, No. 20-3214,
Oct. 30, 2020, Dkt. No. 37. We directed Defendants to file

‘response briefs by November 9, forgoing receipt of a reply

brief.4 Id. With the matter now fully briefed, we consider
Plaintiffs’ appeal of the District Court's denial of a TRO and
preliminary injunction.

IL. Standard of Review

[3] The District Court exercised jurisdiction under 28 U.S.C.
§ 1331. We exercise jurisdiction under § 1292(a)(1).

[4] Ordinarily, an order denying a TRO is not immediately
appealable. Hope v. Warden York Cnty. Prison, 956 F.3d 156,
159 (3d Cir. 2020). Here, although Bognet and the Voter
Plaintiffs styled their motion as an Emergency Motion for
a TRO and Preliminary Injunction, see Bognet v. Boockvar,
No. 3:20-cv-00215, Dkt. No. 5 (W.D. Pa. Oct. 22, 2020), the
District Court's order plainly went beyond simply ruling on
the TRO request.

Plaintiffs filed their motion for a TRO and a preliminary
injunction on October 22, along with a supporting brief.
Defendants then filed briefs opposing the motion, with
Plaintiffs filing a reply in support of their motion. The District
Court heard argument from the parties, remotely, during a
90-minute hearing. The next day, the District Court ruled on

 

WESTLAW © 2020 Thomson Reuters. No clairn to original ULS. Government Works. 40
Bognet v. CASS Aly ORG eaten UF PerinstA Cae s190- thoz0j!C 11/20/20 Page 13 of 190

 

2020 WL 6686120

the merits of the request for injunctive relief. Bognet, 2020
WL 6323121, at *7. The District Court's Memorandum Order
denied both Bognet and the Voter Plaintiffs the affirmative
relief they sought to obtain prior to Election Day, confirming
that the Commonwealth was to count mailed ballots received
after the close of the polls on Election Day but before 5:00
P.M. on November 6. ..

[5] [6] In determining whether Bognet and the Voter
Plaintiffs had standing to sue, we resolve a legal issue that
does not require resolution of any factual dispute. Our review
is de novo. Blunt v. Lower Merion Sch. Dist., 767 F.3d 247,
266 (3d Cir. 2014). “When reviewing a district court's denial
of a preliminary injunction, we review the court's findings
of fact for clear error, its conclusions of law de novo, and
the ultimate decision ... for an abuse of discretion.” Reilly v.
City of Harrisburg, 858 F.3d 173, 176 Gd Cir. 2017) (quoting
Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d 102, 109 Gd
Cir. 2010)) (cleaned up).

ILL. Analysis

A. Standing
[7]

law of standing “serves to prevent the judicial process from

[8] Derived from separation-of-powers principles, the

being used to usurp the powers of the political branches.”
Clapper v. Amnesty Int'l USA, 568 U.S. 398, 408, 133 S.Ct.
1138, 185 L.Ed.2d 264 (2013) (citations omitted). Article
Ill of the U.S. Constitution vests “[t]he judicial Power of
the United States” in both the Supreme Court and “such
inferior Courts as the Congress may from time to time ordain
and establish.” U.S. Const. art. III, § 1. But this “judicial
Power” extends only to “Cases” and “Controversies.” Jd. art.
Ill, § 2; see also Spokeo, Inc. v. Robins, —- U.S. ,
136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016). To ensure
that judges avoid rendering impermissible advisory opinions,

 

parties seeking to invoke federal judicial power must first
establish their standing to do so. Spokeo, 136 S. Ct. at 1547.

“6 [9]
but the gist of its meaning is plain enough. To bring suit,

[10] Article III standing doctrine speaks in jargon,

you—and you personally—must be injured, and you must be
injured in a way that concretely impacts your own protected
legal interests. If you are complaining about something that
does not harm you--and does not harm you in a way that is
concrete—then you lack standing. And if the injury that you
claim is an injury that does no specific harm to you, or if it
depends on a harm that may never happen, then you lack an

injury for which you may seek relief from a federal court.
As we will explain below, Plaintiffs here have not suffered a
concrete, particularized, and non-speculative injury necessary
under the U.S. Constitution for them to bring this federal
lawsuit.
[44] [42] [13]

[14] [15] The familiar elements of

_ Article III standing require a plaintiff to have “(1) suffered

an injury in fact, (2) that is fairly traceable to the challenged
conduct of the defendant, and (3) that is likely to be
redressed by a favorable judicial decision.” Jd. (citing Lujan
v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct.
2130, 119 L.Ed.2d 351 (1992); Friends of the Earth, Inc.
y. Laidlaw Env't Servs. (TOC), Inc., 528 U.S. 167, 180-
81, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000)). To plead an
injury in fact, the party invoking federal jurisdiction must
establish three sub-elements: first, the “invasion of a legally
protected interest”; second, that the injury is both “concrete
and particularized”; and third, that the injury is “actual or
imminent, not conjectural or hypothetical.” Spokeo, 136 S$.
Ct. at 1548 (quoting Lujan, 504 U.S. at 560, 112 S.Ct. 2130);
see also Mielo v. Steak ’n Shake Operations, 897 F.3d 467,
479 n.11 (d Cir. 2018). The second sub-element requires that
the injury “affect the plaintiff in a personal and individual
way.” Lujan, 504 U.S. at 560 n.1, 112 8.Ct. 2130. As for the
third, when a plaintiff alleges future injury, such injury must
be “certainly impending.” Clapper, 568 U.S. at 409, 133 S.Ct.
1138 (quoting Lujan, 504 US. at 565 0.2, 112 S.Ct. 2130).
Allegations of “possible” future injury simply aren't enough.
Id. (quoting Whitmore v. Arkansas, 495 U.S. 149, 158, 110
S.Ct. 1717, 109 L-Ed.2d 135 (1990)). All elements of standing
must exist at the time the complaint is filed. See Lujan, 504
USS. at 569 1.4, 112 S.Ct. 2130.

With these guideposts in mind, we turn to whether Plaintiffs
have pleaded an Article JI injury. They bring several
claims under 42 U.S.C. § 1983, asserting deprivation of
their constitutional rights. They allege that Defendants’
implementation of the Pennsylvania Supreme Court's
Deadline Extension and Presumption of Timeliness violates
the Elections Clause of Article I, the Electors Clause of
Article I, and the Equal Protection Clause of the Fourteenth
Amendment. Because Plaintiffs lack standing to assert these
claims, we will affirm the District Court's denial of injunctive
relief.

 

WESTLAYE © 2020 Thomson Reuters. No claim to original U.S, Government Works.

14
ase 4: O Cv 020 TM BB ns Ares L2O boahl!ed 11/20/20 Page 14 of 190

Bognet v. Secretary Commonwea a, =

 

2020 WL 6686120

1. Plaintiffs lack standing under the Elections Clause and
Electors Clause.

[16] [17]
to assert a bare right “to have the Government act in
‘accordance with law.” Allen v. Wright, 468 U.S. 737, 754,
104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), abrogated on other
grounds by Lexmark Int'l, Inc. v. Static Control Components,
Inc., 572 US. 118, 126-27, 134 S.Ct. 1377, 188 L.Ed.2d
392 (2014). When the alleged injury is undifferentiated and
common to all members of the public, courts routinely dismiss
such cases as “generalized grievances” that cannot support
standing. United States v. Richardson, 418 U.S. 166, 173—
75, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974). Such is the
case here insofar as Plaintiffs, and specifically candidate
Bognet, theorize their harm as the right to have government
administered in compliance with the Elections Clause and
Electors Clause.

[19] To begin with, private plaintiffs lack standing to sue for
alleged injuries attributable to a state government's violations
of the Elections Clause. For example, in Lance v. Coffman,
549 U.S. 437, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007) (per
curiam), four private citizens challenged in federal district
court a Colorado Supreme Court decision invalidating a
redistricting plan passed by the state legislature and requiring
use of a redistricting plan created by Colorado state courts.
Id. at 438, 127 S.Ct. 1194. The plaintiffs alleged that the
Colorado Supreme Court's interpretation of the Colorado
Constitution violated the Elections Clause “by depriving the
state legislature of its responsibility to draw congressional
districts.” Id. at 441, 127 S.Ct. 1194, The U.S, Supreme Court
held that the plaintiffs lacked Article II] standing because
they claimed harm only to their interest, and that of every
citizen, in proper application of the Elections Clause. Id.
at 442, 127 S.Ct. 1194 (“The only injury plaintiffs allege
is that the law—specifically the Elections Clause—has not
been followed.”). Their relief would have no more directly
benefitted them than the public at large. Jd. The same is
true here. If anything, Plaintiffs’ “interest in the State's

2 99

ability to ‘enforce its duly enacted laws is even less
compelling because Pennsylvania's “election officials support
the challenged decree.” Republican Nat'l Comm. v. Common
Cause R.I., No. 20A28, 591 U.S.—, —~ 8.Ct. , ,
—— L.Ed.2d ——, 2020 WL 4680151 (Mem.), at *1 (Aug.
13, 2020) (quoting Abbott v. Perez, US. , 1388S. Ct.

2305, 2324 n.17, 201 L.Ed.2d 714 (2018)).

 

 

 

 

[18] Federal courts are not venues for plaintiffs

*7 Because the Elections Clause and the Electors Clause

have “considerable similarity,” Ariz. State Legislature v.
Ariz. Indep. Redistricting Comm'n, 576 U.S. 787, 839,
135 S.Ct. 2652, 192 L.Ed.2d 704 (2015) (Roberts, C.J.,
dissenting) (discussing how Electors Clause similarly vests
power to determine manner of appointing electors in “the
Legislature” of each State), the same logic applies to
Plaintiffs’ alleged injury stemming from the claimed violation
of the Electors Clause. See also Foster, 522 U.S. at 69,
118 S.Ct. 464 (characterizing Electors Clause as Elections
Clause's “counterpart for the Executive Branch”); U.S. Term
Limits, Inc. v. Thornton, 514 U.S. 779, 804-05, 115 S.Ct.
1842, 131 L.Ed.2d 881 (1995) (noting that state's “duty”
under Elections Clause “parallels the duty” described by
Electors Clause).

[20] Even a party that meets Article II] standing
requirements must ordinarily rest its claim for relief on
violation of its own rights, not those of a third party. Pitt
News v. Fisher, 215 E3d 354, 361-62 (3d Cir. 2000).
Plaintiffs assert that the Pennsylvania Supreme Court's
Deadline Extension and Presumption of Timeliness usurped
the General Assembly's prerogative under the Elections
Clause to prescribe “[t]he Times, Places and Manner of
holding Elections.” U.S. Const. art. 1, § 4, cl. 1. The
Elections Clause grants that right to “the Legislature” of “each
State.” Jd. Plaintiffs’ Elections Clause claims thus “belong,
if they belong to anyone, only to the Pennsylvania General
Assembly.” Corman v. Torres, 287 F. Supp. 3d 558, 573
(M.D. Pa. 2018) (three-judge panel) (per curiam). Plaintiffs
here are four individual voters and a candidate for federal
office; they in no way constitute the General Assembly, nor
can they be said to comprise any part of the law-making
processes of Pennsylvania. Ariz. State Legislature, 576 U.S.

at 824, 135 S.Ct. 2652.° Because Plaintiffs are not the General
Assembly, nor do they bear any conceivable relationship to
state lawmaking processes, they lack standing to sue over the
alleged usurpation of the General Assembly's rights under the
Elections and Electors Clauses. No member of the General
Assembly is a party to this lawsuit.

[21]
III's general prohibition on a litigant's raising another person's
legal rights. Yet Plaintiffs don't fit the bill. A plaintiff may
assert the rights of another if he or she “has a ‘close’

[22] That said, prudential standing can suspend Article

relationship with the person who possesses the right” and
“there is a ‘hindrance’ to the possessor’s ability to protect
his own interests.” Kowalski v. Tesmer, 543 U.S. 125, 130,
125 S.Ct. 564, 160 L.Ed.2d 519 (2004) (citation omitted).

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 12
Bognet v. BSG ry Oe 2 ORM Pens A ee HAO oabl!€4 11/20/20 Page 15 of 190

 

2020 WL 6686120

Plaintiffs cannot invoke this exception to the rule against
raising the rights of third parties because they enjoy no close
relationship with the General Assembly, nor have they alleged
any hindrance to the General Assembly's ability to protect its
own interests. See, e.g., Corman, 287 F. Supp. 3d at 573. Nor
does Plaintiffs’ other theory of prudential standing, drawn
from Bond v. United States, 564 U.S. 211, 131 S.Ct. 2355, 180
L.Ed.2d 269 (2011), advance the ball.

*8 In Bond, the Supreme Court held that a litigant has
prudential standing to challenge a federal law that allegedly
impinges on the state's police powers, “in contravention of
constitutional principles of federalism” enshrined in the Tenth
Amendment. Jd. at 223-24, 131 S.Ct. 2355. The defendant
in Bond challenged her conviction under 18 U.S.C. § 229,
which Congress enacted to comply with a chemical weapons
treaty that the United States had entered. Jd. at 214 15,
131 S.Ct. 2355. Convicted under the statute she sought to
challenge, Bond satisfied Article III's standing requirements.
Id. at 217, 131 S.Ct. 2355 (characterizing Bond's sentence
and incarceration as concrete, and redressable by invalidation
of her conviction); id. at 224-25, 131 S.Ct. 2355 (noting
that Bond was subject to “[a] law,” “
“punishment” she might not have faced “if the matter were

prosecution,” and

left for the Commonwealth of Pennsylvania to decide’). She
argued that her conduct was “local in nature” such that §
229 usurped the Commonwealth's reserved police powers.
Id. Rejecting the Government's contention that Bond was
barred as a third party from asserting the rights of the
Commonwealth, id. at 225, 131 S.Ct. 2355, the Court held
that “[t]he structural principles secured by the separation of
powers protect the individual as well” as the State. Id. at 222,
131 S.Ct. 2355 (“Federalism also protects the liberty of all
persons within a State by ensuring that laws enacted in excess
of delegated governmental power cannot direct or control
their actions. ... When government acts in excess of its lawful
powers, that [personal] liberty is at stake.”).

[23] [24] But the nub of Plaintiffs’ argument here is that
the Pennsylvania Supreme Court intruded on the authority
delegated to the Pennsylvania General Assembly under
Articles 1 and II of the U.S. Constitution to regulate federal
elections. They do not allege any violation of the Tenth
Amendment, which provides that “[t]he powers not delegated
to the United States by the Constitution, nor prohibited by
it to the States, are reserved to the States respectively, or to
the people.” U.S. Const. amend. X. Nor could they. After
all, states have no inherent or reserved power over federal
elections. U.S. Term Limits, 514 U.S. at 804-05, 115 S.Ct.

1842. When “deciding issues raised under the Elections
Clause,” courts “need not be concerned with preserving a
‘delicate balance’ between competing sovereigns.” Gonzalez
v. Arizona, 677 F.3d 383, 392 (9th Cir. 2012). Either federal
and state election law “operate harmoniously in a single
procedural scheme,” or they don't—and the federal law
preempts (“alter[s]”) state election law under the Elections
Clause. Jd. at 394. An assessment that the Pennsylvania
Supreme Court lacked the legislative authority under the
state's constitution necessary to comply with the Elections
Clause (Appellants’ Br. 24-27) does not implicate Bond,
the Tenth Amendment, or even Article VI'’s Supremacy

Clause.© See Gonzalez, 677 F.3d at 390-92 (contrasting
Elections Clause with Supremacy Clause and describing
former as “unique,” containing “[an] unusual delegation of
power,” and “unlike virtually all other provisions of the
Constitution’), And, of course, third-party standing under
Bond still presumes that the plaintiff otherwise meets the
requirements of Article III; as discussed above, Plaintiffs do
not.

Plaintiff Bognet, a candidate for Congress who is currently a
private citizen, does not plead a cognizable injury by alleging
a “right to run in an election where Congress has paramount
authority,” Compl. § 69, or by pointing to a “threatened”
reduction in the competitiveness of his election from counting
absentee ballots received within three days after Election Day.
Appellants’ Br. 21. Bognet does not explain how that “right
to run” affects him in a particularized way when, in fact,
all candidates in Pennsylvania, including Bognet's opponent,
ate subject to the same rules. And Bognet does not explain
how counting more timely cast votes would lead to a less
competitive race, nor does he offer any evidence tending to
show that a greater proportion of mailed ballots received after
Election Day than on or before Election Day would be cast for
Bognet's opponent. What's more, for Bognet to have standing
to enjoin the counting of ballots arriving after Election Day,
such votes would have to be sufficient in number to change the
outcome of the election to Bognet's detriment. See, e.g., Sibley
v. Alexander, 916 F. Supp. 2d 58, 62 (D.D.C. 2013) (“[Ejven
if the Court granted the requested relief, [plaintiff] would
still fail to satisfy the redressability element [of standing]
because enjoining defendants from casting the ... votes would
not change the outcome of the election.” (citing Newdow
y. Roberts, 603 F.3d 1002, 1011 (D.C. Cir. 2010) (citations
omitted)). Bognet does not allege as much, and such a
prediction was inherently speculative when the complaint was
filed. The same can be said for Bognet's alleged wrongfully
incurred expenditures and future expenditures. Any harm

 

 
Bognet v. SanStary Commonnaaith ot Pennsyvantin o Hsu2o: fboadJled 11/20/20 Page 16 of 190

 

2020 WL 6686120

Bognet sought to avoid in making those expenditures was
not “certainly impending”’—he spent the money to avoid
a speculative harm. See Donald J. Trump for Pres., Inc.
v. Boockvar, No. 2:20-cv-966, —— F.Supp.3d ——-, ——,
2020 WL 5997680, at *36 (W.D. Pa. Oct. 10, 2020). Nor
are those expenditures “fairly traceable” under Article IIT to
. the actions that Bognet challenges. See, e.g., Clapper, 568
US. at 402, 416, 133 S.Ct. 1138 (rejecting argument that
plaintiff can “manufacture standing by choosing to make
expenditures based on hypothetical future harm that is not

certainly impending”).’

*9 Plaintiffs therefore lack Article II standing to challenge
Defendants’ implementation of the Pennsylvania Supreme
Court's Deadline Extension and Presumption of Timeliness
under the Elections Clause and Electors Clause.

2. The Voter Plaintiffs lack standing under the Equal
Protection Clause.

Stressing the “personal” nature of the right to vote, the
Voter Plaintiffs assert two claims under the Equal Protection

Clause.® First, they contend that the influence of their votes,
cast in person on Election Day, is “diluted” both by (a)
mailed ballots cast on or before Election Day but received
between Election Day and the Deadline Extension date,
ballots which Plaintiffs assert cannot be lawfully counted; and
(b) mailed ballots that were unlawfully cast (ie., placed in
the mail) after Election Day but are still counted because of
the Presumption of Timeliness. Second, the Voter Plaintiffs
allege that the Deadline Extension and the Presumption
of Timeliness create a preferred class of voters based on
“arbitrary and disparate treatment” that values “one person's
vote over that of another.” Bush v. Gore, 531 U.S. 98, 104-05,
121 S.Ct. 525, 148 L.Ed.2d 388 (2000). The Voter Plaintiffs
lack Article III standing to assert either injury.

a. Vote Dilution

As discussed above, the foremost element of standing is injury
in fact, which requires the plaintiff to show a harm that is both
“concrete and particularized” and “actual or imminent, not
conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1547-48
(citation omitted). The Voter Plaintiffs lack standing to redress
their alleged vote dilution because that alleged injury is not
concrete as to votes counted under the Deadline Extension,

nor is it particularized for Article II] purposes as to votes
counted under the Deadline Extension or the Presumption of
Timeliness.

i. No concrete injury from vote dilution attributable to the

ne

Deadline Extension.

[25] The Voter Plaintiffs claim that Defendants’
implementation of the Deadline Extension violates the Equal
Protection Clause because “unlawfully” counting ballots
received within three days of Election Day dilutes their votes.
But the source of this purported illegality is necessarily a
matter of state law, which makes any alleged harm abstract for
purposes of the Equal Protection Clause. And the purported
vote dilution is also not concrete because it would occur
in equal proportion without the alleged procedural illegality
—that is, had the General Assembly enacted the Deadline

Extension, which the Voter Plaintiffs do not challenge

substantively.”

*10 [26] = [27]
Plaintiffs’ alleged vote dilution stemming from the Deadline
Extension turns on the federal and state laws applicable to
voting procedures. Federal law does not provide for when
or how ballot counting occurs. See, e.g., Trump for Pres.,
Inc. v. Way, No. 20-cv-01753, —— F.Supp.3d 5 .
2020 WL 5912561, at *12 (D.N.J. Oct. 6, 2020) (Plaintiffs
direct the Court to no federal law regulating methods of

 

 

determining the timeliness of mail-in ballots or requiring that
mail-in ballots be postmarked.”); see also Smiley v. Holm,
285 U.S. 355, 366, 52 S.Ct. 397, 76 L.Ed. 795 (1932) (noting
that Elections Clause delegates to state lawmaking processes
all authority to prescribe “procedure and safeguards” for
“counting of votes”). Instead, the Elections Clause delegates
to each state's lawmaking function the authority to prescribe
such procedural regulations applicable to federal elections.
U.S. Term Limits, 514 U.S. at 832-35, 115 S.Ct. 1842
(“The Framers intended the Elections Clause to grant States
authority to create procedural regulations .... [including]
‘whether the electors should vote by ballot or viva voce ....’
” (quoting James Madison, 2 Records of the Federal
Convention of 1787, at 240 (M. Farrand ed. 1911) (cleaned
up)); Smiley, 285 U.S. at 366, 52 S.Ct. 397 (describing state
authority under Elections Clause “to provide a complete
code for congressional elections ... in relation to notices,
registration, supervision of voting, protection of voters,
prevention of fraud and corrupt practices, counting of
votes, duties of inspectors and canvassers, and making

 

WESTLAW © 2020 Thomson Reuters, No claim to original U.S. Government Works. 14

[28] The concreteness of the Voter
Bognet v.

GaiSiary Commonwealth of Pennsylvania, = Bad

20-boahlled 11/20/20 Page 17 of 190

 

2020 WL 6686120

and publication of election returns”), That delegation of
authority embraces all procedures “which experience shows
are necessary in order to enforce the fundamental right
involved.” Smiley, 285 U.S. at 366, 52 S.Ct. 397. Congress
exercises its power to “alter” state election regulations only if
the state regime cannot “operate harmoniously” with federal
election laws “in a single procedural scheme.” Gonzalez, 677
F.3d at 394. |

The Deadline Extension and federal laws setting the date for
federal elections can, and indeed do, operate harmoniously.
At least 19 other States and the District of Columbia have

post-Election Day absentee ballot receipt deadlines.!° And
many States also accept absentee ballots mailed by overseas
uniformed servicemembers that are received after Election
Day, in accordance with the federal Uniformed and Overseas
Citizens Absentee Voting Act, 52 U.S.C. §§ 20301-20311.
So the Voter Plaintiffs’ only cognizable basis for alleging
dilution from the “unlawful” counting of invalid ballots
is state law defining lawful and unlawful ballot counting
practices. Cf Wise v. Circosta, 978 F.3d 93, 100-01 (4th
Cir. 2020) (“Whether ballots are illegally counted if they are
received more than three days after Election Day depends on
an issue of state law from which we must abstain.” (emphasis
in original)), application for injunctive relief denied sub
nom. Moore v. Circosta, No. 20A72, 592 U.S. 5
S.Ct. ——, —— L.Ed.2d , 2020 WL 6305036 (Oct.
28, 2020). The Voter Plaintiffs seem to admit as much,
arguing “that counting votes that are unlawful under the

 

 

General Assembly's enactments will unconstitutionally dilute
the lawful votes” cast by the Voter Plaintiffs. Appellants’
Br. 38; see also id. at 31. In other words, the Voter
Plaintiffs say that the Election Day ballot receipt deadline
in Pennsylvania's codified election law renders the ballots
untimely and therefore unlawful to count. Defendants, for
their part, contend that the Pennsylvania Supreme Court's
extension of that deadline under the Free and Equal Elections
Clause of the state constitution renders them timely, and
therefore lawful to count.

*11 [29]
state actors counting ballots in violation of state election law

[30] This conceptualization of vote dilution—

—is not a concrete harm under the Equal Protection Clause
of the Fourteenth Amendment. Violation of state election
laws by state officials or other unidentified third parties is
not always amenable to a federal constitutional claim. See
Shipley v. Chicago Bd. of Election Comm'rs, 947 F.3d 1056,
1062 (7th Cir. 2020) (“A deliberate violation of state election
laws by state election officials does not transgress against the

Constitution.”) (cleaned up); Powell v. Power, 436 F.2d 84,
88 (2d Cir. 1970) (rejecting Equal Protection Clause claim
arising from state's erroneous counting of votes cast by voters:
unqualified to participate in closed primary). “It was not
intended by the Fourteenth Amendment ... that all matters
formerly within the exclusive cognizance of the states should

become matters of national concern.” Snowden v. Hughes,.
321 US. 1, 11, 64 S.Ct. 397, 88 L.Ed. 497 (1944).

{31] Contrary to the Voter Plaintiffs’ conceptualization, vote
dilution under the Equal Protection Clause is concerned
with votes being weighed differently. See Rucho v. Common |
Cause, —— U.S. -—,, 139 S. Ct. 2484, 2501, 204 L.Ed.2d
931 (2019) (“ ‘[VJote dilution’ in the one-person, one-
vote cases refers to the idea that each vote must carry
equal weight.” (emphasis added)); cf Baten v. McMaster,
967 F.3d 345, 355 (4th Cir. 2020), as amended (July 27,
2020) (“[N]o vote in the South Carolina system is diluted.
Every qualified person gets one vote and each vote is
counted equally in determining the final tally.”). As explained
below, the Voter Plaintiffs cannot analogize their Equal
Protection claim to gerrymandering cases in which votes were
weighted differently. Instead, Plaintiffs advance an Equal
Protection Clause argument based solely on state officials’
alleged violation of state law that does not cause unequal
treatment. And if dilution of lawfully cast ballots by the
“unlawful” counting of invalidly cast ballots “were a true
equal-protection problem, then it would transform every
violation of state election law (and, actually, every violation
of every law) into a potential federal equal-protection claim
requiring scrutiny of the government's ‘interest’ in failing
to do more to stop the illegal activity.” Trump for Pres. v.
Boockvar, — F.Supp.3d at —---———, 2020 WL 5997680,
at *45-46. That is not how the Equal Protection Clause

works, !!

Even if we were to entertain an end-run around the Voter
Plaintiffs’ lack of Elections Clause standing—by viewing the
federal Elections Clause as the source of “unlawfulness” of
Defendants’ vote counting—the alleged vote dilution would
not be a concrete injury. Consider, as we've noted, that the
Voter Plaintiffs take no issue with the content of the Deadline
Extension; they concede that the General Assembly, as other
state legislatures have done, could have enacted exactly the
same Deadline Extension as a valid “time[ ], place[ ], and
manner” regulation consistent with the Elections Clause.
Cf Snowden, 321 U.S. at 8, 64 §.Ct. 397 (concluding that
alleged “unlawful administration by state officers of a state
statute fair on its face, resulting in its unequal application

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Case 4:20-cv-02078-MWB_ Document 190-4 oapi(ed 11/20/20 Page 18 of 190

Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (2

 

2020 WL 6686120

to those who are entitled to be treated alike, is not a denial
of equal protection” (emphasis added)); Powell, 436 F.2d
at 88 (“Uneven or erroneous application of an otherwise
valid statute constitutes a denial of equal protection only
if it represents ‘intentional or purposeful discrimination.’
* (emphasis added) (quoting Snowden, 321 U.S. at 8, 64
S.Ct. 397)). Reduced to its essence, the Voter Plaintiffs’
claimed vote dilution would rest on their allegation that
federal law required a different state organ to issue the
Deadline Extension. The Voter Plaintiffs have not alleged,
for example, that they were prevented from casting their
votes, Guinn v. United States, 238 U.S. 347, 35 S.Ct. 926,
59 L.Ed. 1340 (1915), nor that their votes were not counted,
United States v. Mosley, 238 U.S. 383, 35 S.Ct. 904, 59
L.Ed. 1355 (1915). Any alleged harm of vote dilution that
turns not on the proportional influence of votes, but solely
on the federal illegality of the Deadline Extension, strikes
us as quintessentially abstract in the election law context
and “divorced from any concrete harm.” Spokeo, 136 S.
Ct. at 1549 (citing Summers v. Earth Island Inst., 555 US.
488, 496, 129 S.Ct. 1142, 173 L-Ed.2d 1 (2009)). That
the alleged violation here relates to election law and the
U.S. Constitution, rather than the mine-run federal consumer
privacy statute, does not abrogate the requirement that a
concrete harm must flow from the procedural illegality. See,
e.g., Lujan, 504 ULS. at 576, 112 S.Ct. 2130 (“[T]here is
absolutely no basis for making the Article III inquiry turn on
the source of the asserted right.”’).

*12 The Voter Plaintiffs thus lack a concrete Equal
Protection Clause injury for their alleged harm of vote
dilution attributable to the Deadline Extension.

li. No particularized injury from votes counted under the
Deadline Extension or the Presumption of Timeliness.

{32] The opposite of a “particularized” injury is a
“generalized grievance,” where “the impact on plaintiff is
plainly undifferentiated and common to all members of the
public.” Jd. at 575, 112 S.Ct. 2130 (cleaned up); see also
Lance, 549 US. at 439, 127 S.Ct. 1194. The District Court
correctly held that the Voter Plaintiffs’ “dilution” claim is
a “paradigmatic generalized grievance that cannot support
standing.” Bognet, 2020 WL 6323121, at *4 (quoting Carson
y, Simon, No, 20-cv-02030, —— FSupp.3d 3 ;
2020 WL 6018957, at *7 (D. Minn. Oct. 12, 2020), rev'd
on other grounds, No. 20-3139, —— F.3d ——, 2020 WL
6335967 (8th Cir. Oct. 29, 2020)). The Deadline Extension

 

 

and Presumption of Timeliness, assuming they operate to
allow the illegal counting of unlawful votes, “dilute” the
influence of all voters in Pennsylvania equally and in an
“undifferentiated” manner and do not dilute a certain group

of voters particularly. RQ

[33] Put another way, “[a] vote cast by fraud or mailed
in by the wrong person through mistake,” or otherwise
counted illegally, “has a mathematical impact on the final
tally and thus on the proportional effect of every vote,
but no single voter is specifically disadvantaged.” Martel
y. Condos, No. 5:20-cv-00131, —— FSupp.3d ,—
2020 WL 5755289, at *4 (D. Vt. Sept. 16, 2020). Such an
alleged “dilution” is suffered equally by all voters and is not

 

“particularized” for standing purposes. The courts to consider
this issue are in accord. See id.; Carson, ——- F.Supp.3d at
—_—_ — ——, 2020 WL 6018957, at *7—8; Moore v. Circosta,
Nos. 1:20-cv-00911, 1:20-cv-00912, —— F.Supp.3d ——,
, 2020 WL 6063332, at *14 (M.D.N.C. Oct. 14, 2020),
emergency injunction pending appeal denied sub nom. Wise
y. Circosta, 978 F.3d 93 (4th Cir, 2020), application for
injunctive relief denied sub nom. Moore v. Circosta, No.
20A72, 592 U.S. —~, — S.Ct. ——, — L.Ed.2d ——,
2020 WL 6305036 (U.S. Oct. 28, 2020); Paher v. Cegavske,
457 F. Supp. 3d 919, 926-27 (D. Nev. Apr. 30, 2020).

 

But the Voter Plaintiffs argue that their purported “vote
dilution” is an injury in fact sufficient to confer standing, and
not a generalized grievance belonging to all voters, because
the Supreme Court has “long recognized that a person's
right to vote is ‘individual and personal in nature.’ ” Gill v.
Whitford, — U.S. , 138 §. Ct. 1916, 1929, 201 L.Ed.2d
313 (2018) (quoting Reynolds v. Sims, 377 U.S. 533, 561, 84
S.Ct. 1362, 12 L.Ed.2d 506 (1964)). “Thus, ‘voters who allege
facts showing disadvantage to themselves as individuals have
standing to sue’ to remedy that disadvantage.” Jd. (quoting
Baker v. Carr, 369 U.S. 186, 206, 82 S.Ct. 691, 7 L.Ed.2d 663
(1962)).

 

*13. The Voter Plaintiffs’ reliance on this language
from Baker and Reynolds is misplaced. In Baker, the
plaintiffs challenged Tennessee's apportionment of seats in its
legislature as violative of the Equal Protection Clause of the
Fourteenth Amendment. 369 U.S. at 193, 82 S.Ct. 691. The
Supreme Court held that the plaintiffs did have standing under
Axsticle III because “[t]he injury which appellants assert is that
this classification disfavors the voters in the counties in which
they reside, placing them in a position of constitutionally

 

WESTLEAYY © 2020 Thomson Reuters. No claim to original US. Government Works. 16
Case 4:20-cv-02078-MWB Document 190-4 ovblled 11/20/20 Page 19 of 190

Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (20

 

2020 WL 6686120

unjustifiable inequality vis-a-vis voters in irrationally favored
counties.” Jd. at 207-08, 82 S.Ct. 691.

Although the Baker Court did not decide the merits of the
Equal Protection claim, the Court in a series of cases—
including Gray v. Sanders, 372 U.S. 368, 83 S.Ct. 801,

9 L.Ed.2d 821 (1963), and Reynolds—made clear, that the,

Equal Protection Clause prohibits a state from “diluti[ng] ..
the weight of the votes of certain ... voters merely because
of where they reside[ ],” just as it prevents a state from
discriminating on the basis of the voter's race or sex.
Reynolds, 377 U.S. at 557, 84 S.Ct. 1362 (emphasis added).
The Voter Plaintiffs consider it significant that the Court in
Reynolds noted—though not in the context of standing—that
“the right to vote” is “individual and personal in nature.”
Id. at 561, 84 S.Ct. 1362 (quoting United States v. Bathgate,
246 US. 220, 227, 38 S.Ct. 269, 62 L.Ed. 676 (1918)). The
Court then explained that a voter's right to vote encompasses
both the right to cast that vote and the right to have that vote
counted without “debasement or dilution”:

The right to vote can neither be denied outright, Guinn
y. United States, 238 U.S. 347 [35 S.Ct. 926, 59 L.Ed.
1340 (1915) ], Lane v. Wilson, 307 U.S, 268 [59 S.Ct.
872, 83 L.Ed. 1281 (1939) ], nor destroyed by alteration
of ballots, see United States v. Classic, 313 U.S. 299, 315
f6l S.Ct. 1031, 85 L.Ed. 1368 (1941) ], nor diluted by
ballot-box stuffing, Ex parte Siebold, 100 U.S. 371 [25
L.Ed. 717 (1880) ], United States v. Saylor, 322 U.S. 385
[64 S.Ct. 1101, 88 L.Ed. 1341 (1944) ]. As the Court
stated in Classic, “Obviously included within the right to
choose, secured by the Constitution, is the right of qualified
voters within a state to cast their ballots and have them

counted ....” 313 U.S. at 315 [61 S.Ct. 1031].

“The right to vote includes the right to have the ballot
It also includes the right to have the vote
That

federally protected right suffers substantial dilution ...

[where a] favored group has full voting strength ... [and]

[t]he groups not in favor have their votes discounted.”
Reynolds, 377 US. at 555 & n.29, 84 S.Ct. 1362 (alterations
in last paragraph in original) (quoting South v. Peters, 339
US. 276, 279, 70 S.Ct. 641, 94 L.Ed. 834 (1950) (Douglas,
J., dissenting)).

counted. ...
counted at full value without dilution or discount. ...

[34] [35]
of the right to vote as “personal” in Baker and Reynolds that

any alleged illegality affecting voting rights rises to the level
of an injury in fact. After all, the Court has observed that
the harms underlying a racial gerrymandering claim under the
Equal Protection Clause “are personal” in part because they
include the harm of a voter “being personally subjected to a
racial classification.” Ala. Legis. Black Caucus v. Alabama,
575 U.S. 254, 263, 135 8.Ct. 1257, 191 L.Ed.2d 314 (2015)
(cleaned up). Yet a voter “who complains of gerrymandering,
but who does not live in a gerrymandered district, ‘assert[s]
only a generalized grievance against governmental conduct
of which he or she does not approve.’ ” Gill, 138 S. Ct. at
1930 (quoting United States v. Hays, 515 U.S. 737, 745, 115
S.Ct. 2431, 132 L.Ed.2d 635 (1995)) (alteration in original).
The key inquiry for standing is whether the alleged violation
of the right to vote arises from an invidious classification—
including those based on “race, sex, economic status, or place
of residence within a State,” Reynolds, 377 U.S. at 561, 84
S.Ct. 1362—to which the plaintiff is subject and in which “the
favored group has full voting strength and the groups not in
favor have their votes discounted,” id. at 555 n.29, 84 S.Ct.
1362 (cleaned up). In other words, “voters who allege facts
showing disadvantage to themselves” have standing to bring
suit to remedy that disadvantage, Baker, 369 U.S. at 206, 82
S.Ct. 691 (emphasis added), but a disadvantage to the plaintiff
exists only when the plaintiffis part of a group of voters whose
votes will be weighed differently compared to another group.
Here, no Pennsylvania voter's vote will count for less than that
of any other voter as a result of the Deadline Extension and

Presumption of Timeliness. 8

*14 This conclusion cannot be avoided by describing

one group of voters as “those ... who lawfully vote in
person and submit their ballots on time” and the other
group of voters as those whose (mail-in) ballots arrive
after Election Day and are counted because of the Deadline
Extension and/or the Presumption of Timeliness. Appellants’
Br. 33 (emphasis in original). Although the former group,
under Plaintiffs’ theory, should make up 100% of the total
votes counted and the latter group 0%, there is simply no
differential weighing of the votes. See Wise, 978 F.3d at
104 (Motz, J., concurring) (“But if the extension went into
effect, plaintiffs’ votes would not count for less relative to
other North Carolina voters. This is the core of an Equal
Protection Clause challenge.” (emphasis in original)). Unlike
the malapportionment or racial gerrymandering cases, a vote
cast by a voter in the so-called “favored” group counts not one

bit more than the same vote cast by the “disfavored” group—

[36] Still, it does not follow from the labeling no matter what set of scales one might choose to employ. Cf

Reynolds, 377 US. at 555 n.29, 84 S.Ct. 1362. And, however

 

WESTLAW © 2020 Thomson F

Rauters. No claim to original U.S. Government Works. 17
Case 4:20-cv-02078-MWB Document 190-4 oahy!@4 11/20/20 Page 20 of 190

Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (20

 

2020 WL 6686120

one tries to draw a contrast, this division is not based on
a voter's personal characteristics at all, let alone a person's
race, sex, economic status, or place of residence. Two. voters
could each have cast a mail-in ballot before Election Day at
the same time, yet perhaps only one of their ballots arrived
by 8:00 P.M. on Election Day, given USPS's mail delivery
process. Itis passing strange to assume that one of these voters
would be denied “equal protection of the laws” were both
votes counted. U.S. Const. amend. XIV, § 1.

The Voter Plaintiffs also emphasize language from Reynolds
that “[t]he right to vote can neither be denied outright ... nor
diluted by ballot-box stuffing.” 377 U.S. at 555, 84 S.Ct. 1362
(citing Ex parte Siebold, 100 U.S. 371, 25 L.Ed. 717 (1879);
United States v. Saylor, 322 U.S. 385, 648.Ct. 1101, 88 L.Ed.
1341 (1944)). In the first place, casting a vote in accordance
with a procedure approved by a state's highest court—even
assuming that approval violates the Elections Clause—is not
equivalent to “ballot-box stuffing.” The Supreme Court has
only addressed this “false’”-tally type of dilution where the
tally was false as a result of a scheme to cast falsified or
fraudulent votes. See Saylor, 322 U.S. at 386, 64 S.Ct. 1101.
We are in uncharted territory when we are asked to declare
that a tally that includes false or fraudulent votes is equivalent
to a tally that includes votes that are or may be unlawful
for non-fraudulent reasons, and so is more aptly described as
“incorrect.” Cf Gray, 372 U.S. at 386, 83 S.Ct. 801 (Harlan,
J., dissenting) (“[I]t is hard to take seriously the argument
that ‘dilution’ of a vote in consequence of a legislatively
sanctioned electoral system can, without more, be analogized
to an impairment of the political franchise by ballot box
stuffing or other criminal activity.’”).

Yet even were this analogy less imperfect, it still would not
follow that every such “false” or incorrect tally is an injury
in fact for purposes of an Equal Protection Clause claim. The
Court's cases that describe ballot-box stuffing as an injury
to the right to vote have arisen from criminal prosecutions
under statutes making it unlawful for anyone to injure the
exercise of another's constitutional right. See, e.g., Ex parte
Siebold, 100 U.S. at 373-74 (application for writ of habeas
corpus); Saylor, 322 U.S. at 385-86, 64 S.Ct. 1101 (criminal
appeal regarding whether statute prohibiting “conspir[ing]
to injure ... any citizen in the free exercise ... of any right
or privilege secured to him by the Constitution” applied to
conspiracy to stuff ballot boxes); Anderson v. United States,
417 U.S. 211, 226, 94 S.Ct. 2253, 41 L.Ed.2d 20 (1974)
(criminal prosecution for conspiracy to stuff ballot boxes

under successor to statute in Saylor). Standing was, of course,

never an issue in those cases because the Government was
enforcing its criminal laws. Here, the Voter Plaintiffs, who
bear the burden to show standing, have presented no instance
in which an individual voter had Article II standing to claim
an equal protection harm to his or her vote from the existence
of an allegedly illegal vote cast by someone else in the same
election.

Indeed, the logical conclusion of the Voter Plaintiffs’ theory
is that whenever an elections board counts any ballot that
deviates in some way from the requirements of a state's
legislatively enacted election code, there is a particularized
injury in fact sufficient to confer Article III standing on every
other voter—provided the remainder of the standing analysis
is satisfied. Allowing standing for such an injury strikes us
as indistinguishable from the proposition that a plaintiff has
Article III standing to assert a general interest in seeing
the “proper application of the Constitution and laws”-—a
proposition that the Supreme Court has firmly rejected. Lujan,
504 US. at 573-74, 112 S.Ct. 2130. The Voter Plaintiffs thus
lack standing to bring their Equal Protection vote dilution
claim.

b. Arbitrary and Disparate Treatment

*15 The Voter Plaintiffs also lack standing to allege an
injury in the form of “arbitrary and disparate treatment”
of a preferred class of voters because the Voter Plaintiffs
have not alleged a legally cognizable “preferred class” for
equal protection purposes, and because the alleged harm from
votes counted solely due to the Presumption of Timeliness is
hypothetical or conjectural.

i. No legally protected “preferred class.”

{37| The District Court held that the Presumption of
Timeliness creates a “preferred class of voters” who are
“able to cast their ballots after the congressionally established
Election Day” because it “extends the date of the election
by multiple days for a select group of mail-in voters whose
ballots will be presumed to be timely in the absence of

a verifiable postmark.”!4 Bognet, 2020 WL 6323121, at
*6, The District Court reasoned, then, that the differential
treatment between groups of voters is by itself an injury
for standing purposes. To the District Court, this supposed
harms the [Voter] Plaintiffs
because, as in-person voters, they must vote by the end of

“unequal treatment of voters ...

 

WESTLAW! © 2020 Thomson Reuters. No claim to original U.S

5. Government Works. 18
Case 4:20-cv-02078-MWB Document 190-4 omnil&2 11/20/20 Page 21 of 190

Bognet v. Secretary Commonwealth of Pennsylvania, ~-- F.3d ---- (20

 

2020 WL 6686120

the congressionally established Election Day in order to have
their votes counted.” Jd. The District Court cited no case law
in support of its conclusion that the injury it identified gives
rise to Article III standing.

The District Court's analysis suffers from several flaws. First,
the.Deadline Extension.and Presumption of Timeliness apply
to all voters, not just a subset of “preferred” voters. It is an
individual voter's choice whether to vote by mail or in person,
and thus whether to become a part of the so-called “preferred
class” that the District Court identified. Whether to join the
“preferred class” of mail-in voters was entirely up to the Voter
Plaintiffs.

[38] Second, it is not clear that the mere creation of so-
called “classes” of voters constitutes an injury in fact. An
injury in fact requires the “invasion of a legally protected
interest.” Lujan, 504 U.S, at 560, 112 S.Ct. 2130, We doubt
that the mere existence of groupings of voters qualifies as
an injury per se. “An equal protection claim will not lie
by ‘conflating all persons not injured into a preferred class
receiving better treatment’ than the plaintiff.” Thornton v. City
of St. Helens, 425 F.3d 1158, 1167 (9th Cir. 2005) (quoting
Joyce v. Mavromatis, 783 F.2d 56, 57 (6th Cir. 1986)); see
also, e.g., Batra v. Bd. of Regents of Univ. of Neb., 79 F.3d. 717,
721 (8th Cir. 1996) (“[T]he relevant prerequisite is unlawful
discrimination, not whether plaintiff is part of a victimized
class.”). More importantly, the Voter Plaintiffs have shown
no disadvantage to themselves that arises simply by being
separated into groupings. For instance, there is no argument
that it is inappropriate that some voters will vote in person and
others will vote by mail. The existence of these two groups of
voters, without more, simply does not constitute an injury in
fact to in-person voters.

[39] Plaintiffs may believe that injury arises because of

a preference shown for one class over another. But what,
precisely, is the preference of which Plaintiffs complain? In
Bush v. Gore, the Supreme Court held that a State may not
engage in arbitrary and disparate treatment that results in
the valuation of one person's vote over that of another. 531
U.S. at 104-05, 121 S.Ct. 525. Thus, “the right of suffrage
can be denied by a debasement or dilution of the weight of
a citizen's vote just as effectively as by wholly prohibiting
the free exercise of the franchise.” Jd. at 105, 121 S.Ct. 525
(quoting Reynolds, 377 U.S. at 555, 84 S.Ct. 1362) (emphasis
added). As we have already discussed, vote dilution is not an
injury in fact here.

*16 [40] [41] Whatabout the risk that some ballots placed
in the mail after Election Day may still be counted? Recall
that no voter—whether in person or by mail—is permitted to
vote after Election Day. Under Plaintiffs’ argument, it might
theoretically be easier for one group of voters—mail-in voters
—to illegally cast late votes than it is for another group of
voters—in-person voters. But even if that is the case, no

group of voters has the right to vote after the deadline.!> We
remember that “a private citizen lacks a judicially cognizable
interest in the prosecution or nonprosecution of another.”
Linda R.S. v. Richard D., 410 U.S. 614, 619, 93 S.Ct. 1146, 35
L.Ed.2d 536 (1973) (citations omitted). And “a plaintifflacks
standing to complain about his inability to commit crimes
because no one has a right to commit a crime.” Citizen Cu
vy. Gessler, 770 F.3d 900, 910 (10th Cir. 2014). Without a
showing of discrimination or other intentionally unlawful
conduct, or at least some burden on Plaintiffs’ own voting
rights, we discern no basis on which they have standing to
challenge the slim opportunity the Presumption of Timeliness
conceivably affords wrongdoers to violate election law. Cf
Minn. Voters Alliance v. Ritchie, 720 F.3d 1029, 1033 (8th Cir.
2013) (affirming dismissal of claims “premised on potential
harm in the form of vote dilution caused by insufficient
pre-election verification of [election day registrants] voting
eligibility and the absence of post-election ballot rescission
procedures”).

ii. Speculative injury from ballots counted under the
Presumption of Timeliness.

[42] [43]
Timeliness focuses on the potential for some voters to vote
after Election Day and still have their votes counted. This
argument reveals that their alleged injury in fact attributable
to the Presumption is “conjectural or hypothetical” instead of
“actual or imminent.” Spokeo, 136 S. Ct. at 1547-48 (quoting
Lujan, 504 U.S. at 560, 112 S.Ct. 2130). The Supreme Court
has emphasized that a threatened injury must be “certainly
impending” and not merely “possible” for it to constitute
an injury in fact. Clapper, 568 U.S. at 409, 133 S.Ct. 1138
(emphasis in original) (quoting Whitmore v. Ark., 495 U.S.
149, 158, 110 S.Ct. 1717, 109 L.Ed.2d 135 (1990)). When
determining Article II] standing, our Court accepts allegations
based on well-pleaded facts; but we do not credit bald
assertions that rest on mere supposition. Finkelman v. NFL,
810 F.3d 187, 201-02 (3d Cir. 2016). The Supreme Court has
also emphasized its “reluctance to endorse standing theories
that rest on speculation about the decisions of independent

 

WES TLAVY

© 2020 Thomson Reuters. No claim to original U.S.

Government Works. 49

[44] Plaintiffs’ theory as to the Presumption of
Case 4:20-cv-02078-MWB Document 190-4 onpi/e4 11/20/20 Page 22 of 190

Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (20

 

2020 WL 6686120

actors.” Clapper; 568 U.S. at 414, 133 S.Ct. 1138. A standing
theory becomes even more speculative when it requires that
independent actors make decisions to act unlawfully. See City
of L.A. v. Lyons, 461 U.S. 95, 105-06 & 106 0.7, 103 S.Ct.
1660, 75 L.Ed.2d 675 (1983) (rejecting Article HI standing
to seek injunction where party invoking federal jurisdiction
would have to establish that he would unlawfully resist arrest
or police officers would violate department orders in future).

Here, the Presumption of Timeliness could inflict injury on
the Voter Plaintiffs only if: (1) another voter violates the
law by casting an absentee ballot after Election Day; (2)
the illegally cast ballot does not bear a legible postmark,

which is against USPS policy; 6 (3) that same ballot still
artives within three days of Election Day, which is faster
(A) the
ballot lacks sufficient indicia of its untimeliness to overcome

than USPS anticipates mail delivery will occur;!7

the Presumption of Timeliness; and (5) that same ballot is
ultimately counted, See Donald J. Trump for Pres., Inc. v.
Way, No. 20-cv-10753, 2020 WL 6204477, at *7 (D.N.J.
Oct. 22, 2020) (laying out similar “unlikely chain of events”
required for vote dilution harm from postmark rule under
New Jersey election law); see also Reilly v. Ceridian Corp.,
664 F.3d 38, 43 3d Cir. 2011) (holding purported injury
in fact was too conjectural where “we cannot now describe
how Appellants will be injured in this case without beginning
our explanation with the word ‘if’ ”). This parade of
horribles “may never come to pass,” Trump for Pres. v.
Boockvar, 2020 WL 5997680, at *33, and we are especially
reluctant to endorse such a speculative theory of injury
given Pennsylvania's “own mechanisms for deterring and
prosecuting voter fraud,” Donald J. Trump for Pres., Inc. v.

                                 

5626974, at *6 (D. Nev. Sept. 18, 2020).'8

*17 To date, the Secretary has reported that at least 655
ballots without a legible postmark have been collected within

the Deadline Extension period.!? But it is mere speculation
to say that any one of those ballots was cast after Election
Day. We are reluctant to conclude that an independent actor
—here, one of 655 voters—decided to mail his or her ballot
after Election Day contrary to law. The Voter Plaintiffs have
not provided any empirical evidence on the frequency of voter
fraud or the speed of mail delivery that would establish a
statistical likelihood or even the plausibility that any of the
655 ballots was cast after Election Day. Any injury to the
Voter Plaintiffs attributable to the Presumption of Timeliness

is merely “possible,” not “actual or imminent,” and thus
cannot constitute an injury in fact.

B. Purcell

[45] Even were we to conclude that Plaintiffs have standing,
we could not say that the District Court abused its discretion in —
concluding on this record that the Supreme Court's election-
law jurisprudence counseled against injunctive relief. Unique
and important equitable considerations, including voters’
reliance on the rules in place when they made their plans
to vote and chose how to cast their ballots, support that .
disposition. Plaintiffs’ requested relief would have upended
this status quo, which is generally disfavored under the “voter
confusion” and election confidence rationales of Purcell v.
Gonzalez, 549 U.S. 1, 4-5, 127 S.Ct. 5, 166 L.Ed.2d | (2006).
One can assume for the sake of argument that aspects of
the now-prevailing regime in Pennsylvania are unlawful as
alleged and still recognize that, given the timing of Plaintiffs’
request for injunctive relief, the electoral calendar was such
that following it “one last time” was the better of the choices
available. Perez, 138 S. Ct, at 2324 (“And if a [redistricting]
plan is found to be unlawful very close to the election date, the
only reasonable option may be to use the plan one last time.”).

Here, less than two weeks before Election Day, Plaintiffs
asked the District Court to enjoin a deadline established by
the Pennsylvania Supreme Court on September 17, a deadline
that may have informed voters’ decisions about whether and
when to request mail-in ballots as well as when and how
they cast or intended to cast them. In such circumstances,
the District Court was well within its discretion to give heed
to Supreme Court decisions instructing that “federal courts
should ordinarily not alter the election rules on the eve of
an election.” Republican Nat'l Comm. v. Democratic Nat'l

                                

452 (2020) (per curiam) (citing Purcell, 549 U.S. at 1, 127
S.Ct. 5).

In Purcell, an appeal from a federal court order enjoining
the State of Arizona from enforcing its voter identification
law, the Supreme Court acknowledged that “[c]onfidence
in the integrity of our electoral processes is essential to
the functioning of our participatory democracy.” 549 U.S.
at 4, 127 S.Ct. 5. In other words, “[cJourt orders affecting
elections, especially conflicting orders, can themselves result
in voter confusion and consequent incentive to remain away
from the polls. As an election draws closer, that risk will
increase.” Id. at 4-5, 127 S.Ct. 5. Mindful of “the necessity for
clear guidance to the State of Arizona” and “the imminence

 

WESTLAW

© 2020 Thomson Reuters. No claim to original U.S

5, Government Works. 20
Case 4:20-cv-02078-MWB Document 190-4 oa 11/20/20 Page 23 of 190

Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (20

 

2020 WL 6686120

of the election,” the Court vacated the injunction. Jd. at 5, 127
S.Ct. 5.

The principle announced in Purcell has very recently been
reiterated. First, in Republican National Committee, the
Supreme Court stayed on the eve of the April 7 Wisconsin
’ primary a district court order that altered the State's voting
rules by extending certain deadlines applicable to absentee
ballots. 140 S. Ct. at 1206. The Court noted that it was
adhering to Purcell and had “repeatedly emphasized that
lower federal courts should ordinarily not alter the election
‘rules on the eve of an election.” Jd. at 1207 (citing Purcell,
549 U.S. at 1, 127 S.Ct. 5). And just over two weeks
ago, the Court denied an application to vacate a stay of a
district court order that made similar changes to Wisconsin's
election rules six weeks before Election Day. Democratic
Nat'l Comm. v. Wis. State Legislature, No. 20A66, 592 U.S.

                          

(Oct. 26, 2020) (denying application to vacate stay). Justice
Kavanaugh explained that the injunction was improper for
the “independent reason[ |” that “the District Court changed
Wisconsin's election rules too close to the election, in
contravention of this Court's precedents.” Jd. at , 2020
WL 6275871 at *3 (Kavanaugh, J., concurring). Purcell and

 

a string” of Supreme Court election-law decisions in 2020
“recognize a basic tenet of election law: When an election is
close at hand, the rules of the road should be clear and settled.”

Ta.

*18 The prevailing state election rule in Pennsylvania
permitted voters to mail ballots up through 8:00 P.M. on
Election Day so long as their ballots arrived by 5:00 P.M.
on November 6. Whether that rule was wisely or properly
put in place is not before us now. What matters for our
purposes today is that Plaintiffs’ challenge to it was not filed

Footnotes

until sufficiently close to the election to raise a reasonable
concern in the District Court that more harm than good would
come from an injunction changing the rule. In sum, the
District Court's justifiable reliance on Purcell constitutes an
“alternative and independent reason[ ]” for concluding that
an “injunction was unwarranted” here. Wis. State Legislature,
—— §.Ct. at , 2020 WL 6275871, at *3 (Kavanaugh, J.,
concurring).

 

IV. Conclusion

We do not decide today whether the Deadline Extension
or the Presumption of Timeliness are proper exercises of
the Commonwealth of Pennsylvania's lawmaking authority,
delegated by the U.S. Constitution, to regulate federal
elections. Nor do we evaluate the policy wisdom of those
two features of the Pennsylvania Supreme Court's ruling.
We hold only that when voters cast their ballots under a
state's facially lawful election rule and in accordance with
instructions from the state's election officials, private citizens
lack Article III standing to enjoin the counting of those ballots
on the grounds that the source of the rule was the wrong
state organ or that doing so dilutes their votes or constitutes
differential treatment of voters in violation of the Equal
Protection Clause. Further, and independent of our holding
on standing, we hold that the District Court did not err in
denying Plaintiffs’ motion for injunctive relief out of concern
for the settled expectations of voters and election officials. We
will affirm the District Court's denial of Plaintiffs’ emergency
motion for a TRO or preliminary injunction.

All Citations

--- F.3d ----, 2020 WL 6686120

1 Second Letter from Phocion (April 1784), reprinted in 3 The Papers of Alexander Hamilton, 1782-1786, 530-58 (Harold

C. Syrett ed., 1962).

Throughout this opinion, we refer to absentee voting and mail-in voting interchangeably.

a FF WhHN

The Free and Equal Elections Clause of the Pennsylvania Constitution provides: “Elections shall be free and equal; and no
power, civil or military, shall at any time interfere to prevent the free exercise of the right of suffrage.” Pa. Const. art. 1, § 5.
Because we have received comprehensive briefing, and given the weighty public interest in a prompt ruling on the matter
before us, we have elected to forgo oral argument.

Bognet seeks to represent Pennsylvania in Congress, but even if he somehow had a relationship to state lawmaking
processes, he would lack personal standing to sue for redress of the alleged “institutional injury (the diminution of
legislative power), which necessarily damage[d] all Members of [the legislature] ... equally.” Raines v. Byrd, 521 U.S. 811,
821, 117 S.Ct. 2312, 138 L.Ed.2d 849 (1997) (plaintiffs were six out of 535 members of Congress); see also Corman, 287
F. Supp. 3d at 568-69 (concluding that “two of 253 members of the Pennsylvania General Assembly” lacked standing to

 

WES TLAYY

© 2020 Thomson Reuters. No claim to original U.S. Government Works. 21
Case 4:20-cv-02078-MWB Document 190-4 oap|&4 11/20/20 Page 24 of 190

Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (20

 

2020 WL 6686120

Cc

10

11

12

sue under Elections Clause for alleged “deprivation of ‘their legislative authority to apportion congressional districts’ *);
accord Va, House of Delegates v. Bethune-Hill, —- U.S. , 139 S. Ct. 1945, 1953, 204 L.Ed.2d 305 (2019).

Our conclusion departs from the recent decision of an Eighth Circuit panel which, over a dissent, concluded that
candidates for the position of presidential elector had standing under Bond to challenge a Minnesota state-court consent
decree that effectively extended the receipt deadline for mailed ballots. See Carson v. Simon, No. 20-3139, —— F.3d
, 2020 WL 6335967, at *5 (8th Cir. Oct. 29, 2020). The Carson court appears to have cited language from
Bond without considering the context—specifically, the Tenth Amendment and the reserved police powers—in which the
U.S. Supreme Court employed that language. There is no precedent for expanding Bond beyond this context, and the
Carson court cited none.

The alleged injury specific to Bognet does not implicate the Qualifications Clause or exclusion from Congress, Powell
v. McCormack, 395 U.S. 486, 550, 89 S.Ct. 1944, 23 L.Ed.2d 491 (1969), nor the standing of members of Congress
to bring actions alleging separation-of-powers violations. Moore v. U.S. House of Reps., 733 F.2d 946, 959 (D.C. Cir.
1984) (Scalia, J., concurring).

Only the Voter Plaintiffs bring the Equal Protection count in the Complaint; Bognet did not join that count.

 

 

 

We exclude the Presumption of Timeliness from our concreteness analysis. Plaintiffs allege that the federal statutes
providing for a uniform election day, 3 U.S.C. § 1 and 2 U.S.C. § 7, conflict with, and thus displace, any state law that
would authorize voting after Election Day. They claim that the Presumption permits, theoretically at least, some voters
whose ballots lack a legible postmark to vote affer Election Day, in violation of these federal statutes. So unlike the
Deadline Extension, Plaintiffs contend that the General Assembly could not enact the Presumption consistent with the
Constitution. This conceptualization of injury is thus more properly characterized as “concrete” than is the purported
Deadline Extension injury attributable to voters having their timely voted ballots received and counted after Election Day.
That said, we express no opinion about whether the Voter Plaintiffs have, in fact, alleged such a concrete injury for
standing purposes.

See AS § 15.20.081(e) & (h) (Alaska — 10 days after Election Day if postmarked on or before Election Day); West's Ann.
Cal. Elec. Code § 3020(b) (California — three days after Election Day if postmarked on or before Election Day); DC ST §
4-1001.05(a)(10A) (District of Columbia — seven days after the election if postmarked on or before Election Day); 10 ILCS
5/19-8, 5/18A-15 (Illinois — 14 days after the election if postmarked on or before Election Day); K.S.A. 25-1132 (Kansas
— three days after the election if postmarked before the close of polls on Election Day); MD Code, Elec. Law, § 9-505
(Maryland — the second Friday after Election Day if postmarked on or before Election Day); Miss. Code Ann. § 23-15-637
(Mississippi — five business days after Election Day if postmarked on or before Election Day); NV Rev Stat § 293.317
(Nevada — by 5:00 P.M. on the seventh day after Election Day if postmarked by Election Day, and ballots with unclear
postmarks must be received by 5:00 P.M. on the third day after Election Day); N.J.S.A. 19:63-22 (New Jersey — 48
hours after polls close if postmarked on or before Election Day); McKinney's Elec. Law § 8-412 (New York — seven days
after the election for mailed ballots postmarked on Election Day); N.C. Gen. Stat. § 163-231(b)(2) and Wise v. Circosta,
978 F.3d 93, 96 (4th Cir. 2020) (North Carolina — recognizing extension from three to nine days after the election the
deadline for mail ballots postmarked on or before Election Day); Texas Elec. Code § 86.007 (the day after the election
by 5:00 P.M. if postmarked on or before Election Day); Va. Code 24.2-709 (Virginia — by noon on the third day after
the election if postmarked on or before Election Day); West's RCWA 29A.40.091 (Washington — no receipt deadline for
ballots postmarked on or before Election Day); W. Va. Code, §§ 3-3-5, 3-5-17 (West Virginia — five days after the election
if postmarked on or before Election Day); see also lowa Code § 53.17(2) (by noon the Monday following the election if
postmarked by the day before Election Day); NDCC 16.1-07-09 (North Dakota — before the canvass if postmarked the
day before Election Day); R.C. § 3509.05 (Ohio — 10 days after the election if postmarked by the day before Election
Day); Utah Code Ann. § 20A-3a-204 (seven to 14 days after the election if postmarked the day before the election).
Bush v. Gore does not require us to perform an Equal Protection Clause analysis of Pennsylvania election law as
interpreted by the Pennsylvania Supreme Court. See 531 U.S. at 109, 121 S.Ct. 525 (“Our consideration is limited to the
present circumstances ....”); id. at 139-40, 121 S.Ct. 525 (Ginsburg, J., dissenting) (discussing “[rjare[ ]" occasions when
Supreme Court rejected state supreme court's interpretation of state law, one of which was in 1813 and others occurred
during Civil Rights Movement—and none decided federal equal protection issues).

In their complaint, the Voter Plaintiffs alleged that they are all “residents of Somerset County, a county where voters are
requesting absentee ballots at a rate far Jess than the state average” and thus, somehow, the Voter Plaintiffs’ votes “will
be diluted to a greater degree than other voters.” Compl. {| 71 (emphasis in original). Plaintiffs continue to advance this
argument on appeal in support of standing, and it additionally suffers from being a conjectural or hypothetical injury under

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 2

NO
Case 4:20-cv-02078-MWB Document 190-4 oay!@4 11/20/20 Page 25 of 190

Bognet v. Secretary Commonwealth of Pennsylvania, --- F.3d ---- (20

 

2020 WL 6686120

13

14
15

16
17
18

19

20

the framework discussed infra Section III.A.2.b.ii. It is purely hypothetical that counties where a greater percentage of
voters request absentee ballots will more frequently have those ballots received after Election Day.

Plaintiffs also rely on FEC v. Akins, 524 U.S. 11, 118 S.Ct. 1777, 141 L.Ed.2d 10 (1998), for the proposition that.a
widespread injury—such as a mass tort injury or an injury “where large numbers of voters suffer interference with voting

rights conferred by law’—does not become a “generalized grievance” just because many share it. /d. at 24-25, 118 S.Ct.

1777. That's true as far as it goes. But the Voter Plaintiffs have not alleged an injury like that at issue in Akins. There,

the plaintiffs’ claimed injury was their inability to obtain information they alleged was required to be disclosed under the
Federal Election Campaign Act. /d. at 21, 118 S.Ct. 1777: The plaintiffs ‘alleged a statutory right to obtain information

and that the same information was being withheld. Here, the Voter Plaintiffs” alleged injury is to their right under the
Equal Protection Clause not to have their votes “diluted,” but the Voter Plaintiffs have not alleged that their votes are
less influential than any other vote.

The District Court did not find that the Deadline Extension created such a preferred class.

Moreover, we cannot overlook that the mail-in voters potentially suffer a disadvantage relative to the in-person voters.:
Whereas in-person ballots that are timely cast will count, timely cast mail-in ballots may not count because, given mail
delivery rates, they may not be received by 5:00 P.M. on November 6.

See Defendant-Appellee's Br. 30 (citing 39 C.F.R. § 211.2(a)(2); Postal Operations Manual at 443.3).

See Pa. Democratic Party, 238 A.3d at 364 (noting “current two to five day delivery expectation of the USPS").

Indeed, the conduct required of a voter to effectuate such a scheme may be punishable as a crime under Pennsylvania
statutes that criminalize forging or “falsely makling] the official endorsement on any ballot,” 25 Pa. Stat. & Cons. Stat. §
3517 (punishable by up to two years’ imprisonment); “willfully disobeyfing] any lawful instruction or order of any county
board of elections,” id. § 3501 (punishable by up to one year's imprisonment); or voting twice in one election, id. § 3535
(punishable by up to seven years’ imprisonment).

As of the morning of November 12, Secretary Boockvar estimates that 655 of the 9383 ballots received between 8:00
P.M. on Election Day and 5:00 P.M. on November 6 lack a legible postmark. See Dkt. No. 59. That estimate of 655 ballots
does not include totals from five of Pennsylvania's 67 counties: Lehigh, Northumberland, Tioga, Warren, and Wayne. /d.
The 9383 ballots received, however, account for all of Pennsylvania's counties. /d.

See, e.g., Andino v. Middleton, No. 20A55, 592 U.S. ,— §.Ct. , — L.Ed.2d ——, 2020 WL 5887393,

at *4 (Oct. 5, 2020) (Kavanaugh, J., concurring) (“By enjoining South Carolina's witness requirement shortly before the
election, the District Court defied [the Purcell] principle and this Court's precedents.” (citations omitted)), Merrill v. People
First of Ala., No. 19A1063, 591 U.S. » — §.Ct. , — L.Ed.2d , 2020 WL 3604049 (Mem.), at *1

(July 2, 2020); Republican Nat'l Comm., 140 S. Ct. at 1207; see also Democratic Nat'l Comm. v. Bostelmann, 977 F.3d
639, 641 (7th Cir. 2020) (per curiam) (holding that injunction issued six weeks before election violated Purcell); New Ga.

Project v. Raffensperger, 976 F.3d 1278, 1283 (11th Cir. Oct. 2, 2020) (“[W]e are not on the eve of the election—we
are in the middle of it, with absentee ballots already printed and mailed. An injunction here would thus violate Purcell's
well-known caution against federal courts mandating new election rules—especially at the last minute.” (citing Purcell,

549 U.S. at 4-5, 127 S.Ct. 5)).

 

 

 

 

 

 

 

 

End of Document © 2020 Thomson Reuters. No claim to original U.S.

Government Works.

 

WEST

FLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 23
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 26 of 190
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 27 of 190
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., --- A.3d ~--- (2020)

 

2020 WL 6737895
Only the Westlaw citation is currently available.
Supreme Court of Pennsylvania.

IN RE: CANVASSING OBSERVATION
APPEAL OF: CITY OF PHILADELPHIA
BOARD OF ELECTIONS

No. 30 EAP 2020

|
SUBMITTED: November 13, 2020

|
DECIDED: November 17, 2020

Appeal from the November 5, 2020, Single-Judge Order
of the Honorable Christine Fizzano Cannon of the
Commonwealth Court at No, 1094 CD 2020, reversing the
November 3, 2020 Order of the Honorable Stella Tsai of the
Court of Common Pleas of Philadelphia County at November
Term 2020, No. 07003

SAYLOR, CJ, BAER, TODD,
DOUGHERTY, WECHT, MUNDY, JJ.

DONOHUE,

OPINION
JUSTICE TODD

*1 This appeal arises out of the processing of mail-in and
absentee ballots received from voters in Philadelphia County
in the November 3, 2020 General Election. Specifically,
Appellee Donald J. Trump, Inc. (the “Campaign”) orally
moved for the Philadelphia County Court of Common Pleas
to give its representative more proximate access to the
canvassing activities being carried out by Appellant, the
Philadelphia County Board of Elections (the “Board”), The
trial court denied relief, the Commonwealth Court reversed,
and the Board now appeals that order. For the following
reasons, we vacate the order of the Commonwealth Court, and
reinstate the trial court's order denying the Campaign relief.

I, Background

This dispute concerns the Board's pre-canvassing and
canvassing of mail-in and absentee ballots at the Philadelphia
Convention Center. According to the Board, in advance of

the election, it arranged the workspace of its employees
at this facility in a manner that it considered best suitable
for the processing and maintenance of the security of the
estimated 350,000 absentee and mail-in ballots it anticipated
receiving, while ensuring that the social distancing protocols
for COVID-19 promulgated by the federal Centers for
Disease Control were maintained and the voter's privacy in
his or her ballot was protected, and providing a candidate
or campaign representative with the ability to observe the
entirety of the pre-canvassing and canvassing process, N.T.

Hearing, 11/3/20, at 10-11.!

Under the Board's authority, a designated area of the
Convention Center was divided into discrete sections,
each devoted to various aspects of the pre-canvassing and
canvassing process. /d, at 22. Each section contained three
rows of fifteen folding tables with each table separated by
5-6 feet. Id. at 24. In the first section, workers examined the
back of the ballot return envelopes and then, based on that
examination, sorted the envelopes into different trays. Jd, at
27. In the next section, ballots in their secrecy envelopes were
first extracted from the ballot return envelope by machine, and
then, while encased in their secrecy envelopes, were sent on to
another machine which sliced open the secrecy envelope and
removed the ballot from within. /d, at 28. During this phase,
ballots without secrecy envelopes — so-called “naked” ballots

— were segregated and placed into a separate tray” Id. at 30.

Pursuant to the Election Code, designated observers for
campaigns or candidates were permitted to physically enter
the Convention Center hall and observe the entirety of this
process; however, the Board erected a waist-high security
fence to separate the observers from the above-described
workspace of Board employees. The fence, behind which
observers could freely move, was separated from the first
row of employees’ desks in each section by a distance
of approximately 15-18 feet. Jd. at 23. Board employees
used this “buffer” area between the security fence and their
workspace to enter or leave their work areas for their shifts,
or to take scheduled breaks. Jd. at 30-31.

*2 On the morning of November 3, 2020 — Election Day
— the Campaign sent a designated representative, Attorney
Jeremy Mercer, to observe the pre-canvassing and canvassing
process. Attorney Mercer entered the Convention Center at
7:00 a.m, and remained there throughout the entire day. He
testified that he was able to move freely along the length
of the security fence and observe the employees engaged in
their pre-canvassing and canvassing activities from various

 

 

YESTLAW © 2020 Thomson Reuters. No claim to original US. Government Works. 4
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 28 of 190
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., --- A.3d ~-+ (2020)

 

vantage points, /d, at 21. He related that, while he could see
the Board employees in the first section of the workspace
examining the back of the ballot return envelopes, from his
position, he could not read the actual declarations on the
ballot envelopes. /d. at 27. Regarding the ballot extraction
activities in the next section, Attorney Mercer testified that
he could see employees removing the ballots contained in
secrecy envelopes from the return envelopes, and that, when
“watching closely,” he could discern if any return envelopes
contained naked ballots. Jd, at 30. However, he stated that he
could not see whether there were any markings on the security

envelopes themselves.> Id. at 38.

At 7:45 a.m. on Election Day, the Campaign filed a suit in the
Philadelphia Court of Common Pleas challenging the location
where observers such as Attorney Mercer could watch the
process. The Campaign subsequently withdrew that action,
without prejudice, but then refiled it at 9:45 p.m. that night.
The trial court subsequently conducted an evidentiary hearing
that same night utilizing the “Zoom” videoconference tool,
which enabled Attorney Mercer to testify remotely.

After hearing Attorney Mercer's testimony and argument
from the Campaign and the Board, the trial court rejected
the Campaign's primary argument, raised orally during the
hearing, that Section 3146.8(b) of the Election Code — which
allows designated watchers or observers of a candidate “to
be present when the envelopes containing official absentee
ballots and mail-in ballots are opened and when such ballots
are counted and recorded,” 25 B.S. § 3146.8(b) — requires that
the observers have the opportunity to “meaningfully ... see
the process.” N.T. Hearing, 11/3/20, at 49. In rejecting the
argument, the trial court noted that Section 3146.8 contained
no language mandating “meaningful observation”; rather,
the court interpreted the section as requiring only that the
observer be allowed to be “present” at the opening, counting,
and recording of the absentee or mail-in ballots. Trial Court
Opinion, 11/4/20, at 3-4.

The court observed that Attorney Mercer's testimony that he
could not see individual markings on the secrecy envelopes,
or determine whether the signature on all the ballot envelopes
was properly completed, did not establish a violation of
Section 3416.8, inasmuch as that statute “provides for no
further specific activities for the watchers to observe, and
no activities for the watchers to do other than simply ‘be
present’.” Id, at 4. The court opined that, under this section,
“[wlatchers are not directed to audit ballots or to verify
signatures, to verify voter address[es], or to do anything else

that would require a watcher to see the writing or markings
on the outside of either envelope, including challenging the
ballots or ballot signatures.” Jd. Consequently, that same day,
the trial court denied the Campaign's request that the Board
modify the work area to allow for closer observation of the
ongoing ballot canvassing. The court indicated, however,
that it was not discouraging the Board from providing an
additional corridor for observers along the side of the tables
to watch the proceedings, provided COVID-19 protocols and

voter information secrecy protections were maintained.’ Trial
Court Order, 11/3/20.

*3 The Campaign immediately appealed to the
Commonwealth Court, and the matter was assigned to

the Honorable Christine Fizzano Cannon.” Judge Fizzano
Cannon held a status conference on the night of November
4, 2020, and issued an order on the morning of November
5, 2020, which reversed the trial court. She directed the trial
court to enter an order by 10:30 a.m. to require “all candidates,
watchers, or candidate representatives be permitted to be
present for the canvassing process pursuant to 25 PS. §
2650 and/or 25 B.S. § 3146.8 and to be permitted to observe
all aspects of the canvassing process within 6 feet, while
adhering to all COVID-19 protocols.” Commonwealth Court
Order, 11/5/20.

In her opinion, filed later that day, Judge Fizzano Cannon
focused her analysis on what she considered to be the relevant
governing provisions of the Election Code, Section 3146.8(b)
and Section 3146.8(g)(1.1). Section 3146.8(b) provides:

Watchers shall be permitted to be present when the
envelopes containing official absentee ballots and mail-in
ballots are opened and when such ballots are counted and
recorded.
25 PS. § 3146.8(b) (emphasis added). Section 3146.8(g)(1.1)
states, in relevant part:

The county board of elections shall meet no earlier than
seven o'clock A.M. on election day to pre-canvass all
ballots received prior to the meeting ... One authorized
representative of each candidate in an election and one
representative from each political party shall be permitted
to remain in the room in which the absentee ballots and
mail-in ballots are pre-canvassed.
25 PS. § 3146.8(g)(1.1) (emphasis added).

Judge Fizzano Cannon noted that the parties offered
competing interpretations of the phrases “present,” and “to

 

 

20 ‘Thomson Reuters. No claim to original US. Government Works, a
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 29 of 190
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., --- A.3d ---- (2020)

 

remain in the room,” with the Board arguing that these
terms require only that the observer be physically present
in the room where the ballot counting occurs; whereas the
Campaign contended that these phrases required the observer
to be able to observe “meaningfully,” in addition to being
physically present. Judge Fizzano Cannon deemed each of
these interpretations to be reasonable, and, hence, concluded
the statutory language was ambiguous.

Because these provisions of the Election Code had as
their purpose “maintaining the integrity of the elective
process in the Commonwealth,” the judge determined that
candidates’
representatives at least a modicum of observational leeway

the language in question “imports upon ...

to ascertain sufficient details of the canvassing process for
the purpose of intelligently assessing and/or reporting to the
candidate represented the details of the canvassing process.”
Commonwealth Court Opinion, 11/5/20, at 5. In her view,
in order for representatives to fulfill their reporting duty to
their candidate, they are required to “have the opportunity to
observe the processes upon which they are to report,” id., and
so mere physical presence of the observers was insufficient to
guarantee this “meaningful observation,” id. at 6,

Judge Fizzano Cannon then found that, based on Attorney
Mercer's testimony that, while he was physically present in
the room where the pre-canvassing and canvassing processes
were occurring, the distance from which he was observing
those processes, as well as the physical barriers in the room,
prevented him from observing the ballots being processed,
the ballot envelopes, the secrecy envelopes, and any markings
on the secrecy envelopes, depriving him of the ability to
actually observe those processes “in any meaningful way.”
Id, at 8. Consequently, the judge concluded that the trial
court erred as a matter of law in determining that the Board
had complied with the Election Code. The Board filed an
emergency petition for allowance of appeal with our Court on
the morning of November 5, 2020.

*4 While this petition was pending, that same day, the
Campaign filed a one-page “Complaint and Motion for
Emergency Injunction” in the United States District Court
for the Eastern District of Pennsylvania alleging, inter alia,
that, in the aftermath of the Commonwealth Court's order in
the instant case, the Board was violating the Election Code
by “refusing to allow any representatives and poll watchers
for President Trump and the Republican Party” to observe
the counting of the ballots, and that the “counting continues
with no Republicans present.” See Complaint and Motion

for Emergency Injunction in Donald J. Trump For President,
Inc. v. Philadelphia County Board of Elections, No. 20-5533
(E.D. Pa. filed Nov. 5 2020) (hereinafter “Trump”) (attached
as Exhibit 2 to Board's Brief), at {J 4 & 5.

That case was assigned to District Court Judge Paul S.
Diamond, who held a hearing on the request for an emergency
injunction at 5:30 p.m. on November 5, 2020, During the
hearing, counsel for the Campaign stated that the Campaign
had “a nonzero number of people in the room.” N.T. Hearing
in Trump, 11/5/20 at 10. Judge Diamond, seeking clarification
of the meaning of the term “nonzero”, asked counsel for the
Campaign directly: “as a member of the bar of this Court,
are people representing the Donald J. Trump for President
[campaign], representing the plaintiff in that room?” Jd. at 11.
Counsel replied “yes.” Jd.

Because the District Court recognized that the petition for
allowance of appeal filed by the Board was pending before
our Court, and that a decision from our Court on the proper
interpretation of the governing provisions of the Election
Code would obviate the need for it to rule on a question of
state law, the District Court encouraged the parties to reach an
interim accommodation. Thus, the Board and the Campaign
reached an agreement, which was entered on the record in
open court before Judge Diamond, under which the crowd
control barrier, which the Board had moved to within six
feet of the first row of tables in its employees’ work area
as the result of the Commonwealth Court decision, would
remain in that position, and that all campaign observers would
have equal access to positions behind that barrier to watch
the canvassing process, Jd. at 38-40. Judge Diamond deferred
action on the merits of the underlying claims in the lawsuit,
which remains pending.

Subsequently, on November 9, 2020, the Campaign filed yet
another federal lawsuit, in the United States District Court
of the Middle District of Pennsylvania, seeking to enjoin
Pennsylvania from certifying the results of the November
3, 2020 General Election or, alternatively, to exclude from
the certified results “the tabulation of absentee and mail-in
and ballots for which [its] watchers were prevented from
observing during the pre-canvass and canvass in the County
Election Boards.” Complaint for Declaratory and Injunctive
Relief in Donald J. Trump, Inc., et.al. v. Boockvar, No. 20-
CV-02078 (M.D. Pa. filed Nov. 9, 2020) (Exhibit 1 to Board's
Brief), at 84. This matter was assigned to District Court
Judge Matthew Brann who promptly issued an order setting
an expedited schedule for the Campaign to file motions

 

WESTLAW © 2020 Thomson Reuters. No claim to original US. Government Works. 3
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 30 of 190
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., --- A.3d ---- (2020)

 

for injunctive relief, and for the Board to file a responsive
motion thereto as well as a motion to dismiss. Notably,
however, on November 15, 2020, the Campaign filed an
amended complaint, removing all counts which were based
on canvassing access. See First Amended Complaint Verified
Complaint for Declaratory and Injunctive Relief in Donald J.
Trump, Inc., et.al. v. Boockvar, No, 20-CV-02078 (M.D. Pa.
filed Nov. 15, 2020).

During the interim, on November 9, 2020, our Court granted
the Board's emergency petition for allowance of appeal on the
following issues:

*5 |, Whether, as a matter of statutory construction
pursuant to Pennsylvania law, the Commonwealth Court
erred in reversing the trial court, which concluded
that Petitioner City of Philadelphia Board of Elections’
regulations regarding observer and representative access
complied with applicable Election Code requirements,

2. Whether the issue raised in Petitioner's petition for
allowance of appeal is moot.

3, If the issue raised in Petitioner's petition for allowance of
appeal is moot, does there remain a substantial question
that is capable of repetition yet likely to evade review,
and, thus, fall within an exception to the mootness
doctrine.

In our order, we directed the Prothonotary to establish an
expedited briefing schedule; we also indicated that our grant
order was not a stay of the Board's canvassing process, which

is ongoing as of this writing.°

II. Mootness

We begin by addressing whether the central legal issue in this
matter - involving an interpretation of the provisions of the
Election Code establishing campaign access requirements to
ballot canvassing activities — is moot. See Stuckley v, Zoning
Hearing Board of Newtown Township, 79 A.3d 510, 516 (Pa.
2013) (we will generally not address matters where there is no
actual case or controversy between the parties). Both parties
and Intervenor argue that this case is not moot because the
Board continues to count ballots, and the Campaign continues
to want its representatives to have maximal access to the
canvassing process.

We conclude that, because ballots are still being canvassed
by the Board at the time of this writing, the legal question

before us is not moot.’ In this regard, we note that the interim
agreement between the parties entered in the federal litigation
being overseen by Judge Diamond did not purport to resolve
this question, and, indeed, Judge Diamond expressly refrained
from addressing it as he viewed it as purely a question of
Pennsylvania law which could be definitively resolved only
by our Court. We will, therefore, proceed to address the merits
of the issue before us.

Il. Access under the Election Code

A. Arguments of the Parties

The Board argues that the Election Code granted to it the
express statutory authority “[t]o make and issue such rules,
regulations and instructions, not inconsistent with law, as they
may deem necessary for the guidance of ,.. elections officers
and electors.” Board Brief at 32 (quoting 25 P.S. § 2642(f)).
Thus, it reasons that the access rules it established for ballot
processing in Philadelphia County — which were based on
its perceived need for protecting its workers’ safety from
COVID-19 and physical assault from those individuals who
have contact with its workers; ensuring security of the ballots;
efficiently processing large numbers of ballots, protecting
the privacy of voters; and ensuring campaign access to the
canvassing proceedings — are a valid exercise of its authority,
The Board maintains that these rules can be invalidated by a
court only if they are inconsistent with the Election Code.

*6 In determining whether its access rules are consistent
with the Election Code, the Board contends that only two
provisions of the Code are relevant: 25 PS. § 3146.8(g)
(1.1) (specifying that “[o]ne authorized representative of each
candidate in an election and one representative from each
political party shall be permitted to remain in the room
in which the absentee ballots and mail-in ballots are pre-
canvassed”), and Section 3146.8(g)(2) (providing that “{o]ne
authorized representative of each candidate in an election and
one representative from each political party shall be permitted
to remain in the room in which the absentee ballots and mail-
in ballots are canvassed.”).

The Board rejects the relevance of Section 3146.8(b), given

that it sets forth the access requirements for “watchers”.®

The Board characterizes this provision as vestigial in nature,
reflecting the manner in which absentee ballots were handled
prior to the 2006 and 2019 amendments to the Election

 

WE
Wir

 

"LAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 4
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 31 of 190
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., --- A.3d ---- (2020)

 

Code which, respectively, added Section 3146.8(g)(2) and
Section 3146.8(g)(1.1). Prior to those amendments, absentee
ballots received by a board of elections were taken to the
electors’ local polling places to be canvassed, and, thus,
candidates’ designated poll watchers were permitted by
Section 3146.8(b) to remain in the room at the polling place
while the absentee ballots were canvassed, According to the
Board, Sections 3146.8(g)(1.1) and (2) established that all
mail-in and absentee ballots would be pre-canvassed and
canvassed at a central location designated by the board of
elections; hence, poll watchers are not granted access to these
proceedings. Consequently, in the Board's view, the rights of
the Campaign's designated representative in this matter are
delineated exclusively by Sections 3146.8(g)(1.1) and (2).

The Board contends that these statutory provisions should be
construed in accordance with the plain meaning of their terms,
i.e., requiring only that a candidate's authorized representative
be permitted to remain in the room while the ballots are pre-
canvassed or canvassed, The Board notes that the Campaign's
representative was, in fact, permitted to be in the room at
the Convention Center where the ballots were being pre-
canvassed and canvassed at all times during this process, just
as these provisions require. Relatedly, the Board contends
that, even if Section 3146.8(b) of the Election Code were
deemed to be applicable herein, its requirements were met
as well, given that the Campaign's representative was present
at all times when absentee and mail-in ballots were opened,
counted, and recorded.

Moreover, the Board emphasizes that, contrary to the
Commonwealth Court's conclusion, the evidence of record
indicated that Attorney Mercer could see every portion of
the pre-canvassing and canvassing process and, as a result,
could confirm that the only ballots which were scanned
and tabulated were those which had been removed from
secrecy envelopes, and that the outer ballot envelope had been
inspected for sufficiency and then sorted.

The Board points out that Attorney Mercer's complaints
about being unable to read the actual declarations on the
ballot envelopes, or his inability to see whether the secrecy
envelopes contained improper markings, were relevant only
to his desire to determine if the ballots met the requirements
of the Election Code, However, the Board stresses that our
Court very recently, in In re: November 3, 2020 General
Election, _ A3d.__, 2020 WL 6252803 (Pa. Oct. 23,
2020), interpreted the Election Code as precluding timeof-
canvassing challenges by campaign representatives; hence,

the Board maintains that a candidate's representative has
no need for the information about which Attorney Mercer
complains, as the representative cannot lodge a challenge
based on it. Most importantly, however, from the Board's
perspective, there is nothing in the statutory language of
Sections 3146.8(g)(1.1) and (2) which grants a candidate's
representative an unqualified right of access to that kind
of information during the pre-canvassing and canvassing

process.”

*7 The Campaign responds that “the plain meaning and
purpose of the statutes at issue is to provide the public
the opportunity to observe and vet the canvassing and
tabulation of the vote.” Campaign Brief at 17. The Campaign
reasons that, as the Election Code gives a candidate's
representative the right to be “present” and to “remain in
the room” during the canvassing of absentee and mail-in
ballots, citing 25 P.S. § 2650 (“Every candidate shall be
entitled to be present in person or by attorney in fact duly
authorized, and to participate in any proceeding before any
county board whenever any matters which may affect his
candidacy are being heard, including any computation and
canvassing of returns of any primary or election or recount
of ballots or recanvass of voting machines affecting his
candidacy.” (emphasis added)); id. § 3146.8(b) (allowing
watchers to “be present when the envelopes containing
official absentee ballots and mail-in ballots are opened and
when such ballots are counted and recorded” (emphasis
added)); id. § 3146.8(g)(2) (providing that an “authorized
representative of each candidate in an election and one
representative from each political party shall be permitted to
remain in the room in which the absentee ballots and mail-in
ballots are canvassed” (emphasis added)), these terms should
be broadly interpreted consistent with their overall purpose
of allowing public observation of the vote and the counting
thereof. The Campaign rejects the Board's interpretation as
“a hyper-technical focus on the words themselves,” that
disregards this purpose. Campaign Brief at 19.

The Campaign argues that, under the Board's interpretation,
merely being in the far end of a room like the Convention
Center, which is as large as a football field, would be
sufficient to comport with these requirements. This, in the
Campaign's view, “defies logic and reasonableness,” Jd.
at 20. The Campaign contends that the Board's setup —
imposing a barrier and having some tables in the area over
a hundred feet away from the edge of the security fence
— effectively deprived its representative of the ability to be
truly present, and effectively eliminates the representative's

 

 

rLPAM © 2620 Thomson Reuters. No claim to original U.S. Government Works.

is

 
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 32 of 190
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., --- A.3d ---- (2020)

 

ability to perform his or her role of ensuring openness and
transparency in the electoral process.

The Campaign denies that it was secking the right to challenge
mail-in or absentee ballots at the time of canvassing; rather,
it claims that it was merely seeking the right to observe “in a
meaningful way” the Board's conduct of the electoral process
so that it could “challenge that process through appropriate
litigation.” Campaign Brief at 22 (emphasis omitted), The
Campaign asserts its ability to do so is vital given that these
canvassing activities have a high prospect of human error.

B. Analysis

As this issue presents a question of statutory interpretation
under Pennsylvania law, our standard of review is de novo,
and our scope of review is plenary. Danganan v. Guardian
Protection Services, 645 Pa. 181, 179 A.3d 9, 15 (2018).
Our objective is, therefore, to ascertain and effectuate the
intent of the General Assembly. Jd; see also 1 Pa.C.S. §
1921(a). It is well established that “[t]he best indication of
legislative intent is the plain language of the statute.” Crown
Castle NG East v. Pennsylvania Public Utility Commission,
234 A.3d 665, 674 (Pa. 2020), In ascertaining the plain
meaning of statutory language, we consider it in context and
give words and phrases their “common and approved usage.”
Commonwealth by Shapiro v. Golden Gate National Senior
Care, 194 A.3d 1010, 1027-28 (Pa. 2017). When the words of
a statute are free and clear of all ambiguity, they are the best
indicator of legislative intent; hence, in such circumstances,
“we cannot disregard the letter of the statute under the pretext
of pursuing its spirit.” Fletcher v. Pennsylvania Property &
Casualty Insurance Guarantee Association, 603 Pa. 452, 985
A.2d 678, 684 (2009) (citing 1 Pa.C.S. § 1921(b)), Consistent
with these principles, when interpreting a statute “we must
listen attentively to what the statute says, but also to what it
does not say.” Discovery Charter School v. School District
of Philadelphia, 166 A.3d 304, 321 (Pa. 2017). Moreover,
regarding the factual findings of the trial court, we must defer
to those findings if they are supported by the evidence, Gentex
Corp. v. WCAB (Morack), 23 A.3d 528, 534 (Pa. 2011);
Generette v. Donegal Mutual Insurance Company, 957 A.2d
1180, 1189 (Pa, 2008),

As a threshold matter, given the specific issue in this case
— the degree of access required by the Election Code for
an “authorized representative” of a candidate to the pre-
canvassing and canvassing proceedings of an election board

— we regard Sections 3146.8(g)(1.1) and (2) of the Code
to be the governing statutory provisions, as they directly set
forth the rights of such individuals. Section 2650, offered by
the Campaign, by its plain terms is inapplicable, as we are
addressing the right of access of a campaign's representative
to canvassing proceedings, not a candidate or his “attorney
in fact’. Section 3146.8(b) is likewise not controlling, given
that it applies only to the right of “watchers” to be present
while ballots are canvassed. The Election Code contains
specific certification requirements for an individual to be
appointed as a “watcher,” see 25 P.S. § 2687 (“Appointment
of watchers”), and there is no evidence of record establishing
that Attorney Mercer met these requirements, and, critically,
he did not identify himself as a watcher, but rather as “one of
the representatives designated by the Trump campaign ... to
observe the pre-canvass.” N.T. Hearing, 11/3/20, at 20-21.

*§ As recited above, Section 3146.8(g)(1.1) requires only

that an authorized representative “be permitted to remain
in the room in which the absentee ballots and mail-in
ballots are pre-canvassed,” 25 P.S. § 3146.8(g)(1.1) (emphasis
added), and Section 3146.8(g)(2) likewise mandates merely
that an authorized representative “be permitted to remain
in the room in which the absentee ballots and mail-in
ballots are canvassed.” 25 PS. § 3146.8(g)(2) (emphasis
added). While this language contemplates an opportunity to
broadly observe the mechanics of the canvassing process, we
note that these provisions do not set a minimum distance
between authorized representatives and canvassing activities
occurring while they “remain in the room.” The General
Assembly, had it so desired, could have easily established
such parameters; however, it did not. It would be improper
for this Court to judicially rewrite the statute by imposing
distance requirements where the legislature has, in the
exercise of its policy judgment, seen fit not to do so. See
Sivick v. State Ethics Commission, A.3d __. 2020 WL
5823822, at *10 (Pa. filed Oct. 1, 2020) (“It is axiomatic that
we may not add statutory language where we find the extant
language somehow lacking.”).

Rather, we deem the absence of proximity parameters to
reflect the legislature's deliberate choice to leave such matters
to the informed discretion of county boards of elections, who
are empowered by Section 2642(f) of the Election Code “[t]o
make and issue such rules, regulations and instructions, not
inconsistent with law, as they may deem necessary for the
guidance of ... elections officers.” 25 P.S, § 2642(f).

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 6
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 33 of 190
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., --- A.3d --- (2020)

 

In the case at bar, the Board promulgated regulations
governing the locations in which authorized representatives
were permitted to stand and move about while observing
the pre-canvassing and canvassing process. The Board's
averments that it fashioned these rules based on its careful
consideration of how it could best protect the security and
privacy of voters’ ballots, as well as safeguard its employees
and others who would be present during a pandemic for
the pre-canvassing and canvassing process, while, at the
same time, ensuring that the ballots would be counted in the
most expeditious manner possible, were undisputed by the
Campaign. We discern no basis for the Commonwealth Court
to have invalidated these rules and impose arbitrary distance
requirements.

Significantly, as to any opportunity to observe the mechanics
of the canvassing process, the evidence of record, provided
through the Campaign's own witness, Attorney Mercer, whom
the trial court deemed to be credible, indicates that the Board's
rules regarding where campaign representatives could remain
in the room to view the pre-canvassing and canvassing
process did not deprive Attorney Mercer of the ability “to
actually observe the ... process in any meaningful way,” as
the Commonwealth Court concluded, Commonwealth Court
Opinion, 11/5/20, at 8, and the Campaign presently argues.
According to Attorney Mercer's candid testimony, which the
trial court accepted as credible, from his vantage point, he
could view the entirety of the pre-canvassing and canvassing
process. Clearly, then, Attorney Mercer had the opportunity
to observe the mechanics of the canvassing process,
Specifically, Attorney Mercer witnessed Board employees
inspecting the back of ballot envelopes containing the voter's
declaration, before sending them on for processing; witnessed
ballots being removed from their secrecy envelopes, and
naked ballots which had been delivered to the Board without
a secrecy envelope being segregated from ballots which
arrived within such envelopes; saw that the ballot processing
methods utilized by the Board were not destroying the ballot
envelopes containing the voter's declaration; and perceived
that the ballot secrecy envelopes were being preserved during
their processing, See N.T. Hearing, 11/3/20, at 20-21, 27, 30,
38; Trial Court Order, 11/3/20 (“The [Campaign's] witness
provided copious testimony as to his ability to observe the
opening and sorting of ballots.”), Although Attorney Mercer
related that he could not view the actual declarations on the
ballot envelopes, nor examine individual secrecy envelopes
for improper markings, as the trial court properly determined,
this information would only be necessary if he were making
challenges to individual ballots during the pre-canvassing

and canvassing process, which appeared to be his primary
motivation in seeking such information. See id. at 37-38; Trial
Court Order, 11/3/20 (“His concerns pertained to his inability
to observe the writing on the outside of the ballots. Given
that observers are directed only to observe and not to audit
ballots, we conclude, based on the witness's testimony, that
the Board of Elections has complied with the observation
requirements under 25 PS. [§] 3146.8.”). As discussed above,
such challenges are not permissible under the Election Code.
Thus, as found by the trial court, Attorney Mercer was able
to appropriately observe that the Board's employees were
performing their duties under the Election Code.

*9 In sum, we conclude the Board did not act contrary to
law in fashioning its regulations governing the positioning
of candidate representatives during the pre-canvassing and
canvassing process, as the Election Code does not specify
minimum distance parameters for the location of such
representatives. Critically, we find the Board's regulations as
applied herein were reasonable in that they allowed candidate
representatives to observe the Board conducting its activities
as prescribed under the Election Code. Accordingly, we
determine the Commonwealth Court's order was erroneous.
Thus, we vacate that order, and reinstate the trial court's order.

Jurisdiction relinquished.

Justices Baer, Donohue, Dougherty and Wecht join the
opinion.

Chief Justice Saylor files a dissenting opinion in which Justice
Mundy joins.

Justice Mundy files a dissenting opinion.

CHIEF JUSTICE SAYLOR, dissenting

The Commonwealth Court reasonably directed election
officials in Philadelphia to move restrictive barriers in the
Convention Center closer to the ballot-canvassing operations,
which had been staged up to thirty-five yards from the areas
to which the statutorily-authorized candidate representatives
were confined. Under the Commonwealth Court's order,
these representatives could then observe whether ballots were
being counted lawfully to the best of their ability, consistent
with health and safety restrictions. The record -- as well
as publicly-available video recordings from the Convention
Center -- amply demonstrate that this simply wasn't the case
previously.

 

WESTLAW © 2020 Thomson Reuters. No claim to original US. Government Works, 7
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 34 of 190
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., -- A.3d ---- (2020)

 

The canvassing has now proceeded to near conclusion under
an ensuing agreement among the parties associated with
federal litigation. In my judgment, the matter is therefore
moot -- or at least moot enough -- so that this Court's
discretionary intervention was and is not required. Moreover,
the Legislature already is signaling that there will be an
intense after-action review of the no-excuse mail-in voting
regime, which is in its infancy in Pennsylvania. Accordingly,
I doubt that the Court's present ruling, relative to governance
that is quite likely to be substantially refined, will be of any
importance in the future.

I also note that, given the enormous scale of canvassing
activities and the historical balkanization associated with the
administration of the election franchise at the county-and-
district levels across the Commonwealth, there have been,
and will always be, some localized irregularities. This is why
courts are open throughout the election cycle, as here, to
remedy these just as quickly as possible. It is also one of the
reasons why we have a Commonwealth Court, with expertise
in election matters, and organized to act expeditiously via
single-judge consideration.

Finally, short of demonstrated fraud, the notion that
presumptively valid ballots cast by the Pennsylvania
electorate would be disregarded based on isolated procedural
irregularities that have been redressed -- thus disenfranchising
potentially thousands of voters -- is misguided. Accordingly,
to the degree that there is a concern with protecting or
legitimizing the will of the Philadelphians who cast their votes
while candidate representatives were unnecessarily restrained
at the Convention Center, I fail to see that there is any real
issue,

Justice Mundy joins this dissenting opinion.

JUSTICE MUNDY, dissenting
Based on the particular circumstances surrounding this
election, and the volume of mail-in ballots cast due to the

current global pandemic, I disagree with the majority that the
“issue before us is one which is capable of repetition but likely
to evade review[.]” Majority Op. at 10, n. 7, As such, I join
Chief Justice Saylor's dissenting opinion in full,

*10 In denying Appellee's initial motion, the trial court
concluded “[Appellee]’s argument that the Board of Elections
was not providing observers the opportunity to ‘meaningfully
observe’ the canvassing of ballots” failed because “[ Appellee]
was unable to point to any statutory language or case
law using the word ‘meaningful’ or elaborating on what
constitutes ‘meaningful observation.’ ” Trial Court Op. at 3.
The Commonwealth Court reversed noting “the relegation
of those representatives to a position where meaningful
observation of the processes they are present to observe is
a practical impossibility would be an absurd interpretation
of the Election Codef.]” Cmwlth Ct. Op. at 6, I agree, The
majority now vacates the Commonwealth Court's order and
holds “[wJhile this language contemplates an opportunity to
broadly observe the mechanics of the canvassing process, we
note that these provisions do not set a minimum distance
between authorized representatives and canvassing activities
occurring while they ‘remain in the room.’ ” Majority
Op. at 17. In so doing, the majority seemingly endorses
what the Commonwealth Court did in its order, provide an
“opportunity to broadly observe[.]”

Appellee was merely requesting the ability to be able to
observe the ballots in order to accurately relay compliance
information. Appellees’ Brief at 22 (“The Campaign simply
wants the right to observe in a meaningful way that
would allow the Campaign to determine whether the Board
was following legal processing procedures, and if not, to
challenge that process through appropriate litigation.”), The
Commonwealth Court's order, and the subsequent mutual
agreement of the parties in the Federal action, did precisely
that, and I would not disturb it. Accordingly, I dissent.

All Citations

-~ A.3d ----, 2020 WL 6737895

Footnotes
4 Except as otherwise noted, such citations are to the notes of testimony of the hearing before the trial court.
2 Ballots not placed into the provided secrecy envelopes are invalid, Pennsylvania Democratic Party v. Boockvar, 238 A.3d

345, 380 (Pa. 2020).

3 The Election Code prohibits the security envelope from containing any “text, mark or symbol which reveals the identity
of the elector, the elector's political affiliation or the elector's candidate preference.” 25 P.S. § 3146.8(g)(4)(ii).

 

 

PLAN © 2020 Thomson Reuters. No claim to original

LLS. Government Works. 3
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 35 of 190
IN RE: CANVASSING OBSERVATION APPEAL OF: CITY OF..., --- A.3d ~~ (2020)

 

It should be noted that the pre-canvassing and canvassing activities were also broadcast live on YouTube.

The Pennsylvania Democratic Party (“Intervenor”) was granted leave to intervene in these proceedings by the

Commonwealth Court.

6 Bryan Cutler, Speaker of the Pennsylvania House of Representatives, and Kerry Benninghoff, Majority Leader of the
Pennsylvania House of Representatives, have filed a motion to intervene in this matter before our Court, as well as an
accompanying brief. While we deny this motion, we, nevertheless, accept the accompanying brief as an amicus brief.

7 Even were the ballot counting process to conclude prior to our final disposition of this matter, we regard this issue before
us as one which is capable of repetition but likely to evade review, and therefore subject to our review under this exception
to the mootness doctrine. See Reuther v, Delaware County Bureau of Elections, 205 A.3d 302, 306 n.6 (Pa. 2019) (“Given
the abbreviated time frame applicable to elections and the amount of time that it takes for litigation to reach this Court,
this exception is particularly applicable when the question presented relates to an election dispute."’).

8 Section 3146.8(b) provides:

Watchers shall be permitted to be present when the envelopes containing official absentee ballots and mail-in ballots
are opened and when such ballots are counted and recorded.

9 Intervenor's brief endorses the Board's contention that the Commonwealth Court erred in its interpretation of the relevant

provisions of the Election Code, but it does not develop a separate argument to support this claim.

a &

 

End of Document © 2020 Thomson Reuters. No claim to original U.S.
Government Works.

 

WESTLAW! © 2020 Thomson Reuters. No claim to original U.S. Government Works. 9
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 36 of 190
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 37 of 190

Conklin v. Anthou, Not Reported in F.Supp.2d (2012)

 

2012 WL 124989
Only the Westlaw citation is currently available.
United States District Court,
M.D. Pennsylvania.

Stephen G. CONKLIN, Plaintiff
Vv.
Kristine M. ANTHOU, et al., Defendants.

No. 1:10—cv—2501.

Jan. 17, 2012.
Attorneys and Law Firms

Stephen G. Conklin, Lewisberry, PA, pro se.

MEMORANDUM OPINION
ROBERT D. MARIANI, District Judge.

*1 Plaintiff Stephen G. Conklin (“Conklin”) filed this
civil rights action alleging various deprivations of federal
and state law. Conklin's claims arise under several theories
including violations of his Fourth and Fourteenth Amendment
constitutional rights pursuant to 28 U.S.C. § 1983 and § 1985,
RICO claims under 18 U.S.C. § 1964, and pendant state law
claims for fraud, theft, and conspiracy arising under 28 U.S.C.
§ 1367. An array of Defendants, including state court judges,
banking institutions, attorneys representing private lenders,
and law enforcement officials are alleged to have deprived
Conklin of a “fair hearing” on the merits of his state court
action challenging the validity of a mortgage foreclosure, and
subsequent sheriffs sale, of his residential property located at
100 Spangler Road, Lewisberry, York County, Pennsylvania.
Conklin avers that several of the Defendants conspired to
deprive him of his real property, and in the process, trampled
his constitutional rights by depriving him of, inter alia,
certain due process guaranties. Conklin appealed to this Court
for intervention, most recently, in the form of a temporary
restraining order to prevent his physical removal from the
subject property. Such an order was granted in order to permit
the Court time to review the entire record and settle various
jurisdictional questions raised by Defendants.

On December 16, 2011, pursuant to an Order of this
Court (Doc. 93), the Honorable Thomas M. Blewitt,

U.S.M.J., issued a Report and Recommendation (“Report and
Recommendation”) (Doc. 107) finding that the District Court
lacks subject matter jurisdiction to hear this matter under
the Rooker—Feldman doctrine and that Plaintiff's Motion for
Preliminary Injunction should be denied. For the reasons set
forth below, the Report and Recommendation (Doc. 107)
is adopted in its entirety, Conklin's request for preliminary
injunctive relief (Doc. 91) is denied, and the matter is
dismissed for lack of subject matter jurisdiction.

BACKGROUND

Conklin and his father are the residents of real property
located at 100 Spangler Road, Lewisberry, York County,
Pennsylvania (“Property” or “Premises”). On May 15, 1997,
Conklin and his late-wife executed a mortgage with Saxon
Mortgage, Inc., in the principal amount of $235,600.00. That
same day, Saxon Mortgage, Inc. assigned the mortgage to
Texas Commerce Bank, and the assignment was recorded in
the Office of the York County Recorder of Deeds on May
19, 1997. On November 11, 2005, J.P. Morgan Chase Bank,
successor to Texas Commerce Bank, assigned the mortgage
to Deutsche Bank Trust Company Americas, with an effective
date of June 18, 2002. This second assignment was ultimately
recorded on January 4, 2006. In the interim, on October 20,
2004, Deutsche Bank Trust Company Americas assigned the
mortgage to EMC Mortgage Corporation (“EMC”), and this
assignment was recorded on January 3, 2006.

On February 10, 2006, EMC filed a complaint instituting
a mortgage foreclosure action against Conklin and his wife
alleging a default and detailing the specific amount past due.
Only Conklin answered, and a default was issued against his
wife in the amount of $442,047.35. Subsequently, on July
2, 2007, EMC moved for summary judgment as to Conklin,
asserting that he defaulted under the terms of the mortgage,
and again certifying the amount past due. On December 31,
2007, the Court of Common Pleas, York County, granted
summary judgment in favor of EMC and against Conklin (Pa.
Court of Common Pleas, York County, Docket No, 2006—
SU_-0433-06, December 31, 2007). After various attempts
to delay the mortgage foreclosure process, including the
Court of Common Pleas' August 18, 2008 denial of Conklin's
Motion to Stay Execution, the Property was scheduled for a
sheriff's sale in February 2009.

*2 On June 17, 2009, the Pennsylvania Superior Court
issued an opinion affirming the December 31, 2007 decision

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 4
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 38 of 190

Conklin v. Anthou, Not Reported in F.Supp.2d (2012)

 

rendered against Conklin in the Court of Common Pleas.
Specifically, the Superior Court found:

Conklin's response to the summary judgment is comprised
of bald assertions without any evidence backing them up.
He states that the mortgage was not in default, that EMC's
accounting of the amount due was flawed, and the EMC
was not the true holder of the mortgage, but presents
absolutely no evidence in support thereof.

EMC. Mortgage Corp. v. Conklin, 188 MDA 2008, at *4a

(Pa.Super. Ct. June 17, 2009).

On April 20, 2010, the Supreme Court of Pennsylvania
denied, per curiam, Conklin's Petition for Allowance of
Appeal. See EMC Mortgage Corp. v. Conklin, 904 MAL
2009, per curiam (Pa. April 20, 2010). Conklin's Petition for
Writ of Certiorari in the Supreme Court of the United States
was also denied. Accordingly, there is a valid state judgment,
affirmed on appeal, concerning identical facts and matters of
law that Conklin raises in the present federal maiter.

STANDARD

Pursuant to Fed. R. Civ. P12(h)(3), “[i]f the court determines
at any time that it lacks subject-matter jurisdiction, the
court must dismiss the action.” See also Bradgate Assocs.,
Inc. v. Fellows, Read and Assocs., Inc., 999 F.2d 745,
749 (3d Cir.1993) (when a district court lacks subject
matter jurisdiction over a matter, the Federal Rules of Civil
Procedure require the court to dismiss the case).

DISCUSSION

Conklin invites this Court to review and reject various state
court orders and judgments issued against him by the Court of
Common Pleas, York County, and the Pennsylvania Superior
Court. Notably, both the Supreme Court of Pennsylvania
and the Supreme Court of the United States have rejected
Conklin's petitions for further appeals.

Although Conklin argues that he has suffered innumerable
constitutional injuries, in addition to raising pendant claims
under state law, these claims are, on examination, no more
than an assertion of harms resulting from the valid legal
judgments of state tribunals. Conklin argues that this Court
should, in effect, hear an appeal from the Court of Common
Pleas even after he has been given the opportunity to

present his arguments to the Pennsylvania Superior Court,
and subsequent petitions for leave to appeal have been denied
by the highest courts in Pennsylvania and the United States.
This is an entreaty we cannot grant, as the District Court is

without subject matter jurisdiction! to undertake the review
that Conklin requests, and lacks the requisite authority to enter
a preliminary injunction as a result of the Rooker—Feldman
doctrine and the Anti—Injunction Act.

Rooker—Feldman Doctrine

“The Rooker—Feldman doctrine is a judicially-created
doctrine that bars lower federal courts from reviewing certain
state court actions.” Goodson v. Maggi, 797 F.Supp.2d
587, 597 (W.D.Pa.2011). The doctrine originated from two
Supreme Court opinions issued over the course of six
decades: Rooker v. Fidelity Trust Co. ., 263 U.S. 413, 44
S.Ct. 1303, L.Ed.2d 362 (1923), and District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct.
1303, 75 L.Ed.2d 206 (1983). The doctrine holds “that a
United States District Court has no subject matter jurisdiction
to review final judgments of a state court, because only
the Supreme Court has jurisdiction to review state court
judgments under 28 U.S.C. § 1257.” Goodson, 797 F.Supp.2d
at 597 (citing Feldman, 460 U.S. at 482, 103 S.Ct. 1303, 75
L.Ed.2d 206). “The Rooker—Feldman doctrine is based on
the statutory foundation of 28 U.S.C. § 1257 and the well-
settled understanding that the Supreme Court of the United
States, and not the lower federal courts, has jurisdiction
to review a state court decision.” Parkview Assocs. P'ship
v. City of Lebanon, 225 F.3d 321, 324 (3d Cir.2000); see
also Gulla v. North Strabane Twp., 146 F.3d 168, 171 (3d
Cir.1998). “This doctrine applies even where the challenges
to the state court judgment allege that the state court's action
was unconstitutional, such as a deprivation of due process
and equal protection rights.” Goodson, 797 F.Supp.2d at 597
(citing Feldman, 460 U.S. at 485-86, 103 S.Ct. 1303, 75
L.Ed.2d 206 (citation omitted)).

*3 The Supreme Court confined the Rooker-Feldman
doctrine to “cases of the kind from which the doctrine
acquired its name; cases brought by state-court losers
complaining of injuries caused by state-court judgments
rendered before the district court proceedings commenced
and inviting district court review and rejection of those
judgments.” See Exxon Mobile Corp. v. Saudi Basic Indus.
Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 161 L.Ed.2d 454
(2005); see also, Johnson v. De Grandy, 512 U.S. 997, 1005—

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 2
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 39 of 190

Conklin v. Anthou, Not Reported in F.Supp.2d (2012)

 

1006, 114 S.Ct. 2647, 129 L.Ed.2d 775 (1994) (Rooker-
Feldman bars losing party in state court “from seeking
what in substance would be appellate review of the state
judgment in a United States district court, based on the
losing party's claim that the state judgment itself violates
the loser's federal rights”); Howlett v. Rose, 496 U.S. 356,
369-70, n. 16 110 S.Ct. 2430, 110 L.Ed.2d 332 (1990)
(citing Rooker and Feldman for the proposition that “a federal
district court cannot entertain an original action alleging that
a state court violated the Constitution by giving effect to an
unconstitutional state statute”); ASARCO Inc. v. Kadish, 490
U.S. 605, 109 S.Ct. 2037, 104 L.Ed.2d 696 (1989) (Supreme
Court rejected suggestion of the United States that loser in
Arizona Supreme Court case should have filed a separate
action in federal district court effectively obtaining “direct
review of the Arizona Supreme Court's decision in the lower
federal courts”).

In the Third Circuit, there are four requirements that
must be met in order for the Rooker—Feldman doctrine to
apply: “(1) the federal plaintiff lost in state court; (2) the
plaintiff ‘complain[s] of injuries caused by [the] state-court
judgments’, (3) those judgments were rendered before the
federal suit was filed; and (4) the plaintiff is inviting the
district court to review and reject the state judgments.” Great
Western Mining and Mineral Co. v. Fox Rothschild LLP, 615
F.3d 159,166 (3d Cir.2010) (quoting Exxon Mobil, 544 U.S. at
284, 125 S.Ct. 1517, 161 L.Ed.2d 454)), In the present matter,
(1) Conklin lost in state court, (2) the injuries Conklin claims
to suffer are the direct result of those state court judgments,
(3) which were rendered prior to the institution of the present

federal proceeding,” and (4) which Conklin now asks the
District Court to review and reject. The present action is a
hornbook example of Rooker—Feldman's proper application
to preclude an impermissible extension of the District Court's
jurisdiction under 28 U.S.C. § 1257. It is of no avail that
Conklin frames his dissatisfaction with previous state court
rulings as violations of his federal constitutional rights.

Several recent cases within the Third Circuit illustrate the
uniformity with which courts treat matters almost identical to
the one presented here. In Gage v. Wells Fargo Bank, N.A.,
2011 WL 4073877 (D.N.J. Sept.9, 2011), a pro se plaintiff
raised a challenge to the state court order of foreclosure on his
home, Plaintiff disputed the validity of the sheriff's sale based
upon “unlawful foreclosure proceedings” and certain criminal
activities. The District Court refused to review the state court's
judgment under Rooker-Feldman because such a review
would “essentially attack the underlying state court order of

foreclosure.” Id, at *3, The Third Circuit affirmed the District
Court's decision, holding that the “District Court did not err
in refusing to enjoin further action by [the bank] in light of its
dismissal of [the plaintiff's] claims against Wells Fargo under
the Rooker-Feldman doctrine.” See Gage v. Wells Fargo,
Bank, NA, 2011 WL 5357684, slip, op., (3d Cir. Nov. 8, 2011),
*1, The Circuit's “independent review of the complaint and
[the plaintiff's] other pleadings of record reveals no indication
that his numerous, vaguely supported claims for relief are
likely to result in a judgment on the merits in his favor.” Id.;
see also, Siravo v, Country Wide Home Loan, 349 Fed. Appx.
766, 768 (3d Cir.2009) (Rooker-Feldman bars district court
review of state foreclosure action when the plaintiffs seek to
examine a state court's refusal to vacate a settled foreclosure-
related action); Moncrief v. Chase Manhattan Mort. Corp.,
275 Fed. Appx. 149, 152-153 (3d Cir.2008) (Rooker—
Feldman bars federal! court from assuming jurisdiction over a
post-Sheriff's sale ejectment action and enjoining state court
from proceeding with summary judgment in that action). In
light of the overwhelming volume of case law that informs
the present analysis, Rooker—-Feldman renders the Court
powerless to hear Conklin's claims.

Anti-Injunction Act Applied

*4 Given this Court's lack of subject matter jurisdiction,
it would be clear error to issue the preliminary injunction
requested by Conklin, Not only does the jurisdictional hurdle
posed by Rooker-Feldman deprive this Court of jurisdiction
to review the merits of Plaintiffs claims, but also, the federal
Anti-Injunction Act, 28 U.S.C. § 2283 (“AntitInjunction
Act”), precludes this Court's ability to grant Conklin's request
for injunctive relief.

Broadly stated, the Anti-Injunction Act prevents district
courts from enjoining state court proceedings. See In re
General Motors Corp. Pick-Up Truck Fuel Tank Prods.
Liability Litig., 134 F.3d 133, 143 (3d Cir.1998). Conklin's
argument that that Anti-Injunction Act does not bar an
injunction in the present matter because his Complaint (Doc.
1) is premised upon section 1983 is misplaced. Although
Mitchum v. Foster, 407 U.S. 225, 92 S.Ct. 2151, 32 L.Ed.2d
705 (1972), stands for the proposition that the Anti—Injunction
Act does not prohibit district courts from enjoining a
“proceeding pending in a state court under any circumstances
whatsoever,” id. at 242, Conklin's arguments challenge final
judgments of the courts of Pennsylvania rendered in the

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 3
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 40 of 190

Conklin v. Anthou, Not Reported in F.Supp.2d (2012)

 

mortgage foreclosure proceeding which he now places before
this Court for further review.

Furthermore, “the district court's jurisdiction to issue an
injunction under the exceptions in section 2283 is ancillary
to its jurisdiction in the underlying case.” James v. Bellotti,
733 F.2d 989, 993 (1st Cir.1984) (citing Dugas v. Amer. Surety
Co., 300 U.S. 414, 428, 57 S.Ct. 515, 521 L.Ed. 720 (1937);
Southwest Airlines Co. v. Texas International Airlines. Inc.,
546 F.2d 84, 90 (Sth Cir.1977), cert. denied, 434 U.S, 832,
98 S.Ct. 117, 54 L.Ed.2d 93 (1977)). As the Fifth Circuit
noted in Mooney Aircraft, Inc. v. Foster, 730 F.2d 367, 372
(5th Cir,1984), section 2283 “is not a jurisdictional statute,
but goes only to the granting of a particular form of equitable
relief.” At present, Rooker—Feldman deprives this Court of
jurisdiction over Conklin's claims and such jurisdiction is not
restored by the Anti—Injunction Act itself.

Importantly, “[t]he Anti-Injunction Act simply does not allow
federal courts to enjoin state court proceedings, including
mortgage foreclosure actions, absent the application of
an exception under the statute.” Clark v. U.S. Bank Nat.
Assoc., No. 03-5452, 2004 WL 1380166 at *3 (E.D.Pa.
June 18, 2004). The three exceptions contained within the
statute permit a federal court to issue injunctions to stay
a state court proceeding only where “expressly authorized
by Act of Congress, or where necessary in aid of its
jurisdiction, or to protect or effectuate its judgments.” 22
U.S.C. § 2283. Conklin does not identify how his case
meets any of these exceptions. Accordingly, this Court's
lack of subject matter jurisdiction under Rooker—Feldman
acts as an insurmountable barrier to its ability to issue
a preliminary injunction, notwithstanding the exception
recognized in Mitchum, which allows injunctive relief in
certain circumstances pending in state court.

*5 In the present matter, Conklin is a “state court loser” who
is seeking federal court review of final decisions rendered by
the Court of Common Pleas, and affirmed by the Superior
Court. This is precisely the type of action that Rooker—
Feldman, and the Anti-Injunction Act, are designed to
prevent. See Exxon Mobil, 544 U.S. at 284 (Rooker-Feldman
acts as a barrier against “cases brought by state-court losers
complaining of injuries caused by state-court judgments
rendered before the district court proceedings commenced
and inviting district court review and rejection of those
judgments”). The Court of Common Pleas rendered judgment
finding that Conklin was in default on a mortgage secured
by his Property, that the mortgage was subject to foreclosure,

and that a subsequent sheriff's sale was warranted, Conklin's
many efforts to delay the sale of the property were rejected
by the Court of Common Pleas. Once the Property was sold,
however, Conklin remained on the Premises.

Conklin avers that he has not been given a hearing on these
matters, and that such an alleged deprivation is a violation
of his constitutional rights. He also claims that Judges Cook,
Linebaugh, and Renn, all of the Court of Common Pleas,
acted with bias and favoritism, and that their judgments
against him were not based upon evidence. The record,
however, shows that Conklin has engaged in a series of
legal actions raising this and other issues surrounding the
foreclosure and sale of his Property. Conklin's challenge to the
sale of his Property was subject to an appeal in the Superior
Court, which then provided a detailed opinion affirming the
Court of Common Pleas. It bears repeating that the Superior
Court specifically noted:

Conklin's response to the summary judgment is comprised
of bald assertions without any evidence backing them up.
He states that the mortgage was not in default, that EMC's
accounting of the amount due was flawed, and that EMC
was not the true holder of the mortgage, but presents
absolutely no evidence in support thereof.
See EMC. Mortgage Corp. v. Conklin, 188 MDA 2008, at
*4a (Pa.Super. Ct. June 17, 2009). The Supreme Court of
Pennsylvania and the Supreme Court of the United States then
refused to hear further appeal. Now, the District Court may
not be asked to render that entire process unsound, and void a
valid state court ruling. See Taliaferro v. Darby Twp. Zoning
Bd. 458 F.3d 181, 192 (3d Cir.2006) (district courts are
barred from “entertaining an action ... if the relief requested
effectively would reverse a state court decision or void its
ruling”). Conklin was provided numerous opportunities to
present his case, but the state courts of Pennsylvania ruled that
he failed to provide any evidence to substantiate his claims
aside from broad generalizations of law.

Accordingly, this Court is without jurisdiction to issue a
preliminary injunction, and it is without subject matter
jurisdiction to hear the merits of Conklin's case.

CONCLUSION

*6 For the reasons set forth in this opinion, the Report
and Recommendation issued by Magistrate Judge Thomas M.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 4
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 41 of 190
Conklin v. Anthou, Not Reported in F.Supp.2d (2012)

Blewitt on December 16, 2011 (Doc, 107) is adopted in its a) Citations
entirety. An appropriate Order will follow.
Not Reported in F.Supp.2d, 2012 WL 124989

Footnotes

1 Subject matter jurisdiction is “the court's statutory or constitutional power to adjudicate [a] case.” See United States v.
Cotton, 535 U.S. 625, 630, 122 S.Ct. 1781, 152 L.Ed.2d 860 (2002) (citing Stee/ Co. v. Citizens for Better Environment,
523 U.S. 83, 89, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998)).

2 The relevant decision of the Court of Common Pleas, York County, was issued on December 31, 2007. A subsequent
decision of the Pennsylvania Superior Court, hearing an appeal on the matter, was issued on June 17, 2009.

 

End of Document © 2020 Thomson Reuters. No claim to original U.S.
Government Works.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S, Government Works. 5
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 42 of 190
Case 4:20-cv-02078-MWB Docupent 120-4 odal'°o 11/20/20 Page 43 of 190

Donald J. Trump for President, Inc. v. Boockvar, ---

upp.

 

2020 WL 5997680

2020 WL 5997680

Only the Westlaw citation is currently available.
United States District Court, W.D. Pennsylvania.

[6] state law did not impose signature comparison
requirement for applications for mail-in and absentee ballots;

[7] fact that some county boards of elections intended
to verify signatures on mail-in and absentee ballots and
applications, while others did not, did not violate Equal

DONALD J. TRUMP FOR
PRESIDENT, INC., et al., Plaintiffs
V.

Kathy BOOCKVAR, in her capacity
as Secretary of the Commonwealth
of Pennsylvania, et al., Defendants.

No. 2:20-cv-966

Signed 10/10/2020

Synopsis

Background: President's reelection campaign, Republican
National Committee, and Republican congressional
candidates and electors filed suit against state and county
election officials alleging federal and state constitutional
violations stemming from Pennsylvania's implementation
of mail-in voting plan for upcoming general election and
its poll watcher residency requirement. State Democratic
Party, advocacy organizations, and their members intervened.

Parties filed cross-motions for summary judgment.

Holdings: The District Court, J. Nicholas Ranjan, J., held
that:

[1] plaintiffs' claims were ripe for adjudication;

[2] any injury that plaintiffs would suffer was too speculative
to establish Article UI standing;

[3] use of unmanned drop boxes for mail-in ballots by some
counties, but not others, did not violate Equal Protection
Clause;

[4] use of unmanned drop boxes for mail-in ballots did not
violate substantive due process principles;

[5] state law did not impose signature comparison
requirement for mail-in and absentee ballots;

Protection Clause;

[8] fact that state did not require signature comparison for
mail-in and absentee ballots, but did for in-person ballots, did

not violate Equal Protection Clause; and

[9] county residency requirement on being poll watcher did

not violate plaintiffs’ constitutional rights.

Defendants' motion granted.

West Headnotes (56)

[1]

[3]

Federal Civil Procedure ¢=

Summary judgment stage is essentially “put up
ot shut up” time for non-moving party, which
must rebut motion with facts in record and cannot
rest solely on assertions made in pleadings, legal
memoranda, or oral argument. Fed. R. Civ. P.
56(a).

Federal Civil Procedure <=

If non-moving party fails to make showing
sufficient to establish existence of element
essential to that party's case, and on which
that party will bear burden at trial, summary
judgment is warranted. Fed. R. Civ. P. 56(a).

Federal Civil Procedure &

Parties’ filing of cross-motions for summary
judgment does not constitute agreement that
if one is rejected the other is necessarily
justified, but court may resolve cross-motions
for summary judgment concurrently, viewing
evidence in light most favorable to non-moving
party with respect to each motion. Fed. R. Civ.
P. 56(a).

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.

,

!
Donald 5 Fase 4:20-cy-02078-MWB Document 1.90-4oq5q/ed 11/20/20 Page 44 of 190

 

mp for President, Inc. v. Boockvar, --- F.Supp.3d -=--
2020 WL. 5997680
residency requirement violated their federal
constitutional rights were ripe for adjudication;
[4] Federal Courts ¢= general election was one month away, claims

could significantly affect implementation of

Ripeness doctrine seeks to prevent courts, /
Pennsylvania's electoral procedures, delay would

through avoidance of premature adjudication,

from entangling themselves in abstract prevent court from providing meaningful relief,

. and parties had engaged in extensive discovery,
disagreements. : : eR
creating sufficient factual record to permit court

to adequately address legal issues.

[5] Federal Courts <=

Ripeness inquiry involves various [10]
considerations, including whether there is

Federal Courts @

sufficiently adversarial posture, facts are Mootness stems from same principle as ripeness,

sufficiently developed, and party is genuinely but is stated in inverse: courts lack jurisdiction

. when issues presented are no longer live
aggrieved. . . : :
or parties lack legally cognizable interest in

outcome.

[6] Federal Courts ¢=

Ripeness requires case to have taken on fixed and [14]
final shape so that court can see what legal issues

Federal Courts 4

. a . '
it is deciding, what effect its decision will have Mootness s determined at time of courts
decision, rather than at time that complaint is

on adversaries, and some useful purpose to be
filed.

achieved in deciding them.

17] Federal Courts = [12] Federal Courts

For purposes of mootness analysis, court may

Dispute is not ripe for judicial determination if it . :
assume that standing exists.

rests upon contingent future events that may not
occur as anticipated, or indeed may not occur at

all.
[13] Federal Courts =
Claims by President's reelection campaign,
[8] Federal Courts Republican National Committee, and

Republican congressional candidates and

Ripeness involves weighing two factors: (1) :
electors that Pennsylvania's use of drop boxes

hardship to parties of withholding court

consideration: and (2) fitness of issues for for mail-in ballots, its guidance not to reject

judicial review. mail-in ballots where voter's signature did
not match signature on file, and its poll
watcher residency requirement violated their
federal constitutional rights were not rendered

I Federal Courts ¢ moot by primary election, Secretary of the

Claims by President's reelection campaign, Commonwealth's issuance of new guidance, or
Republican National Committee, and Pennsylvania Supreme Court's clarification of
Republican congressional candidates and Election Code; alleged harms were not solely
electors that Pennsylvania's use of drop boxes dependent on already-passed primary election,
for mail-in ballots, its guidance not to reject and state officials indicated their intention to
mail-in ballots where voter's signature did not abide by guidelines and to use drop boxes during
match the one on file, and its poll watcher general election.

 

 

STLGW © 2020 Thomson Reuters. No claim to ariginal U.S. Government Works.
Donald J. Cas ie EE BN RRS BE se? 0-Aoq3al!ed 11/20/20 Page 45 of 190

 

2020 WL 5997680

[14]

[15]

[16]

[17]

Federal Civil Procedure <=

County boards of elections were necessary
parties in action by President's reelection
campaign, Republican National Committee,
and Republican congressional’ candidates and
electors alleging that Pennsylvania's use of drop
boxes for mail-in ballots, its guidance not to
reject mail-in ballots where voter's signature
did not match signature on file, and its poll
watcher residency requirement violated their
federal constitutional rights; county boards had
discretion in certain areas when administering
elections, and court could not enjoin county
boards if they were not parties. Fed. R. Civ. P.
19(a), 65(d)(2).

Federal Civil Procedure ¢=

One component of Article II's  case-or-
controversy requirement is standing, which

requites plaintiff to demonstrate (1) injury in

fact, (2) causation, and (3) redressability. U.S. .

Const. art. 3, § 2, cl. 1.

Federal Civil Procedure ¢=

Article IIT standing serves to prevent judicial
process from being used to usurp political
branches' powers. U.S. Const. art. 3, § 2, el. 1.

Election Law ¢

Any injury that President's reelection
campaign, Republican National Committee,
and Republican congressional candidates and
electors would suffer as result of Pennsylvania's
allegedly unconstitutional use of drop boxes
without manned security personnel for mail-
in ballots, its guidance not to perform
signature comparison for mail-in ballots, and
its poll watcher residency requirement was too
speculative to establish Article III standing
to raise claims of vote dilution, despite their
contention that these alleged deficiencies opened
door to potential for massive fraud; no fraud

had yet occurred, and possibility of future injury

[18]

[19]

[20]

[21]

[22]

[23]

was based on series of speculative events by
theoretical bad actors that might never come to
pass. U.S. Const. art. 3, § 2, cl. 1.

Injunction ¢ ©
Past exposure ‘to illegal’:conduct does not in
itself show present case or controversy regarding
injunctive relief if unaccompanied by any
continuing, present adverse effects. U.S. Const.
art. 3, § 2, cl. 1.

Election Law ¢

Plaintiff can have standing to bring vote-dilution
claim—typically, in malapportionment case—by
putting forth statistical evidence and computer
simulations of dilution and establishing that he
or she is in packed or cracked district.

Federal Civil Procedure ¢

Standing is measured based on theory of harm
and specific relief requested.

Constitutional Law =

Equal Protection Clause keeps governmental
decisionmakers from treating differently persons
who are in all relevant respects alike. U.S. Const.
Amend. 14, § 1.

Constitutional Law «=

Unless classification warrants some form
of heightened review because it jeopardizes
exercise of fundamental right or categorizes
on basis of inherently suspect characteristic,
Equal Protection Clause requires only that
classification rationally further legitimate state

interest. U.S. Const. Amend. 14, § 1.

Election Law ¢=

Right of every citizen to vote is fundamental
right that helps to preserve all other rights.

 

WESTLAW © 2020 Thomson Reuters. No clair to original U.S. Government Works.

w
Donald J. SSG foi Present lee VW Boeke CH BR se? O:foogaed 11/20/20 Page 46 of 190

 

2020 WL 5997680

[24]

[25]

[26]

[27]

[28]

Election Law =

Scope of right to vote is broad enough to
encompass not only right of each voter to cast
ballot, but also right to have those votes counted

: without dilition.as compared to votes of others.

Election Law <=

State election procedure that burdens right
to vote, including by diluting value of
votes compared to others, must comport with
equal protection and all other constitutional

requirements. U.S. Const. Amend. 14, § 1.

Election Law &

Constitution confers on states broad authority to
regulate conduct of elections, including federal
ones, including broad powers to determine
conditions under which right of suffrage may be
exercised. U.S. Const. art. 1, § 4, cl. 1.

Election Law

Fact that law or state action imposes some
burden on right to vote does not make it subject
to strict scrutiny; instead, any law respecting
right to vote—whether it governs voter
qualifications, candidate selection, or voting
process—is subjected to deferential important
regulatory interests standard for nonsevere,
nondiscriminatory restrictions, reserving sttict
scrutiny for laws that severely restrict right to
vote.

Election Law <=

In determining whether state law or action
imposes undue burden on right to vote, courts
must weigh character and magnitude of burden
that state's rule imposes on right to vote against
interests that state contends justify that burden,
and consider extent to which state's concerns
make that burden necessary.

[29]

[30]

[31]

[32]

[33]

Election Law <=

If state imposes severe burden on right to vote,
strict scrutiny applies, and rule may survive
only if it is narrowly tailored and only if state
advances compelling interest.

po
j ‘

Election Law

If state imposes
nondiscriminatory restrictions on right to vote,

only reasonable,
its important regulatory interests will usually be
enough to justify it.

Constitutional Law ¢=

Pennsylvania's use of unmanned drop boxes
for mail-in ballots by some counties, but not
others, did not result in differential treatment as
between counties, and thus did not violate Equal
Protection Clause, even though state permitted
counties to use drop boxes to varying extents
and with varying degrees of security; any dilutive
impact resulting from illegal voting in counties
using drop boxes would be felt equally by voters
in all counties. U.S. Const. Amend. 14, § 1.

Constitutional Law ==

Equal protection does not demand imposition
of mechanical compartments of law all exactly
alike; rather, Constitution is sufficiently flexible
to permit its requirements to be considered in
relation to contexts in which they are invoked.
U.S. Const. Amend. 14, § 1.

Constitutional Law &

Possible risk of vote dilution resulting from
Pennsylvania's use of unmanned drop boxes
for mail-in ballots in some counties, but not
in others, was justified by important state
interests in increasing voter turnout, protecting
voters’ health in midst of ongoing pandemic,
increasing voter satisfaction, and reducing
costs for counties, despite possibility of voter
fraud; potential for fraud was speculative, state
provided lawful, comprehensive, and reasonable

 

WESTLAW! © 2020 Thomson Reuters. No claim to original U.S. Government Works.
ase 4:20-cy-02 78- MWB Document 20-4yodqll°4 11/20/20 Page 47 of 190

Donald he mp for President, Inc. v. Boockvar, ~-- F.Supp.3d ----

 

2020 WL 5997680

standards regarding location, design, signage,
security, and collection, providing security
guards would impose financial burden on cash-
strapped counties, there were no equivalent
security measures present at United States postal
mailboxes, .and state chose to tolerate risks

inherent in “no excuse” mail-in voting scheme. ,

U.S. Const. Amend. 14, § 1.

Election Law <=

Constitution does not authorize federal courts to
be state election monitors. U.S. Const. art. 1, §
4, cl. 1.

Election Law (=

Garden variety election irregularities, let alone
risk of such irregularities, are not matter of
federal constitutional concern even if they
control outcome of vote or election.

Election Law ¢

It is job of democratically-elected
representatives to weigh pros and cons of various
balloting systems, and so long as their choice is
reasonable and neutral, it is free from judicial
second-guessing.

Constitutional Law

Pennsylvania's use of unmanned drop boxes
for mail-in ballots did not work patent
and fundamental unfairness, in violation of
substantive due process principles, despite
possible risk of vote dilution; any burden on right
to vote was slight, and state took host of other
fraud-prevention measures. U.S. Const. Amend.
14, § 1.

Election Law =

Under Pennsylvania law, Election Code
provision requiring county election boards to
verify proof of identification did not impose
signature comparison requirement for mail-in

and absentee ballots; word “signature” was
absent from provision, Code defined “proof
of identification” as mail-in/absentee voter's
driver's license number, last four digits of
their Social Security number, or specifically
approved form of identification, and Code
expressly referred to signature comparisons for
in-person voting, but not for mail-in and absentee
ballots. 25 Pa. Stat. Ann. §§ 2602(z.5)(3)()-(iv),
3146.8(g)(3).

Election Law ¢=

Under Pennsylvania law, although election laws
must be strictly construed to prevent fraud, they
ordinarily will be construed liberally in favor of
right to vote.

Election Law —=

Under Pennsylvania law, Election Code
provision requiring applications for mail-in
and absentee ballots to be signed did not
impose signature-comparison requirement for
such applications; Code expressly required
applicant to include several pieces of identifying
information, including their name, mailing
address, and date of birth, and required election
official to verify proof of identification and
to compare it with information contained on
applicant's permanent registration card, but did
not mention signature verification. 25 Pa. Stat.
Ann. §§ 3146.2(d), 3150.12(c).

Constitutional Law ¢=

Pennsylvania's failure to require signature
comparison for mail-in and absentee ballots or
ballot applications did not violate substantive
due process principles, despite possibility that
mail-in and absentee ballots would be prone to
fraud, thereby diluting other lawful ballots; there
was no evidence of actual fraud resulting from
failure to verify signatures. U.S. Const. Amend.
14, § 1.

Constitutional Law <=

 

WESTLAvY © 2020 Thomson Reuters. No claim to ariginal U.S, Government Works.
ase 4: 0-cv 02 78-MWB Document PO FodqHled 11/20/20 Page 48 of 190

Donald J. Trump for President, Inc. v. Boockvar, --- F.supp.3d ----

 

2020 WL 5997680

Fact that some county boards of elections in
[46] Federal Courts &

Pennsylvania intended to verify signatures on
mail-in and absentee ballots and applications,
while others did not, did not violate
Equal Protection Clause; Secretary of the
Commonwealth's guidance instructing county
boards not to.verify signatures was uniform
and nondiscriminatory, and boards that verified
signatures did so without support from Secretary
or Election Code. U.S. Const. Amend. 14, § 1.

Constitutional Law 6=

Fact that Pennsylvania Election Code did not
require signature comparison for mail-in and
absentee ballots, but did for in-person ballots, did
not violate Equal Protection Clause; signature
comparison was only required verification for
in-person voters, whereas there were several
verification steps implemented before mail-in or
absentee ballot could be counted, and in-person
voter would be notified of his or her signature
deficiency and afforded opportunity to cure, but
absentee and mail-in ballots could not be verified
until Election Day, thus precluding opportunity
to cure. U.S. Const. Amend. 14, § 1; 25 Pa. Stat.
Ann. §§ 3050(a.3)(2), 3146.8(g)@).

Election Law ¢=

States may employ in-person voting, absentee
voting, and mail-in voting, and each method need
not be implemented in exactly same way.

Election Law

Pennsylvania Election Code's signature
comparison requirement for mail-in and absentee
ballots, but not for in-person ballots, did not
impose undue burden on in-person voters' right
to vote, even if failure to engage in signature
comparison might increase risk of voter fraud;
evidence of voter fraud was largely speculative,
Code imposed detailed verification procedure
as to information on mail-in ballots, and state
imposed criminal penalties for voter fraud.

Under England, 84 S.Ct. 461, doctrine, after
federal court has abstained under Pullman, if
party freely and without reservation submits
his federal claims for decision by state courts,
litigates them there, and has them decided there,
then he has elected to forgo his right to return to
district court.

Federal Courts <=

To reserve its right to litigate federal claims in
federal court, plaintiff forced into state court by
way of Pullman abstention must inform state
court that it is exposing federal claims there only
to provide proper context for considering the
state law questions, and that it intends, should
state court hold against it on question of state
law, to return to district court for disposition of
its federal contentions.

Federal Courts

Failure of President's reelection campaign,
Republican National Committee, and
Republican congressional candidates, as
intervenors or amici in state court action,
to reserve right to relitigate in federal court
claim that Pennsylvania's county residency
requirement for poll watchers violated their
constitutional rights as applied did not bar their
claim in federal court pursuant to England,
84 §.Ct. 461, doctrine; none of their poll-
watching claims directly asked court to construe
ambiguous state statute, they were not parties
in state court case, and they were not given
opportunity to develop record or present
evidence relevant to claim.

Constitutional Law <=

Where right to vote is not burdened by state's
regulation on election process, state need only
provide rational basis for statute to survive equal
protection challenge. U.S. Const. Amend. 14, §
1,

 

WESTLAW © 2020 Thomson Reuters. No claim to original US. Government Works.
Case 4:20-cv-02078-MWB - |
Donald J. Trump for President, Inc. v. BE ecu Ent 190-AagdqlC 11/20/20 Page 49 of 190

 

2020 WL 5997680

[50]

[51]

[52]

[53]

[54]

Constitutional Law <=

Pennsylvania statute imposing county residency
requirement on being poll watcher did not
impose burden on any fundamental right or
discriminate on based suspect classification, and

thus rational basis test applied in determining

whether requirement violated equal protection,
free speech, or association rights as applied. U.S.
Const. Amends. 1, 14; 25 Pa. Stat. Ann. § 2687.

Election Law ¢=

There is no individual right to serve as poll
watcher protected by First Amendment. U.S.
Const. Amend, 1.

Constitutional Law <=

Political parties are not suspect class for purposes
of equal protection analysis. U.S. Const. Amend.
14, § 1.

Election Law o=

Pennsylvania statute imposing county residency
requirement on being poll watcher did not
violate major political party's and Presidential
campaign's equal protection, free speech, or
association rights as applied, despite their
contention that requirement might make it more
difficult to recruit poll watchers, and result in
election irregularities; they did not identify any
counties where they actually tried and failed
to recruit poll watcher because of residency
requirement or pandemic, there were significant
numbers of party members in all counties,
and residency requirement ensured that poll
watchers would have some degree of familiarity
with voters they were observing in given
election district, resulting in increased trust in
government, faith in elections, and voter turnout.
U.S. Const. Amends. 1, 14; 25 Pa. Stat. Ann. §
2687.

Federal Civil Procedure <=

Ordinarily, litigant must assert his or her own
legal rights and interests and cannot rest claim of
relief on legal rights or interests of third parties.

[55] Federal Civil Procedure «=

Only time that litigant can bring -action: on
third party's behalf is when: (1) litigant suffered
injury in fact, thus giving him or her sufficiently
concrete interest in outcome of issue in dispute;
(2) litigant has close relation to third party; and
(3) there is some hindrance to third party's ability
to protect his or her own interest,

[56] Federal Courts &

District court must decline to exercise
supplemental jurisdiction over state law claims
if it has dismissed all claims over which it
has original jurisdiction unless considerations
of judicial economy, convenience, and fairness
to parties provide affirmative justification
for exercising supplemental jurisdiction. 28
ULS.C.A. § 1367(c)(3).

Attorneys and Law Firms

Ronald L. Hicks, Jr., Carolyn Batz McGee, Jeremy A. Mercer,
Russell D. Giancola, Devin A. Winklosky, Porter Wright
Morris & Arthur LLP, Pittsburgh, PA, Justin R. Clark, Pro Hac
Vice, Matthew Earl Morgan, Pro Hac Vice, Elections LLC,
Washington, DC, for Plaintiffs.

Daniel T. Donovan, Pro Hac Vice, Caroline Darmody, Pro
Hac Vice, Kristen Leigh Bokhan, Michael Glick, Pro Hac
Vice, Susan Marie Davies, Pro Hac Vice, Kirkland & Ellis
LLP, Washington, DC, Howard G. Hopkirk, Karen Mascio
Romano, Keli Marie Neary, Pro Hac Vice, Nicole Boland, Pro
Hac Vice, Stephen Moniak, Pennsylvania Office of Attorney
General, Kathleen M. Kotula, Kenneth L. Joel, M. Abbegael
Giunta, Governor's Office of General Counsel, Timothy
Gates, Pennsylvania Department of State Office of Chief
Counsel, Harrisburg, PA, Daniel T. Brier, Donna A. Walsh,
John B. Dempsey, Nicholas F. Kravitz, Pro Hac Vice, Myers,
Brier & Kelly, LLP, Scranton, PA, Jaywin Singh Malhi, Pro

 

WESTLAVE © 2020 Thomson Reuters. No claim to original U.S, Government Works. 7
Case 4:20-cyv-02078-MWB Document 190-4 a\°0 11/20/20 Page 50 of 190

Donald J. Trump for President, Inc. v. Boockvar, ---

 

2020 WL 5997680

Hac Vice, Madelyn Morris, Sara S. Tatum, Kirkland & Ellis
LLP, New York, NY, for Defendant Kathy Boockvar.

Molly R. Mudd, Pro Hac Vice, County of Adams, Gettysburg,
PA, for Defendant Adams County Board of Elections.

Andrew F. Szefi, Allan J. Opsitnick, George M. Janocsko,
Allegheny County Law Department, Pittsburgh, PA, for
Defendant Allegheny County Board of Elections.

Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Andrew Degory, Babst, Calland, Clements and Zomunir,
P.C., Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland,
State College, PA, for Defendants Armstrong County Board
of Elections, Bedford County Board of Elections, Centre
County Board of Elections, Columbia County Board of
Elections, Fayette County Board of Elections, Indiana County
Board of Elections, Lackawanna County Board of Elections,
Lebanon County Board of Elections, Montour County Board
of Elections, Northumberland County Board of Elections,
Venango County Board of Elections.

Nathan A. Morgan, Beaver, PA, for Defendant Beaver County
Board of Elections.

Christine D. Steere, Deasey, Mahoney & Valentini, Ltd.,
Media, PA, for Defendant Berks County Board of Elections.

Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Andrew Degory, Babst Calland Clements and Zommir, PC,
Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland, State
College, PA, Nathan W. Karn, Evey Black Attorneys LLC,
Hollidaysburg, PA, for Defendant Blair County Board of
Elections.

Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John
B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,
Peter V. Keays, Robert Wiygul, Pro Hac Vice, Hangley
Aronchick Segal Pudlin & Schiller, Philadelphia, PA, Joseph
J. Khan, County of Bucks, Doylestown, PA, for Defendant
Bucks County Board of Elections.

William Gleason Barbin, Cambria County Solicitor's Office,
Ebensburg, PA, for Defendant Cambria County Board of
Elections.

Gerard Joseph Geiger, Pro Hac Vice, Newman Williams,
Stroudsburg, PA, for Defendant Carbon County Board of
Elections.

Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John
B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,

Robert Wiygul, Pro Hac Vice, Hangley Aronchick Segal
Pudlin & Schiller, Philadelphia, PA, for Defendant Chester
County Board of Elections.

Christopher P. Gabriel, Carfardi Ferguson Wyrick Weis +
Gabriel, Sewickley, PA, for Defendant Clarion County Board
of Elections,

Frank A. Blum, I, Jefferson Hills, PA, for Defendant
Clearfield County Board of Elections.

Keith A. Button, Shafer Law Firm, Meadville, PA, for
Defendant Crawford County Board of Elections.

Keith O. Brenneman, Law Office of Keith O. Brenneman,
P.C., Mechanicsburg, PA, for Defendant Cumberland County
Board of Elections.

Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Andrew Degory, Babst Calland Clements and Zomnir, PC,
Pittsburgh, PA, Elizabeth A. Dupuis, Babst Calland, State
College, PA, Joseph A. Curcillo, III, Dauphin County,
Harrisburg, PA, for Defendant Dauphin County Board of
Elections.

Edward D. Rogers, Pro Hac Vice, Elizabeth Wingfield, Pro
Hac Vice, Kahlil Williams, Pro Hac Vice, David S. Fryman,
Ballard, Spahr, Andrews & Ingersoll, Terence Grugan, Pro
Hac Vice, Ballard Spahr, Philadelphia, PA, for Defendant
Delaware County Board of Elections.

Thomas S. Talarico, Talarico & Niebauer, Erie, PA, for
Defendant Erie County Board of Elections.

Andrew W. Norfleet, Frank J. Lavery, Jr, Stephen B.
Edwards, Lavery Law, Harrisburg, PA, for Defendants
Franklin County Board of Elections, Perry County Board of
Elections.

Robert Eugene Grimm, Robert Eugene Grimm Attorney,
Smithfield, PA, for Defendant Greene County Board of
Elections.

Peter M. McManamon, Pro Hac Vice, Gill, McManamon
& Ghaner, Huntingdon, PA, Steven B. Silverman, Molly E.
Meacham, Sean R. Keegan, Andrew Degory, Babst Calland
Clements and Zomnir, PC, Pittsburgh, PA, Elizabeth A.
Dupuis, Babst Calland, State College, PA, for Defendant
Huntingdon County Board of Elections.

 

WESTLAME © 2020 Thomson Reuters. No clair to original U.S, Government Works. 8
Case 4:20-cv-02078-MWB Document 190-4 oda|'°o 11/20/20 Page 51 of 190

Donald J. Trump for President, Inc. v. Boockvar, --- p.

 

2020 WL 5997680

C.J. Zwick, Zwick & Zwick LLP, DuBois, PA, Gregory D.
Sobol, Brookville, PA, for Defendant Jefferson County Board
of Elections.

Donald Zagurskie, Pro Hac Vice, Johnston & Zagurskie, PC,
Mifflin, PA, for Defendant Juniata County Board of Elections.

Christina L. Hausner, Pro Hac Vice, County of Lancaster,
Lancaster, PA, for Defendant Lancaster County Board of
Elections.

Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Andrew Degory, Babst Calland Clements and Zomnir, PC,
Pittsburgh, PA, Thomas W. Leslie, New Castle, PA, Elizabeth
A. Dupuis, Babst Calland, State College, PA, for Defendant
Lawrence County Board of Elections.

Thomas M. Caffrey, Pro Hac Vice, PO BOX A, Coplay,
PA, Sarah Mae Murray, Pro Hac Vice, County of Lehigh,
Allentown, PA, for Defendant Lehigh County Board of
Elections.

Lawrence J. Moran, Jr, Matthew J. Carmody, Joyce,
Carmody & Moran, P.C., Regina M. Blewitt, Joyce Carmody
Moran, Pittston, PA, for Defendant Luzerne County Board of
Elections.

Joseph D. Smith, McCormick Law Firm, Williamsport, PA,
for Defendant Lycoming County Board of Elections.

Anthony V. Clarke, The Clarke Firm, Bradford, PA, for
Defendant Mckean County Board of Elections.

Steven B. Silverman, Molly E. Meacham, Sean R. Keegan,
Babst, Calland, Clements and Zommnir, P.C., Pittsburgh, PA,
William J. Madden, Solicitor, Mercer County, Sharon, PA,
Elizabeth A. Dupuis, Babst Calland, State College, PA, for
Defendant Mercer County Board of Elections.

Gerard Joseph Geiger, Newman Williams, Stroudsburg, PA,
for Defendants Monroe County Board of Elections, Pike
County Board of Elections, Schuylkill County Board of
Elections, Snyder County Board of Elections, Wayne County
Board of Elections.

Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John
B. Hill, Pro Hac Vice, Michele D. Hangley, Pro Hac Vice,
Robert Wiygul, Pro Hac Vice, Hangley Aronchick Segal
Pudlin & Schiller, Philadelphia, PA, Maureen Calder, Pro Hac
Vice, Montgomery County Solicitor's Office, Norristown, PA,
for Defendant Montgomery County Board of Elections.

Brian Taylor, Pro Hac Vice, Richard E. Santee, Pro Hac Vice,

County of Northampton, Easton, PA, Timothy P. Brennan, Pro.
Hac Vice, County of Northampton, PA, PA, for Defendant

Northampton County Board of Elections.

Mark A. Aronchick, Christina Matthias, Pro Hac Vice, John
B. Hill, Pro Hac Vice, Michele D. Hangley, Robert Wiygul,
Pro Hac Vice, Hangley Aronchick Segal Pudlin & Schiller,
Zachary Strassburger, City of Philadelphia Law Department,
Philadelphia, PA, for Defendant Philadelphia County Board
of Elections.

Thomas R. Shaffer, Glassmire & Shaffer Law Offices,
Coudersport, PA, for Defendant Potter County Board of
Elections.

Michael P. Barbera, Barbera, Melvin, Svonavec & Sperlazza
LLP, Somerset, PA, for Defendant Somerset County Board of
Elections.

Kenneth R. Levitzky, Kenneth R. Levitzky, Esquire,
Dushore, PA, for Defendants Sullivan County Board of
Elections, Wyoming County Board of Elections.

Robert Gawlas, Robert Schaub, Rosenn Jenkins & Greenwald
LLP, Wilkes-Barre, PA, for Defendant Susquehanna County
Board of Elections.

Christopher P. Gabriel, Carfardi Ferguson Wyrick Weis +
Gabriel, Sewickley, PA, Raymond E. Ginn, Jr, Pro Hac Vice,
Ginn & Vickery, P.C., Wellsboro, PA, for Defendant Tioga
County Board of Elections.

Steven B. Silverman, Sean R. Keegan, Babst, Calland,
Clements and Zomnir, P.C., Pittsburgh, PA, Allen P. Page,
McNerney, Page, Vanderlin & Hall, Williamsport, PA, for
Defendant Union County Board of Elections.

Nathaniel Justus Schmidt, Schmidt Law Firm, Warren, PA,
for Defendant Warren County Board of Elections.

Robert J. Grimm, Swartz Campbell, Ryan Michael Joyce,
Swartz Campbell, LLC, Pittsburgh, PA, for Defendant
Washington County Board of Elections.

David A. Regoli, New Kensington, PA, for Defendant
Westmoreland County Board of Elections.

Michelle Pokrifka, Pro Hac Vice, York County Solicitor's
Office, York, PA, Steven B. Silverman, Molly E. Meacham,
Sean R. Keegan, Andrew Degory, Babst Calland Clements
and Zomnir, PC, Pittsburgh, PA, Elizabeth A. Dupuis, Babst

 

WESTLAavY © 2020 Thomson Reuters. No claim to original U.S, Government Works. 9
Case 4:20-cv-02078-MWB Docupent 190-4 oda|'°o 11/20/20 Page 52 of 190

Donald J. Trump for President, Inc. v. Boockvar, --- p.

 

2020 WL 5997680

Calland, State College, PA, for Defendant York County Board
of Elections.

Adriel I. Cepeda Derieux, Pro Hac Vice, Dale E. Ho, Pro
Hac Vice, Sophia Lin Lakin, Pro Hac Vice, American Civil
Liberties Union Foundation, Christopher R. Noyes, Pro Hac
Vice, Eleanor Davis, Pro Hac Vice, Jared Vasconcellos
Grubow, Pro Hac Vice, Lori A. Martin, Wilmer Cutler
Pickering Hale and Dorr LLP, New York, NY, Benjamin
David Geffen, Mary McKenzie, Public Interest Law Center,
Philadelphia, PA, David P. Yin, Pro Hac Vice, Sarah E.
Brannon, Pro Hac Vice, American Civil Liberties Union
Foundation, John Michael Powers, Pro Hac Vice, Lawyers’
Committee for Civil Rights Under Law, Washington, DC,
Jason H. Liss, Pro Hac Vice, Boston, MA, Samantha Picans,
Pro Hac Vice, Wilmer Cutler Pickering Hale and Dorr LLP,
Denver, CO, Witold J. Walcezak, Aclf of PA, Pittsburgh, PA,
for Defendant NAACP Pennsylvania State Conference.

Adriel 1. Cepeda Derieux, Pro Hac Vice, Dale E. Ho, Pro
Hac Vice, Sophia Lin Lakin, Pro Hac Vice, American Civil
Liberties Union Foundation, Christopher R. Noyes, Pro Hac
Vice, Eleanor Davis, Jared Vasconcellos Grubow, Pro Hac
Vice, Lori A. Martin, Wilmer Cutler Pickering Hale and
Dorr LLP, New York, NY, Benjamin David Geffen, Mary
McKenzie, Public Interest Law Center, Philadelphia, PA,
David P. Yin, Pro Hac Vice, Sarah E. Brannon, Pro Hac Vice,
American Civil Liberties Union Foundation, John Michael
Powers, Pro Hac Vice, Lawyers' Committee for Civil Rights
Under Law, Washington, DC, Jason H. Liss, Pro Hac Vice,
Boston, MA, Samantha Picans, Pro Hac Vice, Wilmer Cutler
Pickering Hale and Dorr LLP, Denver, CO, Witold J. Walczak,
Aclf of PA, Pittsburgh, PA, for Defendant Common Cause
Pennsylvania.

Adriel 1. Cepeda Derieux, Dale E. Ho, Sophia Lin Lakin,
American Civil Liberties Union Foundation, Christopher R.
Noyes, Eleanor Davis, Jared Vasconcellos Grubow, Lori A.
Martin, Wilmer Cutler Pickering Hale and Dorr LLP, New
York, NY, Benjamin David Geffen, Mary McKenzie, Public
Interest Law Center, Philadelphia, PA, David P. Yin, Pro
Hae Vice, Sarah E. Brannon, American Civil Liberties Union
Foundation, John Michael Powers, Pro Hac Vice, Lawyers'
Committee for Civil Rights Under Law, Washington, DC,
Jason H. Liss, Boston, MA, Samantha Picans, Wilmer Cutler
Pickering Hale and Dorr LLP, Denver, CO, Witold J. Walezak,
Aclf of PA, Pittsburgh, PA, for Defendants League of Women
Voters of Pennsylvania, Patricia Demarco, Danielle Graham
Robinson, Kathleen Wise.

OPINION
J. Nicholas Ranjan, United States District Judge

*1 Plaintiffs in this case are President Trump's reelection
campaigri, the Republican National Committee, and sevetal
other Republican congressional candidates and electors.
They originally filed this suit, alleging federal and state
constitutional violations stemming from Pennsylvania's
implementation of a mail-in voting plan for the upcoming
general election.

Since then, the Pennsylvania Supreme Court issued a decision
involving similar claims, which substantially narrowed the
focus of this case. And Secretary of the Commonwealth,
Kathy Boockvar, issued additional election “guidance,”
which further narrowed certain of the claims.

Therefore, as this case presently stands, only three claims

ool for

remain. First, whether the use of so-called “drop boxes
mail-in ballots is unconstitutional, given the lack of guidance
or mandates that those drop boxes have security guards to man
them. Second, whether the Secretary's guidance as to mail-
in ballots—specifically, her guidance that county election
boards should not reject mail-in ballots where the voter's
signature does not match the one on file—is unconstitutional.
Third, whether Pennsylvania's restriction that poll watchers
be residents in the county for which they are assigned, as

applied to the facts of this case, is unconstitutional.

In order to present these claims to the Court on a
complete record, the parties engaged in extensive fact and
expert discovery, and have filed cross-motions for summary
judgment. No party has raised a genuine dispute of material
fact that would require a trial, and the Court has found none.
As such, the parties’ cross-motions for summary judgment are
ready for disposition.

After a careful review of the parties’ submissions and the
extensive evidentiary record, the Court will enter judgment in
favor of Defendants on all of Plaintiffs’ federal-constitutional
claims, decline to exercise supplemental jurisdiction over the
state-constitutional claims, and dismiss this case. This is so
for two main reasons.

First, the Court concludes that Plaintiffs lack Article III
standing to pursue their claims. Standing, of course, is a

 

 

rLavy © 2020 Thomson Reuters, No claim to original U.S. Government Works. 10
Case 4:20-cv-02078-MWB

Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ----

 

2020 WL 5997680

necessary requirement to cross the threshold into federal
court. Federal courts adjudicate cases and controversies,
where a plaintiff's injury is concrete and particularized. Here,
however, Plaintiffs have not presented a concrete injury to
wairant federal-court review. All of Plaintiffs’ remaining
claims have the same theory of injury—one of “vote dilution.”
Plaintiffs fear that absent implementation of the security

measures that they seek (guards by drop boxes, signature *

comparison of mail-in ballots, and poll watchers), there is a
risk of voter fraud by other voters. If another person engages
in voter fraud, Plaintiffs assert that their own lawfully cast
vote will, by comparison, count for less, or be diluted.

*2 The problem with this theory of harm is that it is
speculative, and thus Plaintiffs’ injury is not “concrete”—
a critical element to have standing in federal court. While
Plaintiffs may not need to prove actual voter fraud, they must
at least prove that such fraud is “certainly impending.” They
haven't met that burden. At most, they have pieced together a
sequence of uncertain assumptions: (1) they assume potential
fraudsters may attempt to commit election fraud through the
use of drop boxes or forged ballots, or due to a potential
shortage of poll watchers; (2) they assume the numerous
election-security measures used by county election officials
may not work; and (3) they assume their own security
measures may have prevented that fraud.

All of these assumptions could end up being true, and these
events could theoretically happen. But so could many things.
The relevant question here is: are they “certainly impending”?
At least based on the evidence presented, the answer to that is
“no.” And that is the legal standard that Plaintiffs must meet.
As the Supreme Court has held, this Court cannot “endorse
standing theories that rest on speculation about the decisions
of independent actors.” See Clapper v. Amnesty Int'l USA, 568
U.S. 398, 414, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013).

Second, even if Plaintiffs had standing, their claims fail on
the merits. Plaintiffs essentially ask this Court to second-
guess the judgment of the Pennsylvania General Assembly
and election officials, who are experts in creating and
implementing an election plan. Perhaps Plaintiffs are right
that guards should be placed near drop boxes, signature-
analysis experts should examine every mail-in ballot, poll
watchers should be able to man any poll regardless of
location, and other security improvements should be made.
But the job of an unelected federal judge isn't to suggest
election improvements, especially when those improvements
contradict the reasoned judgment of democratically elected

Document 1 0-5030)!°4 11/20/20 Page 53 of 190

officials. See Andino v. Middleton, — U.S. , 7 S.Ct.
so, — L.Ed.2d , 2020 WL 5887393, at *1 (Oct.
5, 2020) (Kavanaugh, J. concurring) (state legislatures should
not be subject to “second-guessing by an unelected federal
judiciary,” which is “not accountable to the people”) (cleaned

up).

 

 

 

Put differently, “{flederal judges can have a lot of power—
especially when issuing injunctions. And sometimes we may
even have a good idea or two. But the Constitution sets out our
sphere of decision-making, and that sphere does not extend
to second-guessing and interfering with a State's reasonable,
nondiscriminatory election rules.” New Georgia Project v.
Raffensperger, —~ F.3d , , 2020 WL 5877588, at
*4 (11th Cir. Oct. 2, 2020).

 

 

As discussed below, the Court finds that the election
regulations put in place by the General Assembly and
implemented by Defendants do not significantly burden any
right to vote. They are rational. They further important state
interests. They align with the Commonwealth's elaborate
election-security measures. They do not run afoul of the
United States Constitution. They will not otherwise be
second-guessed by this Court.

BACKGROUND
I, Procedural Background

A. Plaintiffs’ original claims.

On June 29, 2020, Plaintiffs filed their original complaint
in this case against Defendants, who are the Secretary of
the Commonwealth and the 67 county boards of elections.
[ECF 4]. With their lawsuit, Plaintiffs challenged a number
of Pennsylvania's procedures with respect to mail-in voting
—in particular, the use of drop boxes and the counting of
mail-in ballots that contained certain procedural defects. See
[id.]. Shortly after filing their original complaint, Plaintiffs
moved for expedited discovery and an expedited declaratory-
judgment hearing. [ECF 6]. Defendants opposed the motion.
The Court partially granted the motion, scheduled a speedy
hearing, and ordered expedited discovery before that hearing.
[ECF 123; ECF 124].

*3 After Plaintiffs filed the original complaint, many non-
parties sought to intervene in the action, including several

organizations.” The Court granted all intervention motions.
[ECF 309].

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 114
Case 4:20-cv-02078-

Donald J. Trump for President, Inc. v. Docwy ment 19

NB var — Pat bp.

BPO: bodal|@4 11/20/20 Page 54 of 190

 

2020 WL 5997680

Defendants and Intervenors moved to dismiss the original
complaint. In response, Plaintiffs filed an amended complaint.
[ECF 234]. The amended complaint maintained the gist of
the original, but added two new counts and made a variety
of other drafting changes. See [ECF 242]. Defendants and
Intervenors moved to dismiss the first amended complaint,
too, primarily asking the Court to abstain and stay the case.

Plaintiffs’ first amended complaint asserted nine separate
counts, but they could be sorted into three overarching
categories.

1. Claims alleging vote dilution due to unlawful ballot
collection and counting procedures.

The first category covered claims related to allegedly
unlawful procedures implemented by some Defendants for
the collection and counting of mail-in and absentee ballots.
Those included claims related to (1) Defendants’ uneven use
of drop boxes and other satellite ballot-collection sites, (2)
procedures for verifying the qualifications of voters applying
in person for mail-in or absentee ballots, and (3) rules for
counting non-compliant ballots (such as ballots submitted
without a secrecy envelope, without an elector declaration, or
that contained stray marks on the envelope).

In Count 1, Plaintiffs alleged violations of the Elections
Clause and the related Presidential Electors Clause of the
U.S. Constitution. [ECF 234, §] 193-205]. Plaintiffs asserted
that, under these provisions, only the state legislature may set
the time, place, and manner of congressional elections and
determine how the state chooses electors for the presidency.
[/d. at 7 196].

In support of this claim, Plaintiffs alleged that Secretary
Boockvar's guidance concerning the use of mail-in ballot
drop boxes, whether county boards of elections must
independently verify mail-in ballot applications, and the
counting of non-compliant mail-in ballots, was an executive
ovetreach—in that the Secretary's guidance allegedly violated
certain provisions of the Election Code enacted by the
Pennsylvania General Assembly. [/d. at 201]. Plaintiffs also
claimed that the Secretary's “unlawful guidance” increased
the risk of fraudulent or unlawful voting and infringed on
the right to vote, which, they said, amounted to additional
violations of the lst and 14th Amendments to the U.S.
Constitution. Ld. at 4] 202-03].

In Count II, Plaintiffs alleged a violation of the Equal-
Protection Clause under the 14th Amendment. [/d. at {ff
206-15]. Plaintiffs asserted that the implementation of the
foregoing (i.e., mail-in ballot drop boxes, the verification of
mail-in ballot applications, and the counting ofnon-compliant
ballots) was different in different counties, thereby treating
voters across the state in an unequal fashion. [/d. at {jf
211-13].

*4 In Count III, Plaintiffs asserted a violation of the
Pennsylvania State Constitution. [Jd. at {ff 216-22]. Plaintiffs
alleged that the same actions and conduct that comprised
Counts I and II also violated similar provisions of the
Pennsylvania Constitution. [/d. at 220].

Finally, in Counts VI and VII, Plaintiffs alleged that
Defendants violated provisions of the federal and state
constitutions by disregarding the Election Code's notice and
selection requirements applicable to “polling places.” [/d. at
§4] 237-52]. Plaintiffs alleged that drop boxes are “polling
places,” and thus subject to certain criteria for site selection
and the requirement that county election boards provide 20
days’ public notice. [Id. at §§ 239-42]. Plaintiffs asserted that
Defendants’ failure to provide this notice or select appropriate
“polling places” in the primary election, if repeated in the
general election, would create the risk of voter fraud and vote
dilution. [Zd. at J] 243-246].

2. Poll-watcher claims.

The second category of claims in the first amended complaint
consisted of challenges to the constitutionality of Election-
Code provisions related to poll watchers.

In Count IV, Plaintiffs alleged violations of the 1st and 14th
Amendments. These claims had both a facial and an as-
applied component. [ECF 234, § 230 (“On its face and as
applied to the 2020 General Election ...”) ].

First, Plaintiffs alleged that 25 PS. § 2687 was facially
unconstitutional because it “arbitrarily and unreasonably”
limits poll watchers to serving only in their county of
residence and to monitoring only in-person voting at the
polling place on election day. [/d. at | 226]. Second, Plaintiffs
alleged that the same provision was unconstitutional as
applied in the context of Pennsylvania's new vote-by-mail
system, because these poll-watcher restrictions, combined

 

WES TLAMYE

© 2020 Thomson Reuters. No claim fo original WLS

. Government Works, 12
Case 4:20-cv-02078-MW -
Donald J. Trump for President, Inc. v. Be ocument 190-4 asa) °° 11/20/20 Page 55 of 190

 

2020 WL 5997680

with insecure voting procedures, create unacceptable risks of
fraud and vote dilution. [/d. at § 228]. Plaintiffs contended
that these limitations make it “functionally impracticable”
for candidates to ensure that they have poll watchers
present where ballots are deposited and collected, given the
widespread use of remote drop boxes and other satellite
collection sites. [Zd.].

Count V was the same as Count IV, but alleged that the
same poll-watching restrictions violated the Pennsylvania
Constitution, too. [/d. at | 234].

3. In-person voting claims.

The third category of claims consisted of challenges to the
procedures for allowing electors to vote in person after
requesting a mail-in ballot.

That is, in Counts VIII and IX, Plaintiffs asserted that the
Election Code permits an elector that has requested a mail-in
ballot to still vote in person so long as he remits his spoiled
ballot. [ECF 234, 9] 253-267]. Plaintiffs asserted that during
the primary, some counties allowed such electors to vote in
person, while others did not, and they fear the same will
happen in the general election. [Jd. at {{] 255, 259]. Plaintiffs
also asserted that some counties allowed electors who had
voted by mail to vote in person, in violation of the Election
Code. [d. at 9] 257-58]. Plaintiffs alleged that this conduct
also violates the federal and state constitutional provisions
conceming the right to vote and equal protection. [/d. at
261, 265].

B. The Court's decision to abstain.

*5 Upon consideration of Defendants’ and Intervenors’
motions to dismiss the first amended complaint, on August
23, 2020, the Court issued an opinion abstaining under R.R.
Comm'n of Tex. v. Pullman Co., 312 U.S. 496, 61 S.Ct. 643,
85 L.Ed. 971 (1941) and temporarily staying the case. [ECF
409, 410].

In doing so, the Court determined that the three requisite
prongs for Pullman abstention were met, and that the
discretionary considerations weighed in favor of abstention.
[ECF 409, p. 3 (““[Under Pullman, federal courts abstain] if
(1) doing so requires interpretation of ‘unsettled questions
of state law’; (2) permitting resolution of the unsettled state-
law questions by state courts would ‘obviate the need for,

or substantially narrow the scope of adjudication of the
constitutional claims’; and (3) an ‘erroneous construction of
state law would be disruptive of important state policies[.]’
” (citing Chez Sez LI Corp. v. Township of Union, 945
F2d 628, 631 (3d Cir. 1991))); id. at p. 30 (explaining
that after the three prongs of Pullman abstention are met,
the court must “make a discretionary determination of
whether abstention is appropriate given the particular facts
of this case,” which requires weighing “such factors as the
availability of an adequate state remedy, the length of time the
litigation has been pending, and the impact of delay on the
litigants.” (cleaned up)) ].

The Court found that abstaining under Pullman was
appropriate because of several unresolved ambiguities in
Pennsylvania's Election Code. Specifically, the Court found
that there were significant ambiguities as to whether the
Election Code (1) permitted delivery of ballots to locations
other than the county election board's headquarters, such
as drop boxes, (2) permitted counties to count ballots
that were not placed within the “secrecy envelope” (ie.,
“naked ballots”), (3) considered drop boxes and other ballot-
collection sites as “polling places,” as defined in the Election
Code, and (4) required counties to automatically verify ballot
applications for mail-in ballots (where the person applied
for the ballot in person), even if there was no “bona fide
objection” to the application. [ECF 409, pp. 17-23].

The Court explained that each of these ambiguities, if
settled, would significantly narrow—or even resolve—some
of Plaintiffs’ claims. As the Court explained, for example,
if a state court interpreted the Election Code to disallow
drop boxes, Plaintiffs would obtain their requested relief (.e.,
no drop boxes); alternatively, if drop boxes were authorized
by the Election Code, then Plaintiffs’ allegations that drop
boxes were illegal would be eliminated, which would, in tum,
significantly affect the constitutional analysis of Plaintiffs’
claims. [Jd. at pp. 25-28]. The same held true for “naked
ballots,” the breadth of coverage of “polling places,” and the
requisite verification for personal ballot applications.

The Court then explained that it was appropriate for it to
abstain until a state court could interpret the ambiguous
state law. [Jd. at pp. 28-30]. The Court concluded that if it
interpreted the ambiguous state law, there was a sufficient
chance that a state court could disagree with the interpretation,
which would render this Court's interpretation not only
advisory, but disruptive to state policies. The Court noted that
especially in the election context, states have considerable

 

 

‘Lavy © 2020 Thomson Reuters. No claim to original U.S. Government Works. 13
Case 4:20-cv-02078-MWB Document

Donald J. Trump for President, Inc. v. Boockvar, ---

upp.

Heo oos0!@4 11/20/20 Page 56 of 190

 

2020 WL 5997680

discretion to implement their own policies without federal
intervention. Accordingly, because these were questions of
uninterpreted state law that were sufficiently ambiguous,
federalism and comity demanded that a state court, not this
Court, be the first interpreter.

. *6 Finally, the Court explained that, despite the imminence

of the election, abstention was still proper. [/d. at pp.
30-33]. The Court noted that state-court litigation was already
pending that would resolve some of the statutory ambiguities
at issue. [/d. at p. 31]. Further, the Court highlighted three
courses Plaintiffs could immediately take to resolve the
statutory ambiguities: intervene in the pending state-court
litigation; file their own state-court case; or appeal this
Court's abstention decision to the Third Circuit, and then
seek certification of the unsettled state-law issues in the
Pennsylvania Supreme Court. [/d. at pp. 31-33].

Additionally, the Court explained that it would stay the entire
case, despite several of Plaintiffs’ claims not being subject
to Pullman abstention as they were not based on ambiguous
state law. [Jd. at pp. 34-37]. That's because, in its discretion,
the Court determined it would be more efficient for this case
to progress as a single proceeding, rather than in piecemeal
fashion. [Jd.]. However, the Court allowed any party to move
to lift the stay as to the few claims not subject to Pullman
abstention, if no state-court decision had been issued by
October 5, 2020. [7d.].

On August 28, 2020, five days after the Court abstained,
Plaintiffs moved to modify the Court's stay, and moved for
a preliminary injunction. [ECF 414]. Plaintiffs requested,
among other things, that the Court order Defendants to
segregate, and not pre-canvass or canvass, all ballots that
were returned in drop boxes, lacked a secrecy envelope, or
were delivered by a third party. [/d.]. Plaintiffs also requested
that the Court lift the stay by September 14, 2020, instead of
October 5, 2020. [Zd.].

The Court denied Plaintiffs’ motion for preliminary injunctive
relief, finding that Plaintiffs failed to show they would
be irreparably harmed. [ECF 444; ECF 445]. The Court
also declined to move up the date when the stay would
be lifted. [Jd]. The Court noted that, at the request of
Secretary Boockvar, the Pennsylvania Supreme Court had
already exercised its extraordinary jurisdiction to consider
five discrete issues and clarify Pennsylvania law in time for
the general election. [Jd. at p. 1]. Since that case appeared
to be on track, the Court denied Plaintiffs’ motion without

prejudice, and the Court's abstention opinion and order
remained in effect.

C. The Pennsylvania Supreme Court's decision.
On September 17, 2020, the Pennsylvania Supreme Court
issued its decision in Pennsylvania Democratic Party v.
Boockvar, — Pa. » — A.3d —,, 2020 WL 5554644
(Sept. 17, 2020). The court clarified three issues of state
election law that are directly relevant to this case.

 

1. Counties are permitted under the Election Code to
establish alternate ballot-collection sites beyond just their
main county office locations.

The Pennsylvania Supreme Court first considered whether the
Election Code allowed a Pennsylvania voter to deliver his
or her mail-in ballot in person to a location other than the
established office address of the county's board of election.
Boockvar, —~ A.3d at , 2020 WL 5554644, at *8. The
court further considered the means by which county boards

 

of election could accept hand-delivered mail-in ballots. Jd.

Consistent with this Court's abstention opinion, the court
found that “the parties’ competing interpretations of the
Election Code on [these questions] are reasonable, rendering
the Code ambiguous” on these questions. Jd. After applying
traditional principles of statutory interpretation, the court held
that “the Election Code should be interpreted to allow county
boards of election to accept hand-delivered mail-in ballots
at locations other than their office addresses including drop-
boxes.” Jd. at. , 2020 WL 5554644, at *9. The court
reached this conclusion due to “the clear legislative intent
underlying Act 77 ... to provide electors with options to vote
outside of traditional polling places.” Jd.

 

*7 The respondents in that case further argued that this
interpretation would cause county boards of election to
“employ myriad systems to accept hand-delivered mail-in
ballots,” which would “be unconstitutionally disparate from
one another in so much as some systems will offer more legal
protections to voters than others will provide” and violate the
Equal-Protection Clause Jd. The court rejected this argument.
It found that “the exact manner in which each county board
of election will accept these votes is entirely unknown at this
point; thus, we have no metric by which to measure whether
any one system offers more legal protection than another,

 

WESTLAvy © 2020 Thomson Reuters. No claim to original US. Government Works. 14
Donald J. (ase for brestignt iB V. VB ponent

upp.

PO 4ooda/d 11/20/20 Page 57 of 190

 

2020 WL 5997680

making an equal protection analysis impossible at this time.”
Td.

2. Ballots lacking inner secrecy envelopes should not be
counted.

The court next considered whether the boards of elections
“must ‘clothe and count naked ballots,’ i¢., place ballots
that were returned without the secrecy envelope into a
proper envelope and count them, rather than invalidate them.”
Boockvar, —— A.3d at , 2020 WL 5554644, at *21. The
court concluded that they should not.

 

The court held that “the Legislature intended for the secrecy
envelope provision [in the Election Code] to be mandatory.”
Id. at , 2020 WL 5554644, at *24. In other words,
the relevant provisions “make clear the General Assembly's

 

intention that, during the collection and canvassing processes,
when the outer envelope in which the ballot arrived is
unsealed and the sealed ballot removed, it should not be
readily apparent who the elector is, with what party he or
she affiliates, or for whom the elector has voted.” Id. The
secrecy envelope “properly unmarked and sealed ensures that
result,” and “[w]hatever the wisdom of the requirement, the
command that the mail-in elector utilize the secrecy envelope
and leave it unblemished by identifying information is neither
ambiguous nor unreasonable.” Jd.

As aresult, the court ultimately concluded, “a mai!-ballot that
is not enclosed in the statutorily-mandated secrecy envelope
must be disqualified.” Jd. at , 2020 WL 5554644, at *26

 

3. Pennsylvania's county-residency requirement for poll
watchers is constitutional.

The final relevant issue the court considered was whether
the poll-watcher residency requirement found in 25 PS.
§ 2687(b) violates state or federal constitutional rights.
Boockvar, —— A.3d at , 2020 WL 5554644, at *26.
Relying on Republican Party of Pennsylvania v. Cortés, 218
F, Supp. 3d 396 (E.D. Pa. 2016), the court concluded that
the poll-watcher residency provision “impose[d] no burden

 

on one's constitutional right to vote and, accordingly, requires
only a showing that a rational basis exists to be upheld.” Jd.
, 2020 WL 5554644, at *30, The court found rational-
basis review was appropriate for three reasons.

at

 

First, “there is no individual constitutional right to serve as
a poll watcher; rather, the right to do so is conferred by
statute,” Jd. (citation omitted). Second, “poll watching is not °
incidental to the right of free association and, thus, has no
distinct First Amendment protection.” Jd. (cleaned up). Third,
“poll watching does not implicate core political speech,” Jd.
(citation omitted).

The court went on to find that there was a “clear rational
basis for the county poll watcher residency requirement|.]” Jd.
That is, given “Pennsylvania has envisioned a county-based
scheme for managing elections within the Commonwealth,”
it is “reasonable that the Legislature would require poll
watchers, who serve within the various counties of the state,
to be residents of the counties in which they serve.” Jd.

In upholding the constitutionality of the “county poll watcher
residency requirement,” the court rejected the claim that “poll
watchers are vital to protect against voter fraud and that
because of the distribution of voters throughout Pennsylvania,
the residency requirement makes it difficult to identify poll
watchers in all precincts.” Jd. The court concluded that
the claims of “heightened election fraud involving mail-
in voting” were “unsubstantiated” and “specifically belied
by the Act 35 report issued by [Secretary Boockvar] on
August 1, 2020,” Jd. Moreover, the court held that the
“speculative claim that it is ‘difficult’ for both parties to
fill poll watcher positions in every precinct, even if true, is
insufficient to transform the Commonwealth's uniform and
reasonable regulation requiring that poll watchers be residents
of the counties they serve into a non-rational policy choice.”
Id.

*§8 Based on the foregoing, the court declared “that the poll-
watcher residency requirement does not violate the state or
federal constitutions.” Jd. at , 2020 WL 5554644, at *31.

 

D. Plaintiffs’ notice of remaining claims.
Following the Pennsylvania Supreme Court's decision, this
Court lifted the stay it had imposed pursuant to the Pullman
abstention doctrine and ordered the parties to identify the
remaining viable claims and defenses in the case. [ECF 447].

In their notice, Plaintiffs took the position that nearly all
their claims remained viable, with a few discrete exceptions.
Plaintiffs conceded that their “federal and state constitutional
claims of voter dilution solely on the basis that drop boxes
and other collection sites are not statutorily authorized by the
Pennsylvania Election Code [were] no longer viable.” [ECF

 

WESTLAaYY © 2020 Thomson Reuters. No claim to original U.S, Government Works. 15
Donald J. Game rorA@esiddh2 OWS VVBbGskv OS nea. aBO-42046ed 11/20/20 Page 58 of 190

 

2020 WL 5997680

448, p. 4]. They also stated that their “facial challenge to
the county residency requirement under 25 P.S. § 2687 is no
longer a viable claim.” [/d. at p. 10]. Plaintiffs also moved
for leave to amend their complaint a second time to add new
allegations and a new claim relating to Secretary Boockvar's
recent signature-comparison guidance. [ECF 451].

Defendants and Intervenors, for their part, suggested that
Plaintiffs’ claims had been substantially narrowed, if not
outright mooted, by the Pennsylvania Supreme Court's
decision, and reminded the Court that their arguments for
dismissal remained outstanding.

E. The Court's September 23, 2020, memorandum
orders.
In response to the notices filed by the parties and Plaintiffs’
motion for leave to amend the first amended complaint, the
Court issued an order granting Plaintiffs’ motion, narrowing
the scope of the lawsuit, and establishing the procedure for
resolving the remaining claims. [ECF 459].

As to Plaintiffs’ proposed amendment to their complaint, the
Court found that the new claim and allegations were relatively
narrow, and thus amendment wouldn't prejudice Defendants
and Intervenors. [Jd. at pp. 3-4]. As a result, the Court granted
the motion, [/d. at p. 4].

The Court, however, did inform the parties that it would
“continue to abstain under Pullman as to Plaintiffs’ claim
pertaining to the notice of drop box locations and, more
generally, whether the “polling place” requirements under
the Election Code apply to drop-box locations.” [/d. at p.
5]. This was so because those claims involve still-unsettled
issues of state law. The Court explained that the “fact that
the Pennsylvania Supreme Court did not address this issue
in its recent decision is immaterial” because the “propriety
of Pullman abstention does not depend on the existence of
parallel state-court proceedings.” [/d. (citing Stoe v. Flaherty,
436 F.3d 209, 213 (3d Cir. 2006)) ]. Moreover, Plaintiffs had
several other avenues to pursue prompt interpretation of state
law after this Court abstained. [/d. at p. 6].

The Court also informed the parties, for similar reasons,
that it would continue to abstain with respect to Plaintiffs’
claims regarding Secretary Boockvar's guidance that personal
applications for mail-in ballots shall be accepted absent a
“bona fide objection.” [ECF 460].

The Court found that “no Article III ‘case or controversy’
remain[ed] with respect to the. claims on which the
Pennsylvania Supreme Court effectively ruled in Plaintiffs’:
favor on state-law grounds (e.g., illegality of third-party ballot
delivery; excluding ‘naked ballots’ submitted without inner-
secrecy envelopes).” [ECF 459, p. 6]. Because there was
“no reason to believe Defendants plan to violate what, they
themselves now agree the law requires,” the Court held that.
Plaintiffs’ claims were premature and speculative. [/d. at p.'7].
The Court therefore dismissed those claims as falling outside
of its Article III power to adjudicate. [/d. (citations omitted) ].

*9 To resolve the remaining claims, the Court directed
the parties to file cross-motions for summary judgment
presenting all arguments for dismissal or judgment under
Federal Rule of Civil Procedure 56. [Jd. at pp. 8-10]. Before
briefing on those motions, the Court authorized additional
expedited discovery. [/d. at pp. 4-5]. The parties completed
discovery and timely filed their motions; they identified no
material disputes of fact; and therefore, the motions are now
fully briefed and ready for disposition.

F. The claims now at issue.
Based on the Pennsylvania Supreme Court's prior ruling,
this Court's prior decisions, Plaintiffs’ nine-count Second
Amended Complaint, and recent guidance issued by Secretary
Boockvar, the claims remaining in this case are narrow and
substantially different than those asserted at the outset of the
case.

Drop Boxes (Counts I-II]). Plaintiffs still advance a claim
that drop boxes are unconstitutional, but in a different way.
Now that the Pennsylvania Supreme Court has expressly
held that drop boxes are authorized under the Election Code,
Plaintiffs now assert that the use of “unmanned” drop boxes
is unconstitutional under the federal and state constitutions,
for reasons discussed in more detail below.

Signature Comparison (Counts I-[D. Plaintiffs’ newly
added claim relates to signature comparison. Secretary
Boockvar's September 2020 guidance informs the county
boards that they are not to engage in a signature analysis of
mail-in ballots and applications, and they must count those
ballots, even if the signature on the ballot does not match the
voter's signature on file. Plaintiffs assert that this guidance is
unconstitutional under the federal and state constitutions.

Poll Watching (Counts IV, V). The Pennsylvania Supreme
Court already declared that Pennsylvania's county-residency

 

WESTLAYY © 2020 Thomson Reuters. No clairn to original U.S, Government Works. 16
78-MIWB

Donald J. fase BreMGe nc. v. Boockvar, =<-- p.

POCyent 12 0-Foodqlled 11/20/20 Page 59 of 190

 

2020 WL 5997680

requirement for poll watchers is facially constitutional.
Plaintiffs now only assert that the requirement, as applied, is
unconstitutional under the federal and state constitutions.

The counts that remain in the Second Amended Complaint,
but which are not at issue, are the counts related to where
poll watchers can be located. That is implicated mostly by
Counts VI and VII, and by certain allegations in Counts IV
and V. The Court continues to abstain from reaching that
issue, Plaintiffs have filed a separate state lawsuit that would
appear to address many of those issues, in any event. [ECF
549-22; ECF 573-1]. Counts VIII and IX concern challenges
related to voters that have requested mail-in ballots, but that
instead seek to vote in person. The Secretary issued recent
guidance, effectively mooting those claims, and, based on
Plaintiffs’ positions taken in the course of this litigation, the
Court deems Plaintiffs to have withdrawn Counts VID and IX.
[ECF 509, p. 15 n.4 (“[I]n the September 28 guidance memo,
the Secretary corrected [her] earlier guidance to conform
to the Election Code and states that any mail-in voter who
spoils his/her ballot and the accompanying envelopes and
signs a declaration that they did not vote by mail-in ballot
will be allowed to vote a regular ballot. Therefore, Plaintiffs
agree to withdraw this claim from those that still are being
pursued.” ].

IL. Factual Background

A. Pennsylvania's Election Code, and the adoption of
Act 77.

1. The county-based election system.

Pennsylvania's Election Code, first enacted in 1937,
established a county-based system for administering
elections. See 25 PS. § 2641(a) (“There shall be a
county board of elections in and for each county of this
Commonwealth, which shall have jurisdiction over the
conduct of primaries and elections in such county, in
accordance with the provisions of [the Election Code].”).
The Election Code vests county boards of elections with
discretion to conduct elections and implement procedures
intended to ensure the honesty, efficiency, and uniformity of
Pennsylvania's elections. Jd. §§ 2641(a), 2642(g).

2. The adoption of Act 77.

*10 On October 31, 2019, the Pennsylvania General
Assembly passed “Act 77,” a bipartisan reform: of
Pennsylvania's Election Code. See [ECF 461, 47 91]; 2019 Pa.
Legis. Serv. Act 2019-77 (S.B. 421).

Among other things, by passing Act 77, Pennsylvania joined
34 other states. in authorizing “no, excuse” mail-in voting
by all qualified electors. See [ECF 461, 9] 92]; 25 P.S. §§
3150.11-3150.17; [ECF 549-11, p. 5 (“The largest number
of states (34), practice no-excuse mail-in voting, allowing
any persons to vote by mail regardless of whether they have
a.reason or whether they will be out of their jurisdiction
on Election Day.”) |. Previously, a voter could only cast an
“absentee” ballot if certain criteria were met, such as that the
voter would be away from the election district on election day.
See 1998 Pa. Legis. Serv. Act. 1998-18 (H.B. 1760), § 14.

Like the previous absentee voting system, Pennsylvania's
mail-in voting system requires voters to “opt-in” by
requesting a ballot from either the Secretary or the voter's
county board of elections. See 25 PS. §§ 3146.2(a),
3150.12(a). When requesting a ballot, the voter must provide,
among other things, his or her name, date of birth, voting
district, length of time residing in the voting district, and
party choice for primary elections. See 25 P.S. §§ 3146.2(b),
3150.12(b). A voter must also provide proof of identification;
namely, either a driver's license number or, in the case of
a voter who does not have a driver's license, the last four
digits of the voter's Social Security number, or, in the case
of a voter who has neither a driver's license nor a Social
Security number, another form of approved identification. 25
P.S. § 2602(z.5)(3). In this respect, Pennsylvania differs from
states that automatically mail each registered voter a ballot—
a practice known as “universal mail-in voting.” [ECF 549-11,
p. 6] (“[Nline states conduct universal vote-by-mail elections
in which the state (or a local entity, such [as] a county or
municipality) mails all registered voters a ballot before each
election without voters’ [sic] having to request them.”).

3. The COVID-19 pandemic.

Since early 2020, the United States, and Pennsylvania,
have been engulfed in a viral pandemic of unprecedented
scope and scale. [ECF 549-8, 4 31]. In that time,
COVID-19 has spread to every comer of the globe,
including Pennsylvania, and jeopardized the safety and
health of many people. [/d. at {J 31, 38-39, 54-55, 66].
As of this date, more than 200,000 Americans have died,

 

WESTLAW! © 2020 Thomson Reuters. No claim to original ULS. Government Works. 17
Donald J. Gamp forAesid207G WR AdskvAOCUA apd. AO-42070Jed 11/20/20 Page 60 of 190

 

2020 WL 5997680

including more than 8,000 Pennsylvanians. See Covid in the
U.S.: Latest Map and Case Count, The New York Times,
available at https://www.nytimes.com/interactive/2020/is/
10, 2020);
COVID-19 Data for Pennsylvania, Pennsylvania Department
of Health, available at https:/Avww.health.pa.gov/topics/

coronavirus-us-cases.html (last visited Oct.

disease/coronavirus/Pages/Cases.aspx (last visited Oct. 10,
2020).

There have been many safety precautions that Pennsylvanians
have been either required or urged to take, such as limiting
participation in large gatherings, maintaining social distance,
and wearing face coverings. [ECF 549-8, {] 58, 63-65]. The
threat of COVID-19 is likely to persist through the November
general election. [Jd. at [9 53-56, 66-68].

B. Facts relevant to drop boxes.

*11 Pennsylvania's county-based election system vests
county boards of elections with “jurisdiction over the conduct
of primaries and elections in such county, in accordance with
the provisions” of the Election Code. 25 P.S. § 2641(a).
The Election Code further empowers the county boards to
“make and issue such rules, regulations and instructions, not
inconsistent with law, as they may deem necessary for the
guidance of voting machine custodians, elections officers and
electors.” Jd. at § 2642(f). The counties are also charged with
the responsibility to “purchase, preserve, store and maintain
primary and election equipment of all kinds, including voting
booths, ballot boxes and voting machines.” Jd. at § 2642(c).

As noted above, in Pennsylvania Democratic Party v.
Boockvar, the Pennsylvania Supreme Court interpreted. the
Election Code, which allows for mail-in and absentee ballots
to be returned to the “county board of election,” to “permit{ ]
county boards of election to accept hand-delivered mail-in
ballots at locations other than their office addresses including
drop-boxes.” —— A.3d at , 2020 WL 5554644, at *10.

 

Thus, it is now settled that the Election Code permits (but
does not require) counties to authorize drop boxes and other
satellite-collection locations for mailed ballots. 25 P.S. §
3150.16(a). Pennsylvania is not alone in this regard—as many
as 34 other states and the District of Columbia authorize
the use of drop boxes or satellite ballot collection sites to
one degree or another. [ECF 549-11, p. 8, fig. 4]. Indeed,
Secretary Boockvar stated that as many as 16% of voters
nationwide had cast their ballots using drop boxes in the 2016
general election, including the majority of voters in Colorado

(75%) and Washington (56.9%). [ECF 547, p. 18 (citing ECF
549-16) ].

1. Secretary Boockvar's guidance with respect to drop

boxes.

- Since’ the passage of Act 77, Secretary Boockvar has

issued several guidance documents to the counties regarding
the counties’ implementation of mail-in voting, including
guidance with respect to the use of drop boxes. [ECF 504-21;
504-22; 504-23; 504-24; 504-25; 571-1, Ex. E]. In general
terms, the Secretary's guidance as to drop boxes informed
the counties that the use of drop boxes was authorized
by the Election Code and recommended “best practices”
for their use. Her latest guidance offered standards for
(1) where drop boxes should be located, [ECF 504-23, §
1.2], (2) how drop boxes should be designed and what
signage should accompany them, [id. at §§ 2.2-2.3], (3) what
security measures should be employed, [id. at § 2.5], and
(4) what procedures should be implemented for collecting
and returning ballots to the county election office, [id. at $§
3.1-3.3, 4].

As to the location of drop boxes, the Secretary recommended
that counties consider the following criteria, [id. at § 1.2]:

* Locations that serve heavily populated urban/suburban
areas, as well as rural areas;

* Locations near heavy traffic areas such as commercial
corridors, large residential areas, major employers and
public transportation routes;

* Locations that are easily recognizable and accessible
within the community;

* Locations in areas in which there have historically been
delays at existing polling locations, and areas with
historically low tummout;

* Proximity to communities with historically low vote by
mail usage;

* Proximity to language minority communities;
* Proximity to voters with disabilities;

* Proximity to communities with low rates of household
vehicle ownership;

* Proximity to low-income communities;

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 18
Case 4:20-cv-02078-MWB_ Document 190-4 filed 11/20/20 Page 61 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

* Access to accessible and free parking; and

* The distance and time a voter must travel by car or public
transportation.

With respect to drop-box design criteria, the Secretary
recommended to counties, [id. at § 2.2]:

*12 + Hardware should be operable without any tight
grasping, pinching, or twisting of the wrist;

+ Hardware should require no more than 5 Ibs. of pressure
for the voter to operate;

+ Receptacle should be operable within reach-range of 15 to
48 inches from the floor or ground for a person utilizing
a wheelchair;

* The drop-box should provide specific points identifying
the slot where ballots are inserted;

* The drop-box may have more than one ballot slot (e.g. one
for drive-by ballot return and one for walk-up returns);

* To ensure that only ballot material can be deposited
and not be removed by anyone but designated county
board of election officials, the opening slot of a drop-
box should be too small to allow tampering or removal
of ballots; and

* The opening slot should also minimize the ability for
liquid to be poured into the drop-box or rainwater to seep
in.

The Secretary's guidance as to signage recommended, [id. at
§ 2.3]:

« Signage should be in all languages required under the
federal Voting Rights Act of 1965 (52 U.S.C. Sec.
10503);

* Signage should display stating that
counterfeiting, forging, tampering with, or destroying

language

ballots is a second-degree misdemeanor pursuant to
sections 1816 and 1817 of the Pennsylvania Election
Code (25 PS. §§ 3516 and 3517);

+ Signage should also provide a statement that third-party
return of ballots is prohibited unless the person retuming
the ballot is rendering assistance to a disabled voter or
an emergency absentee voter. Such assistance requires a

declaration signed by the voter and the person rendering
assistance; and

* Signage should provide a statement requesting that the
designated county elections official should be notified
immediately in the event the receptacle is full, not
functioning, or is damaged in any fashion, and should
provide a phone number and email address for such

purpose.

With respect to ballot security, the Secretary stated that county
boards should implement the following security measures,
[id. at § 2.5]:

* Only personnel authorized by the county board of
elections should have access to the ballots inside of a
drop-box;

* Drop-boxes should be secured in a manner to prevent their
unauthorized removal;

« All drop-boxes should be secured by a lock and sealed
with a tamper-evident seal. Only authorized election
officials designated by the county board of elections may
access the keys and/or combination of the lock;

* Drop-boxes should be securely fastened in a manner as
to prevent moving or tampering, such as fastening the
drop-box to concrete or an immovable object;

* During the hours when the staffed return site is closed
or staff is unavailable, the drop-box should be placed
in a secure area that is inaccessible to the public and/or
otherwise safeguarded;

* The county boards of election should ensure adequate
lighting is provided at all ballot return sites when the site
is in use;

* When feasible, ballot return sites should be monitored
by a video security surveillance system, or an internal
camera that can capture digital images and/or video. A
video security surveillance system can include existing
systems on county, city, municipal, or private buildings.
Video surveillance should be retained by the county
election office through 60 days following the deadline to
certify the election; and

*13. * To prevent physical damage and unauthorized
entry, the drop-box at a ballot return site located
outdoors should be constructed of durable material able
to withstand vandalism, removal, and inclement weather.

 

WESTLAY! © 2020 Thomson Reuters. No claim to original U.S

. Government Works. 19
Donald J. THaNG for PreStaee He W Bo devur OCH BA AP O-4oozq}ed 11/20/20 Page 62 of 190

 

2020 WL 5997680

With respect to ballot collection and “chain of custody”

procedures, the Secretary stated that counties should adhere .

to the following standards, [id. at §§ 3.1-3.2]:

* Ballots should be collected from ballot return sites only

by personnel authorized by the county board of elections

‘and at times determined by the board of elections, at least .

every 24 hours, excluding Saturdays and Sundays;

* The county board of elections should designate at least

two election officials to collect voted ballots from

‘a ballot return site. Each designated election official

should carry identification or an official designation
that identifies them as an election official authorized to
collect voted ballots;

* Election officials designated to collect voted ballots by

the board of elections should sign a declaration declaring
that he or she will timely and securely collect and return
voted ballots, will not permit any person to tamper with
a ballot return site or its contents, and that he or she will
faithfully and securely perform his or her duties;

* The designated election officials should retrieve the voted

ballots from the ballot return site and place the voted
ballots in a secure ballot transfer container;

¢ The designated election officials should note on Ballot

Return Site Collection Forms the site and unique
identification number of the ballot return site and the
date and time of retrieval;

* Ballots collected from any ballot return site should

be immediately transported to the county board of
elections;

+ Upon arrival at the office of the county board of elections,

the county board of elections, or their designee(s),
should note the time of arrival on the same form, as
described above;

* The seal number should be verified by a county election

official or a designated representative;

* The county board of elections, or their designee(s),

should inspect the drop-box or secure ballot transfer
container for evidence of tampering and should receive
the retrieved ballots by signing the retrieval form and
including the date and time of receipt. In the event
tampering is evident, that fact must be noted on the
retrieval form;

* The completed collection form should be maintained in
a manner proscribed by the board of elections to ensure
that the form is traceable to its respective secure ballot
container; and

* The county elections official at the county election office
or central count location should note the number of
ballots delivered on the retrieval form.

And finally, as to election day and post-election day
procedures with respect to drop boxes, the Secretary provided
as follows, [id. at §§ 3.3, 4]:

* The county board of elections should arrange for
authorized personnel to retrieve ballots on election night
and transport them to the county board of elections for
canvassing of the ballots;

¢ Authorized personnel should be present at ballot return
sites immediately prior to 8:00 p.m. or at the time the
polls should otherwise be closed;

* At 8:00 p.m. on election night, or later if the polling
place hours have been extended, all ballot return sites
and drop-boxes must be closed and locked;

*14 + Staff must ensure that no ballots are returned to the
ballot return site after the close of polls;

+ After the final retrieval after the closing of the polls, the
drop-box must be removed or locked and/or covered to
prevent any further ballots from being deposited, and a
sign shall be posted indicating that polling is closed for
the election; and

+ Any ballots collected from a return site should be
processed in the same manner as mail-in ballots
personally delivered to the central office of the county
board of elections official by the voter and ballots
received via the United States Postal Service or any other
delivery service.

The Secretary and her staff developed this guidance
in consultation with subject-matter experts within her
Department and after review of the policies, practices, and
laws in other states where drop boxes have been used. [ECF
549-6, pp. 23:14-22]. The evidence reflects at least one
instance in which the Secretary's deputies reiterated that these
“best practices” should be followed in response to inquiries
from county officials considering whether to use drop boxes.

 

WESTLAY © 2020 Thomson Reuters. No claim to original U.S, Government Works. 20
O-cyv-O
Donald J. camp for rent die: BB ve OCR

ent 19
Pp.

HPO 4an3al!€4 11/20/20 Page 63 of 190

 

2020 WL 5997680

[ECF 549-32 (“Per our conversation, the list of items are
things the county must keep in mind if you are going to
provide a box for voters to return their ballots in person.”) ].

Approximately 24 counties plan to use drop boxes during the
November general election, to varying degrees. [ECF 549-28;

_ECF 504-1]. Of these, about nine counties intend to staff the
drop boxes with county officials, while about 17 counties
intend to use video surveillance in lieu of having staff present.
[ECF 549-28].

2. Defendants’ and Intervenors’ evidence of the benefits
and low risks associated with drop boxes.

Secretary Boockvar advocates for the use of drop boxes
as a “direct and convenient way” for voters to deliver
cast ballots to their county boards of elections, “thereby
increasing turnout.” [ECF 547, p. 22 ¥ 54 (citing 549-11 at
pp. 10-11) ]. The Secretary also touts the special benefits
of expanding drop-box use in the ongoing COVID-19
pandemic. Specifically, she asserts that drop boxes reduce
health risks and inspire voter confidence because “many
voters understandably do not wish to cast their votes in person
at their polling place on Election Day” due to COVID-19.
[Id. at F] 55, 57 (citing ECF 549-2 § 39; ECF 549-11 at
p. 10; 549-8, 7 95) ]. Drop boxes, she says, allow voters
to vote in person without coming into “close proximity to
other members of the public, compared to in-person voting
or personally delivering a mail-in ballot to a public office
building.” [/d. at 7 57].

Secretary Boockvar also states that drop boxes are highly
convenient, and cost-saving, for both counties and voters. For
counties, she notes that “24-hour secure ballot drop boxes” are
“cost-effective measures ... as they do not have to be staffed by
election judges.” [/d. at p. 24 { 62 (citing ECF 549-11 at p. 11);
ECF 549-9 at 34]. As for voters, the Secretary explains that,
ina state where “ten counties ... cover more than 1,000 square
miles” and “two-thirds” of counties “cover more than 500
square miles,” many Pennsylvania voters “could be required
to drive dozens of miles (and perhaps in excess of 100 miles)
ifhe or she wished to deposit his or her mail-in ballot in person
at the main county board of elections office.” [/d. at ¥ 58
(citing ECF 549-29) ].

*15 In addition to any tangible benefit drop boxes may have
for voter access and turnout, Secretary Boockvar also states
that drop boxes have a positive impact on voter confidence.

In particular, she cites a recent news article, and a letter sent
by the General Counsel of the U.S. Postal Service regarding
Pennsylvania's absentee and mail-in ballot deadline, which
have raised concerns over the timeliness and reliability of the
US. Postal Service. [Jd. at ]] 60-61 (citing ECF 549-13; ECF
549-14); ECF 549-17; ECF 549-2 ff 42-43]. Voters’ fears that
votes returned by mail will not be timely counted could, the
Secretary worries, “justifiably dissuade voters from wanting
to rely upon the Postal Service for return of their mail-in or
absentee ballot.” [ECF 547, { 61]. Drop boxes, she says, can
address this concern by allowing voters to safely return mail-
in ballots to an in-person location.

In exchange for these benefits, the Secretary insists that any
potential security risk associated with drop boxes is low. She
notes that the federal Department of Homeland Security has
released guidance affirming that a “ballot drop box provides
a secure and convenient means for voters to return their mail
ballot,” and recommending that states deploy one drop box
for every 15,000 to 20,000 registered voters. Ld. at {J 63-65
(citing ECF 549-24, p. 1) ]. She also points to a purported lack
of evidence of systemic ballot harvesting or any attempts to
tamper with, destroy, or otherwise commit voter fraud using
drop boxes, either in Pennsylvania's recent primary election,
or in other states that have used drop boxes for many years.
[Id. at {4 68-74 (citations omitted) ]. And she asserts that “[i]n
the last 20 years in the entire state of Pennsylvania, there have
been fewer than a dozen confirmed cases of fraud involving
a handful of absentee ballots” among the many millions of
votes cast during that time period. [/d. at {70 (citing ECF
549-10, pp. 3-4) ].

Finally, the Secretary, and other Defendants and Intervenors,
argue that Pennsylvania already has robust measures in
place to prevent fraud, including its criminal laws, voter
registration system, mail-in ballot application requirement,
and canvassing procedures. [/d. at ff] 66-67 (citing 25 P.S.
§§ 3516 - 3518) |; [ECF 549-9, p. 15, §f] 46-47 (“These
allegations are not consistent with my experience with drop
box security, particularly given the strong voter verification
procedures that are followed by elections officials throughout
the country and in Pennsylvania. Specifically, the eligibility
and identity of the voter to cast a ballot is examined by an
election judge who reviews and confirms all the personal
identity information provided on the outside envelope. Once
voter eligibility is confirmed, the ballot is extracted and
sepatated from the outside envelope to ensure the ballot
remains secret. During this step, election judges confirm
that there is only one ballot in the envelope and checks for

 

WESTLAWY © 202

0 Thomson Reuters. No clair to original U.S, Government Works. 21
Case 4:20-cyv-02078-MWB

Donald J. Trump for President, Inc. v. Boockvar, --

Docypent 190-4, ,filed 11/20/20 Page 64 of 190

 

2020 WL 5997680

potential defects, such as tears in the ballot... Regardless

of the receptacle used. for acceptance of the ballot (drop

box versus USPS mailbox), ballot validation occurs when

the ballot is received by the county board of elections. The

validation is the same regardless of how the ballots are

collected or who delivers the ballot, even where that delivery
. contravenes state law.”) ].

Defendants and Intervenors also point to several expert
reports expressing the view that drop boxes are both low risk
and beneficial. These experts include:

Professor Matthew A. Barreto, a Professor of Political
Science and Chicana/o Studies at UCLA. [ECF 549-7].
Professor Barreto offers the opinion that ballot drop boxes are
an important tool in facilitating voting in Black and Latino
communities. Specifically, he discusses research showing that
Black and Latino voters are “particularly concerned about
the USPS delivering their ballots.” Td. at § 22]. And he
opines that ballot drop boxes help to reassure these voters that
their vote will count, because “there is no intermediary step
between the voters and the county officials who collect the
ballot.” Yd. at § 24].

*16 Professor Donald S. Burke, a medical doctor and
Distinguished University Professor of Health Science and
Policy, Jonas Salk Chair in Population Health, and Professor
of Epidemiology at the University of Pittsburgh. [ECF 549-8].
Professor Burke details the “significant risk of exposure” to
COVID-19 in “enclosed areas like polling places.” [/d. at J
69]. He opines that “depositing a ballot in a mailbox and
depositing a ballot in a drop-box are potential methods of
voting that impart the least health risk to individual voters, and
the least public health risk to the community.” (7d. at {| 95].

Amber McReynolds, the CEO of the National Vote at Home
Institute, with 13 years of experience administering elections
as an Elections Director, Deputy Director, and Operations
Manager for the City and County of Denver, Colorado. [ECF
549-9]. Ms. McReynolds opines that “[b]allot drop-boxes can
be an important component of implementing expanded mail-
in voting” that are “generally more secure than putting a
ballot in post office boxes.” [/d. at § 16 (a) ]. She notes that
“[d]rop boxes are managed by election officials ... delivered
to election officials more quickly than delivery through the
USS. postal system, and are secure.” [Jd].

Ms. McReynolds also opines that Secretary Boockvar's
guidance with respect to drop boxes is “consistent with

best practices and advice that NVAHI has provided across
jurisdictions.” [/d. at § 35]. But she also notes that “[b]est
practices will vary by county based on the county's available
resources, population, needs, and assessment of risk.” [Jd. at

q 52].

More generally, Ms. McReynolds argues that “[d]rop-boxes
do not create an increased opportunity for fraud” as compared
to postal boxes. [/d. at 9 44]. She also suggests that
Pennsylvania guards against such fraud through other “strong
voter verification procedures,” including “ballot validation
[that] occurs when the ballot is received by the county
board of elections” and “[1r]econciliation procedures adopted
by election officials ... [to] protect against the potential
tisk of double voting.” [/d. at {J 46-48]. She notes that
“Pennsylvania's balloting system requires that those who
request a mail-in vote and do not return the ballot (or spoil
the mail-in ballot at their polling place), can only vote a
provisional ballot” and “[i]f a mail-in or absentee ballot was
submitted by an individual, their provisional ballot is not
counted.” [/d. at ¥ 48].

Professor Lorraine C. Minnite, an Associate Professor and
Chair of the Department of Public Policy and Administration
at Rutgers University-Camden. [ECF 549-10]. Professor
Minnite opines that “the incidence of voter fraud in
contemporary U.S. elections is exceedingly rare, including
the incidence of voter impersonation fraud committed
through the use of mail-in absentee ballots.” [/d. at p. 3].
In Pennsylvania specifically, she notes that “[iJn the last 20
years ... there have been fewer than a dozen confirmed cases
of fraud involving a handful of absentee ballots, and most
of them were perpetrated by insiders rather than ordinary
voters.” [/d. at pp. 3-4]. As a “point of reference,” she notes
that 1,459,555 mail-in and absentee ballots were cast in
Pennsylvania's 2020 primary election alone. [/d. at 4].

Professor Robert M. Stein, a Professor of Political Science
at Rice University and a fellow in urban politics at the
Baker Institute. [ECF 549-11]. Professor Stein opines that
“the Commonwealth's use of drop boxes provides a number
of benefits without increasing the risk of mail-in or absentee
voter fraud that existed before drop boxes were implemented
because (manned or unmanned) they are at least as secure
as U.S. Postal Service (‘USPS’) mailboxes, which have been
successfully used to return mail-in ballots for decades in
the Commonwealth and elsewhere around the U.S.” [Zd. at
p. 3]. According to Professor Stein, the use of drop boxes
“has been shown to increase turnout,” which he suggests is

 

WESTLAYY © 2020 Thomson Reuters. No clairn to original U.S. Government Works. 22
Donald J. fedinp for PreGhiene MeV Boe viR OCB AN HPO: fosaiied 11/20/20 Page 65 of 190

 

2020 WL 5997680

particularly important “during a global pandemic and where
research has shown that natural and manmade disasters have
historically had a depressive effect on voter turnout.” [/d. at
p. 4]. Professor Stein notes that “[d]rop boxes are widely
used across a majority of states as a means to return mail-in
ballots” and he is “not aware of any studies or research that
suggest that drop boxes (manned or unmanned) are a source
for voter fraud.” [Id.]. Nor is he aware “of any evidence that
drop boxes have been tampered with or led to the destruction
of ballots.” (/d.].

*17 Professor Paul Gronke, a Professor of Political
Science at Reed College and Director of the Early
Voting Information Center. [ECF 545-7]. Professor Gronke
recommends that “drop boxes should be provided in
every jurisdiction that has significant (20% or more)
percentage[ ] of voters casting a ballot by mail, which includes
Pennsylvania” for the general election. Yd. at § 6]. He
avers that “[s|cientific research shows that drop boxes raise
voter turnout and enhance voter confidence in the elections
process.” [Jd. at J 7]. Voters, he explains, “utilize drop boxes
heavily—forty to seventy percent of voters in vote by mail
states and twenty-five percent or more in no-excuse absentee
states.” [Jd.]. Professor Gronke further states that he is “not
aware of any reports that drop boxes are a source for voter
fraud” despite having “been in use for years all over the
country.” [/d. at 8]. And he suggests that the use of drop
boxes is “especially important” in an election “that will be
conducted under the cloud of the COVID-19 pandemic, and
for a state like Pennsylvania that is going to experience an
enormous increase in the number of by-mail ballots cast by
the citizenry of the state.” Yd. at § 9].

Based on this evidence, and the purported lack of any contrary
evidence showing great risks of fraud associated with the
use of drop boxes, Defendants and Intervenors argue that
Pennsylvania's authorization of drop boxes, and the counties’
specific implementation of them, furthers important state
interests at little cost to the integrity of the election system.

3. Plaintiffs’ evidence of the risks of fraud and vote
dilution associated with drop boxes.

Plaintiffs, on the other hand, argue that the drop boxes allow
for an unacceptable risk of voter fraud and “illegal delivery
or ballot harvesting” that, when it occurs, will “dilute” the
votes of all lawful voters who comply with the Election
Code. See, e.g., [ECF 461, 9] 127-128]. As evidence of the

dilutive impact of drop boxes, Plaintiffs offer a combination
of anecdotal and expert evidence.

Foremost among this evidence is the expert report of Greg
Riddlemoser, the former Director of Elections and General
Registrar for Stafford County, Virginia from 2011 until 2019.
[ECF 504-19]. According to Mr. Riddlemoser, “voter fraud
exists.” [/d. at p. 2]. He defines the term “voter fraud” to
mean any “casting and/or counting of ballots in violation of
a state’s election code.” [Jd.]. Examples he gives include:
“Voting twice yourself—even if in multiple jurisdictions,”
“voting someone else's ballot,” and “[ellection officials
giving ballots to or counting ballots from people who were
not entitled to vote for various reasons.” [Jd. at pp. 2-3]. All
of these things, he asserts, are “against the law and therefore

fraudulent.” [7d.].°

Mr. Riddlemoser argues that “ballot harvesting” (which is
the term Plaintiffs use to refer to situations in which an
individual returns the ballots of other people) “persists in
Pennsylvania.” [/d. at p. 3]. He points to the following
evidence to support this opinion:

* Admissions by Pennsylvania's Deputy Secretary
for Elections and Commissions, Jonathan Marks,
that “several Pennsylvania counties permitted ballot
harvesting by counting ballots that were delivered in
violation of Pennsylvania law” during the recent primary
election, [/d.];

+ “{S]everal instances captured by the media where voters
in the June 2020 Primary deposited multiple ballots into
unstaffed ballot drop boxes,” [/d. at p. 4];

* “Other photographs and video footage of at least one
county's drop box (Elk County) on Primary Election
day” which “revealed additional instances of third-party
delivery,” [7d.]; and

* “Documents produced by Montgomery County” which
“reveal that despite signs warning that ballot harvesting
is not permitted, people during the 2020 Primary
attempted to deposit into the five drop boxes used by that
county ballots that were not theirs,” [/d.].

*18 With respect to the use of “unstaffed” or “unmanned”
ballot drop boxes, Mr. Riddlemoser expresses the opinion
that “the use of unmanned drop boxes presents the easiest
opportunity for voter fraud” and “certain steps must be taken
to make drop boxes ‘secure’ and ‘monitored.’ ” [Jd. at p. 16].

 

WESTLAVE © 2020 Thomson Reuters. No claim to original U.S. Government Works.

BO
ao
Case 4:20-cv-02078-MW - i
Donald J. Trump for President, Inc. v. WB Octment 190-4, oad 11/20/20 Page 66 of 190

 

2020 WL 5997680

He states that, to be “secure,” drop boxes must be “attended”
by “sworn election officials” at all times (ie., “never left
unattended at any time they are open for ballot drop-off.”).
[Jd.]. He further suggests that officials stationed at drop boxes
rust be empowered, and required, to “verify the person
seeking to drop off a ballot is the one who voted it and is
not dropping off someone else's ballot.” [/d.]. Doing so, he
says, would, in addition to providing better security, also
“allow the election official to ask the voter if they followed
the instructions they were provided ... and assist them in
doing so to remediate any errors, where possible, before ballot
submission.” [/d.].

In addition to being “manned,” Mr. Riddlemoser suggests
that certain procedures with respect to ballot collection are
necessary to ensure the integrity of votes cast in drop boxes.
For example, he suggests that, at the end of each day, drop
boxes, which should themselves be “tamperproof,” should
“be verifiably completely emptied into fireproof/tamperproof
receptacles, which are then sealed and labeled by affidavit as
to whom, where, when, etc.” [/d.] Once sealed, the containers
“must then be transported by sworn officials in a county
owned vehicle (preferably marked law enforcement) back
to the county board where they are properly receipted and
safeguarded.” [/d.]. Emptied drop boxes should also be sealed
at the end of each day “such that they are not able to accept
any additional ballots until they are ‘open’ again[.]” [Jd.]. And
boxes should be “examined to ensure no ballots are in the
box, that nothing else is inside the box, and that the structural
integrity and any security associated with the box remains
intact.” [Jd.]. All of this, he suggests, should also be “available
for monitoring by poll watchers.” [Jd.].

According to Mr. Riddlemoser, anything short of these robust
procedures won't do. In particular, “video cameras would not
prevent anyone from engaging in activity that could or is
designed to spoil the ballots inside the box; such as dumping
liquids into the box, lighting the ballots on fire by using
gasoline and matches, or even removing the box itself.” [Jd.
at p. 17]. Even if the “identity of the person responsible may
be determined ... the ballots themselves would be destroyed
—effectively disenfranchising numerous voters.” [Jd.]. And
given “recent footage of toppled statues and damage to
government buildings” in the news, Mr. Riddlemoser finds
the “forcible removal of ballot drop boxes” to be “a distinct
possibility.” [Jd.]. In addition to increasing the risk of ballot
destruction, Mr. Riddlemoser notes that reliance on video
cameras would also “not prohibit someone from engaging in

ballot harvesting by depositing more than one ballot in the
drop box[.]” [/@.].

Beyond Mr. Riddlemoser's expert testimony, Plaintiffs proffer
several other pieces of evidence to support their claims
that drop boxes pose a dilutive threat to the ballots of
lawful voters. Most notably, they present photographs. and
video stills of, by the Court's count, approximately seven
individuals returning more than one ballot to drop boxes
in Philadelphia and Elk County (the same photographs
referenced by Mr. Riddlemoser). [ECF 504-19, PDF pp.
49-71].

*19 Those photographs depict the following:

« An unidentified woman holding what appear to be two
ballots at a Philadelphia drop box.

 

+ Instagram user “thefoodiebarrister” posing for a selfie
with two ballots in Philadelphia; captioned, in part,
“dropping of [sic] my votes in a designated ballot
drop box.”

 

WESTLAYY © 2020 Thomson Reuters. No claim to original US. Government Works. 24
Donald J. Wane fora d 78-MWB Docent dP O-4oosa/ ee 11/20/20 Page 67 of 190

resident, Inc. v. Boockvar, --- F.Supp

 

2020 WL 5997680

a,

Philadelphia City Halt

thelowdehernnter

CARS Seca

   

 

aig, 6 .
Bi been
ihe eeeohari nie ¢

 

Cory and ! voted! | riiss my sticker, Hf you're using the

drop box in Norristown, walk through the canstruction

the building is open. Closed al noon Loday but ather

days open 7am - apm through June Zod, hilps://

: . ‘ : t or hiveCenter/ViewFile/item

+ A photograph posted to social media showing a hand B17 monteopa.org/ArchiveCenter/ViowFile/Item/
placing two ballots in a drop box; captioned, in part,

“Cory and I voted!”

 

+ A photograph of an unidentified man wearing a
“Philadelphia Water” sweater and hat, placing two
ballots in a Philadelphia drop box.

EU Uceoraueo

 

 

 

No claim to original U.S. Government Works. 25
Case 4:20-cv-02078-MWB_ Document 190-4 Filed 11/20/20 Page 68 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

* Several video stills that, according to Plaintiffs, show
voters depositing more than one ballot in an Elk
County drop box.

 

In addition to these photographs and video stills, Plaintiffs
also provide a May 24, 2020, email sent by an official
in Montgomery County (which placed security guards to
monitor its drop boxes) observing that security “have tured
people away yesterday and today without incident who had
ballots other than their own.” [ECF 504-28].

Separate and apart from this evidence specific to the use of
drop boxes, Plaintiffs and their expert also provide evidence
of instances of election fraud, voter fraud, and illegal voting
generally. These include, for example:

* A case in which a New Jersey court ordered a
new municipal election after a city councilman and
councilman-elect were charged with fraud involving
mail-in ballots. [ECF 504-19, p. 3].

¢« A New York Post article written by an anonymous
fraudster who claimed to be a “master at fixing mail-in
ballots” and detailed his methods. [/d.].

+ Philadelphia officials’ admission that approximately 40
people were permitted to vote twice during the 2020
primary elections. [Jd.].

* A YouTube video purporting to show Philadelphia
election officials approving the counting of mail-in

ballots that lacked a completed certification on the
outside of the envelope. [Jd. (citation omitted) |.

* The recent guilty plea of the former Judge of Elections
in South Philadelphia, Domenick J. DeMuro, to adding
fraudulent votes to voting machines on election day.

[ECF 461, J 61]; see. United States v. DeMuro, No. 20-
, or112 ED. Pa. May 21, 2020).

* The 2014 guilty plea of Harmar Township police chief
Richard Allen Toney to illegally soliciting absentee
ballots to benefit his wife and her running mate in the
2009 Democratic primary for town council, [ECF 461,

69];

* The 2015 guilty plea of Eugene Gallagher for unlawfully
persuading residents and non-residents of Taylor, in
Lackawanna County, Pennsylvania, to register for
absentee ballots and cast them for him during his
councilman candidacy in the November 2013 election,
[Jd.];

*20 + The 1999 indictment of Representative Austin J.
Mutphy in Fayette County for forging absentee ballots
for residents of a nursing home and adding his wife as a
write-in candidate for township election judge, [/d.];

* The 1994 Eastern District of Pennsylvania and Third
Circuit case Marks v. Stinson, which involved an alleged
incident of extensive absentee ballot fraud by a candidate
for the Pennsylvania State Senate, see Marks v. Stinson,
19 F.3d 873 (3d Cir. 1994); Marks v. Stinson, No.
93-6157, 1994 WL 146113 (E.D. Pa. Apr. 26, 1994),
[ECF 461, J 78]; and

* A report from the bipartisan Commission on Federal
Election Reform, chaired by former President Jimmy
Carter and former Secretary of State James A. Baker
Ill, which observed that absentee voting is “the largest
source of potential voter fraud” and proposed that states
“reduce the risks of fraud and abuse in absentee voting
by prohibiting ‘third-party’ organizations, candidates,
and political party activists from handling absentee
ballots.” [ECF 461, §[] 66-67, 80].

C. Facts relevant to signature comparison.
Many of the facts relevant to Plaintiffs’ signature-comparison
claim relate to the verification procedures for mail-in and
absentee ballots, on one hand, and those procedures for in-
person voting, on the other. These are described below.

 

WESTLAW

© 2020 Thomson Reuters. No claim to original |

JS. Government Works. 26
0-cv 02

Donald J. ass for PresMien (oe

nc. v. Boockvar, <== p.

POCugent 3190-4 odai|ed 11/20/20 Page 69 of 190

 

2020 WL 5997680

1. Mail-in and absentee ballot verification.

As noted above, Pennsylvania does not distribute unsolicited
mail-in and absentee ballots. Rather, a voter must apply for.
the ballot (and any voter can). [ECF 549-2, 4.64]. As part of;

the application for a mail-in ballot,4 an applicant must provide
certain identifying information, including name, date of birth,
length of time as a resident of the voting district, voting
district if known, party choice in the primary, and address
where the ballot should be sent. 25 PS. § 3150.12(b). In
applying for a mail-in ballot, the applicant must also provide
“proof of identification,” which is defined by statute as that
person's driver's license number, last four digits of Social
Security number, or another specifically approved form of
identification. [ECF 549-2, | 64; ECF 549-27]; 25 PS. §
2602(z.5)(3). A signature is not mentioned in the definition
of “proof of identification.” 25 P.S. § 2602(z.5)(3). However,
if physically capable, the applicant must sign the application.
Id. at § 3150.12(c)-(d).

Upon receiving the mail-in ballot application, the county
board of elections determines if the applicant is qualified
by “verifying the proof of identification and comparing the
information provided on the application with the information
contained on the applicant's permanent registration card.”
25 PS. § 3150.12b(a). The county board of elections then

either approves the application” or “immediately” notifies
the applicant if the application is not approved. Jd. at §
3150.12b(a), (c). Upon approval, the county mails the voter
the mail-in ballot.

*21 After receiving the ballot, the mail-in voter must “mark
the ballot” with his or her vote, insert the ballot into the
“secrecy” envelope, and place the “secrecy” envelope into
a larger envelope. Jd. at § 3150.16(a). Then, the voter must
“fill out, date and sign the declaration printed on [the larger]
envelope. [The larger] envelope shall then be securely sealed
and the elector shall send [it] by mail ... or deliver it in person
to said county board of election.” Jd. The declaration on the
larger envelope must be signed, unless the voter is physically
unable to do so. Jd. at § 3150.16(a)-(a.1).

Once the voter mails or delivers the completed mail-in ballot
to the appropriate county board of elections, the ballot is kept
“in sealed or locked containers until they are to be canvassed
by the county board of elections.” Jd. at § 3146.8(a). The
county boards of elections can begin pre-canvassing and

canvassing the mail-in ballots no earlier than election day. Jd.
at § 3146.8(g)(1-1).

When pre-canvassing and canvassing the mail-in ballots, the
county boards of elections must “examine the declaration on
the [larger] envelope of each ballot ... and shall compare the
information thereon with that contained in the ... Voters File.”
Id. at § 3146.8(g)(3). The board shall then verify the “proof
of identification” and shall determine if “the declaration [on
the larger envelope] is sufficient.” Jd. If the information in the
“Voters File ... verifies [the elector's] right to vote,” the ballot
shall be counted. Jd.

2. In-person voting verification.

When a voter decides to vote in-person on election day, rather
than vote by mail, the procedures are different. There is no
application to vote in person. Rather, on election day, the in-
person voter arrives at the polling place and “present[s| to
an election officer proof of identification,” which the election
officer “shall examine.” Jd. at § 3050(a). The in-person voter
shall then sign a voter's certificate” and give it to “the election
officer in charge of the district register.” Id. at § 3050(a.3)
(1). Next, the election officer shall “announce the elector's
name” and “shall compare the elector's signature on his voter's
certificate with his signature in the district register.” Jd. at
§ 3050(a.3)(2). If the election officer believes the signature
to be “genuine,” the in-person voter may vote. Jd. But if the
election officer does not deem the signature “authentic,” the
in-person voter may still cast a provisional ballot and is given
the opportunity to remedy the deficiency. Id.

3. The September 11, 2020, and September 28, 2020, sets
of guidance.

In September 2020, Secretary Boockvar issued two new
sets of guidance related to signature comparisons of
mail-in and absentee ballots and applications. The first,
issued on September 11, 2020, was titled “Guidance
Concerning Examination of Absentee and Mail-In Ballot
Retum Envelopes.” [ECF 504-24]. The guidance stated,
in relevant part, the “Pennsylvania Election Code does
not authorize the county board of elections to set aside
returned absentee or mail-in ballots based solely on signature
analysis by the county board of elections.” [/d. at p. 3]. The
second set of guidance, issued on September 28, 2020, was
titled, “Guidance Concerning Civilian Absentee and Mail-

 

WESTLAYE © 2020 Thomson Reuters. No claim to original U.S. Government Works. at
Donald J. (ase for Pres\asn #9 RMB hola

ent 19
Pp.

HPO 4oo5al 4 11/20/20 Page 70 of 190

 

2020 WL 5997680

In Ballot Procedures.” [ECF 504-25]. This September 28,
2020, guidance stated, in relevant part, “The Election Code
does not permit county election officials to reject applications
or voted ballots based solely on signature analysis. ... No
challenges may be made to mail-in and absentee ballots at
any time based on signature analysis.” [/d. at p. 9]. Thus, as

evidenced, by these two sets of, guidance, Secretary Boockvar .

advised the county boards of elections not to engage in a
signature-comparison analysis of voters’ signatures on ballots
and applications for ballots.

*22 Most of the counties intend to follow the Secretary's
guidance and will not compare signatures on mail-in ballots
and applications for the upcoming general election. E.g.,
[ECF 504-1]. A few counties, however, stated their intent to
not comply with the guidance, and instead would compare
and verify the authenticity of signatures. E.g., [id. (noting the
counties of Cambria, Elk, Franklin, Juniata, Mifflin, Sullivan,
Susquehanna, and Wyoming, as not intending to follow
Secretary Boockvar's guidance to not compare signatures) ].

According to Defendants, there are valid reasons to not
require signature comparisons for mail-in and absentee
ballots. For example, Secretary Boockvar notes that signature
verification is a technical practice, and election officers are
not “handwriting experts.” [ECF 549-2, p. 19, | 68]. Secretary
Boockvar also notes that voters’ signatures can change
over time, and various medical conditions (e.g., arthritis)
can impact a person's signature. [/d.] Defendants’ expert,
Amber McReynolds, also finds that “signature verification”
involves “inherent subjectivity.” [ECF 549-9, p. 20, { 64].
Ms. McReynolds further notes the “inherent variability of
individuals’ signatures over time.” [Jd.] And according to
Secretary Boockvar, these are just some reasons Pennsylvania
implements verification procedures other than signature
comparisons for mail-in voters, who, unlike in-person voters,
are not present when their signature would be verified. [ECF
549-2, p. 20, | 69].

Plaintiffs’ expert, Greg Riddlemoser, on the other hand, states
that signature comparison is “‘a crucial security aspect of vote-
by-mail” and failing to verify signatures on mail-in ballots
would “aindermine voter confidence and would increase the
possibility of voter fraud.” [ECF 504-19, pp. 10-11]. Mr.
Riddlemoser asserts that Secretary Boockvar's September
11, 2020, and September 28, 2020, guidance “encourage,
rather than prevent, voter fraud.” [Jd. at p. 12]. As such, Mr.
Riddlemoser explains that mail-in voters should be subject

to the same signature-comparison requirement as in-person
voters. Ld. at pp. 13-14].

4. Secretary Boockvar's King's Bench petition.

In light of this case and the parties’ disagreement over
whether the Election Code mandates signature comparison
for mail-in ballots, Secretary Boockvar filed a “King's Bench”
petition with the Pennsylvania Supreme Court on October 4,
2020. In that petition, she asked the Pennsylvania Supreme
Court to exercise its extraordinary jurisdiction, in light of
the impending election, to clarify whether the Election Code
mandates signature comparison of mail-in and absentee
ballots and applications. [ECF 556, p. 11; ECF 557].

On October 7, 2020, several groups, including Donald J.
Trump for President, Inc. and the Republican National
Committee—-who are Plaintiffs in this case—moved to
intervene as Respondents in the Pennsylvania Supreme Court
case. [ECF 571-1]. The Pennsylvania Supreme Court has not
yet decided the motion to intervene or whether to accept the
case. The petition remains pending.

D. Facts relevant to poll-watcher claims.
The position of “poll watcher” is a creation of state statute.
See 25 P.S. § 2687. As such, the Election Code defines how a
poll watcher may be appointed, what a poll watcher may do,
and where a poll watcher may serve.

1. The county-residency requirement for poll watchers.

*23 The Election Code permits candidates to appoint two
poll watchers for each election district. 25 P.S. § 2687(a). The
Election Code permits political parties and bodies to appoint
three poll watchers for each election district. Jd.

For many years, the Pennsylvania Election Code required
that poll watchers serve only within their “election district,”
which the Code defines as “a district, division or precinct, ...
within which all qualified electors vote at one polling place.”
25 PS. § 2687(b) (eff. to May 15, 2002) (watchers “shall
serve in only one district and must be qualified registered
electors of the municipality or township in which the district
where they are authorized to act is located”); 25 P.S. §
2602(g¢). Thus, originally, poll watching was confined to a

 

WESTLAYY © 2020 Thomson Reuters. No claim fo original U.S. Government Works. 28
Case 4:20-cv-02078-MWB Docwpent

Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.

490-4,,fjled 11/20/20 Page 71 of 190

 

2020 WL 5997680

more limited geographic reach than one's county, as counties
are themselves made up of many election districts.

Then, in 2004, the General Assembly amended the relevant
poll-watcher statute to provide that a poll watcher “shall
be authorized to serve in the election district for which the
watcher was appointed and, when the watcher is not serving
in the election district for which the watcher was appointed, in
any other election district in the county in which the watcher
is a qualified registered elector.” 25 P.S. § 2687(b) (eff. Oct.
8, 2004).

This county-residency requirement is in line with (or is, in
some cases, more permissive than) the laws of at least eight
other states, which similarly require prospective poll watchers
to reside in the county in which they wish to serve as a
watcher or (similar to the pre-2004 Pennsylvania statute) limit
poll watchers to a sub-division of the county. See, e.g., Fla.
Stat. Ann. § 101.131(1) (Florida); Ind. Code Ann. § 3-6-8-2.5
(Indiana); Ky. Rev. Stat. Ann. § 117.315(1) (Kentucky); N.Y.
Elec. Law § 8-500(5) (New York); N.C. Gen. Stat. Ann. §
163-45(a) (North Carolina); Tex. Elec. Code Ann. § 33.031 (a)
(Texas); S.C. Code Ann. § 7-13-860 (South Carolina); Wyo.
Stat. Ann. § 22-15-109(b) (Wyoming). However, at least one
state (West Virginia) does not provide for poll watchers at all.
See W. Va. Code Ann, § 3-1-37; W. Va. Code Ann. § 3-1-41

The General Assembly has not amended the poll-watcher
statute since 2004, even though some lawmakers have
advocated for the repeal of the residency requirement. See
Cortés, 218 F. Supp. 3d at 402 (observing that legislative
efforts to repeal the poll-watcher residency requirement have
been unsuccessful).

As part of its September 17, 2020, decision, the Pennsylvania
Supreme Court found that the county-residency requirement
does not violate the U.S. or Pennsylvania constitutions.
Boockvar, — A.3d at , 2020 WL 5554644, at *31.

 

2. Where and when poll watchers can be present during
the election.

The Pennsylvania Election Code sets forth the rules for where
and when poll watchers are permitted to be present.

The Election Code provides that poll watchers may be
present “at any public session or sessions of the county
board of elections, and at any computation and canvassing

of returns of any primary or election and recount of ballots
or recanvass of voting machines under” the Code. 25 P.S.
§ 2650, Additionally, one poll watcher for each candidate,
political party, or political body may “be present in the polling
place ... from the time that the election officers meet prior to
the opening of the polls ... until the time that the counting of
votes is complete and the district register and voting check list
is locked and sealed.” 25 P.S. § 2687(b).

*24 During this time, poll watchers may raise objections
to “challenge any person making application to vote.” Jd.
Poll watchers also may raise challenges regarding the voters’
identity, continued residence in the election district, or
registration status. 25 P.S. § 3050(d).

Although Pennsylvania has historically allowed absentee
ballots to be returned by U.S. Postal Service or by in-person
delivery to a county board of elections office, the Election
Code does not provide (and has never provided for) any right
to have poll watchers in locations where absentee voters fill
out their ballots (which may include their home, office, or
myriad other locations), nor where those votes are mailed
(which may include their own mailbox, an official U.S, Postal
Service collection box, a work mailroom, or other places
U.S. Postal Service mail is collected), nor at county board of
elections offices. [ECF 549-2, JJ 86-90].

Before Act 77, absentee ballots were held in election districts
rather than centralized at the county board of elections. See
25 PS. § 3146.8 (eff. Mar. 14, 2012 to Oct. 30, 2019) (“In
all election districts in which electronic voting systems are
used, absentee ballots shall be opened at the election district,
checked for write-in votes in accordance with section 1113-
A and then either hand-counted or counted by means of the
automatic tabulation equipment, whatever the case may be.”).

At such time (again, before Act 77), poll workers opened
those absentee ballots at each polling place after the close of
the polls. Jd. (“Except as provided in section 1302.1(a.2), the
county board of elections shall then distribute the absentee
ballots, unopened, to the absentee voter's respective election
district concurrently with the distribution of the other election
supplies. Absentee ballots shall be canvassed immediately
and continuously without interruption until completed after
the close of the polls on the day of the election in each election
district. The results of the canvass of the absentee ballots shall
then be included in and returned to the county board with the
returns of that district.” (footmote omitted)).

 

a tes
VV Ie

 

FLAv¥ © 2020 Thomson Reuters. No claim to original U.S. Government Works. 29
Donald J. Gasp thr aesid RING WPAGBKVaOSCUTBapd.ADO-4207) ed 11/20/20 Page 72 of 190

 

2020 WL 5997680

With the enactment of Act 77, processing and counting of
mail-in and absentee ballots is now centralized in each county
board of elections, with all mail-in and absentee ballots in
such county held and counted at the county board of elections
(or such other site as the county board may choose) without
regard to which election district those ballots originated from.
25 BS. § 3146.8(a) (eff. Mar. 27, 2020); [ECF 549-2, 4 81].

Under Act 12, counties are permitted to “pre-canvass” mail-in
or absentee ballots received before Election Day beginning at
7:00 a.m. on Election Day. 25 P.S. § 3146.8(g)(1.1). Counties
are further permitted to “canvass” ballots received after that
time beginning “no earlier than the close of the polls on the
day of the election and no later than the third day following
the election.” /d. § 3146.8(g)(2).

The Election Code permits “[o|ne authorized representative
of each candidate” and “one representative from each political
party” to “remain in the room in which the absentee ballots
and mail-in ballots are pre-canvassed.” 25 PS. § 3146.8(g)
(1.1). Similarly, during canvassing, the Election Code permits
“To|ne authorized representative of each candidate” and “one
representative from each political party” to “remain in the
room in which the absentee ballots and mail-in ballots are
canvassed.” 25 P.S. § 3146.8(g)(2).

*25 The Election Code provisions pertaining to the “pre-
canvass” and “canvass” do not make any separate reference
to poll watchers, instead referring only to the “authorized
representatives” of parties and candidates. See 25 PS. §
3146.8.

On October 6, 2020, Secretary Boockvar issued guidance
concerning poll watchers and authorized representatives.
[ECF 571-1]. The guidance states that poll watchers “have
no legal right to observe or be present at ... ballot return
sites,’ such as drop-box locations. [ECF 571-1, Ex. E,
p. 5]. The guidance also states that while a candidate's
authorized representative may be present when mail-in ballots
are opened (including during pre-canvass and canvass), the
representative cannot challenge those ballots. [Jd. at Ex. E, p.
4}.

On October 9, 2020, in a separate lawsuit brought by
the Trump Campaign in the Philadelphia County Court of
Common Pleas, the state court there confirmed Secretary
Boockvar's guidance. Specifically, the state court held
that satellite ballot-collection locations, such as drop-box
locations, are not “polling places,” and therefore poll watchers

are not authorized to be present in those places. [ECF 573-1,
p. 12 (“It is clear from a reading of the above sections [of the
Election Code] that the satellite offices where these activities, :
and only these activities, occur are true ‘offices of the Board
of Elections’ and are not polling places, nor public sessions
of the Board of Elections, at which watchers have a right to
be present under the Election Code.”) ]. Immediately after ,,
issuance of this decision, the Trump Campaign filed a notice "
of appeal, indicating its intention to appeal the decision to
the Commonwealth Court of Pennsylvania. Having just been
noticed, that appeal remains in its infancy as of the date of
this Opinion.

3. Plaintiffs’ efforts to recruit poll watchers for the
upcoming general election.

In order to become a certified poll watcher, a candidate must
meet certain criteria. [ECF 504-20, J 9]. That is, a poll watcher
needs to be “willing to accept token remuneration, which is
capped at $120 under Pennsylvania state law” and must be
able to take off work or otherwise make arrangements to be at
the polling place during its open hours on Election Day, which
can mean working more than 14 hours in a single day. [Jd.].

The Pennsylvania Director for Election Day Operations
for the Trump Campaign, James J. Fitzpatrick, stated that
the Trump Campaign wants to recruit poll watchers for
every county in Pennsylvania. [ECF 504-2, ¢ 30]. To that
end, the RNC and the Trump Campaign have initiated
poll-watcher recruitment efforts for the general election by
using a website called Defend YourBallot.com. [ECF 528-14,
265:2-15, 326:14-329-7]. That website permits qualified
electors to volunteer to be a poll watcher. [/d.]. In addition,
Plaintiffs have called qualified individuals to volunteer
to be poll watchers, and worked with county chairs and
conservative activists to identify potential poll watchers. [/d.].

Despite these efforts, the Trump Campaign claims it “is
concerned that due to the residency restriction, it will not have
enough poll watchers in certain counties.” [ECF 504-2, 4 25].
Mr. Fitzpatrick, however, could not identify a specific county
where the Trump Campaign has been unable to obtain full
coverage of poll watchers or any county where they have tried
and failed to recruit poll watchers for the General Election.
[ECF 528-14, 261:21-262:3, 263:8-19, 265:2-266:3].

*26 In his declaration, Representative Reschenthaler shared
Mr. Fitzpatrick's concern, stating that he does not believe that

 

WESTLAYY © 2020 Thomson Reuters. No claim to original U.S. Government Works. 30
Case 4:20-cv-02078-MWB._ Document 190-%5030\°4 11/20/20 Page 73 of 190

Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ----

 

2020 WL 5997680

he will “be able to recruit enough volunteers from Greene
County to watch the necessary polls in Greene County.” [ECF
504-6, § 12]. But Representative Reschenthaler did not
ptovide any information regarding his efforts to recruit poll
watchers to date, or what he plans to do in the future to attempt
to address his concern. See generally [id.].

Representative Kelly stated in his declaration that he was
“likely to have difficulty getting enough poll watchers from
within Erie County to watch all polls within that county on
election day.” [ECF 504-5, § 16]. Representative Kelly never
detailed his efforts (e.g., the outreach he tried, prospective
candidates he unsuccessfully recruited, and the like), and he
never explained why those efforts aren't likely to succeed in
the future. See generally [id.].

In his declaration, Representative Thompson only stated that
based on his experience, “parties and campaigns cannot
always find enough volunteers to serve as poll watchers in
each precinct.” [ECF 504-4, § 20].

According to statistics collected and disseminated by the
Pennsylvania Department of State, there is a gap between the
number of voters registered as Democrats and Republicans
in some Pennsylvania counties. [ECF 504-34]. Plaintiffs’
expert, Professor Lockerbie, believes this puts the party with
less than a majority of voters in that county at a disadvantage
in recruiting poll watchers. [ECF 504-20, § 15]. However,
despite this disadvantage, Professor Lockerbie states that “the
Democratic and Republican parties might be able to meet the
relevant criteria and recruit a sufficient population of qualified
poll watchers who meet the residency requirement] ].” [Jd. at

q 16].

Additionally, Professor Lockerbie finds the gap in registered
voters in various counties to be especially problematic for
minor political parties. [/d. at § 16]. As just one example,
according to Professor Lockerbie, even if one were to assume
that all third-party voters were members of the same minor
party, then in Philadelphia County it would require “every 7th
registrant” to be a poll watcher in order for the third party to
have a poll watcher observing each precinct.” [/d.].

Professor Lockerbie believes that disruptions to public
life caused by the COVID-19 pandemic “magnified” the
difficulties in securing sufficient poll watchers. [/d. at { 10].

Nothing in the Election Code limits parties from recruiting
only registered voters from their own party. [ECF 528-14,

267:23-268:1]. For example, the Trump Campaign utilized at
least two Democrats among the poll watchers it registered in
the primary. [ECF 528-15, P001648].

4. Rationale for the county-residency requirement.
id :

Defendants have advanced several reasons to explain the
rationale behind county-residency requirement for poll
watchers.

Secretary Boockvar has submitted a declaration, in which
she has set forth the reasons for and interests supporting
the county-residency requirement. Secretary Boockvar states
that the residency requirement “aligns with Pennsylvania's
county-based election scheme[.]” [ECF 549-2, p. 22, 4 77].
“By restricting poll watchers’ service to the counties in which
they actually reside, the law ensures that poll watchers should
have some degree of familiarity with the voters they are
observing in a given election district.” [Jd. at p. 22, [78].

*27 Ina similar vein, Intervenors’ expert, Dr. Barreto, in his
report, states that, voters are more likely to be comfortable
with poll watchers that “they know” and are “familiar with ...
from their community.” [ECF 524-1, p. 14, J 40]. That's
because when poll watchers come from the community, “there
is increased trust in government, faith in elections, and voter
turmout[.]” [Ja.].

At his deposition, Representative Kelly agreed with this
idea: “Yeah, I think — again, depending how the districts
are established, I think people are probably even more
comfortable with people that they —- that they know and they
recognize from their area.” [ECF 524-23, 111:21-25],

LEGAL STANDARD

Summary judgment is appropriate “if the movant shows that
there is no genuine dispute as to any material fact and the
movantis entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a). At summary judgment, the Court must ask whether
the evidence presents “a sufficient disagreement to require
submission to the jury or whether it is so one-sided that one
party must prevail as a matter of law.” Anderson v. Liberty
Lobby, Inc.,477 US. 242, 251-52, 106 S.Ct. 2505, 91 L.Ed.2d
202 (1986). In making that determination, the Court must
“consider all evidence in the light most favorable to the party

 

 

ESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 31
Case 4:20-cv-02 Fo NE RCM a 0 So dal!ed 11/20/20 Page 74 of 190

Donald J. Trump for President, Inc. v.

em

 

2020 WL 5997680

opposing the motion.” A. W. v, Jersey City Pub. Schs., 486 F.3d
791, 794 (3d Cir. 2007).

{1] [2] The summary-judgment stage “is essentially ‘put up
or shut up’ time for the non-moving party,” which “must rebut
the motion with facts in the record and cannot rest solely on
assertions made in the pleadings, legal memoranda, or oral
argument.” Berckeley Inv. Grp. Ltd. v. Colkitt, 455 F.3d 195,
201 (3d Cir. 2006). If the non-moving party “fails to make
a showing sufficient to establish the existence of an clement
essential to that party's case, and on which that party will
bear the burden at trial,” summary judgment is warranted.
Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548,
91 L.Ed.2d 265 (1986).

[3] “The rule is no different where there are cross-motions
for summary judgment.” Lawrence v. City of Philadelphia,
527 F.3d 299, 310 (3d Cir. 2008). The parties’ filing of
cross-motions “does not constitute an agreement that if one
is rejected the other is necessarily justified[.]” Jd. But the
Court may “resolve cross-motions for summary judgment
concurrently.” Hawkins v. Switchback MX, LLC, 339 F. Supp.
3d 543, 547 (W.D. Pa. 2018). When doing so, the Court views
the evidence “in the light most favorable to the non-moving

party with respect to each motion.” Jd.

DISCUSSION & ANALYSIS

Plaintiffs, Defendants, and Intervenors all cross-move for
summary judgment on all three of Plaintiffs’ remaining
claims, which the Court refers to, in the short-hand, as (1) the
drop-box claim, (2) the signature-comparison claim, and (3)
the poll-watching claim. The common constitutional theory
behind each of these claims is vote dilution. Absent the
security measures that Plaintiffs seek, they fear that others
will commit voter fraud, which will, in turn, dilute their
lawfully cast votes. They assert that this violates the federal
and Pennsylvania constitutions.

The Court will address only the federal-constitutional claims.
For the reasons that follow, the Court finds that Plaintiffs lack
standing to bring their federal-constitutional claims because
Plaintiffs’ injury of vote dilution is not “concrete” for Article
Til purposes.

But even assuming Plaintiffs had standing, the Court
also concludes that Defendants’ regulations, conduct, and
election guidance here do not infringe on any right to

vote, and if they do, the burden is slight and outweighed
by the Commonwealth's interests—interests inherent in the
Commonwealth's other various procedures to police fraud, as
well as its overall election scheme.

*28 Finally, because the Court will be dismissing all federal-
constitutional claims,,it will decline to exercise supplemental
jurisdiction over any of the state-constitutional claims and.
will thus dismiss those claims without prejudice.

I. Defendants’ procedural and jurisdictional challenges.
At the outset, Defendants and Intervenors raise a number of
jurisdictional, justiciability, and procedural arguments, which .
they assert preclude review of the merits of Plaintiffs’ claims.
Specifically, they assert (1) the claims are not ripe and are
moot, (2) there is a lack of evidence against certain county
boards, and those boards are not otherwise necessary parties,
and (3) Plaintiffs lack standing. The Court addresses each
argument, in turn.

A. Plaintiffs’ claims are ripe and not moot.
Several Defendants have argued that Plaintiffs’ claims in the
Second Amended Complaint are not ripe and are moot. The
Court disagrees.

1. Plaintiffs’ claims are ripe.

[4] [5] [6]
courts, through the avoidance of premature adjudication, from
entangling themselves in abstract disagreements.” Artway
y. Attorney Gen. of N.J., 81 F.3d 1235, 1246-47 Gd Cir.
1996) (cleaned up). The ripeness inquiry involves various
considerations including whether there is a “sufficiently
adversarial posture,” the facts are “sufficiently developed,”
and a party is. “genuinely aggrieved.” Peachlum v. City of
York, 333 F.3d 429, 433-34 (3d Cir. 2003). Ripeness requires
the case to “have taken on fixed and final shape so that a court
can see what legal issues it is deciding, what effect its decision
will have on the adversaries, and some useful purpose to
be achieved in deciding them.” Wyatt, Virgin Islands, Inc. v.
Gov't of the Virgin Islands, 385 F.3d 801, 806 (3d Cir. 2004)
(quoting Pub. Serv. Comm'n of Utah v. Wycoff Co., 344 US.
237, 244, 73 S.Ct. 236, 97 L.Ed. 291 (1952)). “A dispute is
not ripe for judicial determination if it rests upon contingent
future events that may not occur as anticipated, or indeed may
not occur at all.” Jd.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 32

[7] Theripeness doctrine seeks to “prevent the
 

Donald J. {a5 8 Foire Eee NB Ri ROC HOG stPO-Foodgfed 11/20/20 Page 75 of 190
3020 WL 8997680

[8] Ultimately, “[r]ipeness involves weighing two factors:
(1) the hardship to the parties of withholding court
consideration; and (2) the fitness of the issues for judicial
review.” Artway, 81 F.3d at 1247. Unlike standing, ripeness
is assessed at the time of the court's decision (rather than the
time the complaint was filed). See Blanchette v. Connecticut
General Ins. Corp., 419 U.S. 102, 139-40, 95 S.Ct. 335, 42.
L.Ed.2d 320 (1974).

]9] The Court finds that Plaintiffs’ claims are ripe. Applying
the two-factor test here, the Court first concludes that the
parties would face significant hardship if the Court were to
hold that the case was unripe (assuming it was otherwise
justiciable). The general election is less than one month away,
and Plaintiffs assert claims that could significantly affect
the implementation of Pennsylvania's electoral procedures.
Further, if the Court were to find that Plaintiffs’ claims
were not ripe, Plaintiffs would be burdened. This is because
Plaintiffs would then have to either wait until after the election
occurred—and thus after the alleged harms occurred—or
Plaintiffs would have to bring suit on the very eve of the
election, and thus there would be insufficient time for the
Court to address the issues. This hardship makes judicial
review at this time appropriate. The first factor is met.

*29 Some Defendants argue that because some of the
Secretary's guidance was issued after the 2020 primary
election, Plaintiffs’ claims that rely on such guidance are not
ripe because the guidance has not been implemented in an
election yet. The Court disagrees. Both the allegations in the
Second Amended Complaint, and the evidence presented on
summary judgment, reveal that the guidance issued after the
primary election will apply to the upcoming general election.

This is sufficient to make this a properly ripe controversy.

The second factor the Court must consider in determining
ripeness is “the fitness of the issues for judicial review.”
Artway, 81 F.3d at 1247. “The principal consideration [for this
factor] is whether the record is factually adequate to enable the
court to make the necessary legal determinations. The more
that the question presented is purely one of law, and the less
that additional facts will aid the court in its inquiry, the more
likely the issue is to be ripe, and vice-versa.” Jd. at 1249.

Under this framework, the Court concludes that the issues
are fit for review. The parties have engaged in extensive
discovery, creating a developed factual record for the Court
to review. Further, as shown below, the Court finds it can
assess Plaintiffs’ claims based on the current factual record

and can adequately address the remaining legal questions that
predominate this lawsuit. As such, the Court finds Plaintiffs’
claims fit for judicial review.

Thus, Plaintiffs’ claims are presently ripe.

as ‘ “ . . da

2. Plaintiffs’ claims are not moot.

Some Defendants also assert that Plaintiffs’ claims are moot
because Plaintiffs reference allegations of harm that occurred
during the primary election, and since then, Secretary
Boockvar has issued new guidance and the Pennsylvania
Supreme Court has interpreted the Election Code to clarify
several ambiguities. The Court, however, concludes that
Plaintiffs’ remaining claims are not moot.

[10] [14]
ripeness, but is stated in the inverse: courts “lack jurisdiction
when ‘the issues presented are no longer ‘live’ or the parties
lack a legally cognizable interest in the outcome.’ ” Merle
v. U.S, 351 F.3d 92, 94 3d Cir. 2003) (quoting Powell v.
McCormack, 395 U.S. 486, 496, 89 S.Ct. 1944, 23 L.Ed.2d
491 (1969)). Like ripeness and unlike standing, mootness is
determined at the time of the court's decision (rather than at
the time the complaint is filed). See U.S. Parole Commission
y, Geraghty, 445 U.S. 388, 397, 100 S.Ct. 1202, 63 L.Ed.2d
479 (1980). When assessing mootness, the Court may assume
(for purposes of the mootness analysis) that standing exists.
Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S.
167, 180, 120 S.Ct. 693, 145 L.Ed.2d 610 (2000) (citation
omitted).

*30 [13] Here, the Court finds that Plaintiffs’ claims are
not moot, as the claims Plaintiffs are proceeding with are
“live.” First, Plaintiffs’ claims are based on guidance that
issued after the primary election and are to be applied in the
upcoming general election. As such, the harms alleged are
not solely dependent on the already-passed primary election.
Second, Defendants, by and large, have made clear that
they intend to abide by guidance that Plaintiffs assert is
unlawful or unconstitutional. Third, Plaintiffs sufficiently
show that certain Defendants intend to engage in the conduct
(e.g., use unmanned drop-boxes) that Plaintiffs say infringes
their constitutional rights. Thus, these issues are presently
“live” and are not affected by the completion of the primary

election.’ Plaintiffs’ claims are not moot.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 33

[12] Mootness stems from the same principle as
Case 4:20-cv-02 78-MIWB

Donald J. Trump for President, Inc. v. Boockvar, ---

Docwpent 190-4,,fajled 11/20/20 Page 76 of 190

 

2020 WL 5997680

3. All named Defendants are necessary parties to this
lawsuit.

[14] Many of the county boards of elections that are
Defendants in this case argue that the claims against them
should be dismissed because Plaintiffs did not specifically
allege or prove sufficient violative facts against them.
Plaintiffs argue in response that all county boards have been
joined because they are necessary parties, and the Court
cannot afford relief without their presence in this case, The
Court agrees with Plaintiffs, and declines.to dismiss the
county boards from the case. They are necessary parties.

Federal Rule of Civil Procedure 19(a) states that a party is
a necessary party that must be joined in the lawsuit if, “in
that [party's] absence, the court cannot accord complete relief
among existing parties.” Fed. R. Civ. P. 19(a)(1)(A).

Here, if the county boards were not named defendants in
this case, the Court would not be able to provide Plaintiffs
complete relief should Plaintiffs prove their case. That's
because the Court could not enjoin the county boards if

they were not parties. See Fed. R. Civ. P. 65(d)(2).8 This is
important because each individual county board of elections
manages the electoral process within its county lines. As
one court previously summarized, “Election procedures and
processes are managed by each of the Commonwealth's sixty-
seven counties. Each county has a board of elections, which
oversees the conduct of all elections within the county.”
Cortés, 218 F. Supp. 3d at 403 (citing 25 P.S. § 2641(a)). “The
county board of elections selects, fixes and at times alters the
polling locations of new election districts. Individual counties
are also tasked with the preservation of all ballots cast in that
county, and have the authority to investigate fraud and report
irregularities or any other issues to the district attorney[.]”
Id. (citing 25 PS. §§ 2726, 2649, and 2642). The county
boards of elections may also make rules and regulations “as
they may deem necessary for the guidance of voting machine
custodians, elections officers and electors.” 25 P.S. § 2642(f).

*31 Indeed, Defendants’ own arguments suggest that they
must be joined in this case. As just one example, a handful
of counties assert in their summary-judgment brief that the
‘TElection] Code permits Boards to exercise discretion in
certain areas when administering elections, to administer the
election in a manner that is both legally-compliant and meets
the unique needs of each County's citizens.” [ECF 518, p.
6]. Thus, because of each county's discretionary authority, if

county boards engage in unconstitutional conduct, the Court
would not be able to remedy the violation by enjoining only

Secretary Boockvar.”

To grant Plaintiffs relief, if warranted, the Court would need
to enter an order affecting all county boards of elections—
which the Cotirt could not do if some county boards were

‘not joined in this case. Otherwise, the Court could only

enjoin violative conduct in some counties but not others.
As a result, inconsistent rules and procedures would be in
effect throughout the Commonwealth. While some counties
can pledge to follow orders issued by this ‘Court, the judicial
system cannot rely on pledges and promises, regardless of
the county boards’ good intent. The only way to ensure that
any illegal or unconstitutional conduct is uniformly remedied,
permanently, is to include all county boards in this case.

Thus, because the county boards are necessary parties, the
Court cannot dismiss them.

4, Plaintiffs lack Article II standing to raise their claims
of vote dilution because they cannot establish a “concrete”
injury-in-fact.

While Plaintiffs can clear the foregoing procedural hurdles,
they cannot clear the final one—Article HI standing.

[15] Federal courts
jurisdiction before proceeding to the merits of any claim.
Steel Co. v. Citizens for Better Env't, 523 U.S. 83, 94-95,
118 S.Ct. 1003, 140 L.Ed.2d 210 (1998). Article I of
the Constitution limits the jurisdiction of federal courts to

must determine that they have

“Cases” and “Controversies.” One component of the case-
or-controversy requirement is standing, which requires a
plaintiff to demonstrate the now-familiar elements of (1)
injury in fact, (2) causation, and (3) redressability. See Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130,
119 L.Ed.2d 351 (1992).

[16] Standing is particularly important in the context of
election-law cases, including a case like this one, that
challenge the laws, regulations, and guidance issued by
elected and appointed state officials through the democratic
processes. As the Supreme Court has explained, the standing
“doctrine developed in our case law to ensure that federal
courts do not exceed their authority as it has been traditionally
understood.” Spokeo, Inc. v. Robins, — U.S. , 136
S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016) (cleaned up).

 

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Gevernment Works. 34.
ase 4:20-cv-02078-

Donald J. Trump for President, Inc. v.

WB, Doc

ent
oockvar, ---

“Supp.

1P0-4og0l!°4 11/20/20 Page 77 of 190

 

2020 WL 5997680

The doctrine “limits the category of litigants empowered to
maintain a lawsuit in fedetal court to seek redress for a legal
wrong.” /d. In this way, “Article ITI standing serves to prevent
the judicial process from being used to usurp the powers of the
political branches.” Jd. Nowhere is that concern more acute
than in a case that challenges a state's exercise of its core
constitutional authority to regulate the most deeply political
arena of all—elections.

*32
Plaintiffs lack standing, largely arguing that Plaintiffs’ injury
is too speculative. [ECF 547, pp. 43-50]. The Court agrees and
finds that Plaintiffs lack Article If] standing for this reason.

[17] Here, Defendants and Intervenors claim that

Initially, to frame the standing inquiry, understanding the
specific claims at issue is important. As discussed above,
there are essentially three claims remaining in this case: (1)
a challenge to Secretary Boockvar's guidance that does not
require all drop boxes to have manned security personnel; (2)
a challenge to Secretary Boockvar's guidance that counties
should not perform a signature comparison for mail-in ballots;
and (3) a challenge to Pennsylvania's county-residency
restriction for poll-watchers. See [ECF 509, pp. 4-5}. The
theory behind all of these claims and the asserted injury is
one of vote dilution due to the heightened risk of fraud; that
is, without the above measures in place, there is an imminent
risk of voter fraud (primarily by mail-in voters); and if that
fraud occurs, it will dilute the votes of many of Plaintiffs,
who intend to vote in person in the upcoming election. [ECF
551, p. 12 (As qualified electors who will be voting in the
November election, Plaintiffs will suffer an injury through
their non-equal treatment and/or the dilution or debasement
of their legitimately case votes by absentee and mail-in votes
that have not been properly verified by matching the voters’
signatures on their applications and ballots to the permanent
voter registration record and/or that have been improperly
delivered by others to drop boxes or other mobile collection
sites in manners that are different[ ] from those offered or
being used in their counties of residence.”) ].

Turning to the familiar elements of Article III standing,
the first and, in the Supreme Court's estimation, “foremost”
element—injury-in-fact—is dispositive. See Gill v. Whitford,
— US. , 138 S. Ct. 1916, 1929, 201 L.Ed.2d 313
(2018). Specifically, the Court finds that Plaintiffs’ theory of
vote dilution, based on the evidence presented, is insufficient

 

to establish standing because Plaintiffs’ injury-in-fact is not
sufficiently “concrete.”

With respect to injury-in-fact, the Supreme Court has made
clear that an injury. must be “concrete” and “particularized.”
See Spokeo, 136 S. Ct. at 1548. Defendants argue that the
claimed injury of vote dilution caused by possible voter fraud.
here is too speculative to be concrete. The Court agrees.

To establish a “concrete” injury, Plaintiffs rely on a chain

of theoretical events. They first argue that Defendants’ lack
of election safeguards (poll watchers, drop-box guards, and
signature-comparison procedures) creates a risk of voter fraud
or illegal voting. See [ECF 461, J] 230-31, 240, 256]. That
risk, they say, will lead to potential fraudsters committing
voter fraud or ballot destruction. [/d.]. And if that happens,
each vote cast in contravention of the Election Code will, in
Plaintiffs’ view, dilute Plaintiffs’ lawfully cast votes, resulting
in a constitutional violation.

The problem with this theory of harm is that this fraud hasn't
yet occurred, and there is insufficient evidence that the harm
is “certainly impending.”

To be clear, Plaintiffs need not establish actual fraud at
this stage; but they must establish that fraud is “certainly
impending,” and not just a “possible future injury.” See
Clapper, 568 U.S. at 409, 133 S.Ct. 1138 (“Thus, we have
repeatedly reiterated that threatened injury must be certainly
impending to constitute injury in fact, and that allegations of
possible future injury are not sufficient.) (cleaned up).

*33 This case is well past the pleading stage. Extensive fact
and expert discovery are complete. [ECF 462]. Nearly 300
exhibits have been submitted on cross-motions for summary
judgment (including 68 by Plaintiffs alone). Plaintiffs bear
the burden of proof on this issue, and unlike on a motion
to dismiss, on summary judgment, they must come forward
with proof of injury, taken as true, that will prove standing,
including a concrete injury-in-fact. See Lujan, 504 U.S. at
561, 112 S.Ct. 2130 (1992) (“At the pleading stage, general
factual allegations of injury resulting from the defendant's
conduct may suffice ... In response to a summary judgment
motion, however, the plaintiff can no longer rest on such mere
allegations, but must set forth by affidavit or other evidence
specific facts ... which for purposes of the summary judgment
motion will be taken to be true.”) (cleaned up).

Based on the evidence presented by Plaintiffs, accepted as
true, Plaintiffs have only proven the “possibility of future
injury” based on a series of speculative events—which falls
short of the requirement to establish a concrete injury. For

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 35
Donald J. Camp forA@esidO2IVG WWBbsskvPOHAAa.IDO-42078jled 11/20/20 Page 78 of 190

 

2020 WL 5997680

example, Plaintiffs’ expert, Mr. Riddlemoser, opines that the
use of “unstaffed or unmanned” drop boxes merely “increases
the possibility for voter fraud (and vote destruction)[.]” [ECF
504-19, p. 20 (emphasis added) ]. That's because, according
to him (and Plaintiffs’ other witnesses), theoretical bad
actors might intentionally “target” a drop box as the “easiest

_oppertunity for voter fraud” or with.the malicious “intent ,

to destroy as many votes ... as possible.” [Jd at pp. 16-18;
see also ECF 504-2, § 12 (declaring that drop boxes “may
serve as a target for bad actors that may wish to tamper
with lawfully case ballots before such ballots are counted”)
(emphasis added) ]. But there's no way of knowing whether
these independent actors will ever surface, and if they do,
whether they will act as Mr. Riddlemoser and Plaintiffs
predict.

Similarly, Mr. Riddlemoser concludes that, at most, not
conducting signature analysis for mail-in and absentee ballots
“open|[s] the door to the potential for massive fraud through a
mechanism already susceptible to voter fraud.” [ECF 504-19,
p. 20].

This increased susceptibility to fraud and ballot destruction
is the impetus for Plaintiffs, in their various capacities, to
express their concerns that vote dilution might occur and
disrupt their right to a “free and fair election.” See, e.g.,
[504-3, 7 6; 504-4, | 7; ECF 504-6, 9] 6-8; ECF 504-7, 9]
5-9]. But these concerns, as outlined above, are based solely
on a chain of unknown events that may never come to pass.

In addition to Plaintiffs’ expert report, Plaintiffs’ evidence
consists of instances of voter fraud in the past, including an
article in the N.Y. Post purporting to detail the strategies of an
anonymous fraudster, as well as pointing to certain prior cases
of voter fraud and election irregularities (e.g., Philadelphia
inadvertently allowing 40 people to vote twice in the 2020
primary election; some counties counting ballots that did not
have a completed declaration in the 2020 primary election).
{ECF 461, {{ 63-82; ECF 504-19, p. 3 & Ex. D]. Initially, with
one exception noted directly below, none of this evidence is
tied to individuals using drop boxes, submitting forged mail-
in ballots, or being unable to poll watch in another county
—and thus it is unclear how this can serve as evidence of
a concrete harm in the upcoming election as to the specific
claims in this case. ,

*34 Perhaps the best evidence Plaintiffs present are the
several photographs and video stills, which are depicted
above, and which are of individuals who appear to be

delivering more than one ballot to a drop box during the
primary election. It is undisputed that during the primary
election, some county boards believed it be appropriate to
allow voters to deliver ballots on behalf of third parties. [ECF
504-9, 92:4-10; ECF 504-10, 60:3-61:10; ECF 504-49].

But this evidence of past injury is also speculative. Initially,
the evidence is scant. But even assuming the evidence were
more substantial, it would still be speculative to find that
third-party ballot delivery will also occur in the general
election. It may; it may not. Indeed, it may be less likely

, to occur now that the Secretary issued her September 28,

2020, guidance, which made clear to all county boards that for
the general election, third-party ballot delivery is prohibited.
[ECF 504-25 (“Third-person delivery of absentee or mail-in
ballots is not permitted, and any ballots delivered by someone
other than the voter are required to be set aside. The only
exceptions are voters with a disability, who have designated
in writing an agent to deliver their ballot for them.”) ]. It may
also be less likely to occur in light of the Secretary's other
guidance, which recommends that county boards place signs
near drop boxes, warning voters that third-party delivery is
prohibited.

[18] It is difficult—and ultimately speculative—to predict
future injury from evidence of past injury. This is why
the Supreme Court has recognized that “[p]ast exposure to
illegal conduct does not in itself show a present case or
controversy regarding injunctive relief if unaccompanied by
any continuing, present adverse effects.” Lujan, 504 U.S. at
564, 112 S.Ct. 2130 (cleaned up).

In fact, based on Plaintiffs’ theory of harm in this case, it
is almost impossible for them to present anything other than
speculative evidence of injury. That is, they would have to
establish evidence of a certainly impending illegal practice
that is likely to be prevented by the precautions they seek.
All of this sounds in “possible future injury,” not “certainly
impending” injury. In that way, this case is very much like the
Supreme Court's decision in Clapper.

In Clapper, plaintiffs-respondents were attorneys, other
advocates, and media groups who communicated with clients
overseas whom they feared would be subject to government
sutveillance under a FISA statute. 568 U.S. at 406, 133 S.Ct.
1138. The plaintiffs there alleged that the FISA statute at issue
created a risk of possible government surveillance, which
prevented them from communicating in confidence with their
clients and compelled them to travel overseas instead and

 

WESTLAYY © 2020 Thornson Reuters. No claim to original US. Gavernment Works. 36
Case 4:20-cv-02078-MWB_ Doc

Donald J. Trump for President, Inc. v. Boockvar, ---

Went 1P0-4oSa/°C 11/20/20 Page 79 of 190

 

2020 WL 5997680

incur additional costs. Jd. at 406-07, 133 S.Ct. 1138. Based
on these asserted injures, the plaintiffs filed suit, seeking to
invalidate provisions of FISA. Jd. at 407, 133 S.Ct. 1138.

The Supreme Court held that plaintiffs there lacked standing
because their risk of harm was not concrete—rather, it was
attenuated and based on a series of speculative events. that
may or may not ever occur. /d. at 410, 133 S.Ct. 1138
(finding that “respondents’ argument rests on their highly
speculative fear that: (1) the Government will decide to
target the communications of non-U.S. persons with whom
they communicate; (2) in doing so, the Government will
choose to invoke its authority under § 1881a rather than
utilizing another method of surveillance; (3) the Article III
judges who serve on the Foreign Intelligence Surveillance
Court will conclude that the Government's proposed
surveillance procedures satisfy § 1881a’s many safeguards
and are consistent with the Fourth Amendment; (4) the
Government will succeed in intercepting the communications
of respondents’ contacts; and (5) respondents will be parties
to the particular communications that the Government
intercepts).

*35 In the end, the Court found that it would not “endorse
standing theories that rest on speculation about the decisions
of independent actors.” Jd. at 414, 133 S.Ct. 1138.

Like Clapper, here, Plaintiffs’ theory of harm rests on
speculation about the decisions of independent actors.
For drop boxes, that speculation includes that unknown
individuals will utilize drop boxes to commit fraud or other
illegal activity; for signature comparison, that fraudsters will
submit forged ballots by mail; for poll watchers, that illegal
votes will not be sufficiently challenged; and for all these
claims, that other security measures in place to monitor drop
boxes, to verify ballot information, and to challenge ballots
will not work.

All of this may occur and may result in some of Plaintiffs’
votes being diluted; but the question is whether these events
are “certainly impending.” The evidence outlined above and
presented by Plaintiffs simply fails to meet that standard.

[19] This is not to say that claims of vote dilution or voter
fraud never give rise to a concrete injury. A plaintiff can
have standing to bring a vote-dilution claim—typically, in a
malapportionment case—by putting forth statistical evidence
and computer simulations of dilution and establishing that
he or she is in a packed or cracked district. See Gill, 138 S.

Ct. at 1936 (Kagan, J., concurring). And a plaintiff can have
standing to bring a voter-fraud claim, but the proof of injury
there is evidence of actual fraud in the election and thus the
suit will be brought after the election has occurred. See, e.g.,
Marks v. Stinson, 19 F.3d 873 (3d Cir. 1994). But, at least
based on the evidence presented here, a claim of vote dilution
brought in advance of an election on the theory of the risk of
potential fraud fails to establish the requisite concrete injury
for purposes of Article LII standing.

Plaintiffs advance three other theories of harm here, in order
to establish standing-—none of which establish a concrete
injury-in-fact.

First, Plaintiffs assert that since some of them are Republican
candidates and that Republicans are more likely to vote in
person and Democrats more likely to vote by mail, that their
injury here is a competitive disadvantage in the electoral
process. [ECF 551, pp. 16-18 (“The challenged guidance will
further harm the RNC through the institutional prioritization
of voting by mail and the potential disenfranchisement of
Republican voters, who prefer to vote in person in the
upcoming General Election.”) ]. This too is a speculative,
non-concrete injury. There is nothing in the record to establish,
that potential voter fraud and dilution will impact Republicans
more than Democrats.

*36 To be sure, the information that Plaintiffs present
shows that more Democrats are likely to use mail-in
ballots. [ECF 551, p. 31 (“[I]n Pennsylvania, of the 1.9
million absentee or mail-in ballots that have been requested
for the November 3, 2020 General Election, ‘nearly 1.5
million Democrats have requested a mail-in ballot—nearly
three times the requests from Republicans.’ ”) (quoting L.
Broadwater, “Both Parties Fret as More Democrats Request
Mail Ballots in Key States,” New York Times (Sept. 30,
2020), available at https:/Avww.nytimes.com/2020/09/30/
us/mail-voting-democrats-republicans-turnout.html) J. But it
doesn't necessarily follow that more Democrats will commit
voter fraud, such as through the destruction of drop boxes
or third-party ballot harvesting, and thus more Republicans’
votes will be diluted.

In fact, as Plaintiffs’ expert, Mr. Riddlemoser, explains,
fraudsters from cither party could target drop boxes in specific
areas in order to destroy ballots, depending on who may be
the predominant party in the area. [ECF 504-19, at pp. 17-18
(“In short, nothing would prevent someone from intentionally
targeting a drop box in a predominantly Republican or

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S, Government Works. 3F
Case 4:20-cv-02078-MWB. Document Zp0-

Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ----

nogol ed 11/20/20 Page 80 of 190

 

2020 WL 5997680

predominantly Democratic area with an intent to destroy as
many votes for that political party or that party's candidate(s)
as possible.” ]. Indeed, the more important fact for this theory
of harm is not the party of the voter, but the party of the
fraudster—and, on this, Plaintiffs present no evidence that one
party over the other is likely to commit voter fraud.

Second, Plaintiffs also argue that the RNC, the Congressional
Plaintiffs, and the Trump Campaign have organizational
standing because they “have and will continue to devote
their time and resources to ensure that their Pennsylvania
supporters, who might: otherwise be discouraged by the
Secretary's guidance memos favoring mail-in and absentee
voting and Defendants’ implementation thereof, get out to the
polls and vote on Election Day.” [ECF 551, p. 19]. This is
a similar argument raised by the plaintiffs in Clapper, and
rejected there by the Supreme Court. Because Plaintiffs’ harm
is not “certainly impending,” as discussed above, spending
money in response to that speculative harm cannot establish
a concrete injury. Clapper, 568 U.S. at 416, 133 S.Ct. 1138
(“Respondents’ contention that they have standing because
they incurred certain costs as a reasonable reaction to a risk
of harm is unavailing—because the harm respondents seek to
avoid is not certainly impending. In other words, respondents
cannot manufacture standing merely by inflicting harm on
themselves based on their fears of hypothetical future harm
that is not certainly impending.”); see also Donald J. Trump
for President, Inc. v. Cegavske, —— F. Supp. 3d ——, ——,
2020 WL 5626974, at *5 (D. Nev. Sept. 18, 2020) (“Outside
of stating ‘confusion’ and ‘discouragement’ in a conclusory
manner, plaintiffs make no indication of how AB 4 will
discourage their member voters from voting. If plaintiffs
did not expend any resources on educating their voters on
AB4, their voters would proceed to vote in-person as they
overwhelmingly have in prior elections.”’).

Third, with respect to the poll-watching claim, Plaintiffs
argue that at least one of the Plaintiffs, Ms. Patterson, is a
prospective poll watcher who is being denied the right to
poll watch based on the county-residency restriction, and
thus she meets the Article III requirements. [ECF 551, p. 34
(citing ECF 551-3, J 9-10) ]. However, Ms. Patterson cannot
establish standing because, by Plaintiffs’ own concession, the
theory of harm in this case is not the denial of the right to poll
watch, but instead dilution of votes from fraud caused from
the failure to have sufficient poll watchers. [ECF 509, p. 67
(“But, the core of the as-applied challenge here is not that the
Plaintiffs cannot staff a particular polling place, it is that a
candidate and his or her party is presented with the Hobson's

choice of selecting limited polling places to observe due to
the residency requirement and accept that unobserved polling
places must exist due to the inability to recruit a sufficient -
force of poll watchers due to the necessity that candidates be
county residents.”) ].

*37
than simply allowing Ms. Patterson to poll watch in a certain

[20] And the remedy sought here is much broader,

county, but is tied to the broader harm of vote dilution that
Plaintiffs assert. [ECF 503-1, p. 3, § 3 (“Plaintiffs shall be
permitted to have watchers present at all locations where .
voters are registering to vote, applying for absentee or mail- .
in ballots, voting absentee or mail-in ballots, and/or returning
or collecting absentee or mail-in ballots, including without
limitation any satellite or early voting sites established by any
county board of elections.”) ]. Standing is measured based on
the theory of harm and the specific relief requested. See Gill,
138 S. Ct. at 1934 (“We caution, however, that ‘standing is
not dispensed in gross’: A plaintiff's remedy must be tailored
to redress the plaintiff's particular injury.”). As with all of
the claims, the poll-watching claim rests on evidence of vote
dilution that does not rise to the level of a concrete harm.

In sum, Plaintiffs here, based on the evidence presented, lack
Article II standing to assert their claims. Because they lack
standing, the Court will enter judgment in Defendants’ favor

and dismiss all claims.'° However, because of the novelty

of Plaintiffs’ claims and theories, a potential appeal in this

case, and the short time before the general election, out of
an abundance of caution, the Court will, in the alternative,
proceed to examine the claims on the merits.

II. Defendants and Intervenors are entitled to summary
judgment on Plaintiffs’ claim that drop boxes violate the
U.S. Constitution.

Plaintiffs’ drop-box claim has materially changed since
the Pennsylvania Supreme Court's decision authorizing the
use of drop boxes. Plaintiffs now allege that drop boxes
effectively allow third parties to return the ballots of voters
other than themselves because, they say, no one is there
to stop them. Absent an in-person guard or poll worker to
monitor the drop boxes and prevent the return of ballots cast
in a manner contrary to what the Election Code permits,
Plaintiffs assert that they face an unacceptable risk of vote
dilution, which burdens their right to vote. Plaintiffs also
argue that the “uneven” use of drop boxes in Pennsylvania,
by some counties but not others, violates equal protection by
subjecting voters in different counties to different amounts

 

WESTLAW © 2020 Thomson Reuters.

No claim to original U.S.

Government Works. 38
Donald J. Gaap fi2RresidGL OG VWVRAds kv AA apys.s0O-42020Jed 11/20/20 Page 81 of 190

 

2020 WL 5997680

of dilutive risk, and perhaps by diluting lawful votes cast by
individuals who failed to comply with the Election Code.

The evidence relevant to these claims is undisputed. See [ECF
509, p. 45 (“After the completion of extensive discovery,
including numerous depositions and responses to discovery
. requests, no genuine dispute of material fact exists regarding
Plaintiffs’ constitutional claims.”) ]. Viewed in the light most
favorable to Plaintiffs, the Court could conclude from this
evidence, and will assume for purposes of this decision, that
(1) drop boxes allow for greater risk of third-party ballot
delivery in violation of the Election Code than in-person
polling locations or manned drop boxes, and (2) that the use
of drop boxes is “uneven” across Pennsylvania due to its
county-based election system—i.e., some counties are using
“unmanned” drop boxes with varying security measures,
some ate using “manned” drop boxes, some are using dozens
of drop boxes in a variety of locations, some are using one
drop box in a county office building, and some are not using
drop boxes at all. The question before the Court is whether
this state of affairs violates equal protection or due process.

*38 The Court finds that it does not. The uneven use of
drop boxes across counties does not produce dilution as
between voters in different counties, or between “lawful” and
“unlawful” voters, and therefore does not present an equal-
protection violation. But even if it did, the guidelines provided
by Secretary Boockvar are rational, and weighing the relative
burdens and benefits, the Commonwealth's interests here
outweigh any burden on Plaintiffs’ right to vote.

A. Pennsylvania's “uneven” use of drop boxes does not
violate federal equal-protection rights.
Plaintiffs’ primary claim concerns the uneven use of drop
boxes across the Commonwealth, which they contend violates
the Equal-Protection Clause of the 14th Amendment.

The 14th Amendment's Equal-Protection Clause commands
that “no State shall ... deny to any person within its jurisdiction
the equal protection of laws.” U.S. Const. amend. XIV, § 1.
This broad and simple promise is “an essential part of the
concept of a government of laws and not men.” Reynolds
v. Sims, 377 U.S. 533, 568, 84 S.Ct. 1362, 12 L.Ed.2d 506
(1964).

[21] [22] But while the Constitution demands equal
protection, that does not mean all forms of differential
treatment are forbidden. See Nordlinger v. Hahn, 505
US. 1, 10, 112 S.Ct. 2326, 120 L.Ed.2d 1 (1992) (Of

course, most laws differentiate in some fashion between
classes of persons. The Equal Protection Clause does not
forbid classifications.”). Instead, equal protection “simply
keeps governmental decisionmakers from treating differently
persons who are in all relevant respects alike.” Jd. (citation
omitted). What's more, “unless a classification warrants some
form of heightened review because it jeopardizes exercise ofa
fundamental right or.categorizes on the basis of an inherently
suspect characteristic, the Equal Protection Clause requires
only that the classification rationally further a legitimate state
interest.” Jd. (citations omitted).

{23] [24] Of course, the right of every citizen to vote
is a fundamental right. See HH State Bd. of Elections v.
Socialist Workers Party, 440 U.S. 173, 184, 99 S.Ct. 983,
59 L.Ed.2d 230 (1979) (“[Flor reasons too self-evident to
warrant amplification here, we have often reiterated that
voting is of the most fundamental significance under our
constitutional structure.”) (citations omitted). Indeed, it is a
foundational right “that helps to preserve all other rights.”
Werme v, Merrill, 84 F.3d 479, 483 (1st Cir. 1996); Wesberry v.
Sanders, 376 U.S. 1, 17, 84 8.Ct. 526, 11 L.Ed.2d 481 (1964)
(“Other rights, even the most basic, are illusory if the right
to vote is undermined.”). And its scope is broad enough to
encompass not only the right of each voter to cast a ballot, but
also the right to have those votes “counted without dilution
as compared to the votes of others.” Minn. Voters Alliance v.
Ritchie, 720 F.3d 1029, 1031 (8th Cir, 2013) (cleaned up).

{25] As a result, Plaintiffs are quite correct when they
suggest that a state election procedure that burdens the right
to vote, including by diluting the value of votes compared
to others, must “comport with equal protection and all other
constitutional requirements.” Cortés, 218 F. Supp. 3d at 407.
That much, at least, is not in dispute.

[26] Atthe same time, however, the Constitution “confers on
the states broad authority to regulate the conduct of elections,
including federal ones.” Griffin v. Roupas, 385 F.3d 1128,
1130 (7th Cir. 2004) (citing U.S. Const. Art. I, § 4, cl. 1). This
authority includes “broad powers to determine the conditions
under which the right of suffrage may be exercised.” Shelby
Cnty. Ala. v. Holder, 570 U.S. 529, 543, 133 S.Ct. 2612,
186 L.Ed.2d 651 (2013) (cleaned up). Indeed, “[c]ommon
sense, as well as constitutional law, compels the conclusion”
that states must be free to engage in “substantial regulation
of elections” if “some sort of order, rather than chaos, is to
accompany the democratic processes.” Burdick v. Takushi,
504 U.S. 428, 433, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992)

 

WESTLAaYY © 2020 Thomson Reuters. No clair to original ULS. Government Works.

39
Case 4:20-cv-02078-MWB_ Document 190-45030\°4 11/20/20 Page 82 of 190

Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ----

 

2020 WL 5997680

(cleaned up). And all “[e]lection laws will invariably impose
some burden upon individual voters.” Jd.

*39 Ifthe courts were “to subject every voting regulation to
strict scrutiny and to require that the regulation be narrowly
tailored to advance a compelling state interest,” it “would
tie the hands of States seeking to assure that elections are
operated equitably and efficiently.” Jd. The “machinery of
government would not work if it were not allowed a little
play in its joints.’ Bain Peanut Co. of Tex. v. Pinson,
282 U.S. 499, 501, 51 S.Ct. 228, 75 L.Ed. 482 (1931).
Thus, when faced with a constitutional challenge to a state
election law, or to the actions of state officials responsible
for regulating elections, a federal court must weigh these
competing constitutional considerations and “make the ‘hard
judgment’ that our adversary system demands.” Crawford v.
Marion Cnty. Election Bd.,553 U.S. 181, 190, 128 S.Ct. 1610,
170 LEd.2d 574 (2008).

The Supreme Court has supplied lower courts guidance
as to how to make these hard judgments, by “forg[ing]”
the “flexible standard” for assessing the constitutionality
of election regulations into “something resembling an
administrable rule.” Jd. at 205, 128 S.Ct. 1610 (Scalia, J.
concurring) (citing Burdick, 504 US. at 434, 112 $.Ct. 2059).

[27] Under this standard, first articulated in Anderson v.
Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547
(1983) and then refined in Burdick, the fact “[t}hat a law or
state action imposes some burden on the right to vote does
not make it subject to strict scrutiny.” Donatelli v. Mitchell,
2 F.3d 508, 513 (3d Cir. 1993); see also Libertarian Party
of Ohio v. Blackwell, 462 F.3d 579, 585 (6th Cir. 2006)
(“[V]oting regulations are not automatically subjected to
heightened scrutiny.”). Instead, any “law respecting the right
to vote—whether it governs voter qualifications, candidate
selection, or the voting process,” is subjected to “a deferential
‘important regulatory interests’ standard for nonsevere,
nondiscriminatory restrictions, reserving strict scrutiny for
laws that severely restrict the right to vote.” Crawford, 553
US. at 204, 128 8.Ct. 1610 (Scalia, J. concurring).

[28] [29]
weigh the “character and magnitude of the burden the State's
rule imposes” on the right to vote “against the interests the
State contends justify that burden, and consider the extent
to which the State's concerns make that burden necessary.”
Timmons v. Twin Cities Area New Party, 520 U.S. 351,
358, 117 S.Ct. 1364, 137 L.Ed.2d 589 (1997) (cleaned

up). If the state imposes a “severe” burden on the right
to vote, strict scrutiny applies—the rule may survive only
if it is “narrowly tailored” and only if the state advances
a “compelling interest.” Jd. But if the state imposes only
“reasonable, nondiscriminatory restrictions,” its “important
regulatory interests will usually be enough” to justify it. Id.
Indeed, where state regulations are “minimally burdensome
and nondiscriminatory” a level of scrutiny “closer to rational
basis applies[.]” Ohio Council 8 Am. Fed'n of State v. Husted,

814 F.3d 329, 335 (6th Cir. 2016). And where the state
imposes no burden. on the “right to vote” at all, true rational
basis review applies. See Biener v. Calio, 361 F.3d 206, 215 |
(3d Cir. 2004) (“Biener also cannot establish an infringement
on the fundamental right to vote ... As the [election] filing
fee does not infringe upon a fundamental right, nor is Biener
in a suspect class, we consider the claims under a rational
basis test.”) (citation omitted); Common Cause/New York v.
Brehm, 432 F. Supp. 3d 285, 310 (S.D.N.Y. 2020) (“Under
this framework, election laws that impose no burden on the
right to vote are subject to rational-basis review.”).

*40 This operates as a “sliding scale’—the “more severe
the burden imposed, the more exacting our scrutiny; the less
severe, the more relaxed our scrutiny.” Arizona Libertarian
Party v. Hobbs, 925 F.3d 1085, 1090 (9th Cir. 2019); see
also Fish v. Schwab, 957 F.3d 1105, 1124 (10th Cir. 2020)
(“We, and our sister circuits and commentators, have referred
to this as a ‘sliding scale’ test.”); Libertarian Party of New
Hampshire v. Gardner, 638 F.3d 6, 14 (1st Cir. 2011) (“We
review all of the First and Fourteenth Amendment claims
under the sliding scale approach announced by the Supreme
Court in Anderson ... and Burdick[.]”); Burdick, 504 U.S. at
434, 112 S.Ct. 2059 (“[T]he rigorousness of our inquiry into
the propriety of a state election law depends upon the extent
to which a challenged regulation burdens First and Fourteenth
Amendment rights.”).

Against that backdrop, the Court now turns to Plaintiffs’ claim
that the use of unmanned drop boxes by some Pennsylvania
counties, but not others, violates equal protection. As will
be discussed, Plaintiffs’ equal-protection claim fails at the
threshold, without even reaching Anderson-Burdick, because

[30] In practice, this means that courts must Plaintiffs have not alleged or shown that Pennsylvania's

system will result in the dilution of votes in certain counties
and not others. Furthermore, even if the Court applies
Anderson-Burdick, the attenuated “burden” Plaintiffs have
identified—an increased risk of vote dilution created by
the use of unmanned drop boxes—is more than justified

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. AQ
 

Donald 5 Wass foi TSE We Ye eR E nt PO-4oq30i!9 11/20/20 Page 83 of 190
2020 WL 5997680

by Defendants’ important and precise interests in regulating
elections.

1. Plaintiffs have not shown that Pennsylvania treats
equivalent votes in different counties differently.

Plaintiffs’ claim asserts differential

treatment on a theory of vote dilution. As far as the Court can

equal-protection
discern, this claim has two dimensions.

First, the main thrust concerns differential treatment as
between counties. Plaintiffs assert that some counties will
use drop boxes in certain ways (specifically, without in-
person guards or in varying number and locations), while
others will not—resulting in differential treatment. See,
e.g., [ECF 551, p. 44 (“Plaintiffs assert (and have proven)
that Defendants have adopted, and intend to implement
in the General Election, an election regime that applies
Pennsylvania's Election Code in a way that treats the citizens
of Pennsylvania unequally depending on ... the location
where they happen to live: in some counties, voters will
have around-the-clock access to ‘satellite election offices’
at which they can deposit their vote, but in other counties,
voters will have no access at all to such drop boxes; in some
counties those drop boxes will be staffed and secure, but in
other counties drop boxes will be unmonitored and open to
tampering[.]”) ]; id. at p. 46 (“Defendants’ ongoing actions
and stated intentions ensure that votes will not be counted the
same as those voting in other counties, and in some instances,
in the same Congressional district. For instance, the harm
flowing from those actions will fall disproportionately on
the Republican candidates that bring suit here because many
Democrat-heavy counties have stated intentions to implement
the Secretary's unconstitutional ... ballot collection guidance,
and many Republican-heavy counties have stated intentions
to follow the Election Code as it is written.”) ].

*41 Second, although less clear, Plaintiffs’ equal-protection
claim may also concern broader differential treatment
between law-abiders and scofflaws. In other words, Plaintiffs
appear to suggest that Pennsylvania discriminates against all
law-abiding voters by adopting policies which tolerate an
unacceptable risk of a lawfully cast votes being diluted by
each unlawfully cast vote anywhere in Pennsylvania. See,
e.g., [ECF 509, p. 55 (“The use of unstaffed drop boxes ...
not only dilutes the weight of all qualified Pennsylvanian
electors, it curtails a sense of security in the voting process.”)
(emphasis in original) ]; [ECF 509 p. 68 (“There will be no

protection of one-person, one-vote in Pennsylvania, because
her policies ... allowing inconsistently located/used drop
boxes will result in illegal ballots being cast and counted with

legitimate votes[.]’) ].

[31] As discussed below, both of these species of equal

, protection fail because, there is, in fact, no differential ,

treatment here-—a necessary predicate for an equal-protection
claim.

Initially, Plaintiffs “have to identify a burden before we

can weigh it.” Crawford, 553 U.S. at 205, 128 S.Ct. 1610
(Scalia, J. concurring). In the equal-protection context, this

means the plaintiff “must present evidence that s/he has been
treated differently from persons who are similarly situated.”
Renchenski v. Williams, 622 F.3d 315, 337 (d Cir. 2010)
(cleaned up). And not just any differential treatment will
do. As discussed above, differences in treatment raise equal-
protection concerns, and necessitate heightened scrutiny of
governmental interests, only if they burden a fundamental
right (such as the right to vote) or involve a suspect
classification based on a protected class. See Obama for Am.
vy. Husted, 697 F.3d 423, 429 (6th Cir, 2012) (Tf a plaintiff
alleges only that a state treated him or her differently than
similarly situated voters, without a corresponding burden on
the fundamental right to vote, a straightforward rational basis
standard of review should be used.”’).

Plaintiffs argue that equal protection is implicated because
Pennsylvania has permitted counties to use drop boxes to
varying extents, and with varying degrees of security. Some,
like Delaware County, intend to use dozens of drop boxes.
See generally [ECF 549-28]. Many others will not use drop
boxes at all. See generally [ECF 504-1]. And among the
counties that do use drop boxes, some will staff them with
county officials, while others will monitor them only with
video surveillance or not at all. See generally [ECF 549-28].

In this respect, Plaintiffs argue that they suffer an equal-
protection harm similar to that found by the Supreme Court
in Bush v. Gore, 531 U.S. 98, 121 S.Ct. 525, 148 L.Ed.2d
388 (2000). There, the Supreme Court held that the Florida
Supreme Court violated equal protection when it “ratified”
election recount procedures that allowed different counties to
use “varying standards to determine what was a legal vote.”
Id. at 107, 121 S.Ct. 525. This meant that entirely equivalent
votes might be counted in one county but discounted
in another. See, e.g., id. (“Broward County used a more
forgiving standard than Palm Beach County, and uncovered

 

WESTLAYY © 2020 Thomson Reuters. No claim to original U.S, Government Works. 44
Donald J. TraAp forAeciadn? O18 VVASdekvarCCURB Gp. A0.0-076j)led 11/20/20 Page 84 of 190

 

2020 WL 5997680

almost three times as many new votes, a result markedly
disproportionate to the difference in population between
the counties.”). Given the absence of uniform, statewide
rules or standards to determine which votes counted, the
Court concluded that the patchwork recount scheme failed to
“satisfy the minimum requirement for nonarbitrary treatment
of voters necessary to secure the fundamental right [to vote].”.
Td.

*42, While the Supreme Court expressly limited its holding
in Bush “to the present circumstances” of a standardless
“statewide recount under the authority ofa single state judicial
officer,” id. at 109, 121 S.Ct. 525, a few courts have found
its reasoning to be persuasive as a broader principle of equal
protection. See Stewart v. Blackwell, 444 F.3d 843, 859 (6th
Cir. 2006) (“Somewhat more recently decided is Bush v.
Gore, ... which reiterated long established Equal Protection
principles.”); Ne. Ohio Coal. for Homeless v. Husted, 696 F.3d
580, 598 (6th Cir. 2012) (“We agree with all of the parties
and the district court that the consent decree likely violates
the equal protection principle recognized in Bush v. Gore.”);
Pierce v. Allegheny Cty. Bd. of Elections, 324 F. Supp. 2d 684,
705 (W.D. Pa. 2003) (Conti, J.) (‘As noted above, the court
finds that the facts presented raise a serious equal protection
claim under a theory similar to that espoused by the United
States Supreme Court in Bush v. Gore, supra.”); Black v,
McGuffage, 209 F. Supp. 2d 889, 899 (N.D. Til. 2002) (“The
Court is certainly mindful of the limited holding of Bush.
However, we believe that situation presented by this case is
sufficiently related to the situation presented in Bush that the
holding should be the same.”).

Indeed, Bush’s core proposition—that a state may not take
the votes of two voters, similarly situated in all respects,
and, for no good reason, count the vote of one but not the
other-—seems uncontroversial. It also seems reasonable (or at
least defensible) that this proposition should be extended to
situations where a state takes two equivalent votes and, for no
good reason, adopts procedures that greatly increase the risk
that one of them will not be counted—or perhaps gives more
weight to one over the other. See, e.g., Black, 209 F. Supp.
2d at 899 (“Plaintiffs in this case allege that the resulting
vote dilution, which was found to be unacceptable in Bush
without any evidence of a disproportionate impact on any
group delineated by traditional suspect criteria, is impacting
African American and Hispanic groups dispropottionately....
Any voting system that arbitrarily and unnecessarily values
some votes over others cannot be constitutional.”); see also
Reynolds, 377 U.S. at 555, 84 S.Ct. 1362 (“[T]he right of

suffrage can be denied by a debasement or dilution of the
weight of a citizen's vote just .as effectively as by wholly
prohibiting the free exercise of the franchise.”).

That is the sort of equal-protection claim Plaintiffs purport
to be asserting—a claim that voters in counties that use drop
boxes are subjected to a much higher risk of vote dilution than
those in other counties that do not. But that characterization
falls apart under scrutiny. Indeed, despite their assertions,
Plaintiffs have not actually alleged, let alone proven, that
votes cast in some counties are diluted by a greater amount
relative to votes cast in others. Rather, they have, at best,
shown only that events causing dilution are more likely to
occur in counties that use drop boxes. But, importantly, the
effect of those events will, by Plaintiffs’ own admission, be
felt by every voter across all of Pennsylvania. [ECF 509, p.
55. (“The use of unstaffed drop boxes places the security of
unknown hundreds (if not thousands) of ballots in jeopardy
of theft, destruction, and manipulation. This not only dilutes
the weight of al] qualified Pennsylvanian electors, it curtails
a sense of security in the voting process.”) (citations omitted)
(emphasis in original) ]. Such dilution impacts the entire
electorate equally; not just voters in the county where it
occurs. .

To illustrate this distinction, consider, for example, a
presidential election. The Court agrees with Plaintiffs that
the relevant electoral unit in such an election is “the entire
Commonwealth of Pennsylvania.” [ECF 551, p. 55 (‘The
electoral unit in this election is the entire Commonwealth
of Pennsylvania.”) |. Indeed, on election night, votes cast
in each of Pennsylvania's 67 counties wil! be canvassed,
counted, and ultimately added to a statewide vote total that
decides who wins Pennsylvania's 20 electoral votes. So, ask:
what is the dilutive impact of a hypothetical illegal vote cast
in Philadelphia during that election? Does it cause, in any
sense, an “unequal evaluation of ballots” cast in different
counties, Bush, 531 U.S. at 106, 121 S.Ct. 525, such that
lawful ballots cast in Philadelphia will be less likely to count,
worth less if they do, or otherwise disfavored when compared
to votes cast in other counties? The answer is evident—it does
not. Rather, the hypothetical illegal vote cast in Philadelphia
dilutes all lawful votes cast in the election anywhere in the
Commonwealth by the exact same amount.

*43 The same reasoning holds in elections that occur within
part of a state, rather than statewide. For example, consider
a hypothetical legislative district covering two counties—one
that uses drop boxes and one that does not. There may well be

 

 

TLAve © 2020 Thomson Reuters. No claim to original U.S. Government Works. 4

MN
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 85 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

a greater risk that illegal voting will occur in the county that
uses drop boxes. But any dilutive impact of those votes will
be felt equally by voters in both counties.

This is categorically different from the harm at issue in
Bush and cases like it. In Bush, Florida's arbitrary use of
different recount standards in different counties meant that the
state was counting equivalent ballots differently in different
counties, meaning that voters in some counties were more
likely to have their votes counted than those in others.

In Black v. McGuffage, an Illinois district-court. case on
which Plaintiffs heavily rely, the plaintiffs alleged that the

type of voting machines used in some Illinois counties were’

statistically much more likely to result in equivalent votes
being discounted at a much higher frequency in some counties
than others, and that the worst machines were those being
used in counties with high populations of minority groups.
209 F. Supp. 2d at 899. As a result, voters (and, specifically,
minority voters) were much more likely to have their votes
discounted, based just on the county in which they lived.
See id. (“As a result, voters in some counties are statistically
less likely to have their votes counted than voters in other
counties in the same state in the same election for the same
office. Similarly situated persons are treated differently in
an arbitrary manner... In addition, the Plaintiffs in this case
allege that the resulting vote dilution ... is impacting African
American and Hispanic groups disproportionately.”).

Finally, Stewart v. Blackwell, another case cited by Plaintiffs,
was the same as Black—voters in counties that used punch-
card voting were “approximately four times as likely not to
have their votes counted” as a voter in a different county
“using reliable electronic voting equipment.” 444 F.3d at 848.

What ties these cases together is that each of them involves
a state arbitrarily “valu[ing] one person's vote over that
of another,” Bush, 531 U.S. at 104-05, 121 S.Ct. 525,
by permitting counties to either apply different standards
to decide what votes count (Bush) or use different voting
technologies that create a great risk of votes being discounted
in one county that does not exist in others (Black and Stewart).
Tt is this sort of “differential treatment ... burden|ing] a
fundamental right” that forms the bedrock of equal protection.
Sullivan v. Benningfield, 920 F.3d 401, 409 (6th Cir. 2019).

Plaintiffs, in contrast, have shown no constitutionally
significant differential treatment at all.

Instead, as discussed, if Plaintiffs are correct that the use of
drop boxes increases the risk of vote dilution, all votes in the
relevant electoral unit—whether that is statewide, a subset
of the state, or a single county—face the same degree of
increased risk and dilution, regardless of which county is most
at fault for elevating that risk.

What Plaintiffs have really identified, then, are not uneven
risks of vote dilution—affecting voters in some counties
more than equivalent voters in others—but merely different
voting procedures in different counties that may contribute
different amounts:of vote dilution distributed equally across
the electorate as a whole. The Court finds that this is not an
equal-protection issue.

*44 To be clear, the reason that there is no differential
treatment is solely based on Plaintiffs’ theory of harm in
this case. In the more “routine” vote-dilution cases, the state
imposes some restriction or direct impact on the plaintiff's
right to vote—that results in his or her vote being weighed
less (i.e., diluted) compared to those in other counties or
election districts. See Gill, 138 S. Ct. at 1930, (explaining that
“the holdings in Baker and Reynolds were expressly premised
on the understanding that the injuries giving rise to those
claims were individual and personal in nature, because the
claims were brought by voters who alleged facts showing
disadvantage to themselves as individuals”) (cleaned up). In
this case, though, Plaintiffs complain that the state is not
imposing a restriction on someone else's right to vote, which,
they say, raises the risk of fraud, which, if it occurs, could
dilute the value of Plaintiffs’ vote. The consequence of this
inverted theory of vote dilution is that all other votes are
diluted in the same way; all feel the same effect.

Finally, the Court's ruling in this regard is consistent with
the many courts that have recognized that counties may,
consistent with equal protection, employ entirely different
election procedures and voting systems within a single state.
See, e.g., Wexler v. Anderson, 452 F.3d 1226, 1231-33 (11th
Cir. 2006) (“Plaintiffs do not contend that equal protection
requires a state to employ a single kind of voting system
throughout the state. Indeed, local variety in voting systems
can be justified by concerns about cost, the potential value
of innovation, and so on.”) (cleaned up); Hendon v. N.C.
State Bd. of Elections, 710 F.2d 177, 181 (4th Cir. 1983)
(“A state may employ diverse methods of voting, and the
methods by which a voter casts his vote may vary throughout
the state.”); Short v. Brown, 893 F.3d 671, 679 (9th Cir.
2018) (“[T]he appellants’ reading of the Supreme Court's

 

WESTLAYE © 2020 Thorson Reuters. No claim to original U.S. Government Works. 43
Case 4:20-cv-02078-MWB_ Document 190-4 Filed 11/20/20 Page 86 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

voting cases would essentially bar a state from implementing
any pilot program to increase voter turnout. Under their
theory, unless California foists a new system on all fifty-
eight counties at once, it creates ‘unconstitutional vote-
dilution’ in counties that do not participate in the pilot
plan. Nothing in the Constitution, the Supreme Court's
_.controlling precedent, or.our case law suggests that we. can
micromanage a state's election process.to this degree.”); Fla. .
State Conference of N.A.A.C.P. v. Browning, 569 F. Supp.
2d 1237, 1258 (N_D. Fla. 2008) (“[A]s with countless public
services delivered through Florida's political subdivisions— .
such as law enforcement and education—resource disparities -
are to some degree inevitable. They are not, however,
unconstitutional.”); Green Party of State of New York v.
Weiner, 216 F. Supp. 2d 176, 192 (S.D.N.Y. 2002) (“Even
in that situation, [Bush v. Gore] did not challenge, and
the Court did not question, the use of entirely different
technologies of voting in different parts of the state, even
in the same election.”); Paher v. Cegavske, No. 20-243,
2020 WL 2748301, at *9 (D. Nev. May 27, 2020) (“[Ilt
cannot be contested that Clark County, which contains most
of Nevada's population—and likewise voters (69% of all
registered voters [ ] )—is differently situated than other
counties. Acknowledging this as a matter of generally known
(or judicially noticeable) fact and commonsense makes it
more than rational for Clark County to provide additional
accommodations to assist eligible voters.”); Ron Barber for
Cong. v. Bennett, No. 14-2489, 2014 WL 6694451, at *5 (D.
Ariz. Nov. 27, 2014) (“[TJhe [Bush v. Gore] Court did not
invalidate different county systems regarding implementation
of election procedures.”); Tex. Democratic Party v. Williams,
No. 07-115, 2007 WL 9710211, at n.4 (W.D. Tex. Aug. 16,
2007) (“In Bush v. Gore, the Supreme Court specifically
noted: ‘The question before the Court is not whether local
entities, in the exercise of their expertise, may develop
different systems for implementing elections.’ ”).

*45 [32] Equal protection does not demand the imposition
of “mechanical compartments of law all exactly alike.”
Jackman v. Rosenbaum Co., 260 U.S. 22, 31, 43 S.Ct. 9,
67 L.Ed. 107 (1922). Rather, “the Constitution is sufficiently
flexible to permit its requirements to be considered in relation
to the ... contexts in which they are invoked.” Merchants Nat'l
Bank of Mobile v. Dredge Gen. G. L. Gillespie, 663 F.2d
1338, 1343 (Sth Cir. 1981). And in this context, “few (if any)
electoral systems could survive constitutional scrutiny if the
use of different voting mechanisms by counties offended the
Equal Protection Clause.” Trump v. Bullock, —— F.3d ——,
——-, 2020 WL 5810556, at *14 (D. Mont. Sept. 30, 2020).

The distinction—between differences in county election
procedures and differences in the treatment of votes or voters
between counties—is reflected in Bush itself. There, the
Supreme Court took pains to clarify that the question before
it was “not whether local entities, in the exercise of their
expertise, may develop different systems for implementing
elections.” Bush, 531 U.S, at 109, 121 S.Ct. 525; see also
id. at 134, 121 S.Ct. 525 (Souter, J. dissenting) (“It is true
that the Equal Protection Clause does not forbid the use of
a variety of voting mechanisms within a jurisdiction, even
though different mechanisms will have different levels of
effectiveness in recording voters’ intentions; local variety can
be justified by concerns about cost, the potential value of
innovation, and so on.”); Bullock, -— F.3d at , 2020 WL
5810556, at *14 (“[T]he Supreme Court was clear in Bush v.
Gore that the question was not whether local entities, in the

 

exercise of their expertise, may develop different systems for
implementing elections.”) (cleaned up).

Thus, coming back to the theory of Plaintiffs’ case, Plaintiffs
contend that Secretary Boockvar's drop-box guidance will
result in differences between counties and differing risks of
fraud. But the result of that uneven implementation will not
be votes in certain counties being valued less than others.
And the result won't be that voters who vote in person will
have their votes valued less, either. Instead, if Plaintiffs are
right, any unlawful votes will dilute all other lawful votes in
the same way. While certainly voter fraud and illegal voting
are bad, as a matter of equal protection, there is no unequal
treatment here, and thus no burden on Plaintiffs’ rights under
the Equal Protection Clause.

In addition to their equal-protection claim based on county
differences, Plaintiffs also appear to allude to a more
general type of equal-protection violation. They assert that
Pennsylvania comprises a single election unit. [ECF 551,
p. 55 (“The electoral unit in this election is the entire
Commonwealth of Pennsylvania.”) ]. They assert that they
intend to cast their ballots lawfully. See, eg., [ECF 504-3,
4 4 (‘As a Pennsylvania qualified registered elector, I have
always voted in-person at primary and general elections, and
I intend to vote in-person at the upcoming November 3, 2020
General Election.”’) ]. And they assert that unmanned drop
boxes across the Commonwealth (regardless of the county)
will, on a statewide basis, dilute their votes. See, e.g., [id.
at | 6 (“As a Pennsylvania qualified registered elector who
votes in-person, I do not want my in-person vote diluted
or cancelled by votes that are cast in a manner contrary

 

WES TLAVE © 2020 Thomsan Reuters

s, No claim to origin

al U.S. Government Works. 44
Donald J. FaAB fr Bree MEW BAe var SHARIN SH2O: fodajled 11/20/20 Page 87 of 190

 

2020 WL 5997680

to the requirements enacted by the Pennsylvania General
Assembly.”) ]. For example, if one “qualified elector” casts
a lawful ballot, but a fraudulent voter casts ten ballots, then
that elector's vote will, under Plaintiffs’ theory, be diluted by
a magnitude of ten—tresulting in differential treatment.

*46, The problem with this theory is that there.does not
appear to bé any law to support it. Indeed, if this -were a
true equal-protection problem, then it would transform every
violation of state election law (and, actually, every violation
of every law) into a potential federal equal-protection claim
requiring scrutiny of the government's “interest” in failing -
to do more to stop illegal activity. This is not the law. To
the contrary, it is well-established that even violations of
state election laws by state officials, let alone violations
by unidentified third parties, do not give rise to federal
constitutional claims except in unusual circumstances. See
Shipley v. Chicago Bd. of Election Commissioners, 947 F.3d
1056, 1062 (7th Cir. 2020) (“A violation of state law does not
state a claim under § 1983, and, more specifically, a deliberate
violation of state election laws by state election officials
does not transgress against the Constitution.”) (cleaned up);
Martinez v. Colon, 54 F.3d 980, 989 (Ist Cir. 1995) (“[T]he
Constitution is not an empty ledger awaiting the entry of an
aggrieved litigant's recitation of alleged state law violations—
no matter how egregious those violations may appear within
the local legal framework.”’).

Thus, this type of equal-protection claim fails as a matter of
law, as well.

2. If Pennsylvania's “uneven” use of drop boxes indirectly
burdens the right to vote at all, that burden is slight, and
justified by important state interests.

[33] Even assuming that Plaintiffs could establish unequal
treatment to state an equal-protection claim, their claim
nonetheless fails because the governmental interests here
outweigh any burden on the right to vote.

Initially, the Court finds that the appropriate level of
scrutiny is rational basis. Defendants’ failure to implement a
mandatory requirement to “man” drop boxes doesn't directly
infringe or burden Plaintiffs’ rights to vote at all. Indeed, as
discussed above in the context of standing, what Plaintiffs
characterize as the burden or harm here is really just an
ancillary ‘increased risk’ of a theoretical harm, the degree of
which has not been established with any empirical precision.

See Obama, 697 F.3d at 429 (“If a plaintiff alleges only that
a state treated him or her differently than similarly situated
voters, without a corresponding burden on the fundamental
right to vote, a straightforward rational basis standard of
review should be used.”); Brehm, 432 F. Supp. 3d at 310
(“Under this framework, election laws that impose no burden
on the right to vote are subject to rational-basis review.”).

On rational-basis review, the Secretary's guidance here
passes constitutional muster. Her guidance certainly provides
some flexibility in how counties may use drop boxes, but
the guidance overall is rationally related to a legitimate
governmental interest—namely, the implementation of drop
boxes in a secure manner, taking into account specific county
differences. That Plaintiffs feel the decisions and actions of
the Pennsylvania General Assembly, Secretary Boockvar, and
the county Defendants are insufficient to prevent fraud or
illegal voting is of no significance. “[R]ational-basis review
in equal protection analysis is not a license for courts to judge
the wisdom, fairness, or logic of legislative choices.” Heller v.
Doe by Doe, 509 U.S. 312, 319, 113 S.Ct. 2637, 125 L.Ed.2d
257 (1993).

As detailed above, Secretary Boockvar's guidance provides
lawful, comprehensive, and reasonable standards with respect
to (1) selecting the location of drop boxes, (2) drop-box
design criteria, (3) signage, (4) drop-box security measures,
and (5) drop-box ballot collection and chain of custody
procedures. Of particular note, with respect to ballot security,
the Secretary's guidance calls for the use of reasonably robust
measures like video surveillance, durable and tamperproof
design features, regular ballot collection every 24 hours,
chain-of-custody procedures to maintain ballot traceability,
and signage advising voters that third-party delivery is
prohibited, among other things.

To be sure, the Secretary's guidance doesn't insist on the use
of security personnel—though some counties have decided to
post security guards outside of drop boxes on their own. But
the Court can't say that either the Secretary's failure to provide
that requirement, or the decision of some counties to proceed
with drop boxes “unmanned,” is irrational. For example, the
evidence presented demonstrates that placing a security guard
outside of a drop box at all times is costly, particularly for
cash-strapped counties—at least $13 per hour or about $104
(8 hours) to $312 (24 hours) per day, according to Defendants’
expert, Professor Robert McNair. [ECF 549-11, p. 11] In the
context of a broader election system that detects and deters
fraud at many other stages of the voting process, and given

 

WESTLAW © 2020 Thomson Reuters. No clairn to original U.S. Government Works. 45
Case 4:20-cv-02078-MWB_ Document 190-4 Filed 11/20/20 Page 88 of 190

Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

that that there are also no equivalent security measures present
at U.S. postal mailboxes (which constitute an arguably more
tempting vehicle for the would-be ballot harvester), the Court
finds that the lack of any statewide requirement that all drop
boxes be manned or otherwise surveilled is reasonable, and
certainly rational.

*47 But even assuming Plaintiffs are right that their right.

to vote here has been burdened (and thus a heightened
level of scrutiny must apply), that burden is slight and
cannot overcome Defendants’ important state interests under

the Anderson-Burdick framework. Indeed, courts routinely

find attenuated or ancillary burdens on the right to vote to
be “slight” or insignificant, even burdens considerably less
attenuated or ancillary than any burden arguably shown here.
See, e.g., Weber v. Shelley, 347 F.3d 1101, 1106 (9th Cir. 2003)
(“Under Burdick, the use of touchscreen voting systems is
not subject to strict scrutiny simply because this particular
balloting system may make the possibility of some kinds of

fraud more difficult to detect.”),!!

To begin with, application of the <Anderson-Burdick
framework here presents something of a “square peg,
round hole” dilemma. After all, that test assumes there is
some constitutional injury to “weigh” against the state's
“important” regulatory interests in the first place. And without
differential treatment of votes or voters, there isn't any equal-
protection injury for the Court to balance.

The Anderson-Burdick test is also ill-fitted to Plaintiffs’
claims for another reason. Typically, Anderson-Burdick is
invoked where the government takes some direct action to
burden or restrict a plaintiff's right to vote. Here, in contrast,
Plaintiffs complain that Pennsylvania has indirectly burdened
the right to vote through inaction—i.e., by not imposing
enough regulation to secure the voting process it has adopted,
which, Plaintiffs say, will allow third parties to vote in an
unlawful way, which, if it happens, will dilute (and thus
burden) the right to vote.

*48 This unusual causal daisy-chain makes it difficult to
apply Anderson-Burdick’s balancing approach. After all, it
is one thing to assess the government's interest in taking a
specific action that imposed burdens on the right to vote.
It is much less natural for a court to evaluate whether the
government had a good reason for not doing something
differently, or for failing to do more to prevent (or reduce the
risk of) misconduct by third parties that could burden the right
to vote.

To the extent Anderson-Burdick applies in such
circumstances, the appropriate course would, in this
Court's view, be to weigh any burden stemming from
the government's alleged failures against the government's
interest in enacting the broader election scheme it has
erected, of which the challenged piece is usually only one
part. Focusing solely on the allegedly inadequate procedure
being challenged, such as the state's authorization of “drop
boxes” here, would ignore the fact that Election Code
provisions and regulations operate as part of a single,
complex organism balancing many competing interests, all of
which are “important” for purposes of the Anderson-Burdick
analysis. See, e.g., Crawford, 553 U.S. at 184, 128 S.Ct.
1610 (“deterring and detecting voter fraud”); Tedards v.
Ducey, 951 F.3d 1041, 1067 (9th Cir. 2020) (“voter turnout”);
Lunde v. Schultz, 221 F. Supp. 3d 1095, 1106 (S.D. Iowa
2014) (“expanding ballot access to nonparty candidates”);
Greenville Cnty. Republican Party Exec. Comm. v. South
Carolina, 824 F. Supp. 2d 655, 671 (S.C. 2011)
(“promoting voter participation in the electoral process”);
Mays v. LaRose, 951 F.3d 775, 787 (6th Cir. 2020) (“orderly
administration of elections’); Dudum, 640 F.3d at 1115
(“orderly administration of ... elections”); Paher v. Cegavske
, 457 F.Supp.3d 919, ——, 2020 WL 2089813, at *7
(2020) (“protect[ing] the health and safety of ... voters” and
“safeguard[ing] the voting franchise”); Nemes, —-- F. Supp.
3dat , 2020 WL 3402345, at *13 (“implementing voting
plans that provide for a free and fair election while attempting
to minimize the spread of COVID-19”).

 

Thus, on the “burden” side of the equation is Plaintiffs’ harm
of vote dilution predicated on a risk of fraud. As discussed
above in the context of lack of standing, that burden is slight,
factually, because it is based on largely speculative evidence
of voter fraud generally, anecdotal evidence of the mis-use of
certain drop boxes during the primary election, and worries
that the counties will not implement a “best practice” of
having poll workers or guards man the drop boxes. See [ECF
461, 9 63-82; ECF 504-2, { 12; 504-3, § 6; 504-4, 47;; ECF
504-6, Jf 6-8; ECF 504-7, 9 5-9; ECF 504-9, 92:4-10; ECF
504-10, 60:3-61:10; 504-19, pp. 3, 16-18, 20 & Ex. D; ECF
504-25; ECF 504-49; ECF 509, p. 67; ECF 551, p. 34].

{34] This somewhat scant evidence demonstrates, at most,
an increased risk of some election irregularities—-which,
as many courts have held, does not impose a meaningful
burden under Anderson-Burdick. “Elections are, regrettably,
not always free from error,” Hutchinson v. Miller, 797 F.2d

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S, Government Works. 46
Donald J. TaRe BARGE HE DBA Revie OSHS G UH shP.O: to dai!eC 11/20/20 Page 89 of 190

 

2020 WL 5997680

1279, 1286-87 (4th Cir. 1986), let alone the “risk” of error.
In just about every election, votes are counted, or discounted,
‘when the state election code says they should not be. But the
Constitution “d[oes] not authorize federal courts to be state
election monitors.” Gamza v. Aguirre, 619 F.2d 449, 454 (Sth
Cir. 1980). It is “not an empty ledger awaiting the entry of an
aggrieved litigant's recitation of alleged state law violations.”
Fournier v. Reardon, 160 F.3d 754, 757 (1st Cir, 1998). Nor
is it “an election fraud statute.” Minnesota Voters, 720 F.3d
at 1031.

*49 [35] “Garden variety” election irregularities, let alone
the “risk” of such irregularities, are simply not a matter
of federal constitutional concern “even if they control the
outcome of the vote or election.” Bennett v. Yoshina, 140
F.3d 1218, 1226 (9th Cir. 1998). And as discussed above,
most often, even “a deliberate violation of state election laws
by state election officials does not transgress against the
Constitution.” Shipley, 947 F.3d at 1062. see, e.g., Lecky v.
Virginia State Bd. of Elections, 285 F. Supp. 34.908, 919 (E.D.
Va. 2018) (“TE]ven assuming the Fredericksburg officials’
failure to provide provisional ballots amounted to a violation
of state law, it would notrise to the level of an equal protection
violation.”).

then, to Plaintiffs’? slight burden, the
Commonwealth has put forward reasonable, precise, and

Compared,

sufficiently weighty interests that are undisputed and that can
be distilled into three general categories: (1) the benefits of
drop boxes, (2) the Commonwealth's interests in furthering its
overall election-security plan concerning drop boxes, and (3)
the interests inherent in the Commonwealth's general mail-in
ballot scheme.

The first category concerns the benefits of drop boxes
generally. Secretary Boockvar has pointed out the
Commonwealth's interests generally in using drop boxes—
including, (1) the increase of voter turnout, (2) the protection
of voters’ health in the midst of the ongoing pandemic, (3) the
increase of voter satisfaction, in light of ongoing U.S. Postal
Service issues, and (4) the reduction of costs for counties.
[ECF No. 547, at pp. 22-25; ECF No. 549-2, ff 36-39, 42-44].
Plaintiffs do not dispute any of these interests.

concerns the

The interests

Commonwealth's interests in implementing drop boxes with

second category of
appropriate and effective safety measures and protocols in
place. That is, Secretary Boockvar has, in her capacity as
the chief state official charged with overseeing elections,

issued uniform guidance to all counties regarding the use of
drop boxes, which is noted above. That guidance includes .
(1) advising counties that the Election Code permits the .
use of drop boxes, and (2) setting forth best practices that
the counties should “consider” with respect to their use.
Among other things, the Secretary advised that counties
should maintain a traceable chain.of custody for mail-in .
and absentee ballots retrieved from drop boxes; utilize drop -
boxes with various security features (¢.g., anti-tampering
features, locks, video surveillance, and removal when the site
is closed or cannot be monitored); and designate sworn county
personnel to remove ballots from drop boxes. And evidence °
suggests that the Secretary's deputies have emphasized these
best practices when queried by county officials. [ECF 549-32
(“Per our conversation, the list of items are things the county
must keep in mind if you are going to provide a box for voters
to return their ballots in person.”) ].

This guidance is lawful, reasonable, and non-discriminatory,
and so does not create any constitutional issue in its own
right. With this guidance, the Secretary has diminished the
risks tolerated by the legislature in adopting mail-in voting
and authorizing drop-boxes, by encouraging the counties to
adopt rather comprehensive security and chain-of-custody
procedures if they do elect to use drop boxes. Conversely,
the legislature's decision to leave the counties with ultimate
discretion when it comes to how, and to what extent,
to use drop boxes (as opposed to adopting a scheme in
which the Secretary could enforce compliance with her
guidance) is also reasonable, and justified by sufficiently
weighty governmental interests, given the many variations
in population, geography, local political culture, crime rates,
and resources. [ECF 549-9 (“There is no logical reason why
ballot receptacles such as drop boxes must be uniform across
different counties; particularly because the verification of the
voter is determined by election officials upon receipt of the
ballot. Counties vary in size and need. Across the country,
best practices dictate that counties determine what type of
box and size works for them. The needs of a large county
are very different from the needs of a smaller county.”); ECF
549-11, p. 9 (“Such variation between counties even within a
state makes sense, since the needs of different counties vary
and their use of drop boxes reflects those considerations (e.g.,
the geographic size of a county, the population of the county,
and the ease with which voters in the county can access other
locations to return mail-in ballots).”].

*50 The third category of interests is, more generally, the
interests of the Commonwealth in administering its overall

 

© 2020 Thomson Reuters.

WESTLAW

No claim to original U.S. Government Works. AT
Case 4:20-cv-02078-MWB_ Document 190-4 of(@4 11/20/20 Page 90 of 190

Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (20

 

2020 WL 5997680

mail-in ballot regime, including the various security and
accountability measures inherent in that legislative plan.

Pennsylvania did not authorize drop boxes in a vacuum. Last
year, the Pennsylvania legislature “weigh[ed] the pros and
cons,” Weber, 347 F.3d at 1107, and adopted a broader system
of “no excuse” mail-in voting as part of the Commonwealth's
Election Code. As the Pennsylvania Supreme Court has now
confirmed, that system left room for counties to authorize
drop boxes and other satellite locations for returning ballots
to the county boards of elections. See Boockvar, — A.3d
at ——, 2020 WL 5554644, at *9 (“[W]e need not belabor
our ultimate conclusion that the Election Code should be
interpreted to allow county boards of election to accept hand-
delivered mail-in ballots at locations other than their office
addresses including drop-boxes.”).

Inherent in any mai!-in or absentee voting system is some
degree of increased risk of votes being cast in violation of
other provisions of the Election Code, regardless of whether
those ballots are returned to drop boxes, mailboxes, or some
other location. For example, there is simply no practical
way to police third party delivery of ballots to any mailbox
anywhere in the Commonwealth, where Plaintiffs do not
dispute that such ballots can be lawfully returned. It is also
likely that more (and perhaps many more) voters than usual
will be disenfranchised by technicalities this year, for failing
to comply with the procedural requirements associated with
mail-in ballots, such as the requirement that such ballots be
placed in “inner secrecy envelopes.”

But in enacting the “no excuse” mail-in voting system that
it did, the Pennsylvania legislature chose to tolerate the risks
inherent in that approach. And the key point is that the
legislature made that judgment in the context of erecting a
broader election scheme that authorizes other forms of voting
and has many other safeguards in place to catch or deter
fraud and other illegal voting practices. These safeguards
include voter registration; a mail-in ballot application and
identity verification process, 25 P.S. §§ 3146.2, 3150.12; a
system for tracking receipt of mail-in ballots, 25 PS. §§
3146.3(a), 3150.13(a); and, perhaps most important of all, a
pre-canvassing and canvassing process during which mail-
in ballots are validated before being counted. In addition,
Pennsylvania law also seeks to deter and punish fraud by
imposing criminal penalties for unlawful voting, 25 P.S §
3533; voting twice in one election, 25 P.S § 3535; forging
or destroying ballots, 25 P.S § 3517; unlawful possession or

counterfeiting of ballots 25 P.S § 3516; and much more of the
conduct Plaintiffs fear, see 25 P.S. § 3501, et seq.

In this larger context, the Court cannot say that the
balance Pennsylvania struck across the Election Code was
unreasonable, illegitimate, or otherwise not “sufficiently
weighty to justify,” Crawford, 553 U.S. at 191,. 128. S.Ct
1610, whatever ancillary risks may be associated with the
use of drop boxes, or with allowing counties to exercise
discretion in that regard. Pennsylvania may balance the many
important and often contradictory interests at play in the
democratic process however it wishes, and it must be free to
do so “without worrying that a rogue district judge might later
accuse it of drawing lines unwisely.” Abbott, 961 F.3d at 407.

*5{ [36] Thus, balancing the slight burden of Plaintiffs’
claim of dilution against the categories of interests above, the
Coutt finds that the Commonwealth and Defendants’ interests
in administering a comprehensive county-based mail-in ballot
plan, while both promoting voting and minimizing fraud,
are sufficiently “weighty,” reasonable, and justified. Notably,
in weighing the burdens and interests at issue, the Court is
mindful of its limited role, and careful to not intrude on what is
“quintessentially a legislative judgment.” Griffin, 385 F.3d at
1131. “[I]t is the job of democratically-elected representatives
to weigh the pros and cons of various balloting systems.”
Weber, 347 F.3d at 1106. “So long as their choice is reasonable
and neutral, it is free from judicial second-guessing.” Jd.; see
also Abbott, 961 at 407, (“That the line might have been
drawn differently ... is a matter for legislative, rather than
judicial, consideration.”) (cleaned up); Trinsey v. Com. of Pa.,
941 F.2d 224, 235 (3d Cir. 1991) (“We take no position on the
balancing of the respective interests in this situation. That is
a function for which the legislature is uniquely fitted.”).

Thus, even under the Anderson-Burdick framework, the Court
finds that Plaintiffs’ constitutional challenge fails as a matter
of law.

B. Pennsylvania's use of drop boxes does not violate
federal due process.

[37] In addition to their equal-protection challenge to the
use of drop boxes, Plaintiffs also appear to argue that the
use of unmanned drop boxes violates substantive due process
protected by the 14th Amendment. This argument is just a
variation on their equal-protection argument—z.e., the uneven
use of drop boxes will work a “patent and fundamental
unfairness” in violation of substantive due process principles.
See Griffin v. Burns, 570 F.2d 1065, 1077 (ist Cir, 1978)

 

WESTLAYY © 2020 Thomson Reuters

_ {No claim to original US

. Government Works. 48
Case 4:20-cv-02078-MWB_ Documen
Donald J. Trump for President, Inc. v. Boockvar, ee BEN seo 0 J°4 11/20/20 Page 91 of 190

 

2020 WL 5997680

(substantive due process rights are violated “[i]f the election
process itself reaches the point of patent and fundamental
unfaimess[.]”). The analysis for this claim is the same as that
for equal protection, and thus it fails for the same reasons.

But beyond that, this claim demands even stricter proof. Such
a claim exists in only the most extraordinary circumstances.
See Nolles v. Siate Comm. for Reorganization of Sch.
Districts, 524 F.3d 892, 898 (8th Cir. 2008) (“A canvass
of substantive due process cases related to voting rights
reveals that voters can challenge a state election procedure
in federal court only in limited circumstances, such as
when the complained of conduct discriminates against a
discrete group of voters, when election officials refuse to
hold an election though required by state law, resulting in a
complete disenfranchisement, or when the willful and illegal
conduct of election officials results in fraudulently obtained or
fundamentally unfair voting results.”) (cleaned up); Yoshina,
140 F.3d at 1226 (“We have drawn a distinction between
‘garden variety’ election irregularities and a pervasive error
that undermines the integrity of the vote. In general, garden
variety election irregularities do not violate the Due Process
Clause, even if they control the outcome of the vote or
election.” (citation omitted); Bennett v. Mollis, 590 F. Supp.
2d 273, 278 (D.R.I. 2008) (“Before an election error becomes
akey that unlocks the restraints on the federal court's authority
to act, the Plaintiffs must demonstrate either an intentional
election fraud or an unintentional error resulting in broad-
gauge unfairness.”).

Indeed, “only the most egregious official conduct can be said
to be arbitrary in the constitutional sense”—the “executive
action must be so ill-conceived or malicious that it ‘shocks
the conscience.’ ” Miller v. City of Phila., 174 F.3d 368, 375
(3d Cir, 1999) (cleaned up).

Based on the slight burden imposed here, and the
Commonwealth's interests in their overall county specific
voting regime, which includes a host of other fraud-
prevention measures, the Court finds that the drop-box claim
falls short of the standard of substantive due process.

Ill. Defendants and Intervenors are entitled to summary
judgment on Plaintiffs’ signature-comparison claims.

*52 Plaintiffs’ next claim concerns whether the Secretary's
recent guidance on signature comparison violates the federal
Constitution. Plaintiffs frame their claims pertaining to
signature comparison in two ways—one based on due process
and the other based on equal protection.

Plaintiffs initially assert that the Election Code requires a
signature comparison for mail-in and absentee applications
and ballots. Thus,
Boockvar's guidance, which says the opposite, is creating

according to Plaintiffs, Secretary

unconstitutional vote dilution, in violation of due-process
certain unlawful, unverified ballots will .
now be counted, thereby diluting the lawful ones cast by

principles—i.e.,

other voters (such as in-person voters, whose signatures are
verified). Plaintiffs also appear to argue more generally that
absent signature comparison, there is a heightened risk of
voter fraud, and therefore a heightened risk of vote dilution
of lawful votes.

Plaintiffs argue that the
guidance violates equal-protection principles—first, by

In addition to due process,

counties engaging in a patchwork of procedures (where some
counties intend to do a signature comparison for mail-in
ballots, while others do not); and second, by implementing
different standards between mail-in ballots and in-person
ones.

In contrast, Defendants and Intervenors take the position
that state law does not require signature comparison, and for
good reason. According to them, requiring such comparisons
is fraught with trouble, as signatures change over time and
elections officials are not signature-analysis experts. This
leaves open the possibility for arbitrary and discriminatory
application that could result in the disenfranchisement of
valid voters.

For the reasons that follow, the Court will dismiss the
signature-comparison claims and enter judgment in favor
of Defendants. A plain reading of the Election Code
demonstrates that it does not impose a signature-comparison
requirement for mail-in ballots and applications, and thus
Plaintiffs’ vote-dilution claim sounding in due process fails
at the outset. Further, the heightened risk of fraud resulting
from a lack of signature comparison, alone, does not rise
to the level of a federal constitutional violation. Finally, the
equal-protection claims fail because there are sound reasons
for the different treatment of in-person ballots versus mail-
in ballots; and any potential burdens on the right to vote are
outweighed by the state's interests in their various election
security measures.

A. The Election Code does not require signature
comparison for mail-in and absentee ballots or ballot
applications.

 

WESTLAYE © 2020 Thomson Reuters, No claim

to original ULS

. Government Works, 49
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 92 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

Plaintiffs’ federal-constitutional claims in Count I of their
Second Amended Complaint are partially based on the
Secretary's guidance violating state law. That is, Plaintiffs’
first theory is that by the Secretary violating state law,
unlawful votes are counted and thus lawfully cast votes are
diluted. According to Plaintiffs, this violates the Ist and 14th
Amendments, as well as the Elections Clause (the latter of
which requires the legislature, not an executive, to issue

election laws). a

*53 Thus, a necessary predicate for these constitutional
claims is whether the Election Code mandates signature
comparison for mail-in and absentee ballots. If it doesn't,
as the Secretary's guidance advises, then there can be no
vote dilution as between lawful and unlawful votes, nor a
usutpation of the legislature's authority in violation of the
Elections Clause.

[38] After carefully considering the parties’ arguments
and the relevant law, the Court finds that the plain
language of the Election Code imposes no requirement for
signature comparison for mail-in and absentee ballots and

applications. !? In other words, the Secretary's guidance is
consistent with the Election Code, and creates no vote-

dilution problems. 4

Plaintiffs, in advancing their claim, rely on section 3146.8(g)
(3)-(7) of the Election Code to assert that the Code requires
counties to “verify” the signatures on mail-in and absentee
ballots (i.e., examine the signatures to determine whether
they are authentic). Plaintiffs specifically point to section
3146.8(g)(3) as requiring this signature verification. [ECF
509, pp. 17-18].

Section 3146.8(g)(3) states:

When the county board meets to pre-canvass or canvass
.. the board shall
examine the declaration on the envelope of each ballot ...
and shall compare the information thereon with that

absentee ballots and mail-in ballots

contained in the “Registered Absentee and Mail-in Voters
File,” the absentee voters’ list and/or the “Military Veterans
and Emergency Civilians Absentee Voters File,” whichever
is applicable. If the county board has verified the proof of
identification as required under this act and is satisfied that
the declaration is sufficient and the information contained
in the “Registered Absentee and Mail-in Voters File,” the
absentee voters’ list and/or the “Military Veterans and
Emergency Civilians Absentee Voters File” verifies his

right to vote, the county board shall provide a list of the
names of electors whose absentee ballots or mail-in ballots
are to be pre-canvassed or canvassed.

*54 25 PS. § 3146.8(g)G).

According to Plaintiffs, Section 3146.8(g)(3)’s requirement
to verify the. proof of identification, and compare the

- information on the declaration, is tantamount to signature

comparison. The Court disagrees, for at least three reasons.

First, nowhere does the plain language of the statute require

- signature comparison as part of the verification analysis of the

ballots.

When interpreting a statute enacted by the Pennsylvania
General Assembly, courts apply Pennsylvania's Statutory
Construction Act, | Pa. C.S. §§ 1501-1991. And as the Act
instructs, the “object of all interpretation and construction
of statutes is to ascertain and effectuate the intention of the
General Assembly.” 1 Pa C.S. § 1921(a). If the words of
the statute are clear and unambiguous, the letter of the law
applies. Id. at § 1921(b). Otherwise, courts may consider
a variety of factors to determine the legislature's mtent,
including “other statutes upon the same or similar subjects”
and “[t]he consequences of a particular interpretation.” Jd. at

§ 1921(c)(5)-(6).

Section 3146.8(g)(3) does not expressly require any signature
verification or signature comparison. 25 P.S. § 3146.8(g)
(3). It instead requires election officials to (1) “examine the
declaration on the envelope of each ballot,” (2) “compare
the information thereon with that contained in the ... “Voters
file’ [or] the absentee voters’ list,” and (3) if“the county board
has [a] verified the proof of identification as required under
this act and [b] is satisfied that the declaration is sufficient and
the information contained in the [Voter's file] ... verifies his
right to vote,” the election official shall include the ballot to
be counted. Jd.

Under the express terms of the statute, then, the information
to be “verified” is the “proof of identification.” Jd. The
Election Code defines “proof of identification” as the mail-
in/absentee voter's driver's license number, last four digits of
their Social Security number, or a specifically approved form
of identification. 25 B.S. § 2602(z.5)(3)(i)-(iv).'> The only
other “verification” the election official must conduct is to
determine whether “the information contained in the [Voter's
file] ... verifies his right to vote.”

 

WESTLAW © 2020 Thomson Reuters. No claim to original US, Government Works. 50
Case 4:20-cv-02078-MWB_ Document 30- 4, odg((&4 11/20/20 Page 93 of 190

Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3

 

2020 WL 5997680

*55 Nowhere does this provision require the election
official to compare and verify the authenticity of the elector's
signature. In fact, the word “signature” is absent from the
provision. It is true that the elector must fill out and sign
the declaration included on the ballot. 25 P.S. §§ 3146.6(a),
3150.16(a). However, while section 3146.8(g)(3) instructs the
election official to “examine the declaration ... and.compare
the information thereon with that contained in the [Voter's
file],” the provision clarifies that this is so the election official
can be “satisfied that the declaration is sufficient.” 25 P.S.
§ 3146.8(g)(3). In other words, the election official must be
“satisfied” that the declaration is “fill[ed] out, date[d] and
signfed],” as required by sections 3150.16(a) and 3146.6(a)
of the Election Code. Notably absent is any instruction to
verify the signature and set aside the ballot if the election
official believes the signature to be non-genuine. There is an
obvious difference between checking to see ifa signature was
provided at all, and checking to see if the provided signature is
sufficiently authentic. Only the former is referred to in section
3146.8(g)(3).

Second, beyond the plain language of the statute, other
canons of construction compel the Court's interpretation.
When interpreting statutes passed by the General Assembly,
Pennsylvania law instructs courts to look at other aspects of
the statute for context. See | Pa. C.S. § 1921(c)(5) (‘When
the words of the statute are not explicit, the intention of the
General Assembly may be ascertained by considering ... other
statutes upon the same or similar subjects.”); O'Rourke v.
Commonwealth, 566 Pa. 161, 778 A.2d 1194, 1201 (2001)
(“The cardinal rule of all statutory construction is to ascertain
and effectuate the intent of the Legislature. To accomplish that
goal, we should not interpret statutory words in isolation, but
toust read them with reference to the context in which they
appear.” (citation omitted)).

Context here is important because the General Assembly
mandated signature comparison for in-person voting
elsewhere in the Election Code—thus evidencing its intention
not to require such comparison for mail-in ballots. See Fonner
v. Shandon, Inc., 555 Pa. 370, 724 A.2d 903, 907 (1999)
(“[W]here a section of a statute contains a given provision,
the omission of such a provision from a similar section is
significant to show a different legislative intent.”) (citation
omitted).

In addressing in-person voting, the General Assembly
explicitly instructs that the election official shall, after
receiving the in-person elector's voter certificate, immediately

“compare the elector's signature on his voter's certificate
with his signature in the district register. If, upon such
comparison, the signature upon the voter's certificate appears
to be genuine, the elector who has signed the certificate shall,
if otherwise qualified, be permitted to vote: Provided, That
if the signature on the voter's certificate, as compared with
the signature as recorded in the district register, shall not be
deemed authentic by any of the election officers, such elector
shall not be denied the right to vote for that reason, but shall
be considered challenged as to identity and required to [cure
the deficiency].” 25 P.S. § 3050(a.3)(2) (emphasis added).

Elsewhere, the General Assembly also explicitly accounts
for signature comparison of in-person voters: “[I]f it is
determined that the individual was registered and entitled
to vote at the election district where the ballot was cast,
the county board of elections shall compare the signature
on the provisional ballot envelope with the signature on
the elector's registration form and, if the signatures are
determined to be genuine, shall count the ballot if the
county board of elections confirms that the individual did
not cast any other ballot, including an absentee ballot, in the
election. ... [But a] provisional ballot shall not be counted
if ... the signature[s] required ... are either not genuine
or are not executed by the same individual ...” 25 P.S. §
3050(a.4)(5)(i)-(Gi) (emphasis added); see also 25 PS, § 2936
(“[When reviewing nomination papers], the Secretary of the
Commonwealth or the county board of elections, although
not hereby required so to do, may question the genuineness
of any signature or signatures appearing thereon, and if
he or it shall thereupon find that any such signature or
signatures are not genuine, such signature or signatures shall
be disregarded[.]” (emphasis added)).

*56 Clearly then, the General Assembly, in enacting the
Election Code, knew that it could impose a signature-
comparison requirement that requires an analysis to
determine whether a signature is “genuine.” And when
that was its intent, the General Assembly explicitly and
unequivocally imposed that requirement. It is thus telling,
from a statutory construction standpoint, that no such explicit
requirement is imposed for returned mail-in or absentee
ballots. Indeed, the General Assembly is aware—and in fact,
requires—that a voter must sign their application for an
absentee or mail-in ballot, and must sign the declaration
on their returned ballot. 25 PS. §§ 3146.2(d) (absentee-
ballot application), 3150.12(c) (mail-in-ballot application),
3146.6(a) (absentee-voter declaration), 3150.16(a) (mail-in
voter declaration). Despite this, the General Assembly did

 

iT Lay

 

© 2020 Thornson Reuters. No clair to original U.S

. Government Works. 51
Case 4:20-cv-02078-MWB Documen
Donald J. Trump for President, inc. v. Boockvar, cue nt 190-0 fed 11/20/20 Page 94 of 190

 

2020 WL 5997680

not mention a signature-comparison requirement for returned
absentee. and mail-in ballots.

The Court concludes from this context that this is because the
General Assembly did not intend for such a requirement. See,
e.g., Mishoe v. Erie Ins. Co., 573 Pa. 267, 824 A.2d 1153,
1155 (2003) (“In arriving at our conclusion that the foregoing
language does not provide for the right to a jury trial, we relied
on three criteria. First, we put substantial emphasis on the
fact that the PHRA was silent regarding the right to a jury trial.
As we explained, ‘the General Assembly is well aware of its
ability to grant a jury trial in its legislative pronouncements,’
and therefore, ‘we can presume that the General Assembly's
express granting of trial by jury in some enactments means
that it did not intend to permit for a jury trial under the PHRA.’
” (cleaned up) (emphasis added)); Holland v. Marcy, 584
Pa. 195, 883 A.2d 449, 456, n.15 (2005) (“We additionally
note that the legislature, in fact, did specify clearly when
it intended the choice of one individual to bind others. In
every other category addressed by Section 1705(a) other
than (a)(5) which addressed uninsured owners, the General
Assembly specifically referenced the fact that the decision
of the named insured ... binds other household members....
Similar reference to the ability of the uninsured owner's
deemed choice to affect the rights of household members is
conspicuously missing from Section 1705(a)(5).”).

Accordingly, the Court finds that the General Assembly's
decision not to expressly refer to signature comparisons for
mail-in ballots, when it did so elsewhere, is significant.

Third, this Court is mindful that Pennsylvania's election
statutes are to be construed in a manner that does not risk
disenfranchising voters. See, e.g., 1 Pa. C.S. § 1922(3) (In
ascertaining the intention of the General Assembly in the
enactment of a statute the following presumptions, among
others, may be used: ... That the General Assembly does not
intend to violate the Constitution of the United States or of
this Commonwealth.”); id. at § 1921(c)(6) (in interpreting
a statute, the court may consider “[t]he consequences of a
particular interpretation”).

[39] As the Pennsylvania Supreme Court emphasized last
month, “[I|t is well-settled that, although election laws must
be strictly construed to prevent fraud, they ordinarily will
be construed liberally in favor of the right to vote. Indeed,
our goal must be to enfranchise and not to disenfranchise
the electorate.” Boockvar, —— A.3d at , 2020 WL
5554644, at *9 (cleaned up); see also id. (“[A]Ithough both

 

Respondent and the Caucus offer a reasonable interpretation
of Section 3150.16(a) as it operates within the Election Code,
their interpretation restricts voters’ rights, as opposed to
the reasonable interpretation tendered by Petitioner and the
Secretary. The law, therefore, militates in favor of this Court
construing the Election Code in a manner consistent with the
view of Petitioner and the Secretary, as this construction of the
Code favors the fundamental right to vote and enfranchises,
rather than disenfranchises, the electorate.”).

*57 Here, imposing a signature-comparison requirement as
to. mail-in and absentee ballots runs the risk of restricting
voters’ rights. This is so because election officials, unstudied
and untested in signature verification, would have to

subjectively analyze and compare signatures, which as

discussed in greater detail below, is potentially problematic. 16

[ECF 549-2, p. 19, § 68]; [ECF 549-9, p, 20, { 64].
And perhaps more importantly, even assuming an adequate,
universal standard is implemented, mail-in and absentee
voters whose signatures were “rejected” would, unlike in-
person voters, be unable to cure the purported error. See
25 PS. § 3146.8(a) (stating that in-person and absentee
ballots “shall [be safely kept] in sealed or locked containers
until they are to be canvassed by the county board of
elections,” which § 3146.8(g)(1.1)-(2) states is no earlier
than election day); Boockvar, —- A.3d at , 2020 WL
5554644, at *20 (“[A]lthough the Election Code provides
the procedures for casting and counting a vote by mail, it

 

does not provide for the ‘notice and opportunity to cure’
procedure sought by Petitioner. To the extent that a voter is at
risk for having his or her ballot rejected due to minor errors
made in contravention of those requirements, we agree that
the decision to provide a ‘notice and opportunity to cure’
procedure to alleviate that risk is one best suited for the
Legislature.”). As discussed in more detail below, unlike in-
person voters, whose signatures are verified in their presence,
mail-in and absentee voters’ signatures would be verified at a
later date outside the presence of the voter. See generally 25
PS. § 3146.8(a), (g) (requiring mail-in and absentee ballots
to be kept secured in a sealed container until Election Day).
Unbeknownst to the voter, then, and without an opportunity
to remedy the purported error, these mail-in and absentee
voters may not have their votes counted. Based on this risk
of disenfranchisement, which the Court must consider in
interpreting the statute, the Court cannot conclude that this
was the General Assembly's intention.

The Court is not persuaded by Plaintiffs’ arguments to the
contrary.

 

ES TLAVY © 2020 Thomson Reuters.

 

No claim to original U.S.

sovernment Works. 52
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 95 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

Plaintiffs argue that section 3146.8(g)(5)-(7) provides a
voter, whose ballot-signature was rejected, notice and an
opportunity to cure the signature deficiency. [ECF 509, pp.
13, 18, 50]. That section, however, refers to when a person
raises a specific challenge to a specific ballot or application on
the grounds that the elector is not a “qualified elector.” 25 P.S.
‘§ 3146:8(g)(4) (stating that mail-in and absentee ballots shall
be counted unless they were challenged under §§ 3146.2b
or 3150.12b, which allow challenges on the grounds that
the elector applying for a mail-in or absentee ballot wasn't
qualified), Thus, the “challenges” referenced in § 3146.8(g)
(5)-(7) refer to a voter's qualifications to vote, not a signature
verification.

Plaintiffs similarly argue that section 3146.8(h) provides
mail-in voters notice and opportunity to cure signature
deficiencies. [ECF 552, p. 60]. But that section relates to
“those absentee ballots or mail-in ballots for which proof
of identification has not been received or could not be
verified.” 25 P.S. § 3146.8(h). As discussed above, “proof
of identification” is a defined term, and includes the voter's
driver's license number, last four digits of their Social Security
number, or a specifically approved form of identification.
25 PS. § 2602(z.5)(3)()-(iv). Not included is the voter's

signature. M7

*58 At bottom, Plaintiffs request this Court to impose
a requirement—signature comparison—that the General
Assembly chose not to impose. Section 3146.8(g)(3) does not
mention or require signature comparison. The Court will not
write it into the statute.

[40] For the same reasons that the Election Code does
not impose a signature-comparison requirement for mail-in
and absentee ballots, the Election Code does not impose a
signature-comparison requirement for mail-in and absentee
ballot applications. While the General Assembly imposed
a requirement that the application be signed, there is no
mention of a requirement that the signature be verified,
much less that the application be rejected based solely
on such verification. 25 P.S. §§ 3146.2(d) (absentee-ballot
application), 3150.12(c) (mail-in-ballot application). Again,
finding no explicit instructions for signature comparison here
(unlike elsewhere in the Code), the Court concludes that
the General Assembly chose not to include a signature-
comparison requirement for bailot applications.

The Court again finds Plaintiffs’ arguments to the contrary
unavailing. Plaintiffs argue that “there is no other proof
of identification required to be submitted with the ballot
applications,” and thus, a signature comparison must be
required. [ECF 509, p. 16].

But the Election Code expressly requires the applicant to
include several pieces of identifying information, including
their name, mailing address, and date of birth. 25 PS. §§
3146.2(b), 3150.12(b). And after receiving the applicant's
application, the election official must “verify[ ] the proof
of identification [a defined term as discussed above] and
compar[e] the information provided on the application with
the information contained on the applicant's permanent

registration card.”!8 Jd, at §§ 3146.2b(c), 3150.12b(a). Thus,
contrary to Plaintiffs’ argument, the General Assembly
provided for certain methods of identification as to ballot

applications. Signature verification isn't one of them.

For these reasons, the Court concludes that the Election
Code does not impose a signature-comparison requirement
for absentee and mail-in ballots and applications. As such,
the Secretary's September 11, 2020, and September 28, 2020,
guidance is consistent with the Election Code. Plaintiffs’
claims of vote dilution based on this guidance will therefore
be dismissed.

B. The lack of a signature comparison does not violate
substantive due process.

[41] In addition to alleging that the Secretary's guidance
violates the Election Code, Plaintiffs appear to also argue
that their right to vote is unconstitutionally burdened and
diluted due to a risk of fraud. That is, regardless of what
the Election Code requires, Plaintiffs assert that absent
signature comparison, mail-in and absentee ballots will be
prone to fraud, thereby diluting other lawful ballots. [ECF
509, pp. 45-50; 504-19, pp. 10-15]. Plaintiffs argue that this
significantly burdens their fundamental right to vote, resulting
in a due-process violation, and thus strict scrutiny applies. The
Court disagrees.

*59 As discussed above in the context of Plaintiffs’
drop-box claim, Plaintiffs’ claim here simply does not rise
to the high level for a substantive due process claim.
To violate substantive due process in the voting-rights
context, the infringements are much more severe. Only
in extraordinary circumstances will there be “patent and
fundamental unfairness” that causes a constitutional harm.

 

WESTLGYY © 2020 Thomson Reuters. No claim to original U.S. Government Works. 53
Case 4:20-cv-02078-MWB Document 190-4 _ Filed 11/20/20 Page 96 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d --- (2020)

 

2020 WL 5997680

See Bonas v. Town of North Smithfield, 265 F.3d 69, 74 (1st
Cir. 2001); Shannon v. Jacobowitz, 394 F.3d 90, 94 (2d Cir.
2005).

Here, Plaintiffs’ signature-comparison claim does not meet
this high standard. This isn't a situation of malapportionment,
disenfranchisement,. or intentional discrimination. And the
tisk of voter fraud generally without signature comparison
—as a matter of fact and law—does not rise to “patent and
fundamental unfairness.”

Indeed, as discussed above, Plaintiffs’ evidence of potential
voter fraud here is insufficient to establish “patent and
fundamental unfairness.” In their summary-judgment brief,
Plaintiffs argue that “the Secretary's September 2020
guidance memos promote voter fraud.” [ECF 509, p.
48]. Plaintiffs then offer a hypothetical where a parent
signs a ballot application on their child's behalf because
the child is out-of-state. [ECF 509, p. 48]. Plaintiffs
assert that without signature comparisons, such “fraud”
could proceed unchecked. [Jd.]. Plaintiffs continue, arguing
that the “fraud” would “snowball,” so that “spouses,
neighbors, acquaintances, strangers, and others” were signing
applications and ballots on others’ behalf. [Jd. at pp. 48-49].
To prevent such fraud, Plaintiffs’ expert, Mr. Riddlemoser,
asserts that signature comparison is needed. [ECF 504-19, p.
10 (“Not only does enforcing the Election Code's requirement
of a completed and signed declaration ensure uniformity,
which increases voter confidence, it also functions to reduce
fraud possibilities by allowing signature verification.” ].

Mr. Riddlemoser first highlights that in Philadelphia in the
primary, ballots were counted “that lacked a completed
declaration.” [/d. at p. 11]. Mr. Riddlemoser further opines
that the September 11, 2020, guidance and September 28,
2020, guidance, in instructing that signature comparison is
not required for mail-in and absentee ballots and applications,
“encourage|[s], rather than prevent[s], voter fraud.” [7d. at pp.
12-13]. Mr. Riddlemoser also notes that signature comparison
is “the most common method” to verify ballots and that
the Secretary's guidance “leave the absentee/mail-in ballots
subject to the potential for unfettered fraud.” [Jd. at p.
14]. He concludes that the guidance “invites the dilution of
legitimately cast votes.” [/d.].

Based on this evidentiary record, construed in Plaintiffs’
favor, the Court cannot conclude that there exists “patent and
fundamental unfairness.” Rather, Plaintiffs present only the
possibility and potential for voter fraud. In their briefing,

Plaintiffs relied on hypotheticals, rather than actual events.
[ECF 509, p. 48]. Mr. Riddlemoser admits that failing to
verify signatures only creates “the potential” for fraud and
“invites” vote dilution. [ECF 504-19, pp. 14, 15]. Even
assuming an absence of signature comparison does indeed
invite the potential for fraud, the nondiscriminatory, uniform
practice and guidance does not give rise to “patent and
fundamental unfairness” simply because of a “potential” for
fraud. Plaintiffs have not presented evidence to establish a
sufficient burden on their constitutional right to vote.

*60 Indeed, even if the Court assumed some “forged”
applications or ballots were approved or counted, this is
insufficient to establish substantial, widespread fraud that
undermines the electoral process. Rather, limited instances of
“forged” ballots—which according to Plaintiffs’ definition,
includes an individual signing for their spouse or child—
amount to what the law refers to as “garden variety” disputes
of limited harm. As has long been understood, federal courts
should not intervene in such “garden variety” disputes.
Hutchinson, 797 F.2d at 1283 (“[C]ourts have uniformly
declined to endorse action under § 1983 with respect to
garden variety election irregularities.”) (cleaned up); Yoshina,
140 E.3d at 1226 (“In general, garden variety election
irregularities do not violate the Due Process Clause, even if
they control the outcome of the vote or election.” (collecting
cases)); Curry v. Baker, 802 F.2d 1302, 1314-15 (11th Cir.
1986) (“{I]f the election process itself reaches the point of
patent and fundamental unfairness, a violation of the due
process clause may be indicated and relief under § 1983
therefore in order. Such a situation must go well beyond
the ordinary dispute over the counting and marking of
ballots.” (cleaned up)).

To be clear, the Court does not take Plaintiffs’ allegations
and evidence lightly. Election fraud is serious and disruptive.
And Plaintiffs could be right that the safer course would
be to mandate signature comparison for all ballots. But
what Plaintiffs essentially complain of here is whether the
procedures employed by the Commonwealth are sufficient
to prevent that fraud. That is a decision left to the General
Assembly, not to the meddling of a federal judge. Crawford,
553 U.S. at 208, 128 S.Ct. 1610 (Scalia, J. concurring) (“Tt
is for state legislatures to weigh the costs and benefits of
possible changes to their election codes, and their judgment
must prevail unless it imposes a severe and unjustified overall
burden upon the right to vote, or is intended to disadvantage a
particular class.”). Griffin, 385 F.3d at 1131-32 (“[S]triking of
the balance between discouraging fraud and other abuses and

 

WESTLAW! © 2020 Thomson Reuters. No claim to original U.S, Government Works. 5A
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 97 of 190
Donald J. Trump for President, Inc. v. Boockvar, ~~ F.Supp.3d ---- (2020)

 

2020 WL 5997680

encouraging turnout is quintessentially a legislative judgment
with which we judges should not interfere unless strongly
convinced that the legislative judgment is grossly awry.”).

C. Plaintiffs’ federal equal-protection claims based on
_ signature comparison fail.
Plaintiffs present two federal equal-protection claims. The
Court will address each in turn.

1. County differences over signature comparison do not
violate federal equal-protection rights.

[42] Plaintiffs’ first federal equal-protection claim is based
on some county boards of elections intending to verify the
signatures on mail-in and absentee ballots and applications,
while others do not intend to do so. To that end, Plaintiffs
have presented evidence that some, but not all, counties do

intend to verify signatures. E.g., [ECF 504-1].19
to Plaintiffs, this arbitrary and differential treatment of

According

mail-in and absentee ballots among counties—purportedly
caused by the Secretary's September 11, 2020, and September
28, 2020, guidance—violates the Equal-Protection Clause
because voters will be treated differently simply because of
the county in which they reside. The Court, however, finds no
equal-protection violation in this context.

The Secretary's guidance about which Plaintiffs complain
is uniform and nondiscriminatory. It was issued to all
counties and applies equally to all counties, and by extension,
voters. Because the uniform, nondiscriminatory guidance
is rational, it is sound under the Equal-Protection Clause.
See Gamza, 619 F.2d at 453 (Sth Cir. 1980) (“We must,
therefore, recognize a distinction between state laws and.
patterns of state action that systematically deny equality in
voting, and episodic events that, despite non-discriminatory
laws, may result in the dilution of an individual's vote.
Unlike systematically discriminatory laws, isolated events
that adversely affect individuals are not presumed to be a
violation of the equal protection clause.”) (citation omitted).
Indeed, the guidance merely instructs counties to abide by the
Election Code—an instruction to follow the law is certainly
rational and related to an obviously rational government
interest.

*61 In fact, if there is any unequal application now, it is
caused by those counties that are not following the guidance
and are going above and beyond the Election Code to impose

a signature-comparison requirement. That claim, though, is
not before the Court, as Plaintiffs here do not assert that
imposing a signature-comparison requirement violates the
Constitution (they allege the opposite).

In any event, to the extent there was uncertainty before,

this decision informs the counties of the current state of _ .

the law as it relates to signature comparison. If any county
still imposes a signature-comparison requirement in order
to disallow ballots, it does so without support from the
Secretary's guidance or the Election Code. Further, counties
that impose this signature-comparison requirement to reject
ballots may be creating a different potential constitutional
claim for voters whose ballots are rejected. Boockvar, ——
A.3d at , 2020 WL 5554644, at *34, n.16 (Wecht, J.
concutring) (noting that courts around the country have found

 

due process issues with signature-comparison requirements;
and collecting cases).

For these reasons, Plaintiffs’ equal-protection claim falls
short.

2. Different treatment between in-person ballots and mail-
in ballots also does not violate federal equal-protection
rights.

[43] Plaintiffs also assert a second federal equal-protection
claim on the grounds that the Election Code, by not requiring
signature comparison for mail-in and absentee ballots, treats
such ballots differently than in-person ballots (which require
signature comparisons). Plaintiffs argue that this is an
unconstitutionally arbitrary and unequal treatment. The Court
disagrees.

[44] It is well-settled that states may employ in-person
voting, absentee voting, and mail-in voting and each method
need not be implemented in exactly the same way. See
Hendon, 710 F.2d at 181 (“A state may employ diverse
methods of voting, and the methods by which a voter casts his
vote may vary throughout the state.)

“Absentee voting is a fundamentally different process from
in-person voting, and is governed by procedures entirely
distinct from in-person voting procedures.” ACLU of New
Mexico v. Santillanes, 546 F.3d 1313, 1320 (10th Cir. 2008)
(citations omitted). It is an “obvious fact that absentee
voting is an inherently different procedure from im-person
voting.” Indiana Democratic Party v. Rokita, 458 F. Supp.

 

WES TL Bg

© 2020 Thomson Reuters. No claim to original U.S. Government Works.

on
cn
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 98 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL. 5997680

2d 775, 830-31 (S.D. Ind. 2006). Because in-person voting
is “inherently different” from mail-in and absentee voting,
the procedures for each need not be the same. See, e.g.,
Santillanes, 546 F.3d at 1320-21 (“[B]ecause there are clear
differences between the two types of voting procedures, the
law's distinction is proper.”); Rokita, 458 F. Supp. 2d at 831
(“{I]t is axiomatic that a state which allows for both in-
person and absentee voting must therefore apply different
requirements to these two groups of voters.”); Billups, 439
F, Supp. 2d at 1356-57 (“[A]bsentee voting and in-person
voting are inherently different processes, and both processes
use different standards, practices, and procedures.”).

Plaintiffs argue that while absentee and mail-in voting “is
a fundamentally different process from in-person voting,”
Defendants have “no justification in this instance to create
such an arbitrary and disparate rule between absentee/mail-in
voters and in-person voters.” [ECF 509, p. 51]. Not so.

*62 Because of the “inherent” differences between in-
person voting and mail-in and absentee voting, Pennsylvania's
requirement for signature comparison for in-person ballots,
but not mail-in and absentee ballots, is not arbitrary. By
way of example, Secretary Boockvar articulated several valid
reasons why Pennsylvania implements different verification
procedures for mail-in and absentee voters versus in-person
voters. [ECF 504-12; ECF 549-2].

In her deposition, Secretary Boockvar explained that for
in-person voters, the only possible verification is signature
comparison and verification. [ECF 504-12, 55:19-56:19].
This is because, unlike mail-in and absentee voters who must
apply for a ballot, in-person voters may simply show up at
the polls on Election Day and vote. In contrast, for mail-
in and absentee voters, there are several verification steps
implemented before the voter's mail-in/absentee ballot is
counted, such as checking their application and their drivers’
license number or social security number. [/d. at 56:8-19].
Thus, counties don't need to resort to a signature comparison
to identify and verify the mail-in or absentee voter.

This is important, as Defendants and Intervenors present
valid concerns about the uniformity and equality of signature
comparisons, in part, due to the technical nature of signature
analysis, the subjective underpinnings of signature analysis,
and the variety of reasons that signatures can naturally change
over time. [ECF 549-2, pp. 19-20, § 68; ECF 549-9, p. 20,
{{ 63-64]. Such factors can reasonably justify not requiring

a signature comparison when the elector is not physically
present.

For example, Secretary Boockvar notes the concern with non-
handwriting-expert election officials comparing signatures,
without uniform standards. [ECF 549-2, pp. 19-20, 68].
She also notes that people's signatures can change, over time,
due to natural and unavoidable occurrences, like injuries,
arthritis, or the simple passage of time. [Jd.]. Such reasons

 

are valid and reasonable. See Boockvar, — A.3d at ;
2020 WL 5554644, at *34 (Wecht, J. concurring) (“Signature
comparison is a process fraught with the risk of error and
inconsistent application, especially when conducted by lay

people.”).

Secretary Boockvar further asserts that signature comparison
is justified for in-person voting, but not mail-in or absentee
voting, because the in-person voter is notified of his or
her signature deficiency, and afforded an opportunity to
cure. [ECF 549-2, pp. 19-20, Ff 66-68 (explaining that in-
person voters can be immediately notified of the signature
deficiency, but mail-in/absentee voters cannot) ]. Secretary
Boockvar's justifications are consistent with the Election
Code's framework.

When a voter votes in person, he or she signs the voter's
certificate, and the election official immediately, in the voter's
presence, verifies the signature. 25 P.S. § 3050(a.3)(1)-(2). If
the election official finds the signature to be problematic, the
in-person voter is told as such. Jd. at § 3050(a.3)(2), Notably,
however, the in-person voter may still cast a ballot. Jd. (Lf
the signature on the voter's certificate ... shall not be deemed
authentic by any of the election officers, such elector shall not
be denied the right to vote for that reason[.]”). The in-person
voter whose signature is questioned must, after casting the
ballot, “produce at least one qualified elector of the election
district as a witness, who shall make affidavit ofhis identity or
continued residence in the election district.” Jd. at § 3050(d).
Thus, the in-person voter whose signature is not verified is
immediately notified, is still allowed to cast a ballot, and is
given the opportunity to remedy the signature-deficiency.

*63 In contrast, a voter who casts a mail-in or absentee
ballot cannot be afforded this opportunity. Absentee and mail-
in ballots are kept in “sealed or locked containers” until they
are “canvassed by the county board of elections.” 25 P.S. §
3146.8(a). The pre-canvassing and canvassing cannot begin
until Election Day. Jd. at § 3146.8(g)(1.1)-(2). As such, the
absentee and mail-in ballots cannot be verified until Election

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 56
Case 4:20-cv-02078-MWB_ Document 190-4 Filed 11/20/20 Page 99 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

Day, regardless of when the voter mails the ballot. Further,
even if there were sufficient time, a voter cannot cure these
types of deficiencies on their mail-in or absentee ballot.
Boockvar, —— A.3d at , 2020 WL 5554644, at *20
(“[A]lthough the Election Code provides the procedures for
casting and counting a vote by mail, it does not provide for

 

the “notice and opportunity to cure” procedure sought by.
Petitioner.”).

Therefore, if mail-in and absentee ballots were subject to
signature comparison, an election official—who is unstudied

in the technical aspects of signature comparison—could deem.

a voter's signature problematic and not count the ballot, which
would effectively disenfranchise that voter. Unlike the im-
person voter, the mail-in or absentee voter may not know that
his or her signature was deemed inauthentic, and thus may be
unable to promptly cure the deficiency even ifhe or she were
aware,

Accordingly, the Court concludes that the inherent differences
and opportunities afforded to in-person voters compared to
mail-in and absentee voters provides sufficient reason to treat
such voters differently regarding signature comparison. The
Court concludes that the lack of signature comparison for
mail-in and absentee ballots is neither arbitrary, nor burdens
Plaintiffs’ equal-protection rights.

For these reasons, the Court will dismiss Plaintiffs’ federal
equal-protection claims related to signature comparison.

3. The Election Code provisions related to signature
comparison satisfy Anderson-Burdick.

Finally, even assuming the Election Code's absence of
a signature-comparison requirement imposes some burden
on Plaintiffs’ constitutional rights, Plaintiffs’ constitutional
claims still fail.

As discussed above with respect to Defendants’ drop-box
implementation, Anderson-Burdick does not apply neatly to
this claim either. This is because Plaintiffs aren't challenging
a specific regulation affecting their right to vote, but are
instead challenging the lack of a restriction on someone else's
right to vote. This makes both the burden difficult to assess
and also the state's interests in not doing something more
abstract. As such, the Court finds that the proper application
of the Anderson-Burdick framework here includes weighing
the burden involving Plaintiffs’ risk of vote dilution against

the state's interests and overall plan in preventing against
voter fraud, including with respect to forged mail-in ballots.

[45] Weighing these considerations compels a conclusion
that there is no constitutional violation here. With respect
to any burden on Plaintiffs’ right to vote, that burden is
slight, at. best. A failure.to engage in a signature comparison .

may, crediting Plaintiffs’ evidence, increase the risk of voter

fraud. But even then, this remains a largely speculative
concern. This burden too is lessened by the numerous other
regulations imposed by the Election Code, including the

detailed verification procedure as to the information:on mail- .

in ballots (discussed above), and the deterrence furthered by
criminal sanctions for those engaging in such voter fraud.

Against these burdens, the Commonwealth has precise and
weighty interests in verifying ballot applications and ballots
in an appropriate manner to ensure that they are accurate.
As discussed above, the Commonwealth determined that the
risk of disenfranchising mail-in and absentee voters, did not
justify signature comparison for those voters. [ECF 549-2,
pp. 19-20, 9] 66-69]. Unlike for in-person voters, there
are other means of identifying and verifying mail-in and
absentee voters, such as having to specifically apply for a
mail-in or absentee ballot and provide various categories
of identifying information. [ECF 504-12, 55:19-56:19]; 25
PS. §§ 3146.2(b), 3150.12(b). And ultimately, due to the
slight burden imposed on Plaintiffs, Pennsylvania's regulatory
interests in a uniform election pursuant to established
procedures is sufficient to withstand scrutiny. Timmons, 520
USS. at 358, 117 S.Ct. 1364.

*64 The General Assembly opted not to require
signature comparisons for mail-in and absentee ballots
and applications. And as previously discussed, absent
extraordinary reasons to, the Court is not to second-guess the
legislature.

IV. Defendants and Intervenors are entitled to summary
judgment on Plaintiffs’ as-applied, federal constitutional
challenge to the county-residency requirement for poll
watchers.

Plaintiffs next take exception with the provision of the
Election Code that restricts a registered voter from serving as
a poll watcher outside the county of his or her residence. [ECF
461, 4 217].

Plaintiffs argue that “[a]s applied to the 2020 General
Election, during the midst of the COVID-19 pandemic,

 

WEST LAMY

© 2020 Thomson Reuters. No claim to original U

25, Government Works. 57
Case 4:20-cv-02078-MWB_ Document 190-4 Filed 11/20/20 Page 100 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

Pennsylvania's residency requirement for watchers violates
equal protection.” [ECF 509, p. 58]. That's because, according
to Plaintiffs, the “current pandemic severely challenges the
ability of parties to staff watchers[.]” [/d. at p. 60]. And
not having enough poll watchers in place “puts into danger
the constitutionally-guaranteed right to a transparent and
undiluted vote,” [id. at p. 68], by: “fostering an environment
that encourages ballot fraud or tampering,” [ECF 461, 4
256]. As such, Plaintiffs believe that the county residency
requirement “is not rationally connected or reasonably related
to any interest presented by the Commonwealth.” [ECF 509,
p. 63]. '

Defendants and Intervenors have a markedly different view.

As an initial matter, the Democratic Intervenors argue that
Plaintiffs “are precluded from relitigating their claim that the
Commonwealth lacks a constitutionally recognized basis for
imposing a county-residence restriction for poll watchers”
based on the doctrine articulated in England v. Louisiana
State Bd. of Med. Examiners, 375 U.S. 411, 84 S.Ct. 461,
11 LEd.2d 440 (1964). [ECF 529, p. 16]. That doctrine
requires that after a federal court has abstained under
Pullman, the plaintiff must expressly reserve the right to
litigate any federal claims in federal court while litigating
state-law issues in state court. England, 375 U.S. at 419,
421-22, 84 S.Ct. 461. Defendants and Intervenors contend
that Plaintiffs (specifically, the Trump Campaign, the RNC,
and the Republican Party) failed to do so in the proceedings
before the Pennsylvania Supreme Court.

And ifthe England doctrine doesn't bar this claim, Defendants
and Intervenors argue that “Plaintiffs’ as-applied challenge
simply fails to state a constitutional claim.” See, eg.,
[ECF 547, p. 65]. They believe that the county-residency
requirement does not infringe on a fundamental right or
regulate a suspect classification (such as race, sex, or
national origin). [7d.]. As a result, the Commonwealth need
only provide a rational basis for the requirement, which
Defendants and Intervenors believe the Commonwealth has
done. [7d.].

After carefully reviewing the record and considering the
patties’ arguments and evidence, the Court finds that the
England doctrine does not bar Plaintiffs’ ability to bring this
claim. Even so, after fully crediting Plaintiffs’ evidence, the
Court agrees with Defendants and Intervenors that Plaintiffs’
as-applied challenge fails on the merits.

A. The England doctrine does not bar Plaintiffs’ federal
challenge to the county-residency requirement.

*65 [46]
that after a federal court abstains under Pullman, “if a party
freely and without reservation submits his federal claims for
decision by the state courts, litigates them there, and has them
decided there, then ... he has elected to forgo his right to
return to the District Court.” 375 U.S. at 419, 84 S.Ct. 461. To
reserve those rights, a plaintiff forced into state court by way
of abstention must inform the state court that he is exposing

_ the federal claims there only to provide the proper context for

considering the state-law questions. Jd. at 421, 84 S.Ct. 461.
And that “he intends, should the state court[ ] hold against
him on the question of state law, to return to the District Court
for disposition of his federal contentions.” Jd. Essentially, in
England, the Supreme Court created a special doctrine of res
judicata for Pullman abstention cases.

[48] The Democratic Intervenors argue that because none
of the three Plaintiffs who participated in the Pennsylvania
Supreme Court case as either intervenors or amici “reserved
the right to relitigate [Plaintiffs’ poll-watcher claim] in federal
court,” they are now “precluded” from doing so. [ECF 529,
p. 17]. The Court is not convinced that this doctrine bars
Plaintiffs’ claim for at least two reasons.

First, in its original abstention decision, the Court noted that
“Injone of Plaintiffs’ poll-watching claims directly ask the
Court to construe an ambiguous state statute.” [ECF 409, p.
24]. Instead, these claims resided in a Pullman gray area,
because they were only indirectly affected by other unsettled
state-law issues. In light of that, the Court finds that the
England doctrine was not “triggered,” such that Plaintiffs
needed to reserve their right to return to federal court to
litigate the specific as-applied claim at issue here.

Second, even if it were triggered, not all of the Plaintiffs here
were parties in the Pennsylvania Supreme Court case, and
only one (the Republican Party) was even given intervenor
status. But even the Republican Party, acting as an intervenor,
did not have an opportunity to develop the record or present
evidence relevant to its as-applied challenge. Thus, this claim
wasn't “fully litigated” by any of the Plaintiffs, which is
a necessary condition for the claim to be barred under the
England doctrine. Cf Bradley v. Pittsburgh Bd. of Educ., 913
F.2d 1064, 1073 (3d Cir. 1990) (explaining that a litigant “may
not relitigate an issue s/he fully and unreservedly litigated in
state court”).

 

WESTLAW © 2029 Thomson Reuters. No claim to original U.S

. Government Works. 58

[47| In England, the Supreme Court established
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 101 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

Thus, Plaintiffs are not precluded by the England doctrine
from bringing their remaining as applied poll-watcher claim.
The Court will now address the claim on the merits.

B. The county-residency requirement, as applied to the

facts presented and the upcoming general election, does

not violate the US. Constitution.
Originally, Plaintiffs raised a facial challenge to the county-
residency requirement under 25 PS. § 2687. That is,
Plaintiffs first took the position that there was no conceivable
constitutional application of the requirement that an elector be
aresident of the county in which he or she seeks to serve. But,
as Plaintiffs’ concede, that facial challenge is no longer viable
in light of the Pennsylvania Supreme Court's recent decision.
[ECF 448, p. 10]. As a result, Plaintiffs now focus solely
on raising an as-applied challenge to the county-residency
requirement.

“The distinction between facial and as-applied challenges is
not so well defined that it has some automatic effect or that
it must always control the pleadings and disposition in every
case involving a constitutional challenge.” Citizens United v.
Fed. Election Comm'n, 558 U.S. 310, 331, 130 S.Ct. 876, 175
L.Ed.2d 753 (2010).

At a fundamental level, a “facial attack tests a law's
constitutionality based on its text alone and does not consider
the facts or circumstances of a particular case. United States
v. Marcavage, 609 F.3d 264, 273 (3d Cir. 2010). By contrast,
an “as-applied attack” on a statute “does not contend that a
law is unconstitutional as written but that its application to a
particular person under particular circumstances deprived that
person of a constitutional right.” Jd. The distinction between
facial and an as-applied attack, then, “goes to the breadth of
the remedy employed by the Court, not what must be pleaded
in a complaint.” Citizens United, 558 U.S. at 331, 130 S.Ct.
876; see also Bruni v. City of Pittsburgh, 824 F.3d 353, 362
(3d Cir. 2016) (“The distinction between facial and as-applied
constitutional challenges, then, is of critical importance in
determining the remedy to be provided).

*66 Because the distinction is focused on the available
remedies, not the substantive pleading requirements, “[t]he
substantive rule of law is the same for both challenges.”
Edwards v. D.C., 755 F.3d 996, 1001 (D.C. Cir. 2014); see
also Pursuing Am.’ Greatness v. Fed. Election Comm'n, 831
F.3d 500, 509, n.5 (D.C. Cir. 2016) (“Indeed, the substantive
rule of law is the same for both as-applied and facial First
Amendment challenges.) (cleaned up); Legal Aid Servs. of

Or. v. Legal Servs. Corp., 608 F.3d 1084, 1096 (9th Ci.
2010) (“The underlying constitutional standard, however, is
no different [in an as-applied challenge] th[aj]n in a facial
challenge.”).

“In other words, how one must demonstrate the statute's
invalidity remains the same for both type of challenges,
namely, by showing that a specific rule of law, usually a
constitutional rule of law, invalidates the statute, whether in
a personal application or to all.” Brooklyn Legal Servs. Corp.
y. Legal Servs. Corp, 462 F.3d 219, 228 (2d Cir. 2006),
abrogated on other grounds by Bond v. United States, 564
U.S. 211, 131 S.Ct. 2355, 180 L.Ed.2d 269 (2011).

[49] In determining whether a state election law violates
the U.S. Constitution, the Court must “first examine whether
the challenged law burdens rights protected by the First and
Fourteenth Amendments.” Patriot Party of Allegheny Cnty.
v. Allegheny Cnty. Dep't of Elections, 95 F.3d 253, 258 Gd
Cir. 1996). “Where the right to vote is not burdened by a
state's regulation on the election process, ... the state need
only provide a rational basis for the statute.” Cortés, 218 F.
Supp. 3d at 408. The same is true under an equal protection
analysis. “If a plaintiff alleges only that a state treated him
or her differently than similarly situated voters, without a
corresponding burden on the fundamental right to vote, a
straightforward rational basis standard of review should be
used.” Obama, 697 F.3d at 428 (6th Cir. 2012); see also
Biener, 361 F.3d at 214-15 (applying rational basis where
there was no showing of an “infringement on the fundamental
right to vote.”); Donatelli, 2 F.3d at 515 (“A legislative
classification that does not affect a suspect category or
infringe on a fundamental constitutional right must be upheld
against equal protection challenge if there is any reasonably
conceivable state of facts that could provide a rational basis
for the classification.” (cleaned up)).

But where the law imposes at least some burden on protected
rights, the court “must gauge the character and magnitude of
the burden on the plaintiff and weigh it against the importance
of the interests that the state proffers to justify the burden.”
Patriot Party, 95 F.3d at 258 (citations omitted).

[50] Consistent with the Pennsylvania Supreme Court's
recent decision, but now based on a complete record,
this Court finds that the county-residency requirement
for poll watching does not, as applied to the particular
circumstances of this election, burden any of Plaintiffs’

fundamental constitutional rights, and so a deferential

 

WESTLAW © 2020 Thomson Reuters

_ No claim to original U.S

. Government Works. 59
Case 4:20-cv-02078-MWB_ Document 190-4 Bed 11/20/20 Page 102 of 190

Donald J: Trump for President, Inc. v. Boockvar, --- F.Supp.3

d ---- (2020

 

2020 WL 5997680

standard of review should apply. See Boockvar, —— A.3d
at , 2020 WL 5554644, at *30. Under a rational-basis
review and considering all the relevant evidence before

 

the Court, the county-residency requirement is rational, and
thus constitutional. But even if the requirement burdened
the right to vote, that. burden is slight—and under the
Anderson-Burdick test, the Commonwealth's interests in.a
county-specific voting system, viewed in the context of its
overall polling-place security measures, outweigh any slight
burden imposed by the county-residency restriction.

1. The county-residency requirement neither burdens
a fundamental right, including the right to vote, nor
discriminates based on a suspect classification.

*67 [51] At the outset, “there is no individual constitutional
right to serve as a poll watcher[.]” Boockvar, — A.3d at
, 2020 WL 5554644, at *30 (citing Cortés, 218 F. Supp.
3d at 408); see also Dailey v. Hands, No. 14-423, 2015 WL
1293188, at *5 (S.D. Ala. Mar. 23, 2015) (“[P]oll watching is
not a fundamental right protected by the First Amendment.”);
Turner v. Cooper, 583 F. Supp. 1160, 1162 (N.D. Ill. 1983)
(“Plaintiffs have cited no authority ..., nor have we found any,

 

that supports the proposition that [the plaintiff] had a first
amendment right to act as a poll watcher.”).

“State law, not the Federal Constitution, grants individuals the
ability to serve as poll watchers and parties and candidates
the authority to select those individuals.” Cortés, 218 F. Supp.
3d at 414; see also Boockvar, —— A.3d at , 2020 WL
5554644, at *30 (the right to serve as a poll watcher “is
conferred by statute”); Tiryak v. Jordan, 472 ¥F. Supp. 822,
824 (E.D. Pa. 1979) (“The number of poll-watchers allowed,
the manner of their appointment, their location within the

 

polling place, the activities permitted and the amount of
compensation allowed are all dictated by [25 P.S. § 2687].”).
Given the nature of the right, “[i]t is at least arguable that
the [Commonwealth of Pennsylvania] could eliminate the
position of poll watcher” without offending the constitution.
Cotz v. Mastroeni, 476 F. Supp. 2d 332, 364 (S.D.N.Y.
2007). In fact, one neighboring state—West Virginia—has
eliminated poll watchers. W. Va. Code Ann. § 3-1-37; W, Va.
Code Ann. § 3-1-41.

Nor does the county-residency requirement hinder the
“exercise of the franchise.” Cortés, 218 F. Supp. 3d at 408. It

> 66.

doesn't in any way limit voters’ “range of choices in the voting

booth”—voters can still “cast ballots for whomever they

wish[.]” Jd. And, as Plaintiffs admit, the county-residency
requirement doesn't make the actual act of casting a vote
any harder. See [ECF 524-24, 67:1-6]. Indeed, at least one of
the plaintiffs here, Representative Joyce, testified that he was
unaware of anyone unable to cast his ballot because of the
county-residency requirement for poll watchers L/d.].

Finally, Plaintiffs’ claim that Pennsylvania's “poll watching
system” denies them “equal access” to the ability to observe
polling places in the upcoming election does not, on its own,
require the Court to apply anything other than rational-basis
scrutiny. [ECF 551, p. 75]. To the extent Plaintiffs are denied
equal access (which discussed below, as a matter of evidence,
is very much in doubt), it isn't based on their membership in
any suspect classification.

[52] For a state law to be subject to strict scrutiny, it must
not only make a distinction among groups, but the distinction
must be based on inherently suspect classes such as race,
gender, alienage, or national origin. See City of Cleburne
v. Cleburne Living Ctr, 473 U.S. 432, 439-40, 105 S.Ct.
3249, 87 L.Ed.2d 313 (1985). Political parties are not such a
suspect class. Greenville Republican Party, 824 F. Supp. 2d
at 669 (“[T]his court is unfamiliar with, and Plaintiffs have
not cited, any authority categorizing political parties as an
inherently suspect class.”) Likewise, “[cjounty of residence is
not a suspect classification warranting heightened scrutiny[.]”
Short, 893 F.3d at 679.

Plaintiffs don't dispute this. [ECF 509, p. 65 (“To be clear,
the right at issue here is the right of candidates and political
parties to participate in an election where the process is
transparent and open to observation and the right of the voters
to participate in such election.” (emphasis in original)) ].
Rather, Plaintiffs’ theory as to how the county-residency
requirement burdens the right to vote is based on the same
threat of vote dilution by fraud that they have advanced with
their other claims. In other words, Plaintiffs’ claim that the
county-residency requirement for poll watchers limits the
ability to find poll watchers, which, in turn, limits the ability
for poll watchers to detect fraud and ballot tampering. [ECF
461, Ff 256-57]. The resulting fraudulent or destroyed ballots
cause the dilution of lawfully cast ballots. [ECF 509, pp.
64-68].

*68 Thus, based on this theory, to establish the burden
flowing from the county-residency restriction, Plaintiffs must
show (1) the county-residency requirement prevents them
from recruiting enough registered Republican poll watchers

 

WESTLAW © 2020 Thamson Reuters. No claim to original U.S. Government Works. 60
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 103 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

in every county, (2) the absence of these Republican poll
watchers creates a material risk of increased fraud and ballot
tampering, and (3) this risk of fraud and ballot tampering will
dilute the value of honestly cast votes.

There are both factual and legal problems fatal to Plaintiffs’
vote-dilution theory in this context. Factually, Plaintiffs’
evidence, accepted as true, fails to establish that they cannot
find enough poll watchers because of the county-residency
requirement. But even if they made that factual showing,
the inability to find poll watchers still does not burden any
recognized constitutional right in a way that would necessitate
anything more than deferential review.

2. Plaintiffs’ evidence does not establish any factual
predicate for their theory.

[53] Even accepting as true Plaintiffs’ version of events,

Plaintiffs have not established that the county-residency
requirement is responsible for an inability to find enough poll
watchers for at least two reasons.

First, Plaintiffs’ evidence stops short of demonstrating any
actual shortfall of desired poll watchers.

For example, in his declaration, James J. Fitzpatrick, the
Pennsylvania Director for Election Day Operations for the
Trump Campaign, stated only that the “Trump Campaign is
concerned that due to the residency restriction, it will not
have enough poll watchers in certain counties.” [ECF 504-2,
§ 25 (emphasis added) ]. Notably, however, Mr. Fitzpatrick,
even when specifically asked during his deposition, never
identified a single county where the Trump Campaign has
actually tried and failed to recruit a poll watcher because
of the county-residency requirement. See, e.g., [ECF 528-14,
261:21-25] (“Q: Which counties does the Trump campaign or
the RNC contend that they will not be able to obtain what you
refer to as full coverage of poll watchers for the November
2020 election? A: I'm not sure. I couldn't tell you a list.”).

Nor do any of Plaintiffs’ other witness declarations establish
an actual, inability to recruit poll watchers in any specific
county. Representative Reschenthaler stated only that he was
“concerned” that he “will not be able to recruit enough
volunteers from Greene County to watch the necessary polls
in Greene County.” [ECF 504-6, ¢ 12].

Representative Kelly stated that he was “likely to have
difficulty getting enough poll watchers from within Erie
County to watch all polls within that county on election
day.” [ECF 504-5, § 16]. “Likely difficulty” isn't the same
as an “actual inability.’ That aside, the declaration doesn't
provide any basis for Representative Kelly's assessment of
this “likely difficulty.” Nowhere does he detail the efforts he
took (e.g., the outreach he tried, prospective candidates he
unsuccessfully recruited, and the like), nor did he explain why
those efforts aren't likely to succeed in the future.

The same goes for Representative Thompson's declaration.
Thompson stated that during
unidentified parties and

Representative some
unspecified prior elections,
campaigns did not “always find enough volunteers to serve as
poll watchers in each precinct.” [ECF 504-4, § 20]. But this
undetailed statement doesn't help Plaintiffs’ cause, because it
doesn't identify the elections during which this was a problem,
the parties and campaigns affected by a lack of poll watchers,

or the precincts for which no poll watcher could be found.

*69 Representative Joyce's declaration doesn't even express
about “likely difficulty” in recruiting poll
watchers. He simply stated his belief that “[pjoll watchers
play a very important role in terms of protecting the integrity
of the election process[.]” [ECF 504-7, 4 11]. While he may be
right, it has no bearing on whether Plaintiffs can find enough

a “concern”

people to play that “very important role.”

Indeed, Plaintiffs’ prediction that they will “likely” have
difficulty finding poll watchers is belied by the uncontested
Pennsylvania voter registration statistics for 2019 that they
included as an exhibit to their summary-judgment brief. [ECF
504-34]. Those statistics suggest that there is no shortage of
registered Republican voters who are qualified to serve as
poll watchers. [/d.]. Even in the three specific counties in
which Plaintiffs warn that “Democratic registered voters out-
number ... their Republican counterparts” (i.e., Philadelphia,
Delaware, and Centre), there are still significant numbers
of registered Republicans. See [ECF 504-34 (Philadelphia —
118,003; Delaware — 156,867; and Centre — 42,903) ]. And
only a very small percentage of the registered Republicans
would be needed to fill all the necessary poll watcher
positions in those allegedly problematic counties. See, e.g.,
Cortés, 218 F. Supp. 3d at 410 (noting that, in 2016,
the Republican Party “could staff the entirety of the poll
watcher allotment in Philadelphia county with just 4.1% of
the registered Republicans in the county.”). While Plaintiffs
argue that these statistics don't show the number of registered

 

 

WESTLAYY © 2020 Thorson Reuters

_ No claim to original U.S. Gavernment Works. 61
Case 4:20-cv-02078-MWB_ Document 190-4 Filed 11/20/20 Page 104 of 190
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020)

 

2020 WL 5997680

Republicans willing to serve as a poll watcher, the Court is
hard pressed to see, nor do Plaintiffs show, how among the
tens—or hundreds—of thousands of registered Republicans
in these counties, Plaintiffs are unable to find enough poll

workers.2°

Plaintiffs have not presented any evidence that would
explain how, despite these numbers, they will have a hard
time finding enough poll watchers. In fact, Plaintiffs’ own
expert, Professor Lockerbie, admits that “the Democratic and
Republican parties might be able to meet the relevant criteria
and recruit a sufficient population of qualified poll watchers
who meet the residency requirements[.]” [ECF 504-20, {| 16].

[54] [55] Professor Lockerbie's report makes clear,

and Plaintiffs appear to agree, that the county-residency
requirement only potentially burdens other, “minor” political
patties’ ability to recruit enough poll watchers. [ECF 509, p.
61 (citing ECF 504-20, JJ 16-17) ]. Regardless, any burden
on these third parties is not properly before the Court. They
are not parties to this litigation, and so the Court doesn't
know their precise identities, whether they have, in fact,
experienced any difficulty in recruiting poll watchers, or,
more fundamentally, whether they even want to recruit poll

watchers at all.2!

*70 Additionally, Plaintiffs failed to present evidence that
connects the county-residency requirement to their inability
to find enough poll watchers. To succeed on their theory
Plaintiffs cannot just point to difficulty recruiting poll
watchers, they need to also show that “Section 2687(b) is
responsible for their purported staffing woes.” Cortés, 218 F.
Supp. 3d at 410. Plaintiffs fail to show this, too.

Plaintiffs argue that the ongoing COVID-19 pandemic greatly
reduces the number of people who would be willing to serve
as a poll watcher, which further exacerbates the alleged
problem caused by the county-residency requirement. [ECF
509, p. 60]. The primary problem with this argument, though,
is that Plaintiffs have not presented any evidence to support
it. Plaintiffs have not put forward a statement from a single
registered voter who says they are unwilling to serve as a poll
watcher due to concerns about contracting COVID-19.

Despite this shortcoming, the Court also acknowledges that
COVID-19 generally has made it more difficult to do anything
in person, and it is entirely plausible that the current pandemic
will limit Plaintiffs from recruiting poll watchers to man
polling places on election day. But that is likely true for

just about every type of election rule and regulation. For
example, the effects of the ongoing pandemic coupled with
the requirement that the poll watcher be a registered voter
(a requirement that unquestionably narrows the pool of
potential candidates) would also make it harder to recruit
poll watchers. There is no basis to find that the current
public-health conditions, standing alone, render the county-
residency requirement irrational or unconstitutional.

To bolster their concerns over COVID-19, Plaintiffs point
to Democratic Nat'l Committee v. Bostelmann, No. 20-249,
—— F.Supp.3d ——, 2020 WL 5627186 (W.D. Wis. Sept. 21,
2020), where the court there enjoined Wisconsin's statute that
requires that each election official (ie., poll worker) be an
elector of the county in which the municipality is located. That
case is distinguishable in at least two important ways.

First, Bostelmann concerned poll workers, not poll watchers.
Id. at , 2020 WL 5627186, at *7. The difference
between the two is significant. Poll workers are a more

 

fundamental and essential aspect of the voting process.
Without poll workers, counties cannot even open polling
sites, which creates the possibility that voters will be
completely disenfranchised. In fact, in Bostelmann, the
plaintiffs presented evidence that Milwaukee was only able
to open 5 of its normal 180 polling places. Jd. A failure to
provide voters a place to vote is a much more direct and
established constitutional harm than the one Plaintiffs allege
here.

Second, the plaintiffs in Bostelmann actually presented
evidence that they were unable to find the poll workers they
needed due to the confluence of the COVID-19 pandemic and
the challenged restriction. Jd. As discussed above, Plaintiffs
here have presented no such evidence.

To succeed on summary judgment, Plaintiffs need to move
beyond the speculative concerns they offer and into the realm
of proven facts. But they haven't done so on two critical fronts
—they haven't shown an actual inability to find the necessary
poll watchers, or that such an inability is caused by the county-
residency requirement. Because Plaintiffs have not pointed
to any specific “polling place that Section 2687(b) prevents
[them] from staffing with poll watchers,” Plaintiffs’ theory of
burden is doomed at launch. Cortés, 218 F. Supp. 3d at 409.

 

WESTLAW! © 2020 Thomson Reuters. No claim

to original U.S.

Government Works. 62
Case 4:20-cv-02078-MWB_ Document 190-4 Fed 11/20/20 Page 105 of 190

Donald J. Trump for President, Inc. v. Boockvar, --- FSupp.3d ---~ (202

 

2020 WL 5997680

3. Even if Plaintiffs could establish a factual predicate for
their theory, it would fail as a matter of law.

*71 As the Pennsylvania Supreme Court concluded last
month, Plaintiffs’ “speculative claim that it is ‘difficult’ for
both parties to fill poll watcher positions in every precinct,
even if true, is insufficient to transform the Commonwealth's
uniform and reasonable regulation requiring that poll
watchers be residents of the counties they serve into a non-
rational policy choice.” Boockvar, —— A.3d at , 2020

WL 5554644, at *30 (emphasis added).?+ The fundamental
constitutional principles undergirding this finding are sound.

 

Plaintiffs’ only alleged burden on the right to vote is
that Defendants’ lawful imposition of a county-residency
requirement on poll watching will result in an increased risk
of voter irregularities (i.e., ballot fraud or tampering) that will,
in turn, potentially cause voter dilution. While vote dilution
is arecognized burden on the right to vote in certain contexts,
such as when laws are crafted that structurally devalue one
community's or group of people's votes over another's, there
is no authority to support a finding of burden based solely
on a speculative, future possibility that election irregularities
might occur. See, ¢.g., Minnesota Voters, 720 F.3d at 1033
(affirming dismissal of claims “premised on potential harm in
the form of vote dilution caused by insufficient pre-election
verification of EDRs’ voting eligibility and the absence of
post-election ballot rescission procedures”); Common Cause
Rhode Island v. Gorbea, 970 F.3d 11, 15 (1st Cir, 2020)
(rejecting the claim that a ballot witness signature requirement
should not be enjoined during a pandemic because it would
allegedly increase the risk of voter fraud and put Republican
candidates at risk); Cook Cnty. Rep. Party v. Pritzker, No.
20-4676, 2020 WL 5573059, at *4 (N.D. Ill. Sept. 17, 2020)
(denying a motion to enjoin a law expanding the deadline to
cure votes because plaintiffs did not show how voter fraud
would dilute the plaintiffs’ votes).

Without a recognized burden on the right to vote, Plaintiffs’
“argument that the defendants did not present an adequate
justification is immaterial.” Green Party of Tennessee v.
Hargett, No. 16-6299, 2017 WL 4011854, at *4 (6th Cir.
May 11, 2017). That's because the Court need not apply the
Anderson-Burdick framework, and its intermediate standards,
in this situation. See Donatelli, 2 F.3d at 514 & n10.
Instead, just as the Pennsylvania Supreme Court held, the
Commonwealth here need only show “that a rational basis
exists [for the county-residency requirement] to be upheld.

Boockvar, —— A.3d at , 2020 WL 5554644, at *30
(citing Cortes, 218 F. Supp. 3d at 408); see also Voting
for Am., Inc. v. Andrade, 488 F. App'x 890, 899 (Sth Cir.
2012) (applying rational basis review as opposed to the

 

Anderson-Burdick balancing test because state election law
did not implicate or burden specific constitutional rights);

McLaughlin v. North Carolina. Bd. of Elections, 65 F.3d 1215, .

1227 (4th Cir. 1995) (concluding that a ballot access law “fails
the Anderson balancing test only if it also does in fact burden
protected rights”).

*72 “Under rational-basis review, the
classification must be upheld ‘if there is any reasonably
conceivable state of facts that could provide a rational basis
for the classification.’ ” Donatelli, 2 F.3d at 513 (quoting
FCC v. Beach Comme'ns, Inc., 508 U.S. 307, 313, 113 S.Ct.
2096, 124 L.Ed.2d 211 (1993)). “This standard of review is
a paradigm of judicial restraint.” FCC, 508 U.S. at 314, 113
S.Ct. 2096. It “is not a license for courts to judge the wisdom,
fairness, or logic of legislative choices.” Jd. at 313, 113 S.Ct.
2096. Nor is it the Court's “place to determine whether the
[General Assembly's decisions] were the best decisions or
even whether they were good ones.” Donatelli, 2 F.3d at 518.
Applying this deferential standard of review, the
Pennsylvania Supreme Court found that given Pennsylvania's
“county-based scheme for conducting elections, it is
reasonable that the Legislature would require poll watchers,
who serve within the various counties of the state, to be
residents of the counties in which they serve.” Boockvar, —
A.3d at , 2020 WL 5554644, at *30 (citing Cortés, 218
F, Supp. 3d at 409). The Court agrees.

 

There are multiple reasons for this. As Secretary Boockvar
advises, “[bly restricting poll watchers’ service to the counties
in which they actually reside, the law ensures that poll
watchers should have some degree of familiarity with the
voters they are observing in a given election district.” [ECF
549-2, p. 22, § 78]. In a similar vein, Intervenors’ expert,
Dr. Barreto, in his report, states that, voters are more likely
to be comfortable with poll watchers that “they know and
they recognize from their area.” [ECF 524-1, [40 (“Research
in political science suggests that voters are much more
comfortable and trusting of the process when they know or are
familiar with poll workers who are from their community.”) ].
When poll watchers come from the community, “there is
increased trust in government, faith in elections, and voter
turnout[.]” [7d.].

 

WESTLAW © 2020 Thomson Reuters. No clairn to original U.S. Government Works. 63

challenged.
Case 4:20-cv-02078-MWB _ Document

Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp

m= (

$90 Soda“ 11/20/20 Page 106 of 190

 

2020 WL 5997680

At his deposition, Representative Kelly agreed with this
idea: “Yeah, I think — again, depending how the districts
are established, I think people are probably even more
comfortable with people that they — that they know and they
recognize from their area.” [ECF 524-23, 111:21-25].

Whether requiring poll watchers to be residents of the county
in which they will serve is the best or wisest rule is not
the issue before the Court. The issue is whether that rule is
reasonable and rationally advances Pennsylvania's legitimate
interests. This Court, like multiple courts before it, finds that
it does.

4. Plaintiffs’ poll-watcher claim fails under the

Anderson-Burdick framework.

Even if rational-basis review did not apply and Plaintiffs
had established a burden on their right to vote, their claim
nonetheless fails under the Anderson-Burdick framework.

Viewing Plaintiffs’ evidence in the best possible light, at most,
the county-residency requirement for poll watching places
only an indirect, ancillary burden on the right to vote through
an elevated risk of vote dilution.

Against this slight burden, the Commonwealth has sound
interests in imposing a county-residency requirement,
including, as noted above, local familiarity with rules,
regulations, procedures, and the voters. Beyond this, in
assessing the Commonwealth's interest in imposing the
county-based restriction, that interest must be viewed in the
overall context of the Commonwealth's security measures
involving polling places that are designed to prevent against
fraud and vote dilution.

As the court in Cortés recognized, “while poll watchers may
help guard the integrity of the vote, they are not the Election
Code's only, or even best, means of doing so.” 218 F. Supp.
3d at 404.

*73 Each county has the authority to investigate fraud and
report irregularities to the district attorney. 25 P.S. § 2642(i).
Elections in each district are conducted by a multimember
election board, which is comprised of an election judge, a
majority inspector, and a minor inspector. 25 P.S. § 2671.
Each voting district may also use two overseers of election,
who ate appointed from different political parties by the
Pennsylvania Courts of Common Pleas, and “carry greater

authority than poll watchers.” Cortés, 218 F. Supp. 3d at 403
(citing 25 PS. § 2685). “Election overseers have the right
to be present with the officers of an election ‘within the
enclosed space during the entire time the ... election is held.”
Id. “Poll watchers have no such right,” they must “remain
‘outside the enclosed space’ where ballots are counted or
voting machines canvassed.” Jd. (citing 25 P.S. § 2687(b)).
Election overseers can also challenge any person offering to
vote, while poll watchers have no such authority. 25 P.S. §
2687. For these reasons, concerns “over potential voter fraud
—whether perpetrated by putative electors or poll workers
themselves—appear more effectively addressed by election
overseers than poll watchers[.]” Jd. at 406.

Plaintiffs complain that poll watchers may not be present
during the pre-canvass and canvass meetings for absentee
and mail-in ballots. But the Election Code provides that
“authorized representatives” of each party and each candidate
can attend such canvassing. 25 PS. § 3146.8(g){1.1), (2).
That means if, for example, 15 Republican candidates appear
on ballots within a particular county (between both the state
and federal elections), there could be up to 16 “authorized
representatives” related to the Republican Party (one for each
candidate and one for the party as a whole) present during
canvassing. Adding poll watchers to that mix would just be

forcing unnecessary cooks into an already crowded kitchen.”*

See [ECF 549-2, p. 23, { 83 (“If every certified poll watcher
within a county was permitted to attend the pre-canvass
meeting, the elections staff could be overwhelmed by the vast
numbers of poll watchers, and the pre-canvassing process
could become chaotic and compromised.”) ].

*74 Further, Secretary Boockvar testified that Pennsylvania
has adopted new voting systems that will provide an
additional layer of security. [ECF 524-27, 237:21-238:11].
That is, there will now be a paper trail in the form of verifiable
paper ballots that will allow voters to confirm their choice,
and the state recently piloted a new program that will help
ensure that votes can be properly verified. [Jd.].

On balance, then, it is clear that to the extent any burden
on the right to vote exists, it is minimal. On the other hand,
the Commonwealth's interest in a county-specific voting
system, including with county-resident poll watchers, is
rational and weighty, particularly when viewed in the context
of the measures that the Commonwealth has implemented
to prevent against election fraud at the polls. As such,
under the flexible Anderson-Burdick standard, Plaintiffs have

 

WESTLAE © 2020 Thomson Reuters. No claim to original U.S, Government Works. 64
Case 4:20-cv-02078-MWB Docun pent

Donald J. Trump for President, Inc. v. Boockvar, --=

bag0-4 (20 pa byed 11/20/20 Page 107 of 190

 

2020 WL 5997680

failed to establish that the county-residency requirement is
unconstitutional.

5. The Court will continue to abstain from deciding where
the Election Code permits poll watching to occur.

Plaintiffs also appear to challenge any attempts to limit
poll watching to “monitoring only in-person voting at the
polling place on Election Day.” [ECF 461, { 254]. That
is, in their proposed order accompanying their Motion for
Summary Judgement, Plaintiffs seek a declaration that they
are “permitted to have watchers present at all locations where
voters are registering to vote, applying for absentee or mail-
in ballots, voting absentee or mail-in ballots, and/or returning
or collecting absentee or mail-in ballots, including without
limitation any satellite or early voting sites established by any
county board of elections.” [ECF 503-1, { 3].

Plaintiffs also argue that Secretary Boockvar's October 6,
2020, guidance expressly, and unlawfully, prohibits poll
watchers from being present at county election offices,
satellite offices, and designated ballot-return sites. [ECF 571].

This challenge, however, is directly related to the unsettled
state-law question of whether drop boxes and other satellite
locations are “polling places” as envisioned under the
Election Code. If they are, then Plaintiffs may be right in that
poll watchers must be allowed to be present. However, the
Court previously abstained under Pullman in addressing this
“location” claim due to the unsettled nature of the state-law
issues; and it will continue to do so. [ECF 459, p. 5 (“The
Court will continue to abstain under Pullman as to Plaintiffs’
claim pertaining to the notice of drop box locations and, more
generally, whether the ‘polling place’ requirements under the
Election Code apply to drop-box locations. As discussed in
the Court's prior opinion, this claim involves unsettled issues
of state law.”) ].

Moreover, Plaintiffs have filed a lawsuit in the Court of
Common Pleas of Philadelphia to secure access to drop box
locations for poll watchers. The state court held that satellite
ballot-collection locations, such as drop-box locations, are
not “polling places,” and therefore poll watchers are not
authorized to be present in those places. [ECF 573-1, at
p. 12]. The Trump Campaign immediately filed a notice
of appeal of that decision. Regardless of what happens on
appeal, Plaintiffs appear to be on track to obtain resolution
of that claim in state court. [ECF 549-22]. Although this isn't

dispositive, it does give the Court comfort that Plaintiffs will
be able to seek timely resolution of these issues, which appear
to be largely: matters of state law. See Barr v. Galvin, 626
F.3d 99, 108 n.3 (Ist Cir, 2010) (“Though the existence of a
pending state court action is sometimes considered as a factor
in favor of abstention, the lack of such pending proceedings
does not necessarily prevent abstention by a federal court.”)..

V. The Court will decline to exercise supplemental
jurisdiction over Plaintiffs’ state-constitutional claims.
*75 In addition to the federal-constitutional claims
addressed above, Plaintiffs assert violations of the
Pennsylvania Constitution in Counts IN, V, VI, and IX of
the Second Amended Complaint. Because the Court will be
dismissing all federal-constitutional claims in this case, it will
decline to exercise supplemental jurisdiction over these state-
law claims.

[56] Under 28 U.S.C. § 1367(c)(3), a court “may decline
to exercise supplemental jurisdiction over state law claims
if it has dismissed all claims over which it has original
jurisdiction[.?” Stone v. Martin, 720 F. App'x 132, 136
(3d Cir. 2017) (cleaned up). “It ‘must decline’ to exercise
supplemental jurisdiction in such circumstances ‘unless
considerations of judicial economy, convenience, and fairness
to the parties provide an affirmative justification for
[exercising supplemental jurisdiction].’ ” Jd. (quoting Hedges
vy. Musco, 204 F.3d 109, 123 Gd Cir. 2000) (emphasis in

original)).

Courts have specifically applied this principle in cases raising
federal and state constitutional challenges to provisions
of the state's election code. See, e.g., Silberberg v. Bad.
of Elections of New York, 272 F. Supp. 3d 454, 480-
81 (S.D.N.Y. 2017) (Having dismissed plaintiffs’ First
and Fourteenth Amendment claims, the Court declines to
exercise supplemental jurisdiction over plaintiffs’ state law
claims.”); Bishop v. Bartlett, No. 06-462, 2007 WL 9718438,
at *10 (E.D.N.C. Aug. 18, 2007) (declining “to exercise
supplemental jurisdiction over the state constitutional claim”
following dismissal of all federal claims and recognizing
“the limited role of the federal judiciary in matters of state
elections” and that North Carolina's administrative, judicial,
and political processes provide a better forum for plaintiffs to
seek vindication of their state constitutional claim), aff'd, 575
F.3d 419 (4th Cir. 2009).

 

 

© 2020 |

fhomson Reuters. No claim to original LLS. Government Works. 65
Case 4:20-cv-02078-MWB Documen

t
Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.

190-4
3d

O22 Bed 11/20/20 Page 108 of 190

 

2020 WL 5997680

Beyond these usual reasons to decline to exercise
supplemental jurisdiction over the state-constitutional claims,
there are two additional reasons to do so here.

First, the parties do not meaningfully address the state-
constitutional claims in their cross-motions for summary
judgment, effectively treating’ them as coextensive with

the federal-constitutional claims here. The Pennsylvania

Supreme Court, however, has held that Pennsylvania's “Free
and Equal Elections” Clause is not necessarily coextensive
with the 14th Amendment. See League of Women Voters v.

Commonwealth, 645 Pa. 1, 178 A.3d 737, 812-813 (2018)

(referring to the Pennsylvania Free and Equal Elections
Clause as employing a “separate and distinct standard” than
that under the 14th Amendment to the U.S. Constitution).
Given the lack of briefing on this issue and out of deference
to the state courts to interpret their own state constitution, the
Court declines to exercise supplemental jurisdiction.

Second, several Defendants have asserted a defense of
sovereign immunity in this case. That defense does not apply
to Plaintiffs’ federal-constitutional claims under the Ex parte
Young doctrine. See Acosta v. Democratic City Comm., 288
F. Supp. 3d 597, 627 (E.D. Pa. 2018) (“Here, the doctrine
of Ex parte Young applies to Plaintiffs’ constitutional claims
for prospective injunctive and declaratory relief, and therefore
the First and Fourteenth Amendment claims are not barred
by the Eleventh Amendment. Secretary Cortés, as an officer

Footnotes

of the Pennsylvania Department of State, may be sued in his
individual and official capacities ‘for prospective injunctive
and declaratory relief to end continuing or ongoing violations
of federal law.’ ”). But sovereign immunity may apply to the
state-law claims, at least those against Secretary Boockvar.

The possibility of sovereign immunity potentially applying

. here counsels in favor of declining supplemental jurisdiction

to decide the state-law claims.

*76 As such, all state-constitutional claims will be dismissed
without prejudice.

CONCLUSION

For the foregoing reasons, the Court will enter judgment
in favor of Defendants and against Plaintiffs on all federal-
constitutional claims, decline to exercise supplemental
jurisdiction over the remaining state-law claims, and dismiss
all claims in this case. Because there is no just reason for
delay, the Court will also direct entry of final jadgment under
Federal Rule of Civil Procedure 54(b). An appropriate order

follows.

All Citations

--- F.Supp.3d ----, 2020 WL 5997680

1
2

“Drop boxes” are receptacles similar to U.S. Postal Service mailboxes. They are made of metal, and have a locking
mechanism, storage compartment, and an insert or slot into which a voter can insert a ballot. See generally [ECF 549-9].
intervenors include the Pennsylvania State Democratic Party, the League of Women Voters, the NAACP Pennsylvania
State Conference, Common Cause Pennsylvania, Citizens for Pennsylvania's Future, the Sierra Club, the Pennsylvania
Alliance for Retired Americans, and several affiliated individuals of these organizations.

As noted above, Plaintiffs and Mr. Riddlemoser use the term “voter fraud” to mean “illegal voting’—i.e., voter fraud is
any practice that violates the Election Code. For purposes of the Court's decision and analysis of Plaintiffs’ vote-dilution
claims, the Court accepts this definition.

The procedure for absentee ballots and applications largely resembles the procedure for mail-in ballots and applications.
If the application is approved, the approval is “final and binding,” subject only to challenges “on the grounds that the
applicant was not a qualified elector.” 25 P.S. § 3150.12b(a)(2). An unqualified elector would be, for example, an individual
who has not “been a citizen of the United States at least one month.” Pa. Const. Art. 7, § 1; see also 25 P.S. § 2602(t)
(defining “qualified elector” as “any person who shall possess all of the qualifications for voting now or hereafter prescribed
by the Constitution of this Commonwealth, or who, being otherwise qualified by continued residence in his election district,
shall obtain such qualifications before the next ensuing election’).

In her summary-judgment brief, Secretary Boockvar argues that Plaintiffs’ as-applied challenge to Pennsylvania's county-
residency requirement is unripe. [ECF 547, pp. 60-63]. The Secretary reasons that Plaintiffs have not shown sufficient
evidence that they are harmed by the county-residency requirement. This argument is directed more towards a lack of
standing and a lack of evidence to support the claim on the merits. As the sufficiency of the evidence of harm is a separate
issue from ripeness (which is more concerned with timing), the Court does not find Plaintiffs’ as-applied challenge to the

 

WEST

‘LOW =© 2020 Thornson Reuters. No claim to original LS. Government Works. 66
Case 4:20-cv-02078-MWB Document 190-4 Eder 11/20/20 Page 109 of 190

Donald J. Trump for President, Inc. v. Boockvar, --- F.Supp.3d ---- (2020

 

2020 WL. 5997680

10

11

county-residency requirement unripe. See Progressive Mountain Ins. Co..v. Middlebrooks, 805 F. App’x 731, 734 (11th
Cir. 2020) (“The question of ripeness frequently boils down to the same question as questions of Article Ill standing, but
the distinction between the two is that standing focuses [on] whether the type of injury alleged is qualitatively sufficient to
fuifill the requirements of Article Ill and whether the plaintiff has personally suffered that harm, whereas ripeness centers
on whether that injury has occurred yet.” (cleaned up) (citations omitted)).

In their briefing, the parties focused on the “capable of repetition yet evading review" exception to the mootness doctrine.
The Court, however, does not find that it needs to rely on this exception. Nearing the eve of the election, it is clear that
Défendarits intend to engage in the ‘Conduct that Plaintiffs assert is illegal ‘and unconstitutional. Thus, the claims are
presently live, and are not “evading review’ in this circumstance.

While Rule 65(d)(2)(C) states that an injunction binds “[non-parties] who are in active concert or participation” with the
parties or the parties’ agents, the Court does not find that Rule 65(d) helps the county boards. As discussed, the county
boards manage the elections and implement the electoral procedures. While the Court could enjoin Secretary Boockvar,
for’example, from using unmanned drop boxes, each individual county election board could still use unmanned drop
boxes on their own. Doing so would not result in the counties being in “active concert or participation” with Secretary
Boockvar, as each county is independently managing the electoral process within their county lines. See Marshak v.
Treadwell, 595 F.3d 478, 486 (3d Cir. 2009) (“[NJon-parties guilty of aiding or abetting or acting in concert with a named
defendant or his privy in violating the injunction may be held in contempt.” (cleaned up) (citations omitted)). In other
words, each county elections board would not be “aiding or abetting” Secretary Boockvar in violating the injunction (which
would implicate Rule 65(d)(2)(C)); rather, the counties would be utilizing their independent statutory authority to manage
elections within their county lines.

As evidence of the county boards’ indispensability, one court recently found that the failure to join local election officials
in an election case can make the harm alleged not “redressable.” It would be a catch-22 to say that county boards
cannot be joined to this case as necessary parties, but then dismiss the case for lack of standing due to the boards’
absence. Cf. Jacobson v. Florida Secretary of States, 974 F.3d 1236, ———, 2020 WL 5289377, at *11-12 (11th
Cir. Sept. 3, 2020) (“The problem for the [plaintiffs] is that Florida law tasks the [county] Supervisors, independently of the
Secretary, with printing the names of candidates on ballots in the order prescribed by the ballot statute. ... The Secretary
is responsible only for certifying to the supervisor of elections of each county the names of persons nominated ... Because
the Secretary didn't do (or fail to do) anything that contributed to [plaintiffs] harm, the voters and organizations cannot
meet Article Ill's traceability requirement.” (cleaned up)).

The organizational Plaintiffs also raise certain associational and organizational standing arguments, asserting that they
represent their members’ interests. The associational standing arguments are derivative of their members’ interests. That
is, because the Court has found no concrete injury suffered by the individual voters, which would include the members
of the organizational Plaintiffs, there are no separate grounds to establish standing for these organizations. See United
Food & Commercial Workers Union Local 751 v. Brown Grp., Inc., 517 U.S. 544, 553, 116 S.Ct. 1529, 134 L.Ed.2d 758
(1997) (an organization only has standing to sue on behalf of its members when “its members would otherwise have
standing to sue in their own right’) (citation omitted).

See, also, e.g., Dudum v. Arntz, 640 F.3d 1098, 1117 (8th Cir. 2011) (“If the aspects of the City's restricted IRV scheme
Dudum challenges impose any burdens on voters’ constitutional rights to vote, they are minimal at best.”); Common
Cause/Georgia v. Billups, 554 F.3d 1340, 1354-55 (11th Cir. 2009) (“The district court determined that the burden
imposed on Georgia voters who lack photo identification was not undue or significant, and we agree.... The NAACP and
voters are unable to direct this Court to any admissible and reliable evidence that quantifies the extent and scope of the
burden imposed by the Georgia statute.”); Soules v. Kauaians for Nukolii Campaign Comm., 849 F.2d 1176, 1183 (Sth
Cir. 1988) (“Appellants claim that Hawaii's absentee voting law fails to prohibit ‘the solicitation, examination and delivery
of absentee ballots by persons other than the voters’ and that such activities occurred during the special election ... We
agree with the district court that the Hawaii absentee ballot statute and the regulations adopted under it adequately protect
the secrecy and integrity of the ballot. Although Hawaii has not adopted a regulation to prevent the delivery of ballots
by persons other than the voter, the Hawaii regulations go into great detail in their elaboration of procedures to prevent
tampering with the ballots.”); McLain v. Meier, 637 F.2d 1159, 1167 (8th Cir. 1980) (“[A]lthough ballot format has an effect
on the fundamental right to vote, the effect is somewhat attenuated.”); Nemes v. Bensinger, —— F. Supp. 3d ——, ;
2020 WL 3402345, at *13 (W.D. Ky. June 18, 2020) (“The burden imposed by the contraction to one polling place is
modest, and the identified groups are afforded various other means under the voting plans to easily and effectively avoid
disenfranchisement. As already discussed, Defendants have offered evidence of the substantial government interest in
implementing voting plans that provide for a free and fair election while attempting to minimize the spread of COVID-19.”);

 

 

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Gavernment Works. 67
Cv-02078-MNVB pocument $9 Fob ed 11/20/20 Page 110 of 190

ase 4:20-
Donald J. ASG far Pr SMaae Inc

 

2020 WL 5997680

12

13

14

15

16

17

Paralyzed Veterans of Am. v. McPherson, No. 06-4670, 2008 WL 4183981, at *22 (N.D. Cal. Sept. 9, 2008) (“Plaintiff
Bohlke's listed burdens rely on speculative risk. or the ancillary effects of third party assistance, but not on evidence of
any concrete harm. Such speculations or effects are insufficient under Supreme Court and Ninth Circuit precedent to
demonstrate a severe burden on the fundamental right to vote.”).
The parties do not specifically brief the elements of an Elections-Clause claim. This is typically a claim brought by a
state legislature, and the Court has doubts that this is a viable theory for Plaintiffs to assert. See Lance v. Coffman, 549
U.S. 437, 442, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007). Regardless, if state law does not require signature comparison,
then there is no difference between the’ Secretary's guidance and the Election Code, and the Elections-Clause claim
necessarily fails.
Several Defendants and Intervenors have asked this Court to abstain from deciding this issue on the basis of Pullman.
As this Court previously discussed, a court can abstain under Pullman if three factors are met: “(1) [the dispute] requires
interpretation of “unsettled questions of state law,”; (2) permitting resolution of the unsettled state-law questions by state
courts would “obviate the need for, or substantially narrow the scope of adjudication of the constitutional claims”; and
(3) an “erroneous construction of state law would be disruptive of important state policies[.]” ” [ECF 409, p. 3 (quoting
Chez Sez, 945 F.2d at 631) ]. But if, on the other hand, the answer to the state law dispute is “clear and unmistakable,”
abstention is not warranted, [/d. at p. 15 (citing Chez Sez, 945 F.2d at 632) ]. Here, the Court concludes (as discussed
below) that the Election Code is clear that signature comparison is not required and further, that Plaintiffs’ competing
interpretation is not plausible. As such, the Court cannot abstain under Pullman.
The Pullman analysis does not change simply because Secretary Boockvar has filed a “King's Bench” petition with the
Pennsylvania Supreme Court, requesting that court to clarify whether the Election Code mandates signature comparison
of mail-in and absentee ballots and applications. [ECF 556, p. 11; ECF 557]. The fact that such a petition was filed does
not change this Court's conclusion that the Election Code is clear. The Pullman factors remain the same. And they are
not met here.
The Secretary's September 11, 2020, guidance, stated that the “Pennsylvania Election Code does not authorize the
county board of elections to set aside returned absentee or mail-in ballots based solely on signature analysis by the
county board of elections.” [ECF 504-24, p. 3, § 3]. Similarly, the Secretary's September 28, 2020, guidance stated that
“Election Code does not permit county election officials to reject applications or voted ballots based solely on signature
analysis. ... No challenges may be made to mail-in and absentee ballots at any time based on signature analysis.” [ECF
504-25, p. 9, § 5.2].
The Election Code's definition of “proof of identification” in full provides:
The words “proof of identification” shall mean ... For a qualified absentee elector ... or a qualified mail-in elector ...:
i. in the case of an elector who has been issued a current and valid driver's license, the elector’s driver's license number;
ii. in the case of an elector who has not been issued a current and valid driver's license, the last four digits of the
elector's Social Security number;
iii. in the case of an elector who has a religious objection to being photographed, a copy of a document that satisfies
paragraph (1) {i.e., “a valid-without-photo driver's license or a valid-without-photo identification card issued by the
Department of Transportation”]; or
iv. in the case of an elector who has not been issued a current and valid driver's license or Social Security number, a
copy of a document that satisfies paragraph (2) [/.e., “a document that shows the name of the individual to wham the
document was issued and the name substantially conforms to the name of the individual as it appears in the district
register; shows a photograph of the individual to whom the document was issued; includes an expiration date and is
not expired, except (A) ... or (B) ...; and was issued by” the federal, state, or municipal government, or an “accredited
Pennsylvania public or private institution of higher learning [or] “a Pennsylvania are facility.”].
25 P.S. § 2602(z.5)(3).
While election officials must engage in signature comparison for in-person voters, that requirement is explicitly required
by the Election Code, unlike for mail-in ballots. 25 P.S. § 3050(a.3)(2). And as discussed below, in-person voters, unlike
mail-in voters, are immediately notified if their signatures are deficient.
Plaintiffs also argue that signature comparison for mail-in and absentee ballots is supported by historical case law. [ECF
552, pp. 58-59]. Plaintiffs cite to two cases from the 1960s that the Court of Common Pleas decided. [/d.]. The first,
Appeal of Fogleman, concluded that under the then-applicable election law, an absentee voter had to sign a declaration
to show that he was a proper resident who had not already voted in that election. 36 Pa. D. & C.2d 426, 427 (Pa. Ct.
Comm. Pl. 1964). Regarding the voter's signature, the court simply stated, “[i]f the elector fails or refuses to attach his or
her signature, then such elector has not completed the declaration as required by law of all voters.” /d. Thus, no signature

 

WESTLAYE © 2020 Thomson Reuters. No claim to original U.S, Government Works. 68
—

Donald J GARG Tar Prods ne, MB Rocunent 39O-Aoob ded 11/20/20 Page 111 of 190

Inc. v. Boockva

upp

 

2020 WL 5997680

18

10

20

21

22

23

comparison or verification was implicated there; rather, the court simply stated that the declaration must be signed (i.e.,
completed). The second case Plaintiffs cite, In re Canvass of Absentee Ballots of Gen. Election [ECF 552, pp. 58-59],
arose from individual, post-election challenges to 46 individual absentee ballots. 39 Pa, D. & C.2d 429, 430 (Pa. Ct.
Comm. Pl. 1965). Thus, a universal and mandatory signature-comparison requirement was not at issue there, unlike
what Plaintiffs contest here. This Court finds neither case persuasive.

This identifying information on a ballot application includes much of the same information expressly listed for what a voter
must provide in initially registering to vote. 25 Pa. C.S.A. § 1327(a) (stating that the “official voter registration application”
shall request the applicant's: full name, address of residence (and mailing address if different), and date of birth).

The counties that intend to compare and verify signatures in the upcoming election include at least the following counties:
Cambria, Elk, Franklin, Juniata, Mifflin, Sullivan, Susquehanna, and Wyoming. [ECF 504-1].

Plus, these figures do not even tell the whole story because they do not take into account the hundreds of thousands of
voters who are registered to other parties who could also conceivably serve as poll watchers for the Trump Campaign and
the candidate Plaintiffs. [504-34]. While that may not be the ideal scenario for Plaintiffs, they concede there's nothing in the
Election Code that limits them to recruiting only registered voters from the Republican Party. [ECF 528-14, 267:23-268:1
(Q: And you don't have to be a registered Republican to serve as a poll watcher for the Trump campaign, do you? A:
No.) ]. To that point, the Trump Campaign utilized at least two Democrats among the poll watchers it registered in the
primary. [ECF 528-15, P001648].

To the extent that Plaintiffs are attempting to bring their claim on behalf of these third parties (which is unclear), they
would lack standing to do so. Ordinarily, “a litigant must assert his or her own legal rights and interests and cannot rest
a claim of relief on the legal rights or interests of third parties.” Powers v. Ohio, 499 U.S. 400, 410, 111 S.Ct. 1364, 113
L.Ed.2d 411 (1991). The only time a litigant can bring an action on behalf of a third party is when “three important criteria
are satisfied.” /d. “The litigant must have suffered an ‘injury in fact,’ thus giving him or her a ‘sufficiently concrete interest’
in the outcome of the issue in dispute; the litigant must have a close relation to the third party; and there must exist
some hindrance to the third party's ability to protect his or her own interest.” /d. at 410-11, 111 S.Ct. 1364 (cleaned up).
Plaintiffs cannot satisfy the second or third criteria.

Plaintiffs claim that they “have a close relationship with these minor parties such that it will act as an effective advocate
for the minor parties.” [ECF 551, p. 30]. It is hard to see how Plaintiffs can be said to have a close relationship with rival
political parties who are their direct adversaries in the upcoming election.

Plaintiffs also argue that these “minor parties are hindered from protecting their own interests, particularly in this action
when there are no minor party intervenors.” [/d.]. But that doesn't hold water either. Just because these other parties
have not asked to intervene, it does not mean they were incapable of intervening or seeking relief elsewhere. Indeed,
these parties and their candidates have demonstrated time and again that they can raise their own challenges to election
laws when they so desire, including by filing suit in federal district court. See, e.g., Stein v. Corlés, 223 F. Supp. 3d 423
(E.D, Pa. 2016) (Green Party Presidential candidate Jill Stein seeking recount); Libertarian Party of Conn. v. Merrill, No.
20-467, 2020 WL 3526922 (D. Conn. June 27, 2020) (seeking to enjoin Connecticut's ballot access rules that required
minor party candidates to petition their way onto the ballot); Green Party of Ark. v. Martin, 649 F.3d 675 (8th Cir. 2011)
(challenging Arkansas’ ballot access laws).

The Sierra Club Intervenors argue this should end the analysis. [ECF 542, p. 14 (“Even ‘as applied,’ Plaintiffs’ claim
has already been rejected”) ]. While the Court finds the Pennsylvania Supreme Court's apparent ruling on Plaintiffs’ as-
applied challenge instructive, it is not outcome determinative. That is because the Pennsylvania Supreme Court did not
have the benefit of the full evidentiary record that the Court has here.

After the briefing on the cross-motions for summary judgment had closed, on October 6, 2020, Secretary Boockvar
issued additional guidance, which Plaintiffs then raised with the Court the following day. [ECF 571]. This new guidance
confirms that poll watchers cannot be present during the pre-canvassing and canvassing of mail-in ballots. It also makes
clear that while the authorized representative can be present, the representative cannot make any challenges to the
ballots. The Court finds that this new guidance has minimal relevance to the current disputes at issue here. The scope
of duties of a representative is not before the Court. Of sole relevance here is whether this new guidance changes how
this Court weighs the burdens and benefits of the county-residency restriction for poll watchers. The Court finds that the
representative's inability to challenge mail-in ballots does appear to provide less protection to Plaintiffs; but in the grand
election scheme, particularly in light of the role of the election overseers, the Court does not find the new guidance to
materially upset the Commonwealth's interests in its overall election-monitoring plan.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S, Government Works. 69
Donald J. ASE dar President ine. W Bobckar Cuppe nt 490-4 ooade" 11/20/20 Page 112 of 190

 

2020 WL 5997680

 

End of Document © 2020 Thomson Reuters. No claim to original U.S.
Government Works.

 

WESTLAW? © 2020 Thomson Reuters. No claim to original US, Government Works. 79
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 113 of 190
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 114 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

y
Soa

i" KeyCite Yellow Flag - Negative Treatment
Distinguished by Democracy North Carolina v. North Carolina State Board
of Elections, M.D.N.C., October 30, 2020

2020 WL 5810556
Only the Westlaw citation is currently available.
United States District Court, D, Montana,
Helena Division.

DONALD J. TRUMP FOR PRESIDENT,
INC., Republican National Committee;
National Republican Senatorial
Committee; Montana Republican
State Central Committee, Plaintiffs,
and
Greg Hertz, in his official capacity
as Speaker of the Montana House of
Representatives; Scott Sales, in his official
capacity as President of the Montana
Senate, on behalf of the Majorities of the
Montana House of Representatives and
the Montana Senate, Intervenor-Plaintiffs,
V.

Stephen BULLOCK, in his official
capacity as Governor of Montana; Corey
Stapleton, in his official capacity as
Secretary of State of Montana, Defendants,
and
DSCC, DCCC, and Montana Democratic
Party, Intervenor-Defendants.

CV 20-66-H-DLC (Consolidated
with Case No. CV-20-67-H-DLC)

|
Signed 09/30/2020

Synopsis

Background: Presidential campaign organization and
national and state Republican party committees sued
Montana Governor and Secretary of State, challenging the
constitutionality of Governor's directive permitting counties
to conduct general election, in part, by mail ballot to mitigate
effects of COVID-19 pandemic, and Secretary of State's

approval of proposals from counties seeking to do so.
The Speaker of the Montana House of Representatives and
President of the Montana Senate intervened as plaintiffs, and
national and state Democratic party committees intervened
as defendants. Plaintiffs' motions for preliminary injunctions
were consolidated with a trial on the merits.

Holdings: The District Court, Dana L. Christensen, J., held
that:

[1] partisan _ political organizations _ established
representational and organizational standing;

[2] Pullman abstention was not appropriate;
[3] Governor's directive was not unconstitutional;

[4] plaintiffs failed to sufficiently allege a claim for vote
dilution or infringement of the right to vote;

[5] plaintiffs failed to support their allegation that Governor's
directive violated the Equal Protection Clause; and

[6] plaintiffs were not entitled to injunctive relief.

Motions denied.

See also 2020 WL 5517169.

West Headnotes (52)

(1) Election Law G

No right is more precious in a free country than
that of having a voice in the election of those who
make the laws under which good citizens must
live.

[2] Injunction

An injunction is an extraordinary remedy never
awarded as of right.

[3] Injunction

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. {
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 115 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

[4]

[5]

[6]

[7]

In adjudicating requests for injunctive relief,
district court must balance the competing claims
of injury and must consider the effect on each
party of the granting or withholding of the
requested relief; in doing so, it is imperative that
the court pay particular regard for the public
consequences in employing the extraordinary
remedy of injunction.

Injunction ¢

To obtain injunctive relief, plaintiffs must
demonstrate: (1) actual success on the merits, (2)
that they have suffered an irreparable injury, (3)
there exists no adequate remedy at law, (4) the
balance of the hardships justifies a remedy in
equity, and (5) that the public interest would not
be disserved by a permanent injunction.

Injunction &

When the government is a party to a request
for injunctive relief, the factors of whether the
balance of the hardships justifies a remedy in
equity, and whether the public interest would not
be disserved by a permanent injunction, merge.

Injunction ¢

The standard for a preliminary injunction
is essentially the same as for a permanent
injunction, and cases interpreting the preliminary
injunction standard apply with equal force to
permanent injunction cases.

States =

Plaintiffs’ claims against Montana Governor
and Secretary of State were not barred by
the Eleventh Amendment as a claim against
state officials to compel them to comply with
state law; plaintiffs alleged that Governor and
Secretary of State had altered the time, place,
and manner of Montana's federal elections in
contravention of United States Constitution, and
state law issues underlying these federal claims
did not dictate their resolution, U.S. Const,
Amend. 11.

[8]

[9]

[10]

[11]

[12]

[13]

[14]

Constitutional Law ¢=

The Eleventh Amendment is not governed by its
text, but rather by a recognition that the states,
although a union, maintain certain attributes of
sovereignty, including sovereign immunity. U.S.
Const. Amend. 11.

Ds

States @

Sovereign immunity acts a shield, depriving the
court of jurisdiction over suits that are otherwise
justiciable.

Federal Courts

Federal courts are courts of limited jurisdiction,
which is founded in concern about the proper
—and properly limited—role of the courts in a
democratic society. U.S. Const., Art. III, § 2.

Federal Civil Procedure ¢

It is incumbent upon the district court to ascertain
whether subject matter jurisdiction exists before
analyzing the merits of a litigant’s claims. U.S.
Const., Art. TIL, § 2.

Federal Civil Procedure =

A district court is to presume it is without
jurisdiction to hear a case until a contrary
showing is made. U.S. Const., Art. TI, § 2.

Federal Civil Procedure <

“Subject matter jurisdiction” is the courts’
statutory or constitutional power to adjudicate
the case; this includes underlying concepts such
as standing.

Federal Civil Procedure =

The doctrine of Article HI standing requires
district courts to satisfy themselves that the

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 116 of 190

 

[15]

[16]

[17]

[18]

[19]

plaintiffs have alleged such a personal stake in
the outcome of the controversy as to warrant
their invocation of federal-court jurisdiction.
U.S. Const., Art. IIT, § 2.

Federal Civil Procedure

In order to establish Article TI standing,
plaintiffs must show (1) they have suffered
an injury in fact that is (a) concrete and
particularized and (b) actual or imminent, not
conjectural or hypothetical, (2) the injury is
fairly traceable to the challenged action of
the defendant, and (3) it is likely, as opposed
to merely speculative, that the injury will be
redressed by a favorable decision. U.S. Const.,
Art. III, § 2.

Federal Civil Procedure

The threshold question of whether plaintiffs
possess Article III standing precedes, and does
not require, analysis of the merits. U.S. Const.,
Art. TIT, § 2.

Federal Civil Procedure &

Article III standing analysis which prevents
a claim from being adjudicated for lack of
jurisdiction, cannot be used to disguise merits
analysis, which determines whether a claim is
one for which relief can be granted if factually
true. U.S. Const., Art. III, § 2.

Federal Courts

When plaintiffs seek equitable relief, not
damages, the district court need not address
standing of each plaintiff if it concludes that one
plaintiff has standing. U.S. Const., Art. III, § 2.

Associations ¢=

Representational standing exists when an
organization's members would otherwise have
standing to sue in their own right, the interests at
stake are germane to the organization's purpose,

[20]

[21]

[22]

and neither the claim asserted nor the relief
requested requires the participation of individual
members in the lawsuit. U.S. Const., Art. HI, § 2.

Associations <=

Generalized grievances do not normally
constitute a particularized injury necessary
to establish an organization's representational
standing, but the fact that a harm is widely shared
does not necessarily render it a generalized
grievance. U.S. Const., Art. TH, § 2.

Election Law ¢=

Partisan political organizations, voters, and
candidates alleged a sufficiently concrete injury
to establish representational standing to seek
injunctive relief against enforcement of Montana
Governor's directive permitting counties to
conduct general election, in part, by mail ballot
to mitigate effects of COVID-19 pandemic,
although the alleged injury to voting rights
could be conceivably asserted by any Montanan;
ensuring that Republican voters could exercise
their franchise was germane to purposes of
organization, voters, and candidates as voters,
and alleged injury stemmed directly from
Governor's directive. U.S. Const., Art. ITI, § 2.

Election Law

Partisan political organizations sufficiently
established a diversion of their resources
to confer organizational standing to seck
injunctive relief against enforcement of Montana
Governor's directive permitting counties to
conduct general election, in part, by mail ballot to
mitigate effects of COVID-19 pandemic, which
potentially limited the availability of in-person
voting opportunities; organizations provided
declarations that Governor's declaration required
them to expend resources to inform their
members how individual counties intended to
administer the general election and where in-
person voting opportunities were located. U.S.
Const., Art. III, § 2.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 117 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

[23]

[24]

[25]

[26]

[27]

Associations ¢=

The test of whether an organizational plaintiff
has standing is identical to the test applied in the
context of an individual plaintiff. U.S. Const.,
Art. IH, § 2.

Associations $=

An organization establishes the requisite injury
for organizational standing upon a showing of
both a diversion of its resources and a frustration
of its mission.

Associations ¢=

Organizational plaintiffs cannot simply spend
money fixing a problem for the purpose
of manufacturing organizational standing;
instead, organizational plaintiffs are required to
demonstrate that they would have suffered some
other injury if it had not diverted resources to
counteracting the problem. U.S. Const., Art. III,
§ 2,

Election Law

District court had constitutional authority to
adjudicate claims of all plaintiffs in action
challenging the constitutionality of Montana
Governor's directive permitting counties to
conduct general election, in part, by mail ballot
to mitigate effects of COVID-19 pandemic, and
Secretary of State's approval of proposals from
counties seeking to do so, where organizational,
voter, and candidate plaintiffs had standing,
and thus court need not address standing
of legislative plaintiffs who asserted identical
claims. U.S. Const., Art. II, § 2.

Election Law

Pullman abstention was not appropriate in action
brought by partisan political organizations,
legislators, candidates, and voters seeking
injunctive relief from enforcement of Governor's
allegedly unconstitutional directive permitting
counties to conduct general election, in part,

[28]

[29]

[30]

[31]

by mail ballot to mitigate effects of COVID-19
pandemic; resolution of state issues was separate
and distinct from question of whether Governor
had exceeded his authority under Elections and
Electors clauses of United States Constitution,
state law issues were readily determinable by
district court, and timely adjudication of all
issues was of the essence. U.S. Const. Art. 1, §
4 cl. 1; U.S. Const. Art. 2, § 1, cl. 2.

Federal Courts ¢

The Pullman abstention doctrine is a narrow
exception to the district court's duty to
decide cases properly before it which allows
postponement of the exercise of federal
jurisdiction when a federal constitutional issue
might be mooted or presented in a different
posture by a state court determination of
pertinent state law.

Federal Courts G

Pullman abstention is only appropriate upon
satisfaction of a three-prong test: (1) the
complaint touches a sensitive area of social
policy upon which the federal courts ought not to
enter unless no alternative to its adjudication is
open, (2) such constitutional adjudication plainly
can be avoided if a definitive ruling on the state
issue would terminate the controversy, and (3)
the possibly determinative issue of state law is
doubtful.

Federal Courts

The narrowness of the Pullman abstention
doctrine cannot be understated; the district
court should only abstain in the exceptional
circumstances where the order to the parties to
repair to the state court would clearly serve an
important countervailing interest.

States G

The COVID-19 pandemic constituted a
“disaster” and “emergency” within the meaning
of Montana statute authorizing Governor's

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 118 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

[32]

[33]

[34]

[35]

[36]

emergency powers. Mont. Code Ann. §§
10-3-104(2)(a), 10-3-104(a)(2).

Election Law ¢

Statutes governing the electoral process are by
their very nature regulatory.

Election Law

Montana statute forbidding local officials
from conducting a regularly scheduled federal,
state or county election by mail ballot was
a regulatory statute subject to Governor's
statutory power to suspend regulatory statutes
prescribing procedures for the conduct of state
business, in action brought by partisan political
organizations, legislators, candidates, and voters
seeking injunctive relief from enforcement of
Governor's directive permitting counties to
conduct general election, in part, by mail ballot to
mitigate effects of COVID-19 pandemic. Mont.
Code Ann. §§ 10-3-104(2)(a), 13-19-104(3)(a).

Election Law

The administration of federal, state, and local
elections is quintessentially state business.

Election Law <=

Montana legislature's delegation of power
to Governor to suspend regulatory statutes
prescribing procedures for the conduct of state
business, including elections, did not violate
Elections of Electors clauses of United States
Constitution, and thus Governor's directive
permitting counties to conduct general election,
in part, by mail ballot to mitigate effects of
COVID-19 pandemic was not unconstitutional.
U.S. Const. Art. 1, § 4, cl. 1; U.S. Const. Art. 2,
§ 1, cl. 2.

Constitutional Law ¢=

Wherever the term “legislature” is used in the
United States Constitution, it is necessary to

[37]

[38]

[39]

[40]

consider the nature of the particular action in
view before affording it a certain meaning.

Constitutional Law ¢=

The term “legislature” as used in both the
Elections and Electors clauses of United States
Constitution clauses refers to a state's legislative
function, as opposed to the term's use in other
places in reference to an electoral, ratifying, or
consenting function. U.S. Const. Art. 1, § 4, cl.
1; U.S. Const. Art. 2, § 1, cl. 2.

Constitutional Law o=

The term Legislature as used in the Elections
Clause of the United States Constitution is not
confined to a state's legislative body; the term
includes not only a state's lawmaking body, but
also the citizens’ referendum power and the
Governor's veto. U.S. Const. Art. 1, § 4, cl. 1.

Constitutional Law @

Separation of powers provision of Montana

Constitution does not require absolute
independence, which cannot exist in state's form
of government; it is designed to prevent a
single branch of government from claiming or
receiving inordinate power, rather than barring
cooperative action among the branches of

government. Mont. Const. art. 3, § 1.

Election Law <=

Partisan political organizations, voters, and
candidates failed to sufficiently allege a claim
for vote dilution, even assuming such a
claim was cognizable under United States
Constitution, in action seeking injunctive relief
against enforcement of Governor's directive
permitting counties to conduct general election,
in part, by mail ballot to mitigate effects of
COVID-19 pandemic, where plaintiffs presented
no evidence that Montana's use of mail ballots
posed any risk of fraud, or that electoral
safeguards designed to protect integrity of

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 119 of 190

 

[41]

[42]

[43]

[44]

[45]

elections and prevent fraud would be rendered
ineffective by directive.

Constitutional Law ¢=

The Constitution of the United States protects the
right of all qualified citizens to vote, in state as
well as in federal elections.

Election Law

The right to vote is individual and personal in
nature.

Election Law ¢

The right to vote can neither be denied outright,
nor can it be destroyed by alteration of ballots,
nor diluted by ballot-box stuffing.

Election Law ¢

Partisan political organizations, voters, and
candidates failed to sufficiently allege a claim
that Governor's directive permitting counties to
conduct general election, in part, by mail ballot
to mitigate effects of COVID-19 pandemic,
infringed the right to vote because the sudden
surge in mail ballots would result in requested
ballots never arriving, arriving too late, or
completed ballots getting lost or delayed in the
return process, where plaintiffs presented no
evidence that Montana's mail system would be
unable to process an influx of ballots.

Constitutional Law ¢=

Plaintiffs failed to support their allegation
that Governor's directive permitting counties
to conduct general election, in part, by mail
ballot violated the Equal Protection Clause by
enhancing the odds of voters in counties that
allowed mail ballots to be able to vote and have
their votes counted; in-person voting remained
available under the directive, and plaintiffs
offered no evidence that the method of voting
selected by a county, whether solely in-person or

[46]

[47]

[48]

[49]

partially by mail, had any effect on the likelihood
of voters casting a ballot or having their votes
counted, U.S, Const. Amend. 14,

Injunction 6

Partisan political organizations, voters, and
candidates were not entitled to injunctive relief
against enforcement of Montana Governor's
directive permitting counties to conduct general
election, in part, by mail ballot to mitigate
effects of COVID-19 pandemic, where plaintiffs
failed to succeed on the merits of their claims
that Governor's directive violated his statutory
powers under Montana law, or was a violation
of Elections and Electors clauses, or violated
plaintiffs’ constitutional right to vote and to equal
protection. U.S. Const, Art. 1, § 4, cl. 1; U.S.
Const. Art. 2, § 1, cl. 2; U.S. Const. Amend. 14,
Mont. Code Ann. §§ 10-3-104(2)(a), 10-3-104(a)

(2).

Injunction 4

Partisan political organizations, voters, and
candidates would not suffer irreparably harm to
their constitutional right to vote and to equal
protection in absence of injunction prohibiting
enforcement of Governor's directive permitting
counties to conduct general election, in part,
by mail ballot to mitigate effects of COVID-19
pandemic, and thus this factor weighed in
favor of denial of injunction, where none of
plaintiffs' claims that Governor's directive was
unconstitutional were meritorious. U.S. Const.
Amend. 14.

Injunction ¢

Constitutional violations are often sufficient in
and of themselves to establish irreparable harm,
as required to support injunctive relief.

Injunction ¢=

Partisan political organizations, voters, and
candidates were not entitled to any relief,
equitable or at law, for their meritless claim

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S, Government Works.
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 120 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

that Montana Governor acted unconstitutionally
when he issued directive permitting counties to
conduct general election, in part, by mail ballot
to mitigate effects of COVID-19 pandemic, and
thus factor of the adequacy of plaintiffs' remedies
at law did not support requested injunctive relief.

{50] Injunction <=

Unlike monetary
violations cannot be adequately remedied
through damages, when analyzing the factor of

injuries, constitutional

the adequacy of remedies at law for a party
seeking injunctive relief.

[51] Injunction @

Balance of hardships and public interest weighed
strongly in favor of denying injunctive relief
to partisan political organizations, voters, and
candidates which sought to enjoin enforcement
of Montana Governor's directive permitting
counties to conduct general election, in
part, by mail ballot to mitigate effects of
COVID-19 pandemic; issuance of injunction
on eve of general election would force
election officials to quickly develop electoral
infrastructure necessary to administer in-person
voting for general election, resulting in possible
disenfranchisement of thousands of Montana
voters who expect to receive and cast a mail
ballot without having to apply for an absentee
ballot, in addition to acceleration of COVID-19
outbreak in Montana.

[52] Injunction ¢=

An injunction is a matter of equitable discretion,
it does not follow from success on the merits as
a matter of course.

Attorneys and Law Firms

James Edward Brown, The James Brown Law Office, PLLC,
Helena, MT, Bryan Weir, Pro Hac Vice, Cameron T. Norris,

Pro Hac Vice, Thomas R. McCarthy, Pro Hac Vice, Tyler R.
Green, Pro Hac Vice, Consovoy McCarthy PLLC, Arlington,
VA, for Plaintiffs.

Anita Y. Milanovich, Milanovich Law, PLLC, Butte, MT,
Dennis W. Polio, Pro Hac Vice, Jason Torchinsky, Pro
Hac Vice, Holtzman Vogel Josefiak Torchinsky PLLC,
Washington, DC, for Intervenor-Plaintiffs.

Raphael Graybill, Christopher D. Abbott, Montana
Department of Justice, Rylee K, Sommers-Flanagan, Office
of Governor Steve Bullock, Helena, MT, for Defendants.

Austin M. James, Montana Secretary of State, Helena, MT,
for Defendants.

Peter M. Meloy, Meloy Law Firm, Helena, MT, Abha
Khanna, Pro Hac Vice, Perkins Coie - Seattle, Seattle, WA,
for Intervenor-Defendants.

ORDER
Dana L. Christensen, District Judge

*1 [1] “No right is more precious in a free country than
that of having a voice in the election of those who make the
laws under which, as good citizens, we must live.” Burdick
v, Takushi, 504 U.S. 428, 441, 112 S.Ct. 2059, 119 L.Ed.2d
245 (1992). As this case illustrates, protecting this right
during a global pandemic presents unique challenges. Indeed,
jurisdictions across the country have had to make difficult
decisions about their electoral processes, often balancing the
interests of public health against the interests of ensuring their
citizens can adequately exercise their franchise. Montana is
no exception.

This litigation requires the Court to determine the
constitutionality of Governor Bullock's August 6, 2020
directive permitting counties to conduct the November
3, 2020 general election, in part, by mail ballot (“the
Directive”). Plaintiffs in the lead case (CV 20-66-H-DLC)
(“Lead-Plaintiffs”), Intervenor-Plaintiffs, and Plaintiffs in the
member case (CV—20-67-H-DLC) (“Member-Plaintiffs”)
(collectively “the Plaintiffs”) ask this Court to permanently

enjoin enforcement of the Directive. (Docs. 1 at 34; 1 at 39;!
38 at 21-22.) Additionally, Member-Plaintiffs seek to enjoin
Secretary Stapleton's approval of proposals from counties
seeking to conduct the November 3, 2020 general election, in
part, by mail ballot. (Doc. 1 at 39.)

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 7
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 121 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

In response, Defendant Stephen Bullock (“Governor
Bullock”) and Intervenor-Defendants (collectively referred to
as “Defendants”) assert that not only do Plaintiffs’ claims fail,
but jurisdictional hurdles preclude the issuance of the relief
they seck. (See generally Docs. 73-74, 81.) For the reasons
stated herein, the Court finds that while it has jurisdiction
over the dispute, the Plaintiffs’ claims are without merit.
Accordingly, the Plaintiffs’ prayers for relief will be denied
and judgment in Defendants’ favor will be entered.

In many respects, this case requires the Court to separate
fact from fiction. As referenced throughout this Order, the
parties have provided the Court with considerable evidence
in the form of declarations and documents. Central to some
of the Plaintiffs’ claims is the contention that the upcoming
election, both nationally and in Montana, will fall prey to
widespread voter fraud. The evidence suggests, however, that
this allegation, specifically in Montana, is a fiction.

When pressed during the hearing in this matter, the Plaintiffs
were compelled to concede that they cannot point to a
single instance of voter fraud in Montana in any election
during the last 20 years. Importantly, Montana's use of mail
ballots during the recent primary election did not give rise
to a single report of voter fraud. This is due, in large part,
to the fact that Montana has a long history of absentee
voting by as many as 73% of its electorate, combined with
the experience, dedication, and skill of Montana's seasoned
election administrators. Thus, there is no record of election
fraud in Montana's recent history, and it is highly unlikely
that fraud will occur during the November 3, 2020 general
election. This is fact, which should provide comfort to
all Montanans, regardless of their political persuasion, that
between now and November 3, 2020 they will be participating
in a free, fair, and efficient election.

Background

J. Factual Background
*2 The COVID-19 pandemic constitutes a serious global
health risk that has paralyzed most of the world. As with
the rest of the United States, Montana has not been immune
to the virus’ effect on society. In response to COVID-19's
worldwide outbreak, on March 12, 2020, Governor Bullock
issued an executive order declaring a state of emergency
within Montana. (Doc. 81-8.) Notably, on March 13, 2020,
Governor Bullock amended his prior executive order “to run

concurrent to the emergency declaration of the President of
the United States,” after President Donald J. Trump declared
a national state of emergency earlier that day. (Doc, 81-9.)
Currently, both the United States and Montana remain in
states of emergency because of the COVID-19 pandemic.

As Montana's 2020 primary election approached, Governor
Bullock issued a directive permitting counties to “conduct
the June 2 primary election under the mail ballot provisions
of Title 13, Chapter 19.” (Doc. 81-10 at 4.) Pertinent to
this case, Governor Bullock rooted this directive in the
suspension power vested in him by Montana Code Annotated
§ 10-3-104(2)(a) by suspending Montana Code Annotated
§ 13-19-104(3)(a)’s prohibition on the use of mail ballots
for a “regularly scheduled federal ... election.” (/d. at 2, 4.)
Interestingly enough, one of the Intervenor-Plaintiffs in this
case, the Speaker of the Montana House of Representatives,
Greg Hertz, expressed his “full support” for the directive
which, in his view, allowed “counties to choose what is
best for their voters and election staff during this state of
emergency.” (Doc. 81-20 at 3.)

Following Montana's successful June 2, 2020 primary
election, which resulted in a record 55% turnout sate,
the Montana Association of Counties and the Montana
Association of Clerk & Recorders wrote to Governor Bullock
applauding his prior directive, and urging him to issue a
similar directive for the November 3, 2020 general election.
(See generally Doc, 81-2.) On August 6, 2020, Governor
Bullock issued the Directive, which, as with Montana's
primary election, permits, but does not require, counties to
“conduct the November 3, 2020 election under the mail ballot
provisions of Title 13, Chapter 19, MCA.” (Doc. 81-15 at 4.)
As with the prior directive, Governor Bullock relies on the
suspension power vested in him by Montana Code Annotated
§ 10-3-104(2)(a), to render Montana's prohibition on the use
of mail ballots for federal elections ineffective. (Id. at 2.)
Pursuant to the Directive, 45 of Montana's 56 counties have
opted to conduct the November 3, 2020 general election by

mail ballot.”

Il. Procedural Background
Lead-Plaintiffs filed suit on September 2, 2020 advancing
several constitutional challenges to the Directive. (Doc. 1.)
Specifically, Lead-Plaintiffs’ complain that the Directive
violates: (1) Article I, Section IV of the United States
Constitution by changing the time, place, and manner of
the November 3, 2020 general election without legislative

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 8
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 122 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

involvement; (2) Article II, § I of the United States
Constitution by changing the manner in which Montana
appoints electors for the November 3, 2020 general election
without legislative involvement; and (3) their rights under the
Fourteenth Amendment of the United States Constitution by
facilitating fraud and other illegitimate voting practices. (Doc.
1 at 31-33.)

Following the filing of this complaint, the DCCC, DSCC,
and the Montana Democratic party moved to intervene
as defendants and Greg Hertz and Scott Sales, on behalf
of the Republican majorities of the Montana House of
Representatives and the Montana Senate, moved to intervene
as plaintiffs. (Docs. 28; 33.) The Court permitted such
intervention and placed the Plaintiffs’ motion for preliminary
injunctive relief on an expedited schedule. (Doc. 35.) The
Intervenor-Plaintiffs have asserted claims identical to those
advanced by the Lead-Plaintiffs. (Doc. 38.)

*3 A nearly identical lawsuit was filed by Member-Plaintiffs
on September 9, 2020. (Doc. 1.) In that case, the Plaintiffs’
complain that the Directive violates: (1) Article I, Section IV
of the United States Constitution by changing the time, place,
and manner of the November 3, 2020 general election without
legislative involvement; (2) their right to vote by “vote-
dilution disenfranchisement” on account of the “cognizable
risk of ballot fraud from mail-ballot elections”; (3) their right
to vote by “direct disenfranchisement” on account of “the
sudden surge in mail in ballots” resulting in “requested ballots
never” arriving or arriving too late and “filled-out ballots”
getting lost or delayed in the return process; and (4) their right
to vote and the Equal Protection Clause of the Fourteenth
Amendment by providing greater voting power to voters in
counties that elect to send mail ballots than voters in the 11
counties that do not. (Doe. 1 at 33-38.)

Given the common questions of law and fact that exist in the
lead case (CV 20-66-H—DLC) and the member case (CV-—
20-67-H_DLC), this Court consolidated the actions. (Doc.
45.) The Court additionally consolidated determination of the
Plaintiffs’ motions for preliminary injunctions (Docs. 2; 8)

with a trial on the merits. (Doc. 69. A hearing on this matter
was held on September 22, 2020.

Legal Standard

[2] [3] An injunction “is an extraordinary remedy never

awarded as of right.” Winter v. Natural Res. Def. Council,

555 U.S. 7, 24, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008). In
adjudicating requests for injunctive relief, this Court must
“balance the competing claims of injury and must consider
the effect on each party of the granting or withholding of the
requested relief.” Jd. In doing so, it is imperative that this
Court “pay particular regard for the public consequences in
employing the extraordinary remedy of injunction.” Jd. As
outlined below, the injunctive relief Plaintiffs request would
severely impede Montana's administration of the November
3, 2020 general election.

[4] [5] To obtain the injunctive relief they seek, the
Plaintiffs must demonstrate: (1) actual success on the merits;
(2) that they have suffered an irreparable injury; (3) there
exists no adequate remedy at law; (4) the balance of the
hardships justifies a remedy in equity; and (5) that the
public interest would not be disserved by a permanent
injunction. Independent Training & Apprenticeship Program
v. California Dep't of Indus. Relations, 730 F.3d 1024, 1032
(9th Cir, 2013) (citing eBay Inc. v. MerchExch., LLC, 547 US.
388, 391, 126 S.Ct. 1837, 164 L.Ed.2d 641 (2006)). When the
government is a party, the final two factors merge into one.
Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th
Cir, 2014).

[6] In applying these elements, the Court is mindful that
“tt]he standard for a preliminary injunction is essentially
the same as for a permanent injunction” and that cases
interpreting the preliminary injunction standard apply “with
equal force to ... permanent injunction cases.” Flexible
Lifeline Sys., Inc. v. Precision Lift, Inc., 654 F.3d 989, 996 (9th
Cir, 2011) (internal citations omitted). In considering these
legal standards, the Court finds that the Plaintiffs have failed
to carry the burden necessary to warrant the imposition of
permanent injunctive relief.

Analysis

Given the complexity of this action, the Court finds it
necessary to discuss how it categorizes the Plaintiffs and
their claims. Plaintiffs can be split into three distinct
groups. The first group, referred to as the “Organizational
Plaintiffs,” consists of the Lead-Plaintiffs and the Ravalli
County Republican Central Committee, a party in the member
case (CV-20-67-H-DLC). The Organizational Plaintiffs are
various committees involved in efforts designed to improve
Republican electoral prospects in Montana. (Docs. 1 at 3-5;
1 at 6.)

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 9
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 123 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---= (2020)

 

*4 The second group, referred to as the “Legislative
Plaintiffs,” is composed of the Intervenor-Plaintiffs,
including Greg Hertz, Speaker of the Montana House of
Representatives, and Scott Sales, President of the Montana
Senate. (Doc, 38 at 4-5.) Legislative Plaintiffs allege they
were authorized by a majority of each chamber of the
Montana Legislature to bring this action. (/d.) Finally,
the third group, referred to as the “Candidate and Voter
Plaintiffs,” constitute voters and candidates (who, critically,
also intend to vote) for public office in Montana. (Doc. 1 at
3-4.)

Additionally, the Court finds that some of Plaintiffs’ claims
rest on sufficiently analogous legal grounds to warrant
simultaneous attention. First, there are the “Emergency
Powers Claims” which, in essence, allege that the Directive
violates the Elections and Electors Clauses of the United
States Constitution, by permitting Governor Bullock to alter
the time, place, and manner of Montana's federal elections
and process for appointing Presidential electors without
legislative involvement. (See Id. at 33-34; 1 at 31-32; 38 at
18-19.)

Second, there are the “Right to Vote Claims” which
are premised on the contention that the Directive will
disenfranchise voters by: (1) opening the door to voter fraud;
and (2) creating such an influx of mail ballots in the postal
system that “requested ballots never arrive or arrive too late
and filled-out ballots get lost or are delayed in the return
process.” (See Doc. 1 at 34-37; 1 at 33; 38 at 20-21.)
Third, there is the “Equal Protection Claim,” asserted by the
Member-Plaintiffs, which alleges that the Directive violates
the Fourteenth Amendment because voters in counties that
opted to conduct the election by mail ballot have a greater
chance of having their votes counted. (Doc. 1 at 37-38.)
Pursuant to this analytical framework, the Court proceeds first
to the issue of jurisdiction.

I. Jurisdictional Issues.
Defendants have raised the following jurisdictional issues: (1)
whether the Eleventh Amendment bars Plaintiffs’ Emergency
Powers Claims; (2) whether Plaintiffs lack standing to
prosecute this action; and (3) whether the Court should
abstain from adjudication. Each issue shall be discussed in
turn.

A. The Eleventh Amendment.

[7] Defendants maintain that Plaintiffs’ Emergency Powers
Claims are barred by the Eleventh Amendment. The Eleventh
Amendment provides that “[t]he Judicial power of the United
States shall not be construed to extend to any suit in law or
equity, commenced or prosecuted against one of the United
States by Citizens of another State or by Citizens or Subjects
of any Foreign State.” U.S. Const. amend XI. A literal reading
would, of course, compel only the conclusion that Montana is
immune from suits in federal court brought by persons who
are not citizens of Montana. But this is not the law.

[8] [9] Indeed, the Supreme Court has construed the
Eleventh Amendment “to stand not so much for what it says,
but for the presupposition” it confirms, namely, that a state is
not “amenable to the suit of an individual! without its consent.”
Seminole Tribe of Fla. v. Florida, 517 U.S, 44, 54, 116 S.Ct.
1114, 134 L.Ed.2d 252 (1996) (internal citations omitted).
That is, the Eleventh Amendment is not governed by its text,
but rather by “a recognition that the States, although a union,
maintain certain attributes of sovereignty, including sovereign
immunity.” Puerto Rico Aqueduct and Sewer Auth. v. Metcalf
& Eddy, Inc., 506 U.S. 139, 146, 113 S.Ct. 684, 121 L.Ed.2d
605 (1993). Sovereign immunity acts a shield, depriving the
Court of jurisdiction over suits that are otherwise justiciable.
See Federal Mar. Comm'n v. South Carolina State Ports Auth.,
535 US. 743, 754, 122 §.Ct. 1864, 152 L.Ed.2d 962 (2002).

*5 But this shield is not impenetrable. Long ago, the
Supreme Court carved out a “necessary exception” to
the general rule that the Eleventh Amendment prevents
individuals from suing states in federal court. Puerto Rico,
506 U.S. at 146, 113 S.Ct. 684. In Ex Parte Young, the
Supreme Court held that the Eleventh Amendment does not
preclude prospective enjoinment ofa state official for ongoing
violations of federal law. 209 U.S. 123, 155-56, 28 S.Ct.
441, 52 L.Ed. 714 (1908). This exception “gives life to the
Supremacy Clause” by “vindicat[ing] the federal interest in
assuring the supremacy” of federal law. Green v. Mansour,
474 U.S. 64, 68, 106 S.Ct. 423, 88 L.Ed.2d 371 (1985).

While Ex Parte Young’s general rule has survived, its
underlying theory “has not been provided an expansive
interpretation.” Pennhurst State School & Hosp. v.
Halderman, 465 U.S. 89, 102, 104 S.Ct. 900, 79 L.Ed.2d
67 (1984). In Pennhurst, the Supreme Court extended (in
fact, contracted) its prior Eleventh Amendment jurisprudence

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 10
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 124 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

by holding that the Eleventh Amendment prohibits federal
courts from ordering state officials to comply with state law.
465 U.S. at 103-17, 104 S.Ct. 900. Thus, under Pennhurst,
suits brought against state officials in federal court that
complain of violations of state law alone, remain barred by
the Eleventh Amendment. More precisely, under the Eleventh
Amendment, federal courts have no business compelling state
officials to comply with state law.

Predictably, the parties disagree on Pennhurst’s application to
the present suit. Defendants contend that although Plaintiffs’
complain of violations of the federal constitution, the
interpretation of state law necessary to resolve the merits of
those complaints renders the claims barred by the Eleventh
Amendment. In other words, Defendants contend that the
Plaintiffs have brought claims based solely on state law under
the guise of a federal constitutional claim. Plaintiffs respond
that while their federal claims certainly require this Court's
interpretation of state law, their claims are firmly rooted in
the United States Constitution and are thus constitutionally
permissible under the Eleventh Amendment. The Court finds
Plaintiffs’ position persuasive.

The Supreme Court in Pennhurst acknowledged that the
doctrine of Ex Parte Young exists to, above all else, “promote
the vindication of federal rights.” 465 U.S. at 105, 104 S.Ct.
900. With that in mind, the Court finds that it would undercut
Ex Parte Young completely to conclude that simply because
a federal constitutional claim requires the interpretation, or
rests on the purported violation of, state law, it suddenly
comes within Pennhurst’s grasp. Indeed, if the presence of
underlying state law issues in a federal constitutional claim
was sufficient to deprive this Court of jurisdiction under
Pennhurst, then Ex Parte Young would no longer perform the
necessary function of protecting the supremacy of federal law.

The Plaintiffs complain of violations of federal law and
seek an injunction rectifying the resulting injury. Specifically,
in their Emergency Powers Claims, Plaintiffs contend that
Governor Bullock, not the “Legislature,” has altered the
time, place, and manner of Montana's federal elections in
contravention of the United States Constitution. As addressed
at length below, the state law issues underlying these claims
guide but by no means dictate their resolution. Critical to
the outcome of these claims is a determination of what
exactly the term “Legislature” in the Elections and Electors
Clauses means—and depending on the answer—whether
injunctive relief halting their violation should issue. This is
quintessentially a federal question. In short, the Court finds

Plaintiffs have asserted proper Ex Parte Young claims and no
Eleventh Amendment barrier blocks adjudication.

B. Standing.

*6 [10] Defendants maintain Plaintiffs lack standing to
prosecute this action. “It is a fundamental precept that federal
courts are courts of limited jurisdiction.” Owen Equip. &
Erection Co. v. Kroger, 437 U.S. 365, 374, 98 S.Ct. 2396, 57
L.Ed.2d 274 (1978). This notion is derived from the United
States Constitution itself, which limits the Court's subject
matter jurisdiction to justiciable “cases” or “controversies.”
U.S. Const., Art. II, § 2. The federal courts’ limited
jurisdiction “is founded in concern about the proper—and
properly limited—tole of the courts in a democratic society.”
Summers v, Earth Island Inst., 555 U.S. 488, 492-93, 129
S.Ct. 1142, 173 L.Ed.2d 1 (2009) (internal citations omitted).

[11] [12] [13]
Court to ascertain whether subject matter jurisdiction exists
before analyzing the merits of a litigant's claims. Arbaugh
v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 163
L.Ed.2d 1097 (2006), Indeed, this Court is to presume it is
without jurisdiction to hear a case until a contrary showing is
made. Stock West, Inc. v. Confederated Tribes of the Colville
Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989). Subject
matter jurisdiction is “the courts’ statutory or constitutional
power to adjudicate the case.” Steel Co. v. Citizens for a Better
Env't, 523 U.S. 83, 89, 118 S.Ct. 1003, 140 L.Ed.2d 210
(1998). This includes underlying concepts such as standing.
Inre Palmdale Hills Prop., LLC, 654 F.3d 868, 873 (9th Cir.
2011). The doctrine of standing requires “federal courts to
satisfy themselves that the plaintiff[s have] alleged such a
personal stake in the outcome of the controversy as to warrant
[their] invocation of federal-court jurisdiction.” Summers,
555 U.S. at 493, 129 S.Ct. 1142 (internal citations and
quotation marks omitted).

[15] [16] In order to establish standing, Plaintiffs must
show “(1) [they have] suffered an ‘injury in fact’ that is (a)
concrete and particularized and (b) actual or imminent, not
conjectural or hypothetical; (2) the injury is fairly traceable
to the challenged action of the defendant; and (3) it is likely,
as opposed to merely speculative, that the injury will be
redressed by a favorable decision.” Friends of the Earth, Inc.
vy. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180, 120
S.Ct. 693, 145 L.Ed.2d 610 (2000). Critically, the threshold
question of whether Plaintiffs possess standing “precedes,

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 11

[14] As such, it is incumbent upon this
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 125 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

and does not require, analysis of the merits.” Maya v. Centex
Corp., 658 F.3d 1060, 1068 (9th Cir. 2011),

[17]
a claim from being adjudicated for lack of jurisdiction,
[cannot] be used to disguise merits analysis, which determines
whether a claim is one for which relief can be granted
if factually true.” Catholic League for Religious and Civil
Rights v. City and Cty. of S.F, 624 F.3d 1043, 1049 (9th Cir.
2010) (en banc). Finally, because Plaintiffs seek equitable
relief, not damages, the Court “need not address standing of
each plaintiff if it concludes that one plaintiff has standing.”
Townley v, Miller, 722 F.3d 1128, 1133 (9th Cir. 2013). With
this in mind, the Court therefore examines whether at least
one Plaintiff possesses standing.

1. Organizational Plaintiffs.

Defendants maintain the Organizational Plaintiffs have
neither representational or direct organizational standing.
Each is discussed in turn.

i. Representational Standing

[19] Representational standing exists when an organization's
“members would otherwise have standing to sue in their own
right, the interests at stake are germane to the organization's
purpose, and neither the claim asserted nor the relief
requested requires the participation of individual members
in the lawsuit.” Friends of the Earth, 528 U.S, at 181,
120 S.Ct. 693. The Plaintiffs do not seem to contest, and
the Court finds, that the interest at stake—ensuring that
Republican voters can exercise their franchise—is germane to
the Organizational Plaintiffs’ respective purposes. The Court
can likewise dispose of the third requirement at the outset,
because when injunctive relief is sought, participation of the
individual members “is not normally necessary.” United Food
and Commercial Workers Union Local 751 v. Brown Group,
Inc., 517 U.S. 544, 546, 116 S.Ct. 1529, 134 L.Ed.2d 758
(1996). Thus, the Court will focus its analysis on the first
prong of the representational standing inquiry.

*7 [20] Defendants assert that the
Plaintiffs’ members complain of nothing more than
generalized grievances insufficient to confer Article TI
standing. The Court agrees, as it must, that generalized
grievances do not normally constitute a particularized injury

Organizational

[18] Moreover, the “standing analysis which prevents

necessary to establish standing. Novak v. United States,
795 F.3d 1012, 1018 (9th Cir. 2015). But the fact that
“a harm is widely shared does not necessarily render it a
generalized grievance.” Jd. (internal citations and quotation
marks omitted). In fact, the Supreme Court has been clear
that “where large numbers of voters suffer interference with
voting rights” the interests related to that are sufficiently
concrete to obtain the standing necessary to seek redress in an
Article II] Court. FE.C. v, Akins, 524 U.S. 11, 24, 118 S.Ct.
1777, 141 L.Ed.2d 10 (1998) (holding that claims implicating
voting rights “the most basic of political rights, is sufficiently
concrete and specific” to establish standing); see also Baker
v. Carr, 369 U.S. 186, 206-07, 82 S.Ct. 691, 7 L.Ed.2d
663 (1962) (noting that prior cases have “squarely held that
voters who allege facts showing disadvantage to themselves
as individuals have standing to sue”).

[21] The Court finds that injuries related to voter rights
are central to the Organizational Plaintiffs’ claims and stem
directly from issuance of the Directive. Because the alleged
injuries to the members’ voting rights at issue in this case
could conceivably be asserted by any Montanan does not
eradicate the standing necessary to assert these claims. On the
contrary, the Supreme Court has repeatedly enumerated the
principle that claims alleging a violation of the right to vote
can constitute an injury in fact despite the widespread reach
of the conduct at issue. In short, the harm complained of here
is sufficiently concrete to pass the Organizational Plaintiffs
through the standing gateway necessary to adjudicate their

claims on the merits.4

ii, Organizational Standing

[22] [23] [24]
lacked representational standing the Court finds they
similarly enjoy organizational standing. The test of whether
an organizational plaintiff has standing is identical to the
three-part test outlined above normally applied in the context
of an individual plaintiff. La Asociacion de Trabajadores de
Lake Forest v. City of Lake Forest, 624 F.3d 1083, 1088 (9th
Cir, 2010). An organization establishes the requisite injury
upon a showing of “both a diversion of its resources and a
frustration of its mission.” Jd. But, as Defendants correctly
note, the Organizational Plaintiffs cannot simply “spend
money fixing a problem” for the purpose of manufacturing
standing. Id. Instead, the Organizational Plaintiffs are
required to demonstrate “it would have suffered some other
injury if it had not diverted resources to counteracting the

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 12

[25] Even if the Organizational Plaintiffs’
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 126 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

problem.” Jd. The Court is persuaded the Organizational
Plaintiffs have established a diversion of resources sufficient
to confer standing.

Defendants contest this form of standing by asserting
that Organizational Plaintiffs have nothing to educate their
members about, since the Directive expands rather than
contracts the opportunity to vote. But this assertion cannot
withstand scrutiny. The Directive, while certainly expanding
the remote voting opportunities of Montanans, necessarily
contemplates a reduction in available in-person voting
opportunities by counties that opt-in to the mail ballot
option. (Doc. 81-15 at 5.) As the supplemental declaration
provided by the Member-Plaintiffs establishes, there is a
“73% drop in the number of in person polling places open
to Montanans who want to vote in person on Election Day
across the state.” (Doc. 109-1 at 3.) This reduction requires
the Organizational Plaintiffs’ to expend resources in an effort
to inform their members how individual counties intend
to administer the November 3, 2020 general election and
where in-person voting opportunities are located. As such, the
Organizational Plaintiffs’ purpose of educating Republican
voters—especially those who wish to vote in person—on
available voting opportunities is necessarily impacted by the
Directive.

*§ [26] Organizational Plaintiffs have provided the Court

with declarations to this effect. For example, the Declaration
of Sam Rubino explains how expenditure of resources is
necessary to “inform voters about the directive's changes” to
voting opportunities, including “when, and where to submit
mail-in ballots if they have never submitted one before;
and where to cast a traditional ballot at whatever in-person
polling locations counties may provide.” (Doc. 94-1 at 3.) The
remaining declarations submitted by Ryan Dollar and Spenser
Merwin confirm the expenditure of resources necessary
to educate the Organizational Plaintiffs’ members on the
Directive's impact on voting in Montana for the November
3, 2020 general election, (Docs. 93-1 at 3; 93-2 at 3-4.)
This is sufficient to confer the Organizational Plaintiffs with
organizational standing. Having found that the Organizational
Plaintiffs and Voter and Candidate Plaintiffs have standing,
the Court possesses the constitutional authority to adjudicate
all of the Plaintiffs’ claims on the merits. As such, the Court
need not address the standing of Legislative Plaintiffs, who
assert claims identical to that of the Lead-Plaintiffs.

C. Abstention.

[27] [28] [29]
abstain from resolving Plaintiffs’ claims on the merits under
the Railroad Commission of Tex. v. Pullman Co., 312 US.
496, 61 S.Ct. 643, 85 L.Ed. 971 (1941) abstention doctrine.
“The Pullman abstention doctrine is a narrow exception
to the district court's duty to decide cases properly before
it which allows postponement of the exercise of federal
jurisdiction when ‘a federal constitutional issue ... might be
mooted or presented in a different posture by a state court
determination of pertinent state law.’ ” C-Y¥ Development
Co. v. City of Redlands, 703 F.2d 375, 377 (9th Cir. 1983).
Pullman abstention is only appropriate upon satisfaction of a
three-prong test:

(1) The complaint “touches a sensitive area of social policy
upon which the federal courts ought not to enter unless
no alternative to its adjudication is open;”

(2) Such constitutional adjudication plainly can be avoided
if a definitive ruling on the state issue would terminate
the controversy; and

(3) The possibly determinative issue of state law is
doubtful.

Id. In applying these factors, the narrowness of this exception
cannot be understated, and this Court should only abstain
“in the exceptional circumstances where the order to the
parties to repair to the state court would clearly serve
an important countervailing interest.” Jd, The Court find
abstention inappropriate in this case.

Regarding the first prong, the Court agrees that Plaintiffs’
claims regarding Montana's electoral processes touches on a
sensitive area of social policy. But it cannot be said this is
an area federal courts are hesitant to enter. On the contrary,
federal courts are routinely tasked with resolving issues
related to the state administration of elections, See, e.g.,
Crawford v. Marion Cty Election Bd., 553 U.S. 181, 128 S.Ct.
1610, 170 L.Ed.2d 574 (2008). The Court also finds that
resolution of the state law issues underlying this dispute will
not terminate the action. On the contrary, determination of
whether Governor Bullock has exceeded his authority under
state law is separate and distinct from the question of whether
the provisions providing such authority comport with the
Elections and Electors clauses. This second question is as
essential to the resolution of the Emergency Powers Claims
as the first.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 13

[30] Governor Bullock urges this Court to
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 127 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

Finally, as discussed at length below, the Court finds that the
state law issues underlying this case are far from uncertain
and are readily determinable by the Court. In short, this is
not the unique case in which abstention is justified. Governor
Bullock urges this Court to follow the abstention path paved
by the Western District of Pennsylvania in a similar case.
See Trump for President, Inc. v. Boockvar, —- F.Supp.3d
, 2020 WL 4920952 (W.D. Pa. 2020). But the Court
finds this case distinguishable. While not determinative, a

 

compelling justification for abstention in Boockvar was the
actual existence of state law proceedings that would resolve
the state law issues present in that case. Id. at , 2020 WL
4920952 at *18. No party to this action disputes that time is of
the essence. Ballots are set to be mailed on October 9, 2020.
(Doc. 81-15 at 4.) The Court does not find it wise to force
Plaintiffs to assert identical claims in state court at this late
hour with no promise of timely adjudication. Potrero Hills
Landfill v. County of Solano, 657 F.3d 876, 889-90 (9th Cir.
2011) (“Federal courts are not required to send a case to the
state court if doing so would simply impose expense and long
delay upon the litigants without hope of its bearing fruit ...
to the contrary, under such circumstances, it is the duty of a
federal court to decide the federal question when presented to
it”) (internal quotation marks and citations omitted). In short,
abstention is neither required nor appropriate in this case.

 

II. Injunctive Relief.

*9 Having concluded that the Eleventh Amendment
does not bar consideration of the Plaintiffs’ Emergency
Powers Claims, that standing exists, and that abstention is
inappropriate, the Court will adjudicate the claims presented
on the merits. As noted above, in order to obtain injunctive
relief, Plaintiffs must demonstrate: (1) actual success on the
merits; (2) that they have suffered an irreparable injury; (3)
there exists no adequate remedy at law; and (4) the balance
of the hardships justifies a remedy in equity and the public
interest would not be disserved by a permanent injunction.
Independent Training, 730 F.3d at 1032; Jewell, 747 F.3d at

1092,> Each element is discussed in turn.

A. Actual Success on the Merits.

i. Emergency Powers Claims.

The United States Constitution provides, in relevant part,
that the “Times, Places and Manner of holding Elections for

Senators and Representatives, shall be prescribed in each
State by the Legislature thereof.” U.S. Const., art. I, § 4, cl.
1. Additionally, Article II mandates that “Each State shall
appoint, in such Manner as the Legislature thereof may direct,
a Number of Electors, equal to the whole Number of Senators
and Representatives to which the State may be entitled in the
Congress ....” Zd., art. II, § 1, cl. 2.

Plaintiffs contend that the Directive violates these clauses
by altering the manner in which Montana conducts the
November 2, 2020 general election through executive fiat
rather than legislative action. In support of their argument,
Plaintiffs invoke a myriad of provisions of the Montana Code
Annotated which they contend either fail to permit or outright
prohibit Governor Bullock from issuing the Directive. The
Defendants maintain that not only has Governor Bullock
acted well within the authority conferred on him by the
Montana Legislature, but that this delegation of power does
not offend the Elections or Electors Clauses.

Resolution of these claims requires the Court to analyze the
relevant statutory framework under which Montana conducts
its elections and by which Governor Bullock purports to
act. In doing so, the critical question becomes whether the
Montana Legislature has, in its laws governing the manner in
which federal elections are administered, permitted Governor
Bullock to authorize counties to conduct such elections, in
part, by mail ballot. The Court is convinced it has.

As a starting point, the Court notes that the Montana
Constitution provides that the “legislature shall provide by
law the requirements for .. administration of elections.”
Mont. Const. art. IV, § 3. In exercise of this constitutional
command, the Montana Legislature has adopted a
comprehensive framework of laws governing the electoral
process, Relevant here are the provisions outlining the process
by which elections can be conducted by mail. In passing such

laws, the Montana Legislature stated:

The purpose of this chapter is to provide the option of
and procedures for conducting certain specified elections
as mail ballot elections. The provisions of this chapter
recognize that sound public policy concerning the conduct
of elections often requires the balancing of various
elements of the public interest that are sometimes in
conflict. Among these factors are the public's interest in
fair and accurate elections, the election of those who will
govern or represent, and cost-effective administration of
all functions of government, including the conduct of
elections. The provisions of this chapter further recognize

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 14
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 128 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

that when these and other factors are balanced, the conduct
of elections by mail ballot is potentially the most desirable
of the available options in certain circumstances,

*10 Mont. Code Ann. § 13-19-101.

Notably, the provisions of Montana law permitting an
election to be conducted by mail-ballot provide that “a
regularly scheduled federal, state, or county election”
cannot “be conducted by mail ballot.” Mont. Code Ann. §
13-19-104(3)(a). Montana's statutory framework regarding
the administration of elections cannot be read in isolation,
however, and particular attention to the emergency powers
afforded to the Governor must be paid. Specifically, the
Montana Legislature has provided Governor Bullock with the
power to “suspend the provisions of any regulatory statute
prescribing the procedures for conduct of state business or
orders or rules of any state agency if the strict compliance with
the provisions of any statute, order, or rule would in any way
prevent, hinder, or delay necessary action in coping with the
emergency or disaster.” Mont. Code Ann. § 10-3-104(2)(a).

[31] Emergency is defined as “imminent threat of a disaster
causing immediate peril to life or property that timely action
can avert or minimize.” Jd. § 10-3-103(8). Disaster is defined
as “the occurrence or imminent threat of widespread or severe
damage, injury, or loss of life or property resulting from
any ... outbreak of disease.” Jd. 10-3-103(4). The Court
has no trouble concluding that the COVID-19 pandemic

constitutes a disaster and emergency within the meaning
of the aforementioned statutes. As such, the Court must
determine whether Governor Bullock has exceeded his

authority under Montana Code Annotated § 10-3-104(a)(2).

The parties devote significant argument to whether the
statute in question, Montana Code Annotated § 13-19-104,
is regulatory and therefore falls within Governor Bullock's
suspension power conferred on him through Montana Code
Annotated § 10-3-104(a)(2). Plaintiffs urge this Court to
construe “regulatory” narrowly, limiting the term to licensing
statutes or other public service laws enacted pursuant to
Montana's inherent police powers. Defendants argue for a
broader reading, characterizing regulatory statutes as those
which apply to the conduct of state actors.

[32] Statutes governing the electoral process are by their very
nature regulatory. Anderson v, Celebrezze, 460 U.S. 780, 788,
103 S.Ct. 1564, 75 L.Ed.2d 547 (1983) (construing Ohio's
statutory deadline for candidacy statements as part of its
“regulation of elections” and exercise of the state's “important

regulatory interests”); Burdick, 504 U.S, at 433-34, 112 S.Ct.
2059 (interpreting Hawaii's statutory framework regarding
write-in voting as a facet of “the State's important regulatory
interests ....”); Crawford, 553 U.S. at 203, 128 S.Ct. 1610
(referring to Indiana's voter identification statute as a “neutral,
nondiscriminatory regulation of voting procedure”).

Indeed, the statute at issue does not permit the Governor
to suspend any regulatory statute, but rather only those
regulatory statutes that prescribe “the procedures for conduct
of state business.” Mont. Code Ann. § 10-3-104(2)(a). None
of the cases relied on by Plaintiffs interpret the reach of the
Governor's suspension power. Instead, Plaintiffs point to a
series of Montana cases using the words “regulatory statute”
completely divorced from the situation at hand and the powers
at play. One case for example, characterizes the Montana
Unfair Trade Practices Act as a “regulatory statute.” Mark
Ibsen, Inc. v. Caring for Montanans, Inc., 383 Mont. 346, 371
P.3d 446, 455 (2016). But Mark Ibsen refers to the Montana
Unfair Trade Practices Act which regulates “trade practices in
the business of insurance,” not the conduct of state business.
Id.; see also Mont. Code Ann. § 33-18-101. The failure to
connect the word regulatory to “conduct of state business”
severely undermines Plaintiffs’ proposed interpretation.

*41 = [33]
at issue here, Montana Code Annotated § 13-19-104(3)(a),
which forbids local officials from conducting a “regularly
scheduled federal, state or county election” by mail ballot,
is precisely the sort of regulatory statute that falls within
Governor Bullock's statutory suspension power. After all,
the administration of federal, state, and local elections is
quintessentially state business. See Clingman v. Beaver, 544
U.S. 581, 586, 125 S.Ct. 2029, 161 L.Ed.2d 920 (2005)
(noting that the Constitution “grants States broad power to
prescribe the Times, Places and Manner of holding Elections
for Senators and Representatives ... which power is matched
by state control over the election process for state offices”)
(internal citations and quotation marks omitted). As discussed
below, the Court has no trouble concluding that suspension
of Montana Code Annotated § 13-19-104(3)(a) is necessary
to facilitate Montana's effective response to the COVID-19
pandemic. The provisions on which Governor Bullock relies
in issuing the Directive not only provide him with such
authority, but likewise constitute a fundamental part of the
legislative enactments governing the time, place, and manner
of elections in Montana and how electors are appointed,

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 15

[34] The Court is convinced that the statute
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 129 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

[35] But this does not end the matter, because there is
the additional question of whether such delegation by the
Montana Legislature to Governor Bullock is constitutional.
Resolution of this question depends on the meaning of the
term “Legislature” as used in the Elections and Electors
Clauses. As an initial matter, the Court finds no need to
distinguish between the term “Legislature” as it is used in
the Elections Clause as opposed to the Electors Clause.
Not only were both these clauses adopted during the
1787 Constitutional Convention, but the clauses share a
“considerable similarity.” Arizona State Legis. v. Arizona
Indep. Redistricting Comm'n, 576 U.S. 787, 839, 135 S.Ct.
2652, 192 L.Ed.2d 704 (2015) (Roberts, J., dissenting).

[36] [37] Additionally, “[w]Jherever the term ‘legislature’ i

used in the Constitution, it is necessary to consider the nature
of the particular action in view” before affording it a certain
meaning. Smiley v. Holm, 285 U.S. 355, 366, 52 S.Ct. 397, 76
L.Ed. 795 (1932). With this in mind, the Court finds that the
term “Legislature” is used in a sufficiently similar context in
both clauses to properly afford the term an identical meaning
in both instances. Specifically, the term “Legislature” as
used in both clauses refers to a state's legislative function as
opposed to the term's use in other places in reference to an
electoral, ratifying, or consenting function. Id. at 365-66, 52
S.Ct. 397. As such, the Court conducts a singular analysis in
resolving both constitutional questions.

[38] A survey of the relevant case law makes clear that the
term “Legislature” as used in the Elections Clause is not
confined to a state's legislative body. On the contrary, nearly
a century ago the Supreme Court concluded that the term
“Legislature did not mean the representative body alone” but
also “a veto power lodged in the people” by way of the Ohio
Constitution's referendum process. Davis v. Hildebrant, 241
U.S. 565, 566-70, 36 S.Ct. 708, 60 L.Ed. 1172 (1916). The
Supreme Court followed the trajectory established by Davis
several years later in Smiley v. Holm, where it concluded
that the term “Legislature” in the Elections Clause did not
“preclude[ ] a state from providing that legislative action in
districting the state for congressional elections shall be subject
to the veto power of the Governor as in other cases of the
exercise of the lawmaking power.” 285 U.S. 355, 372-73,
52 S.Ct. 397, 76 L.Ed. 795 (1932). Thus, after Davis and
Smiley it was clear that the term “Legislature” in the Elections
Clause included not only a state's lawmaking body, but also
the citizens’ referendum power and the Governor's veto.

S

The Supreme Court expanded, rather than abandoned, this
interpretation of the term “Legislature” just five years
ago. There, the Supreme Court concluded that the term
“Legislature” in the Elections Clause also encompasses an
independent redistricting commission utilized by Arizona to
draw congressional districts. Arizona State Legis., 576 U.S.
at 804-09, 135 S.Ct. 2652. In doing so, the Supreme Court
concluded the Elections Clause “respect[s] the State's choice
to include” the people's referendum power, the Governor's
veto, and an independent restricting commission in decisions
regarding the times, places, and manners of federal elections.
Id, at 807, 135 S.Ct. 2652.

*12 [39] Upon review of these cases, the Court finds no
reason to conclude that the Montana Legislature's decision to
afford the Governor's statutory suspension power a role in the
time, place, and manner of Montana's federal elections should
not be afforded the same respect. In other words, Governor
Bullock's use of the legislatively created suspension power
is not repugnant to the constitutional provisions invoked by

Plaintiffs.° As such, the Court finds that the Directive violates
neither the Elections or Electors clause of the United States
Constitution and judgment in favor of the Defendants on this
claim is appropriate.

ii. Right to Vote Claims.

[40] [41] [42]
“fujndeniably the Constitution of the United States protects
the right of all qualified citizens to vote, in state as well as
in federal elections.” Reynolds v. Sims, 377 U.S. 533, 554, 84
S.Ct, 1362, 12 L.Ed.2d 506 (1964). This right is “individual
and personal in nature.” Gill v. Whitford, —- U.S. ——, 138
S. Ct. 1916, 1930, 201 L.Ed.2d 313 (2018). Additionally,
this right “can neither be denied outright ... nor destroyed
by alteration of ballots ... nor diluted by ballot-box stuffing.”
Reynolds, 377 U.S. at 554, 84 S.Ct. 1362. The parties have
focused their argument on whether a claim for vote dilution
rooted in the United States Constitution is cognizable. The
Court finds such an analysis to be unnecessary because,
even assuming such a claim exists, Plaintiffs have not even
attempted to introduce the requisite evidence necessary to
prevail.

The Plaintiffs maintain that because the Directive permits
counties to conduct the November 3, 2020 general election
by mail ballot, this election will be ripe with fraud and thus
result in unconstitutional disenfranchisement of a both direct

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 16

[43] While not specifically enumerated,
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 130 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

and dilutive nature. Yet, Plaintiffs have not introduced even an
ounce of evidence supporting the assertion that Montana's use
of mail ballots will inundate the election with fraud. Indeed,
as indicated at the beginning of this Order, at the September
22, 2020 hearing on the merits, counsel for both the Member-
Plaintiffs and Lead-Plaintiffs conceded they do not possess
any evidence establishing prior incidents of voter fraud in
Montana, which has an established and well used absentee
voting system. The Court is thoroughly unconvinced that will
change in counties electing into the Directive's mail ballot
option.

The record is replete with evidence that Montana's elections
and the use of mail ballots present no significant risk of
fraud. The Declaration of Dr. Michael Herron is particularly
enlightening. There, Dr. Herron concludes that there is
absolutely no evidence that deliberate voter fraud has
occurred in Montana from 2012 to 2020. (Doc. 75-2 at 21.)
Particularly, Dr. Herron concludes that “[vJoter fraud of all
types is rare in the United States and rare in Montana as
well.” (Id.) Upon systematic dissection of the Lead-Plaintiffs’
motion (Doc. 8), Dr. Herron concludes that they have failed to
“establish a compelling likelihood that voter fraud will occur
in Montana if this state uses universal vote-by-mail in the
November election.” (Doc. 75-2 at 22.)

*13 The Court also agrees that “[t]he most appropriate
comparison election for the upcoming, statewide November
2020 General Election in Montana is the statewide, June 2020
Primary election in Montana” in which no evidence of voter
fraud has been uncovered, (/d. at 34, 37.) The declarations
provided by Governor Bullock from three election officials in
Montana fortifies the conclusion that a county's use of mail
ballots does not meaningfully increase the already nominal
risk of voter fraud in this State. (Docs. 81-3 at 4; 81-4 at
5.) The Intervenor-Defendants have similarly provided the
Court with deposition testimony from various state officials
confirming the lack of prior voter fraud in Montana. (Doc.
75-5 at 4, 9-10; 75-6 at 4-6; 75-7 at 4-5; 75-8 at 3-5.)

Additionally, the Court finds no reason to believe that the
electoral safeguards designed to protect the integrity of
Montana's elections and prevent fraud will not operate as
they have in the past. These include, but are not limited
to, Montana's proscription on voting twice in one election,
Montana's ban on fraudulent voter registration, and the
required signature verification upon receipt of a mail ballot.
Mont. Code Ann. §§ 13-13-241, 13-19-309, 13-35-209,

13-35-210(1). None of these statutory provisions have been
suspended by Governor Bullock's Directive.

The Member-Plaintiffs point to the Supreme Court's dicta in
Crawford as conclusive evidence of voter fraud. (Doc. 3 at
3.) But Crawford does not limit its discussion of possible
voter fraud to mail ballots. Instead, Crawford discusses prior
instances of voter fraud in the registration, in-person voting,
and absentee voting contexts. 553 U.S. at 195, ns. 11-13,
128 S.Ct. 1610. Additionally, the Supreme Court in Crawford
did not deploy its discussion of voter fraud to invalidate an
entire electoral scheme—as Plaintiffs seek to do here—but
rather to justify the imposition of the exact sort of safeguards
previously discussed. /d. at 196, 128 S.Ct. 1610.

Furthermore, if reliance on Crawford alone without any
supporting evidence were enough, it is unclear how our
republic could be expected to conduct elections at all.
Litigants could simply attack any electoral structure as
inviting fraud and thus offensive of the constitutional rights
Plaintiffs invoke here. Such a result would cripple our great
democratic experiment and bolster forces determined on
thwarting popular government. In the final analysis, the Court
finds that Plaintiffs have not established that the use of mail
ballots by Montana counties will introduce any meaningful
level of fraudulent behavior into the election that could
possibly rise to the level of a constitutional violation.

[44] The Lead-Plaintiffs also allege that the Directive
infringes on the right to vote because the “sudden surge in
mail ballots” will result in requested ballots never arriving,
atriving too late, or completed ballots getting lost or delayed
in the return process. But this contention suffers from the
same fatal flaw as that based on voter fraud, an utter
lack of any supporting evidence. The Plaintiffs have failed
to provide any proof that Montana's mail system will be
unable to process an influx in ballots. It takes more than
mere supposition to prevail on the merits. Plaintiffs’ claim

’ regarding errors in the mail system suffers the same fate as

those rooted in voter fraud.

iii. Equal Protection Claim.

[45] The Member-Plaintiffs’ Equal Protection Claim lacks
clarity. In their complaint, the Member-Plaintiffs rely on the
Court's holding in Bush v. Gore and allege that because
“46 of 56 Montana counties have filed mail-ballot plans,”
if such plans are approved “voters in the 46 counties will

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 17
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 131 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

have greater voting power than other-county voters.” (Doc.

1 at 38,)/ The complaint further alleges that the Directive
“enhances the odds of voters in counties adopting” it of
“being able to vote and have their voices counted” and “[a]s
a result, proportionally more votes will be obtained from in-
Plan counties than from other counties—with the difference
not being accounted for by population differences.” (/d.)

*14 The briefing submitted by Member-Plaintiffs fails to
further illuminate the argument, simply contending that the
Directive is a “disparate-power Plan” that provides some
voters with greater voting power. (Doc. 91 at 12.) At oral
argument, counsel for Member-Plaintiffs confused the issue
by characterizing their equal protection argument as being
rooted in the risk of voter fraud attached to the use of mail
ballots. To the extent voter fraud plays a role in the Equal
Protection Claim, which is not clear from the face of the
complaint, such a claim can be easily disregarded for the
reasons discussed above, again the complete absence of any
evidence establishing that voter fraud has occurred in the past
or is likely to occur by way of the Directive in Montana.

In Bush v. Gore, the Supreme Court reiterated the
longstanding principle that “one group can be granted greater
voting strength than another is hostile to the one man, one
vote basis of our representative government.” 531 U.S. 98,
107, 121 S.Ct. 525, 148 L.Ed.2d 388 (2000). Particularly,
the Supreme Court held that “[e]qual protection applies” to
the right to vote and “[hJaving once granted the right to
vote on equal terms, the State may not, by later arbitrary
and disparate treatment, value one person's vote over that
of another,” Id. at 104-05, 121 S.Ct. 525. Applying these
principles, the Supreme Court found that the Florida Supreme
Court's ratification of disparate standards used by counties to
determine what is or is not a valid vote resulted in the arbitrary
and disparate treatment forbidden by the Equal Protection
Clause. Id. at 104-09, 121 S.Ct. 525. The Court finds no such
equal protection issue here.

First, the Supreme Court was clear in Bush v. Gore
that the question was not “whether local entities, in the
exercise of their expertise, may develop different systems
for implementing elections.” Jd. at 109, 121 S.Ct. 525.
Yet this is precisely the conduct of which the Member-
Plaintiffs now complain. The crux of their argument,
as pled in their complaint, is that the use of a mail
ballot system by some counties and not others results in
unconstitutionally disparate treatment. The Court agrees with
Governor Bullock's argument that few (if any) electoral

systems could survive constitutional scrutiny if the use of
different voting mechanisms by counties offended the Equal
Protection Clause.

Second, in any event, the Court finds Member-Plaintiffs’
complaints of disparate and unequal treatment unfounded.
The Directive makes clear that even in counties electing to
opt into Montana's mail ballot procedure for the November
3, 2020 general election, in-person voting opportunities
will remain available. (Doc. 81-15 at 3.) Additionally, the
Member-Plaintiffs have not introduced any evidence that the
11 Montana counties electing to conduct the election without
the use of mail ballots are utilizing procedures that render
voters in those counties less likely to have their votes cast.
Likewise, nothing in the record supports the claim that the
counties who have opted to proceed under the Directive are
more likely to permit their citizens to successfully cast a
ballot. As such, the Directive does not condone or facilitate
any disparate treatment of Montana voters, and instead, is
designed to ensure that all eligible Montanans can vote in
the upcoming election. In sum, the Member-Plaintiffs Equal
Protection Claim is without merit.

[46] As the foregoing illustrates, Plaintiffs do not enjoy
actual success on the merits of any of their claims. This
conclusion alone precludes Plaintiffs’ request for injunctive
relief. See Confederated Tribes & Bands of Yakima Nation v.
Yakama Cty., 963 F.3d 982, 993 (9th Cir. 2020) (concluding
that Yakama Nation was not entitled to a permanent
injunctive after failing to show actual success on the merits).
Nonetheless, the Court finds it prudent to address the
remaining factors.

B. Irreparable Injury.

*15 = [47] [48] To establish this factor, Plaintiffs must
demonstrate that they have suffered irreparable injury. It is
not lost on this Court that constitutional violations are often
sufficient in and of themselves to establish irreparable harm.
Goldie's Bookstore, Inc. v. Superior Court of Cal., 739 F.2d
466, 472 (9th Cir, 1984); Associated Gen. Contractors of
Cal., Inc. v. Coalition for Econ. Equity, 950 F.2d 1401, 1412
(9th Cir, 1991). As noted above, the entirety of Plaintiffs’
claims consist of purported constitutional violations. But, as
discussed at length, none of these claims are meritorious.
Thus, Plaintiffs have not suffered any irreparable injury.
Consequently, this factor weighs in Defendants’ favor.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 18
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 132 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

C. Adequacy of Remedies at Law.

[49]
‘nlike monetary injuries, constitutional violations cannot
be adequately remedied through damages.” Stormans, Inc.
v, Selecky, 586 F.3d 1109, 1138 (9th Cir. 2009) (internal
citations and alterations omitted). This notion, of course,
depends on the actual finding of a constitutional violation,
which is not present in this case. Having found no
constitutional violation, the Court holds that Plaintiffs are not
entitled to any relief, equitable or otherwise.

D. Balance of Hardships and Public Interest.

[51] In conducting the final injunctive inquiry, this Court
heeds the Supreme Court's warning against changing the rules
of the game on the eve of an election. Republican Nat'l Comm.
v, Democratic Nat'l Comm., —— U.S. , 140 S. Ct. 1205,
1207, 206 L.Ed.2d 452 (2020) (internal citations omitted).
This warning necessarily cautions against the issuance of
injunctive relief in this case, just days before ballots are to be

 

mailed by counties who have elected to utilize the mail ballot
procedures authorized by the Directive.

Indeed, federal courts have time and time again been
cautioned against injecting themselves into the electoral
process. See, e.g., Southwest Voter Registration Educ. Project
v. Shelley, 344 F.3d 914, 918 (9th Cir. 2003) (holding “[t]here
is no doubt that the right to vote is fundamental, but a federal
court cannot lightly interfere with or enjoin a state election”).
In fact, “[t]he decision to enjoin an impending election is
so serious that the Supreme Court has allowed elections to
go forward even in the face of an undisputed constitutional
violation.” Jd. (collecting authority).

[52] This restraint on the issuance of injunctive relief is
unsurprising, because ultimately an “injunction is a matter
of equitable discretion; it does not follow from success on
the merits as a matter of course.” Winter, 555 U.S. at 32,
129 S.Ct. 365. Accordingly, even if Plaintiffs’ had actually
succeeded on the merits of their claims, which they have
not, it does render the issuance of an injunction preordained.
On the contrary, the Court is compelled to carefully balance
the equities and the public interest before awarding the
extraordinary relief Plaintiffs’ seek. In doing so, the Court
finds that this factor weighs strongly in the Defendants’ favor.

[50] In analyzing this factor, the Court notes that

The evidence in the record demonstrates that issuance
of the injunctive relief sought by Plaintiffs would have
profound, and most likely catastrophic consequences on
the administration of Montana's general election. Election
officials have extensively outlined the nearly insurmountable
challenges which would arise should the Court enjoin
enforcement of the Directive. These include: (1) the
impossibility of procuring, training, and certifying the
competency of the election judges necessary to administer
an election in the absence of mail ballot procedures; (2) the
logistical nightmare posed by completely reversing course at
this late hour and moving from a mail ballot to traditional
election administration; and (3) the difficulty, harm to election
integrity, and resulting confusion that would occur if counties
had to notify their citizens of the abrupt last minute change
to available voting opportunities. (Docs. 81-3 at 2-3; 81-4 at
2-4; 81-15 at 7-13.) These concerns are well founded and
provide strong equitable and public interest considerations
against enjoinment of the Directive.

*16 This Court finds that it would not only be unequitable,
but also strongly against the public interest, to upset the
current election procedures of 45 Montana counties just days
before mail ballots are to be sent to registered voters, Those
45 counties would be forced, likely in vain, to quickly develop
the electoral infrastructure necessary to administer the general
election under normal conditions. The result is the possible
disenfranchisement of thousands of Montana voters who as
of the date of this Order, are operating under the belief that
they will shortly receive a ballot in the mail. Issuance of an
injunction presumes counties could successfully notify these
voters of the need to apply for an absentee ballot (which may
not be successfully processed in time) in order to vote from
the safety of their home or that these voters will be willing
to brave the pandemic and exercise their franchise in person.
Both are unlikely. As such, the injunction Plaintiffs’ seck
would likely bring about significant disenfranchisement.

Irrespective of these administrative issues, the Court also
finds that enjoinment of the Directive would only accelerate
the outbreak of COVID-19 which Montana now faces.
Contrary to Plaintiffs’ assertions that Montana is out of the
woods and free from the virus that continues to cripple
society across the globe, Montana continues to struggle with
outbreaks across the state. In fact, as of September 29, 2020,
and as the following graph indicates, Montana's COVID-19
cases continue to rise, with a commensurate increase in
deaths.

 

WESTLAW © 2020 Thomson Reuters. No clair to original U.S. Government Works. 19
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 133 of 190
Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

 

New
naSeS ;

AQ oghes

269

 
    

Pda
average
i

1

rete ot
March Apri Way Sune Juv Hag. Sept.

      

TOTAL REPORTED ON SEPT, 28 14-DAY CHANGE
Cases 12,550 412 +146%_--*
Deaths 174 1 ~33% vs

Includas confirmed snd probable cases where avaliable, 14-day change
trands use 7-day Overages.

 

 

 

Montana Covid Map and Case Count, N.Y. Times, https://
nytims/2R3F2S9 (last visited September 29, 2020). It is
not hard to imagine that enjoinment of the Directive would
vastly increase the number of Montanans exercising their
franchise in person during the election. Given the contraction
of available in-person voting opportunities, this influx of in
person voters would obviously hasten the already increasing
spread of COVID-19 infections in Montana.

Indeed, these health concerns were the primary basis on which
Governor Bullock rooted the Directive. (Doc. 81-15 at 2-
3.) Evidence submitted in this case raises compelling public
health concerns stemming from enjoinment of the Directive.
(See, e.g., Doc. 81-1 at 6.) The Declaration of Dr. Gregory
Holzman, for example, outlines at length the safety measures
necessary to safely conduct an election by predominately in-
person voting. (Doc. 81-5 at 5—6.) In the end, however, Dr.
Holzman concludes that “last minute changes that eliminate
mail voting would require substantial effort by election
administrators to provide for high-density, crowded polling
place election procedures that satisfy the” necessary safety
measures. (Id. at 7.)

Governor Bullock has provided the Court with a declaration
from a resident of Cascade County, Montana who intends
to vote in the upcoming election. (Doc. 81-6 at 2.) Because
of this voter's health conditions, voting in person is simply
not possible, (/d. at 2-3.) Enjoining the Directive would

Footnotes

effectively disenfranchise this voter, who, based on the
administrative issues outlined above, would unlikely be able
to successfully register for and receive an absentee ballot prior
to election day. This voter does not exist in isolation, and
in-person voting by his family members and friends, which
would be increasingly likely if the Directive was enjoined,
would vastly increase his own risk of viral exposure with
possibly deadly consequences, (/d.) These concerns are likely
not unique and apply with equal force to many Montanans,
who either themselves or a loved one suffer from a medical
condition for which COVID-19 exposure poses a grave risk.

Ultimately, considerations of public health weigh strongly
against the issuance of an injunction, even if Plaintiffs’ claims
were meritorious. Having weighed the requisite factors, the
Court concludes that Plaintiffs are not entitled to injunctive
relief. Because they have not actually succeeded on the merits
of any of their claims, the Court additionally finds that they
are not entitled to any of the relief they seek. As such,
judgment in favor of the Defendants in both the lead and
member cases is warranted.

*17 Accordingly, IT IS ORDERED that the Plaintiffs’
requests for injunctive, declaratory, or any other form of relief
are DENIED.

IT IS FURTHER ORDERED that judgment in both the lead
case (CV 20-66-H—DLC) and the member case (CV—20-67—
H—DLC) shall be entered in the Defendants’ favor.

IT IS FURTHER ORDERED that all pending motions are
DENIED as moot.

The Clerk of Court is directed to enter judgments in the lead
and member cases by separate documents and close the case
files.

All Citations

--- ESupp.3d ----, 2020 WL 5810556

1 As discussed below, this Court has consolidated the lead case (CV 20-66—H-DLC) and member case (CV—20-67-H—
DLC) pursuant to Federal Rule of Civil Procedure 42(a)(2). (Doc. 45.) Citation to document “1 at 39” refers to document
1 as it exists in the member case (CV~20-67-H-DLC) pre-consolidation. Throughout this Order citations to certain
documents reference documents filed only in the member case (CV-20-67—H—-DLC),.

2 These 45 counties are home to 680,315 of Montana's 720,355 registered voters, or 94% of the State's total electorate.
Of note, the Directive does not abandon in-person voting, which will occur in all of Montana's 56 counties.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 20
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 134 of 190

Donald J. Trump for President, Inc. v. Bullock, --- F.Supp.3d ---- (2020)

 

It also bears noting that the Intervenor-Defendants have moved to dismiss the Lead-Plaintiffs’ complaint (Doc. 1) and for
judgment on the pleadings. (Doc. 72.) Because the legal issues raised in this motion (Doc. 72) share the Court's analysis
with respect to the issuance of injunctive relief, the Court finds separate analysis of this motion unnecessary.

The Court likewise finds that this legal conclusion supports a finding of standing for the Voter and Candidate Plaintiffs,
who similarly allege infringements on their right to vote. (Doc. 1 at 3-4.) Because the Candidate Plaintiffs allege they
intend to vote, the Court need not address whether they possess standing to prosecute their claims as candidates.

The Court notes that Plaintiffs also request declaratory relief to the effect that the Declaration is unconstitutional. However,
because the issuance of this relief is dependent on Plaintiffs’ actual success on the merits, the Court finds separate
analysis of these claims unnecessary.

Plaintiffs reference in passing Article Ill, § 1 of the Montana Constitution which forbids “the exercise of power properly
belonging to one branch” by another. But not only have Plaintiffs failed to assert a stand alone claim under the Montana
Constitution, jurisdictional issues attendant to such a claim aside, this constitutional provision does not require “absolute
independence” which “cannot exist in our form of government.” Powder River Cty. v. State, 312 Mont. 198, 231-32, 60
P.3d 357 (2002). On the contrary, this provision “has never been accepted as an absolute principle in practice” and is
designed to prevent “a single branch from claiming or receiving inordinate power’ rather than “bar[ring] cooperative action
among the branches of government.” /d. at 232, 60 P.3d 357. Cooperative action in the administration of elections and
response to an emergency are exactly what has occurred here. As such, the Court has serious doubts about the merits
of a state constitutional claim, assuming it had properly been raised in this case.

As noted in this Order, the number of counties currently opting in under the Directive is 45 not 46.

 

End of Document © 2020 Thomson Reuters. No claim to original U.S.

Government Works.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 21
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 135 of 190
Case 4:20-cv-02078-MWB Document 190-4
In re November 3, 2020 General Election, --- A.3d ---- (2020)

Filed 11/20/20 Page 136 of 190

 

2020 WL 6252803

2020 WL 6252803
Only the Westlaw citation is currently available.
Supreme Court of Pennsylvania.

IN RE: NOVEMBER 3,
2020 GENERAL ELECTION
Petition of: Kathy Boockvar, Secretary
of the Commonwealth of Pennsylvania

No. 149 MM 2020
|

Submitted: October 16, 2020

Decided: October 23, 2020

Synopsis

Background: Secretary of the Commonwealth filed
application with the Supreme Court, asking the Court to
assume its King's Bench jurisdiction and to consider her
request for declaratory relief regarding the meaning of
election law.

[Holding:] The Supreme Court, No. 149 MM 2020, Todd, J.,
held that county boards of elections are barred from rejecting
absentee or mail-in ballots based on a signature comparison
conducted by county election officials or employees or as
result of third-party challenges based on signature analysis
and comparisons.

Ordered accordingly.

West Headnotes (10)

[QJ Courts & Supervisory jurisdiction

Supreme Court's King's Bench jurisdiction is
generally invoked to review an issue of public
importance which requires timely intervention
by court of last resort to avoid the deleterious
effects arising from delays incident to the
ordinary process of law. Pa. Const. art. 5, § 2; 42
Pa, Cons, Stat. Ann. § 502.

[2]

[3]

[4]

[5]

[6]

[7]

Courts 6 Supervisory jurisdiction

Supreme Court may exercise power of review
pursuant to its King's Bench jurisdiction even
when no dispute is pending in a lower court of
the Commonwealth. Pa. Const. art. 5, § 2; 42 Pa.
Cons. Stat. Ann. § 502,

Appeal and Error 4 Statutory or legislative
law

Standard of review for questions of pure
statutory interpretation is de novo, and the
Supreme Court's scope of review is plenary.

Statutes ¢= Intent

In matters of statutory interpretation, court's
objective is to ascertain and effectuate the intent
of the General Assembly.

Statutes @= Language and intent, will,
purpose, or policy

Statutes G Plain Language; Plain, Ordinary,
or Common Meaning

Best indication of legislative intent is plain
language of statute.

1 Cases that cite this headnote

Statutes = Natural, obvious, or accepted
meaning

To ascertain the plain meaning of statutory
language, courts consider it in context and give
words and phrases their common and approved
usage.

Statutes <= Purpose and intent;
unambiguously expressed intent

When words of statute are free and clear of
all ambiguity, court must accept them as the
best indicator of legislative intent and cannot
disregard the letter of the statute under the pretext
of pursuing its spirit.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 137 of 190

In re November 3, 2020 General Election, --- A.3d ~--- (2020)

 

2020 WL 6252803

1 Cases that cite this headnote

[3] Election Law ¢* Rejection of vote by election
officers

County boards of elections are barred from
rejecting absentee or mail-in ballots based on
a signature comparison conducted by county
election officials or employees or as result
of third-party challenges based on signature
analysis and comparisons; in determining at
canvassing whether a ballot declaration is
“sufficient” for a mail-in or absentee ballot,
county board is required only to ascertain
whether the declaration on the return envelope
has been filled out, dated and signed, and there
is nothing in language of statute which allows
or compels a county board, when assessing a
declaration's sufficiency, to compare signatures.
25 Pa. Stat. Ann. § 3146.8(g)(3).

1 Cases that cite this headnote

[9] Statutes 6» Absent terms; silence; omissions

In interpreting statute, court may not supply
omissions in the statute when it appears that the
matter may have been intentionally omitted.

[10] | Constitutional Law @ Encroachment on
Legislature
Constitutional Law ¢ Judicial rewriting or
revision
It is not court's role to engage in judicial
legislation and to rewrite a statute in order to
supply terms which are not present therein.

Attorneys and Law Firms

Richard L. Bazelon, Esq., Bazelon, Less & Feldman, P.C.,
for Amicus Curiae Brennan Center for Justice at New York
University School of Law

Mark P. Gaber, Esq., John P. Lavelle Jr., Esq., Morgan, Lewis
& Bockius LLP, Chris Miller, Esq., for Amicus Curiae Urban
League of Greater Pittsburgh

Kathleen Marie Kotula, Esq., Pennsylvania Department
of State, for Participants Kathleen Marie Kotula, Esq.,
Pennsylvania Department of State, Department of State

Dallin Brockbank Holt, Esq., Richard P. Limburg, Esq.,
Obermayer, Rebmann, Maxwell & Hippel, LLP, Mathieu
Jode Shapiro, Esq., Lawrence J. Tabas, Esq., Jason
Torchinsky, Esq., for Possible Intervenors Joseph B. Scarnati,
Jake Corman

Zachary Michael Wallen, Esq., Chalmers & Adams LLC, for
Possible Intervenor Cutler, Bryan, Benninghoff, Kerry

Michael Crossey, Pro Se
Sierra Club, Pro Se

Daniel Thomas Brier, Esq., Myers, Brier & Kelly, LLP,
John Bartley Delone, Esq., Howard Greeley Hopkirk, Esq.,
Michael John Scarinci, Esq., Pennsylvania Office of Attorney
General, Joshua D. Shapiro, Esq., Josh Shapiro, Attorney
General of the Commonwealth of Pennsylvania, Donna Ann
Walsh, Esq., Myers, Brier & Kelly, LLP, for Petitioner Kathy
Boockvar

Kathleen A. Gallagher, Esq., Porter Wright Morris & Arthur,
LLP, John M. Gore, Esq., for Elizabeth Radcliffe, Possible
Intervenor, Donald J. Trump for President, Inc., Republican
Party of Pennsylvania, Republican National Committee,
National Republican Congressional Committee, Intervenors -
Appellees

Michele D. Hangley, Esq., Robert Andrew Wiygul, Esq.,
Mark Alan Aronchick, Esq., Hangley, Aronchick, Segal,
Pudlin & Schiller, for Respondents Bucks County Board of
Elections, Chester County Board of Elections, Montgomery
County Board of Elections, Philadelphia County Board of
Elections

Regina Marie Blewitt, Esq., Joyce, Carmody & Moran, PC,,
for Respondent Luzerne County Board of Elections

Adam Craig Bonin, Esq., The Law Office of Adam C. Bonin,
for Respondent Pennsylvania Alliance for Retired Americans

Heather Lynn Bozovich, Esq., for Respondent Clearfield
County Board of Elections

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 2
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 138 of 190

In re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

Andrew Francis Szefi, Esq., Richard Eugene Santee, Esq.,
Timothy Patrick Brennan, Esq., for Respondent Northampton
County Board of Elections

Keith Adam Button, Esq., Shafer Law Firm, P.C., for
Respondent Crawford County Board of Elections

Thomas M. Caffrey, Esq., Lehigh County Department of Law,
for Respondent Lehigh County Board of Elections

Molly Elizabeth Meacham, Esq., Elizabeth A. Dupuis, Esq.,
Babst Calland Clements and Zomnir, PC, for Respondent
Armstrong County Board of Elections

Jonathan Paul Foster, Esq, BRADFORD COUNTY
COMMISIONERS, for Respondent Bradford County Board
of Elections

Christopher P, Gabriel, Esq., Cafardi Ferguson Wyrick Weis
& Gabriel LLC, for Respondent Tioga County Board of
Elections, Clarion County Board of Elections

Robert D. Schaub, Esq., Robert Lawrence Gawlas, Esq.,
Rosenn, Jenkins & Greenwald, LLP, for Respondent
Susquehanna County Board of Elections

Kevin Michael Greenberg, Esq., Anthony Michael Pratt, Esq.,
Greenberg Traurig, LLP, Clifford B. Levine, Esq., Dentons
Cohen & Grigsby, PC, for Respondents Pennsylvania State
Democratic Party, Dwight Evans

Robert Eugene Grimm, Esq., for Respondent Greene County
Board of Elections

Elizabeth Victoria Wingfield, Esq., Edward David Rogers,
Esq., Terence Martin Grugan, Esq., Ballard Spahr LLP, for
Respondent Delaware County Board of Elections

Christina Lee Hausner, Esq., Lancaster County Solicitor's
Office, for Respondent Lancaster County Board of Elections

Jennifer B. Hipp, Esq., Cumberland County Solicitor's Office,
for Respondent Cumberland County Board of Elections

Andrew Francis Szefi, Esq., Allan Joseph Opsitnick,
Esq., George M. Janocsko, Esq., Allegheny County Law
Department, for Respondent Allegheny County Board of
Elections

Frank J. Lavery Jr, Esq., Lavery Law, for Respondent
Franklin County Board of Elections, Perry County Board of
Elections

Kenneth Richard Levitzky, Esq., for Respondents Sullivan
County Board of Elections, Wyoming County Board of
Elections

Lori A. Martin, Esq., Wilmer Cutler Pickering Hale and
Dorr LLP, for Respondent League of Women Voters
of Pennsylvania, NAACP Pennsylvania State Conference,
Common Cause Pennsylvania

Sean Alexander Mott, Esq., Adams County Solicitor's Office,
Molly Ruth Mudd, Esq., Adams County, for Respondent
Adams County Board of Elections

David Allen Regoli, Esq., Westmoreland County Solicitor's
Office, for Respondent Westmoreland County Board of
Elections

Nathaniel Justus Schmidt, Esq., Warren County Solicitor, for
Respondent Warren County Board of Elections

Thomas R. Shaffer, Esq., Glassmire & Shaffer Law Offices,
P.C., for Respondent Potter County Board of Elections

Krista Ann M. Staley, Esq., Babst Calland Clements and
Zomnir, PC, for Respondents Lackawanna County Board of
Elections, Centre County Board of Elections, Blair County
Board of Elections, Bedford County Board of Elections,
Dauphin County Board of Elections, Fayette County Board
of Elections, Huntingdon County Board of Elections, Indiana
County Board of Elections, Lawrence County Board of
Elections, Lebanon County Board of Elections, Montour
County Board of Elections, Northumberland County Board of
Elections, Venango County Board of Elections, York County
Board of Elections, Armstrong County Board of Elections

Christine D. Steere, Esq. Deasey, Mahoney & Valentini, Ltd.,
for Respondent Berks County Board of Elections

Thomas George Wagner, Esq., Meyer Wagner Brown &
Kraus, for Respondent Elk County Board of Elections

H. William White III, Esq., Butler County Solicitor's Office,
for Respondent Butler County Board of Elections

Citizens for Pennsylvania's Future, Pro Se
PA County Board of Elections, Pro Se

SAYLOR, CJ., BAER, TODD, DONOHUE,

DOUGHERTY, WECHT, MUNDY, JJ.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 3
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 139 of 190

in re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

OPINION

JUSTICE TODD

*J [1] [2] On October 14, 2020, our Court granted the

application of the Secretary of the Commonwealth, Kathy

Boockvar (“Secretary”), to assume King's Bench jurisdiction!
and consider her request for declaratory relief, limited to
answering the following question: “Whether the Election

Code!) authorizes or requires county election boards to reject
voted absentee or mail-in ballots during pre-canvassing and

canvassing!*! based on signature analysis where there are
alleged or perceived signature variances?” In Re: November
3, 2020 General Election, Petition of Kathy Boockvar,
Secretary of the Commonwealth of Pennsylvania, 149 MM
2020, 2020 WL 6110774 (Pa. filed Oct. 14, 2020) (order).
For the reasons that follow, we conclude that the Election
Code does not authorize or require county election boards
to reject absentee or mail-in ballots during the canvassing
process based on an analysis of a voter's signature on the

“declaration” contained on the official ballot return envelope
for the absentee or mail-in ballot. We, therefore, grant the
Secretary's petition for declarative relief, and direct the
county boards of elections not to reject absentee or mail-
in ballots for counting, computing, and tallying based on
signature comparisons conducted by county election officials
or employees, or as the result of third-party challenges based
on such comparisons.

I. Facts and Procedural History

*2 As our Court has recently observed, “[i]n October 2019,
the General Assembly of the Commonwealth of Pennsylvania

enacted Act 77 of 2019, } which, inter alia, created for the
first time in Pennsylvania the opportunity for all qualified
electors to vote by mail, without requiring the electors to
demonstrate their absence from the voting district on Election
Day.” Pennsylvania Democratic Party v. Boockvar, — A3d
, ——, 2020 WL 5554644, at *1 (Pa. Sept. 17, 2020).
Subsequently, in March 2020, the legislature made further
revisions to the Election Code via the passage of Act 12 of

 

2020,° which, among other things, authorized for the June 2,
2020 primary election,’ and for all subsequent elections, the

mail-in voting procedures established by Act 77.

Because of the substantial nature of the recent Code
amendments, as well as the anticipated massive increase in the
number of mail-in and absentee ballots which county boards
of elections would be confronted with due to the COVID-19
pandemic, in order to ensure that the procedures set forth in
the Election Code regarding pre-canvassing and canvassing
of absentee and mail-in ballots would be uniformly applied
and implemented by county boards of elections, Secretary
Boockvar issued two written guidance documents for those
boards to follow when canvassing such ballots.

In the first guidance document issued on September 11,
2020 to all county boards, Secretary Boockvar set forth
the procedure the boards were to follow upon receipt
of an absentee or mail-in ballot. This guidance directed
the county boards to examine the declaration contained
on the ballot return envelope containing the absentee or
mail-in ballot. It further directed the county board to
“compare the information on the outer envelope, i.e., the
voter's name and address, with the information contained
in the ‘Registered Absentee and Mail-In Voters File, the
absentee voter's list and/or the Military Veterans’ and
Emergency Civilians Absentee Voters File.’ ” Pennsylvania
Department of State, Guidance Concerning Examination
of Absentee and Mail-In Ballot Return Envelopes, 9/11/20,
at 3, available at https://www.dos.pa.gov/VotingElections/
OtherServicesEvents/Documents/Examination”200f
%20Absentee%20and%20Mail-In%20Ballot%™20Retum
%20Envelopes.pdf. The Secretary advised that, if the
declaration is signed and the county board is satisfied that the
declaration is sufficient, then the absentee or mail-in ballot
should be approved for canvassing unless it is challenged in
accordance with the Election Code. The Secretary specifically
cautioned the county boards of elections in this regard that
“(t]he Pennsylvania Election Code does not authorize the
county board of elections to set aside returned absentee or
mail-in ballots based solely on signature analysis by the
county board of elections.” Jd.

Subsequent to our Court's decision in Boockvar, supra, the
Secretary issued supplemental guidance to all county boards
conceming, inter alia, matters addressed by our decision —
i.e., the establishment by county boards of satellite offices,
provision of drop boxes for voters to return absentee and
mail-in ballots, and the mandatory requirements that such
ballots be returned only by the voter and be enclosed
in a secrecy envelope. In this supplemental guidance, the
Secretary also directed the county boards to set aside

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 4
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 140 of 190

In re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

ballots which were returned to them without the declaration
envelope having been “filled out, dated and signed.”
Pennsylvania Department of State, Guidance Concerning
Civilian Absentee And Mail-In Ballot Procedures, 9/28/20,
at 9, available at https://www.dos.pa.gov/VotingElections/
OtherServicesEvents/Documents/DOS%20Guidance
%20Civilian%20A bsentee%20and%20Mail-In%20Ballot
%20Procedures.pdf. This guidance buttressed her earlier
instruction, reiterating that “[t]he Election Code does not
permit county election officials to reject applications or voted
ballots based solely on signature analysis. ... No challenges
may be made to mail-in and absentee ballots at any time based
on signature analysis.” Jd.

*3 Meanwhile, Intervenors in the instant matter, Donald
J. Trump for President, Inc., and the Republican National
Committee, filed suit in the United States District Court
for the Western District against the Secretary over several

election issues.°See Donald J. Trump for President, Inc. v.
Boockvar, No. 2:20-cv-966 (W.D. Pa.). In response to the
Secretary's guidance to the county boards, on September
23, 2020, Intervenors filed an amended complaint in that
matter challenging Secretary Boockvar's interpretation of the
Election Code as precluding county boards from rejecting
absentee and mail-in ballots based on a signature comparison.

On October 1, 2020, Intervenors filed a motion for summary
judgment in the federal action alleging, inter alia, that the
Secretary's guidance was contrary to the Election Code and,
thus, constituted an infringement on the “fundamental right to
vote and to a free and fair election.” Plaintiff's Memorandum
of Law in Support of Motion for Summary Judgment filed in
Donald J. Trump for President, Inc. v. Boockvar, No. 2:20-
cv-966 (W.D. Pa.) (Exhibit D to Secretary's Application for
Extraordinary Relief), at 15-19, 45-50. Intervenors sought, as
relief, the entry of an injunction directing the Secretary to
withdraw her guidance, and, also, to require county boards of
elections to compare signatures on applications for absentee
and mail-in ballots, and the ballots themselves, with the
voter's permanent registration record. Id.

The Honorable J. Nicholas Ranjan denied Intervenors’
motion for summary judgment, and granted judgment in
favor of the Secretary. Donald J. Trump for President, Inc.
y, Boockvar, — F.Supp.3d , 2020 WL 5997680 (W.D.
Pa. filed Oct. 10, 2020) (hereinafter “7rump”). Relevant
to the present dispute, in his scholarly and comprehensive
supporting opinion, Judge Ranjan concluded that “the plain
language of the Election Code imposes no requirement for

 

signature comparison for mail-in and absentee ballots and
applications.” Trump at , 2020 WL 5997680, at *53.
In reaching this conclusion, Judge Ranjan analyzed the
provisions of the Election Code governing pre-canvassing
and canvassing of absentee and mail-in votes returned by the
elector, set forth in Section 3146.8(g), which provides:

 

§ 3146.8. Canvassing of official absentee ballots and
mail-in ballots

* KOR

(g)(1)() An absentee ballot cast by any absentee elector
as defined in section 1301 (a), (b), (c), (d), (e), CB, (g) and
(h) shall be canvassed in accordance with this subsection
if the ballot is cast, submitted and received in accordance
with the provisions of 25 Pa.C.S. Ch, 35 (relating to
uniform military and overseas voters).

(ii) An absentee ballot cast by any absentee elector as
defined in section 1301(3), Gj), (9, (), (ma) and (n), an
absentee ballot under section 1302(a.3) or a mail-in
ballot cast by a mail-in elector shall be canvassed in
accordance with this subsection if the absentee ballot
or mail-in ballot is received in the office of the county
board of elections no later than eight o'clock P.M. on
the day of the primary or election.

*4 (1.1) The county board of elections shall meet
no earlier than seven o'clock A.M. on election day to
pre-canvass all ballots received prior to the meeting.
A county board of elections shall provide at least
forty-eight hours' notice of a pre-canvass meeting by
publicly posting a notice of a pre-canvass meeting on
its publicly accessible Internet website. One authorized
representative of each candidate in an election and
one representative from each political party shall be
permitted to remain in the room in which the absentee
ballots and mail-in ballots are pre-canvassed. No person
observing, attending or participating in a pre-canvass
meeting may disclose the results of any portion of any
pre-canvass meeting prior to the close of the polls.

(2) The county board of elections shall meet no earlier
than the close of polls on the day of the election and
no later than the third day following the election to
begin canvassing absentee ballots and mail-in ballots
not included in the pre-canvass meeting. The meeting
under this paragraph shall continue until all absentee
ballots and mail-in ballots received prior to the close
of the polls have been canvassed. The county board of

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 5
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 141 of 190

In re November 3, 2020 General Election, --- A.3d ---- (2020)
2020 WL 6252803

 

elections shall not record or publish any votes reflected
on the ballots prior to the close of the polls. The canvass
process shall continue through the eighth day following
the election for valid military-overseas ballots timely
received under 25 Pa.C.S. § 3511 (relating to receipt of
voted ballot). A county board of elections shall provide
at least forty-eight hours' notice of a canvass meeting
by publicly posting a notice on its publicly accessible
Internet website. One authorized representative of each
candidate in an election and one representative from each
political party shall be permitted to remain in the room
in which the absentee ballots and mail-in ballots are
canvassed.

(3) When the county board meets to pre-canvass or
canvass absentee ballots and mail-in ballots under
paragraphs (1), (1.1) and (2), the board shall examine the
declaration on the envelope of each ballot not set aside
under subsection (d) and shall compare the information
thereon with that contained in the “Registered Absentee
and Mail-in Voters File,” the absentee voters’ list and/
or the “Military Veterans and Emergency Civilians
Absentee Voters File,” whichever is applicable. If the
county board has verified the proof of identification
as required under this act and is satisfied that the
declaration is sufficient and the information contained in
the “Registered Absentee and Mail-in Voters File,” the
absentee voters’ list and/or the “Military Veterans and
Emergency Civilians Absentee Voters File” verifies his
right to vote, the county board shall provide a list of
the names of electors whose absentee ballots or mail-in
ballots are to be pre-canvassed or canvassed.

(4) All absentee ballots which have not been challenged
under section 1302.2(c) and all mail-in ballots which
have not been challenged under section 1302.2-D(a)(2)
and that have been verified under paragraph (3) shall be
counted and included with the returns of the applicable
election district as follows:

(i) The county board shall open the envelope of every
unchallenged absentee elector and mail-in elector in
such manner as not to destroy the declaration executed
thereon.

(ii) If any of the envelopes on which are printed,
stamped or endorsed the words “Official Election
Ballot” contain any text, mark or symbol which
reveals the identity of the elector, the elector's political
affiliation or the elector's candidate preference, the

envelopes and the ballots contained therein shall be
set aside and declared void.

(iii) The county board shall then break the seals
of such envelopes, remove the ballots and count,
compute and tally the votes.

*5 (iv) Following the close of the polls, the county
board shall record and publish the votes reflected on
the ballots.

(5) Ballots received whose applications have been
challenged and ballots which have been challenged shall
be placed unopened in a secure, safe and sealed container
in the custody of the county board until it shall fix a time
and place for a formal hearing of all such challenges,
and notice shall be given where possible to all absentee
electors and mail-in electors thus challenged and to
every individual who made a challenge. The time for
the hearing shall not be later than seven (7) days after
the deadline for all challenges to be filed. On the day
fixed for said hearing, the county board shall proceed
without delay to hear said challenges, and, in hearing
the testimony, the county board shall not be bound
by the Pennsylvania Rules of Evidence. The testimony
presented shall be stenographically recorded and made
part of the record of the hearing.

(6) The decision of the county board in upholding or
dismissing any challenge may be reviewed by the court
of common pleas of the county upon a petition filed
by any person aggrieved by the decision of the county
board. The appeal shall be taken, within two (2) days
after the decision was made, whether the decision was
reduced to writing or not, to the court of common pleas
setting forth the objections to the county board's decision
and praying for an order reversing the decision.

(7) Pending the final determination of all appeals, the
county board shall suspend any action in canvassing
and computing all challenged ballots received under
this subsection irrespective of whether or not appeal
was taken from the county board's decision. Upon
completion of the computation of the returns of the
county, the votes cast upon the challenged official
absentee ballots that have been finally determined to be
valid shall be added to the other votes cast within the
county.

25 PS. § 3146.8(g) (footnotes omitted).

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 6
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 142 of 190

In re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

Judge Ranjan discemed nothing in the text of these provisions
which requires county boards of elections to “verify” the
signatures on mail-in and absentee ballots — that is, to
examine the signatures to determine whether or not they were
authentic, Zrump at ——-, 2020 WL 5997680, at *53, and
thus rejected Intervenors’ argument that Section 3146.8(g)
(3) requires county boards of elections to engage in signature
comparison and verification. In Judge Ranjan's view, the
county board of elections is required under this statutory
provision to verify only the proof of the voter's identification
by examining the voter's driver's license number, the last
four digits of his or her social security number, or other
specifically approved form of identification which is required

by Section 2602(z.5) of the Election Code.!® Indeed, Judge
Ranjan noted that nowhere in Section 3146.8(g)(3) does the
term “signature” appear. Trump, at ——, 2020 WL 5997680,
at *55,

*6 Judge Ranjan found that, while 25 P.S. §§ 3146.6(a) and
3150.16(a) require a voter submitting an absentee or mail-
in ballot to “fill out and sign the declaration” printed on the
ballot return envelope, the county board's duty under these
sections is merely to examine the declaration and determine
if these requirements have been comported with. Critically,
in his view, this language did not require that a county board
inquire into the authenticity of the signature; rather, the county
boards were required to determine only that a voter had
supplied his signature in the declaration.

Judge Ranjan observed that, by contrast, other provisions of
the Election Code such as those governing in-person voting,
see25 PS. § 3050(a.3)(2), allow a vote to be challenged
where a voter's signature on the voting certificate executed
at the polls is deemed not to be authentic when compared
to the signature recorded in the district register of voters.
Likewise, other sections of the Election Code allow boards
of elections to reject provisional ballots based on an election
official's conclusion that the voter's signature on the ballot
envelope is not authentic, see25 P.S. § 3050(a.4)(5)(i)-(ii), and
allow election officials to reject nominating petitions based on
the official's conclusion that the signatures contained therein
are not authentic, see25 P.S. § 2936. From Judge Ranjan's
perspective, these provisions of the Code demonstrated that
the Pennsylvania General Assembly knew how to require
signature verification when they so desired, and the fact they
did not do so in Section 3146.8(g)(3) indicated that signature
verification was not a requirement for absentee or mail-in
ballots.

Judge Ranjan also considered the effect of interpreting
Section 3146.8(g)(3) to require signature comparison. In
his view, doing so would create a risk that voters would
be disenfranchised, given that mail-in and absentee ballots
are kept securely stored until election day when the pre-
canvassing process begins, and the Election Code contains
no requirement that voters whose ballots are deemed
inadequately verified be apprised of this fact. Thus, unlike in-

person voters, mail-in or absentee voters are not provided any

opportunity to cure perceived defects in a timely manner.!!

In the instant matter, on October 4, 2020, just before Judge
Ranjan issued his decision, Secretary Boockvar filed with this
Court an application seeking invocation of our King's Bench
authority, and seeking, inter alia, a declaration that, under
the Election Code, county boards of elections are precluded
from rejecting absentee or mail-in ballots at canvassing
based upon signature comparisons, in accordance with her
guidance to the county boards, Thereafter, the Secretary
submitted a letter to our Court pursuant to Pa.R.A.P. 2501
apprising us of Judge Ranjan's decision. In this letter, the
Secretary noted that Judge Ranjan's opinion concluded that
her guidance to the county boards of elections was “uniform
and non-discriminatory” and “informs the counties of the
current state of the law as it relates to signature comparison.”
Secretary's Letter to Supreme Court Prothonotary, 10/11/20,
at 2 (quoting Trump at , 2020 WL 5997680, at *61).
Nevertheless, recognizing that our Court is the final word
on the interpretation of Pennsylvania law, the Secretary

 

maintained her request for our Court to grant King's Bench
review. Id. (“[T]he district court's opinion, while timely and
persuasive, is not authoritative. Only this Court can render the
ultimate determination concerning Pennsylvania law.”).

*7 As indicated above, our Court granted the Secretary's
application for invocation of our King's Bench authority
because we determined the Secretary presented an issue of
public importance that required our immediate intervention.
See supra note 1. In our order granting review, we also
granted the petitions to intervene of Donald J. Trump
for President Inc., the Republican Party of Pennsylvania,
the Republican National Committee, and the National
Republican Congressional Committee (“Intervenors”), We
denied the petitions for intervention of Elizabeth Radcliffe, a
qualified elector, Bryan Cutler, Speaker of the Pennsylvania
House of Representatives, Kerry Benninghoff, Majority
Leader of the Pennsylvania House of Representatives, Joseph
B. Scarnati II, Pennsylvania Senate President Pro Tempore,
and Jake Corman, Senate Majority Leader. However, these

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 7
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 143 of 190

In re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

parties were granted leave to file amicus briefs.!2 We
additionally granted leave for the Brennan Center for
Justice, the Urban League of Pittsburgh, the Bucks, Chester,
Montgomery and Philadelphia County Boards of Elections,
and the Pennsylvania Alliance for Retired Persons to file
amicus briefs.

II. Arguments of the Parties

The Secretary first highlights the fact that, when a voter
applies for a mail-in ballot, Sections 3150.12(a) and (b)Q)-(2)
of the Election Code require the voter to fill out an application

form listing his name, address, date of birth, voting district,

and the length of time he has resided in the voting district!

According to the Secretary, the paper version of that form also
requires a voter to sign a declaration that he or she is eligible

to vote in the election for which he is requesting a ballot. !4
Upon receipt of this application, a county board of elections
confirms whether the applicant is qualified to receive a mail-
in ballot under Section 3250.12b by verifying the proof of
identification supplied with the application, such as the voter's
drivers’ license number or the last four digits of the voter's
social security number, and the county board compares that
information with the voter's permanent registration card, The
Secretary contends that this comparison process is all that is
required by the Election Code, and that there is no provision
therein which requires county boards of elections to compare
signatures for purposes of verification, which is why, the
Secretary points out, the application can be completed and
submitted electronically through a Commonwealth website.

Once this verification is completed, the Secretary proffers that
the Code requires the application be marked approved and
a ballot issued. See25 P.S. § 3150.12b(a)(1). The Secretary
emphasizes that the only permissible challenge to the ballot
application under Section 3150.12b(a)(2) is that the applicant
was not a qualified elector.

With regard to the pre-canvassing and canvassing procedures
for absentee and mail-in ballots set forth in Section 3146.8

of the Election Code,!> the Secretary notes that the pre-
canvassing process, which entails opening the ballot return
envelopes, removing the ballots, and counting, computing
and tallying them, can begin no earlier than 7:00 a.m. on
election day. When the return envelope is opened during that
process, according to the Secretary, the only examination
which the county board may conduct under Section 3 146.8(g)

(3) and 3146.20(c)!® is to compare “the ‘information’ on
the envelope—i.e., the voter's name and address—with the
names and addresses on the lists of approved absentee and
mail-in voters.” Secretary's Application for Extraordinary
Relief, 10/04/20, at 19. The Secretary stresses that no other
examination is permitted under the plain terms of the Code.

*§ If the county board's examination determines that the
declaration is sufficient, and the voter's name and address
appears in the lists of approved absentee and mail-in voters,
then, according to the Secretary, the Code requires the
ballots to be counted. 25 P.S. § 3146.8(g)(3) and (4). The
Secretary asserts that the only exception involves challenges
to a voter's eligibility raised at the ballot application stage

under Section 31 50,12b(a)(2).!7 The Secretary contends that
such challenges must be made by 5:00 p.m. on the Friday
before election day and, thus, cannot be made during the pre-
canvassing procedure (which does not begin until election

day).

The Secretary argues that there is no provision of the Election
Code which allows or requires the county boards of elections
to entertain challenges “based on perceived signature
mismatches,” Secretary's Application for Extraordinary
Relief, 10/04/20, at 20, or to reject absentee or mail-in ballots
because of such an assessment. The Secretary notes that the
General Assembly knows how to draft provisions requiring
signature comparison, as it did for the in-person voting
process governed by Section 3050(a.3)(2), which directs
election officials to compare the signature of the voter signing
the voter certificate at the polls with the district register, and
then to make the determination of whether the signature on
the voter certificate is genuine. Moreover, unlike for in-person
voting, there is no provision in the Code which requires a
voter to be notified that his signature has been challenged
during the canvassing process; hence, a voter whose ballot is
rejected during canvassing because of a perceived signature
mismatch has no opportunity to respond to the challenge
and have his ballot counted. In sum, the Secretary contends
that requiring signature comparison during canvassing would
improperly add a requirement to the Election Code which the
legislature did not see fit to include.

Although the Secretary views the Election Code in this regard
to be clear and unambiguous, she notes that, even if we were
to find it to be ambiguous, we must still reject a signature
comparison requirement, given that there are no standards
ot guidelines contained within the Code governing how an
election official should perform such a comparison. In this

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 8
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 144 of 190

In re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

vacuum, the Secretary asserts individual county boards will
improvise “ad hoc” procedures, which would vary from
county to county, creating a significant risk of error and
uncertainty in the review of ballots. Secretary's Application
for Extraordinary Relief, 10/04/20, at 24. In the Secretary's
view, this would constitute a denial of equal protection to
voters whose ballots were challenged and rejected under such
varying and imprecise standards. This process would also
present an “unjustified risk of disenfranchisement,” id. at
25, given that a voter's ballot could be rejected without any
opportunity to be heard on the issue.

Intervenors respond that the Election Code's use of the
term “shall” in Sections 3146.6(a) and 3150.16(a) with
respect to the requirement that electors sign the declaration
on the outside of the ballot return envelope, together
with the Code's companion requirement that county boards
examine the declaration and determine if it is “sufficient,”
mandates that county boards conduct signature verification.
Intervenors Supplemental Brief at 6. Intervenors develop
that, “because a voter's noncompliance with the signature
mandate ‘renders the ballot invalid,’ that mandate necessarily
contemplates the ‘enforcement mechanism’ of county boards
engaging in—and invalidating ballots during the pre-canvass
or canvass based upon—verification of the voter's signature.”
Id. Intervenors maintain that the “mandate” established by
these statutory provisions “authorizes and requires signature
verification and invalidation of ballots based upon signature
mismatch.” Jd. Additionally, Intervenors maintain that,
because Section 3148.8(g)(3) requires a determination of
whether a declaration is “sufficient,” and establishes that
a declaration will only be sufficient when signed by the
elector, this “encompasses the enforcement mechanism of
signature analysis and verification during the pre-canvass and
canvass.”/d, Further, Intervenors insist that objections can be
made at canvassing to ballots revealing signature mismatches.

*9 Although contending that these provisions of the Election
Code are clear, Intervenors assert that principles of statutory
construction also support their suggested interpretation.
Specifically, Intervenors maintain that signature comparison
is necessary to prevent fraud, and that prior decisions from
lower courts of the Commonwealth have endorsed this
practice to effectuate this purpose. See id. at 7-8 (citing
Appeal of Orsatti, 143 Pa.Cmwlth, 12, 598 A.2d 1341 (1991);
In re Canvass of Absentee Ballots of Nov. 2, 1965, Gen.
Election, 39 Pa. D. & C.2d 429 (Montg. Cty. Common Pleas
1965); Fogleman Appeal, 36 Pa. D, & C.2d 426 (Juniata Cty.
Common Pleas 1964); In re City of Wilkes-Barre Election

Appeals, 44 Pa, D. & C.2d 535 (Luzerne Cty. Common Pleas
1967)). Intervenors also suggest the fact that, when a ballot
return envelope is scanned upon receipt by a county board
of elections, the voter's registration card, which includes
his or her signature, as contained in the Commonwealth's
“SURE” (“Statewide Uniform Registry of Electors”) system
appears on the election official's computer screen. Intervenors
view this fact as indicating that even the Secretary believes
signature verification is required.

Addressing the potential impacts of the competing
interpretations, Intervenors suggest that the Secretary's
interpretation implicates due process and equal protection
concerns, given that voters who vote in person are subject
to signature verification, whereas those who vote by mail-
in or absentee ballots would not be. Intervenors contend we
should avoid an interpretation of the Code that results in such
potential constitutional violations.

Intervenors rebuff the practical difficulties of implementing
a system of signature verification raised by the Secretary,
asserting that Chester County has already promulgated and

produced such a system. !® Intervenors further dispute that
voters could be disenfranchised without their knowledge
based on enforcement of a signature comparison requirement.
They point to the notice, hearing, and judicial review
provisions in Section 3146.8(g)(5)-(7) for adjudicating ballot
challenges, which they contend would allow a voter whose
signature has been challenged during canvassing to have the
challenge adjudicated and thereby preserve their right to vote.

TIL Analysis

[3] [4] [1 [6]
King's Bench review is purely one of statutory interpretation,
our standard of review is de novo, and our scope of review
is plenary. Danganan v. Guardian Protection Services, 645
Pa. 181, 179 A.3d 9, 15 (2018). In matters of statutory
interpretation, our objective is to ascertain and effectuate
the intent of the General Assembly. Id.; see alsol Pa.C.S. §
1921(a). As we have so oft observed, “[t]he best indication of
legislative intent is the plain language of the statute.” Crown
Castle NG East v. Pennsylvania Public Utility Commission,
—— Pa. , 234 A.3d 665, 674 (2020). In ascertaining
the plain meaning of statutory language, we consider it in
context and give words and phrases their “common and

 

approved usage.” Commonwealth by Shapiro v. Golden Gate
National Senior Care, 648 Pa. 604, 194 A.3d 1010, 1027-28

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 9

[7] As the issue on which we accepted
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 145 of 190

In re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

(2017). When the words of a statute are free and clear of
all ambiguity, they are the best indicator of legislative intent;
hence, in such circumstances, “we cannot disregard the letter
of the statute under the pretext of pursuing its spirit.”Fletcher
v, Pennsylvania Property & Casualty Insurance Guarantee
Association, 603 Pa. 452, 985 A.2d 678, 684 (2009) (citing 1
Pa.C.S. § 1921(b)).

Turning to the text of the governing statutory provisions,
Section 3146.8(g)(3) of the Election Code enumerates only
three duties of the county boards of elections during the pre-
canvassing and canvassing process:

(1) to “examine the declaration on the envelope of each
ballot not set aside under subsection (d) [requiring
rejection of ballots for deceased voters] and shall
compare the information thereon with that contained in
the ‘Registered Absentee and Mail-in Voters File,’ the
absentee voters' list and/or the ‘Military Veterans and
Emergency Civilians Absentee Voters File,’ whichever
is applicable”;

*10 (2) to verify “the proof of identification as required
under this act,” and

(3) to be “satisfied that the declaration is sufficient and the
information contained in the ‘Registered Absentee and
Mail-in Voters File,’ the absentee voters' list and/or the
‘Military Veterans and Emergency Civilians Absentee
Voters File’ verifies his right to vote.”

25 PS. § 3146,8(g)(3).

If an absentee or mail-in ballot comports with these statutory
requirements, and it has not been challenged under Section
3146.2b (providing for challenges to approval of absentee
ballot application on the ground that the applicant was not
a “qualified absentee elector,” or a “qualified elector”), or
Section 3150.12b (providing that the exclusive means for
challenging a mail-in ballot application is “on the grounds

that the applicant was not a qualified elector”),!? then Section
3146.8(g)(4) requires the ballot to be considered “verified”
and directs that it “shall be counted and included with the
returns of the applicable election district.” 25 P.S. § 3146.8(g)
(4)(a). The only exception is set forth in Section 3146.8(g)(4)
(ii), which requires that, “[i]f any of the envelopes on which
are printed, stamped or endorsed the words ‘Official Election
Ballot,’ contain any text, mark or symbol which reveals the
identity of the elector, the elector's political affiliation or the
elector's candidate preference, the envelopes and the ballots

contained therein shall be set aside and declared void.” Id. §
3146.8(g)(4)(ii).

[8] To assess the signature analysis question before us,
we review in turn each of the three canvassing duties set
forth above from Section 3146.8(g)(3). First, as noted, the
county boards must examine the declaration on the ballot
return envelope and then “compare the information thereon
with that contained in the ‘Registered Absentee and Mail-
in Voters File,’ the absentee voters’ list and/or the ‘Military
Veterans and Emergency Civilians Absentee Voters File.” Id.
§ 3146.8(g)(3).

Initially, we note that, with respect to the “Registered
Absentee and Mail-in Voters File,” it seems this file,
previously utilized, is now a virtually empty relic. Prior to the
recent Code amendments, subsection (a) of Section 3146.2c
specified that this file was to contain duplicate “voter's

temporary registration cards,” “See id.§ 3146.2c(a) (effective
to Oct. 30, 2019). Indeed, the provision provided that these
registration cards “shall constitute” the file, indicating the
file had no other content. Jd. Critically, however, with the
passage of Act 12, the legislature deleted subsection (a).
Act 12, § 8 (deleting 25 PS. § 3146.2c(a)), Thus, while
the canvassing provisions of 25 P.S. § 3146.8(g)(3) still
require a voter's declaration to be compared against the file,
that comparison would appear to be a meaningless exercise.
The only informational remnant in the file, if it is still
being maintained, is that set forth in Sections 3146.2(h) and
3150.12(e), requiring a voter's absentee and mail-in ballot
application number to be entered in the file. Manifestly,
there is no present requirement that the file contain the type
of signature information necessary to perform the signature
comparison Intervenors contend is mandatory.

*11 With respect to a comparison of the declaration against
the absentee voters’ list and the “Military Veterans and
Emergency Civilians Absentee Voters File,” as highlighted by
the Secretary, see Secretary's Application for Extraordinary
Relief, 10/04/20, at 19 n.14, the only lists against which such
a comparison may be conducted are those which the county
boards are required to keep under subsections (b) and (c) of
Section 3146.2c. Those subsections provide:

(b) The county board of elections shall post in a
conspicuous public place at its office a master list
arranged in alphabetical order by election districts
setting forth the name and residence, and at primaries,
the party enrollment, of (1) every military elector to

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 40
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 146 of 190

In re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

whom an absentee ballot is being sent, each such name
to be prefixed with an “M”; (2) every bedridden or
hospitalized veteran outside the county of his residence
who is not registered and to whom an absentee ballot
is being sent, each such name to be prefixed with a
“Vv”; and (3) every registered elector who has filed
his application for an absentee ballot too late for the
extraction of his original registration card and to whom
a ballot is being sent and every qualified elector who has
filed his application for an absentee ballot and is entitled,
under provisions of the Permanent Registration Law as
now or hereinafter enacted by the General Assembly, to
absentee registration prior to or concurrently with the
time of voting, each such name to be prefixed with a
“C.” This list shall be known as the Military, Veterans
and Emergency Civilians Absentee Voters File for the
Primary or Election of (date of primary or election) and
shall be posted for a period commencing the Tuesday
prior to the day of the primary or election until the day
following the primary or election or the day on which
the county board of elections certifies the returns of the
primary or election, whichever date is later. Such file
shall be open to public inspection at all times subject to
reasonable safeguards, rules and regulations. This posted
list shall not contain any military address or reference
to any military organization. Upon written request, the
county board shall furnish a copy of such list to any
candidate or party county chairman.

(c) Not less than five days preceding the election, the
chief clerk shall prepare a list for each election district
showing the names and post office addresses of all voting
residents thereof to whom official absentee or mail-in
ballots shall have been issued. Each such list shall be
prepared in duplicate, shall be headed “Persons in (give
identity of election district) to whom absentee or mail-
in ballots have been issued for the election of (date of
election),” and shall be signed by him not less than four
days preceding the election. He shall post the original of
each such list in a conspicuous place in the office of the
county election board and see that it is kept so posted
until the close of the polls on election day. He shall cause
the duplicate of each such list to be delivered to the judge
of election in the election district in the same manner
and at the same time as are provided in this act for the
delivery of other election supplies, and it shall be the
duty of such judge of election to post such duplicate list
in a conspicuous place within the polling place of his
district and see that it is kept so posted throughout the
time that the polls are open. Upon written request, he

shall furnish a copy of such list to any candidate or party
county chairman.
*12 25 PS. § 3146.2c(b) and (c).

Notably, the only information required to be kept in these
lists is, as the Secretary highlights, the names and addresses
of registered voters, and, in the case of voters serving in
the military, even their addresses need not be disclosed.
Consequently, in comparing a declaration against these lists,
a county board may determine only whether the name and
address information the voter has listed on the ballot envelope

matches.”! There is no signature information in these lists for
county election officials to compare against a voter's signature
on his declaration; therefore, pursuant to the plain language
of the Election Code, these lists cannot facilitate the signature
comparison Intervenors maintain is required.

Next, in canvassing the ballots under Section 3146.8(g)(3),
the county boards must verify “the proof of identification
as required under this act.” As indicated above, see supra
note 9, Section 2602(z.5)(3)(i)-(iv) of the Election Code
enumerates the various types of identification which a voter
may utilize in completing a ballot application. Consequently,
we conclude the county board's duty in this regard is to check
the identification listed on the voter's mail-in or absentee
ballot to see if it is of the type permitted by the Election
Code, and to verify that it is valid. This duty does not,
however, require or authorize county boards to go further and
compare the signature on the voter's mail-in or absentee ballot
to ensure that it is the same as that which appears on the
form of identification the voter has listed on the application.
Hence, this unambiguous provision likewise does not permit
or require signature comparison.

Finally, a county board is required to determine if the
ballot declaration is “sufficient.” 25 P.S. § 3146.8(g)(3). The
requirements for a ballot declaration are set forth in Section
3146.6(a) (absentee ballots) and Section 3150.16(a) (mail-
in ballots). Both sections require that the elector “fill out,
date and sign the declaration.” Jd. §§ 3146.6(a), 3150.16(a).
Thus, in determining whether the declaration is “sufficient”
for a mail-in or absentee ballot at canvassing, the county
board is required to ascertain whether the declaration on
the return envelope has been filled out, dated, and signed.
This is the extent of the board's obligation in this regard. In
assessing a declaration's sufficiency, there is nothing in this
language which allows or compels a county board to compare
signatures. Accordingly, we decline to read a signature
comparison requirement into the plain and unambiguous

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 4
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 147 of 190

In re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

language of the Election Code, as Intervenors urge us to do,
inasmuch as the General Assembly has chosen not to include
such a requirement at canvassing.

Even if there were any ambiguity with respect to these
provisions, we observe that the General Assembly has
been explicit whenever it has desired to require election
officials to undertake an inquiry into the authenticity of a
voter's signature, See, ¢.g., 25 P.S. § 3050(a.3)(2) (governing
procedures for in-person voting at polling places and
requiring an “election officer” to “compare the elector's
signature on his voter's certificate with his signature in the
district register,” and based “upon such comparison ... if the
signature on the voter's certificate, as compared with the
signature as recorded in the district register, shall not be
deemed authentic by any of the election officers, such elector
shall not be denied the right to vote for that reason, but
shall be considered challenged as to identity,” and requiring
the voter to execute an affidavit and provide proof of his
identity in order to vote (emphasis added)); id. § 3050(a.4)(5)
(i) (“Except as provided in subclause (1i), if it is determined
that [an individual who attempts to cast an in-person ballot
at a polling place, but whose name did not appear on the
district register of eligible voters] was registered and entitled
to vote at the election district where the ballot was cast, the
county board of elections shall compare the signature on the
provisional ballot envelope with the signature on the elector's
registration form and, if the signatures are determined to be
genuine, shall count the ballot if the county board of elections
confirms that the individual did not cast any other ballot,
including an absentee ballot, in the election.” (emphasis
added)).

*13 In this regard, we note that, when the Election Code
was first promulgated by the General Assembly in 1937,
it contained explicit signature comparison requirements for
canvassing certain absentee ballots. See Act of June 3, 1937,
PL. 1333, No. 320. Article XIII of that law, a precursor of the
current mail-in ballot procedures, provided certain military
service members the right to use mail-in ballots, referred
to as “Detached Soldier's Ballots.” Similar to today's mail-
in ballots, the service member was required to complete an
affidavit on an outer envelope, along with the jurat of his
witnessing officer, and then place his completed ballot inside
that outer envelope. Jd. § 1329. In canvassing such ballots,
the county boards were instructed to “open such registered
letter and after examining the affidavit and jurat, [to] compare
the signature of such absent voter with his signature upon
any register or other record in their possession. If the county

board is satisfied that the signatures correspond and that
the affidavit and jurat are sufficient, they shall announce the
name of the elector and shall give any person present an
opportunity to challenge the same ....” Jd. § 1330 (emphasis
added). Absent any challenge, such ballots were counted.
Notably, in 1945, this signature comparison language was

removed from the Code.2”

We draw two inferences from this early history. First,
the legislature understands how to craft language requiring
signature comparisons at canvassing when it chooses to
do so, as it did in 1937, Second, in the 1937 Code, the
legislature drew a clear distinction between assessing the
sufficiency of the ballot affidavit (and jurat) and a comparison
of the ballot signature. The legislature having subsequently
stripped out the signature comparison language from the
Code, we ought not to construe, as Intervenors suggest,
the remaining sufficiency determination as incorporating a
signature comparison.

Our conclusion that Section 3146.8(g)(3) of the Election
Code does not impose a duty on county boards to compare
signatures is also consistent with the recent evolution of
the Election Code, wherein the legislature expanded the
allowances for voting by mail. Notably, at the same time it
liberalized voting by mail, the legislature first restricted, and
then eliminated, the ability of third-parties to challenge ballots
at canvassing.

Prior to the recent Code amendments, absentee ballots
were the only permissible form of voting by mail. At that
time, at canvassing, after a county board was satisfied that
the declaration on an absentee ballot was sufficient, the
Code provided that the board “shall announce the name
of the elector and shall give any candidate representative
or party representative present an opportunity to challenge
any absentee elector” on specified grounds. See25 PS. §

3146,8(g)(3) (effective Nov. 9, 2006 to Mar. 13, 2012).”?
There were three permissible grounds for challenge: that
the absentee elector was not a qualified elector; that the
absentee elector, despite alleging otherwise, was present in his
municipality of residence on election day; or that the absentee
elector, despite alleging otherwise, was in fact able to appear
at the polling place on election day. Jd.

*14 However, when the legislature first allowed for no-
excuse mail-in voting in 2019, the legislature simultaneously
reduced the bases on which canvassing challenges could
be made by eliminating the present-in-his-municipality

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 12
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 148 of 190

in re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

objection (albeit while allowing the remaining challenges
to be asserted against mail-in ballots). See Act 77, 3
7 (amending 25 PS. § 3146.8(g)(3)). Then, in 2020,
the legislature eliminated time-of-canvassing challenges
entirely from Section 3146.8(g)(3). See Act 12, § 11
(amending 25 P.S. § 3146.8(g)(3) to eliminate the challenging
grounds and procedures, and amending Section 3146.8(g)
(2) to eliminate the proviso that “Representatives shall
be permitted to challenge any absentee elector or mail-
in elector in accordance with the provisions of paragraph
(3)”). Accordingly, the Election Code presently provides no
mechanism for time-of-canvassing challenges by candidate
or party representatives. See25 P.S. § 3146.8(g)(4) (“All
absentee ballots which have not been challenged under
section 1302.2(c) [pertaining to absentee ballot applications]
and all mail-in ballots which have not been challenged
under section 1302.2-D(a)(2) [pertaining to mail-in ballot
applications] and that have been verified under paragraph
(3) shall be counted and included with the returns of the

applicable election district ry 24 Moreover, as is plain from
the above account, at no time did the Code provide for

challenges to ballot signatures.”

Presumably, in expanding voting by mail, the legislature
sought to streamline the process for canvassing such ballots,
perhaps to avoid undermining the expansion effort by
eliminating the prospect that voters — including a potentially
large number of new mail-in voters ~ would be brought before
the board or the courts to answer third-party challenges.
Regardless, Intervenors would have us interpret the Election
Code, which now does not provide for time-of-canvassing
ballot challenges, and which never allowed for signature

challenges, as both requiring signature comparisons at
canvassing, and allowing for challenges on that basis. We
reject this invitation.

[9] [10] It is a well established principle of statutory
interpretation that that we “may not supply omissions in
the statute when it appears that the matter may have been
intentionally omitted.” Sivick v. State Ethics Commission,
— A.3d , , 2020 WL 5823822, at *10 (Pa. Oct.
1, 2020). It is not our role under our tripartite system of

 

 

governance to engage in judicial legislation and to rewrite a
statute in order to supply terms which are not present therein,
and we will not do so in this instance.

IV. Conclusion

For all of the aforementioned reasons, we grant the Secretary's
petition for declarative relief, and hold that county boards of
elections are prohibited from rejecting absentee or mail-in
ballots based on signature comparison conducted by county
election officials or employees, or as the result of third-party
challenges based on signature analysis and comparisons.

Chief Justice Saylor and Justices Baer, Donohue, Dougherty
and Wecht join the opinion.

Justice Mundy concurs in the result.
All Citations

--- A.3d ----, 2020 WL 6252803

Footnotes

1 As we have recently explained, our Court's King's Bench jurisdiction is derived from Article V, § 2 of the Pennsylvania
Constitution and 42 Pa.C.S. § 502, and “is generally invoked to review an issue of public importance that requires timely
intervention by the court of last resort to avoid the deleterious effects arising from delays incident to the ordinary process
of law.” Friends of Danny DeVito v. Wolf, —- Pa. ——, ——, 227 A.3d 872, 884 (Pa. 2020). We may exercise this power
of review even where, as here, no dispute is pending in a lower court-of this Commonwealth. /d.

2 The Pennsylvania Election Code, 25 P.S. §§ 2600-3591 (“Election Code” or “Code’).

3 As defined by the Election Code, the process of “pre-canvassing” is “the inspection and opening of all envelopes
containing official absentee ballots or mail-in ballots, the removal of such ballots from the envelopes and the counting,
computing and tallying of the votes reflected on the ballots. The term does not include the recording or publishing of the
votes reflected on the ballots.” 25 P.S. § 2602. The process of “canvassing” is “the gathering of ballots after the final
pre-canvass meeting and the counting, computing and tallying of the votes reflected on the ballots.” /d. § 2602. At times
herein, we refer to these two stages broadly as “canvassing.”

4 The voter's declaration is a pre-printed statement required to appear on the ballot return envelope containing a voter's
absentee or mail-in ballot declaring: that the voter is qualified to vote the ballot enclosed in the envelope, and that the
voter did not already vote in the election for which the ballot was issued. 25 P.S. § 3146.2. The declaration also contains

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 13
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 149 of 190

in re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

OaonNOD oO

10

11

12

13
14

lines for the voter to print his or her name and address, a space for the voter to sign his or her name or make a mark if
unable to sign, and a space for the voter to enter the date on which he or she executed the declaration. Id. § 3146.6.
Act of October 31, 2019, P.L. 552, No. 77 (hereinafter, “Act 77”).
Act of March 27, 2020, P.L. 41, No. 12 (hereinafter, “Act 12”).
This election was rescheduled from May 17, 2020 due to the COVID-19 pandemic.
We collectively refer to Act 77 and Act 12 as the “recent Code amendments.”
This lawsuit challenged, as an alleged violation of the due process and equal protection guarantees of the 74th
Amendment to the United States Constitution, inter alia, the Secretary's allowance in the upcoming election of the use of
drop boxes, satellite election offices for the collection of absentee and mail-in ballots, and the counting of ballots which
were returned without a secrecy envelope, and the requirement in the Election Code that poll watchers reside in the
county in which they sought to serve in this capacity.
This statutory section provides:
The words “proof of identification” shall mean:
(1) In the case of an elector who has a religious objection to being photographed, a valid-without-photo driver's license
or a valid-without-photo identification card issued by the Department of Transportation.
(2) For an elector who appears to vote under section 1210, a document that:
(i) shows the name of the individual to whom the document was issued and the name substantially conforms to the
name of the individual! as it appears in the district register;
(ii) shows a photograph of the individual to whom the document was issued;
(iii) includes an expiration date and is not expired, except:
(A) for a document issued by the Department of Transportation which is not more than twelve (12) months past the
expiration date; or
(B) in the case of a document from an agency of the Armed forces of the United States or their reserve components,
including the Pennsylvania National Guard, establishing that the elector is a current member of or a veteran of the
United States Armed Forces or National Guard which does not designate a specific date on which the document
expires, but includes a designation that the expiration date is indefinite; and
(iv) was issued by one of the following:
(A) The United States Government.
(B) The Commonwealth of Pennsylvania.
(C) A municipality of this Commonwealth to an employee of that municipality.
(D) An accredited Pennsylvania public or private institution of higher learning.
(E) A Pennsylvania care facility.
(3) For a qualified absentee elector under section 1301 or a qualified mail-in elector under section 1301-D:
(i) in the case of an elector who has been issued a current and valid driver's license, the elector's driver's license
number;
(ii) in the case of an elector who has not been issued a current and valid driver's license, the last four digits of the
elector's Social Security number;
(ili) in the case of an elector who has a religious objection to being photographed, a copy of a document that satisfies
paragraph (1); or
(iv) in the case of an elector who has not been issued a current and valid driver's license or Social Security number,
a copy of a document that satisfies paragraph (2).
25 P.S. § 2602(z.5) (footnotes omitted).
Judge Ranjan additionally rejected Intervenors’ claims that a lack of signature comparison requirements violated the
guarantees of the United States Constitution to substantive due process and equal protection. Because the present issue
which we have accepted for our King’s Bench review concerns only a pure question of state law involving interpretation
of our Commonwealth's Election Code, we need not discuss Judge Ranjan's resolution of those claims.
After the filing deadline set in our order, Senate President Pro Tempore Scamati and Senate Majority Leader Corman
filed an application for leave to file an amicus brief nunc pro tunc, alleging that technical difficulties with our electronic
filing system prevented timely filing their amicus brief. We grant the application.
The Secretary argues that absentee ballot application and approval procedures set forth in 25 P.S. §§ 3146.2 and 3146.2b
are similar and, hence, for the sake of convenience, discusses only the mail-in balloting provisions.
This form is available on the Secretary's website at https:/www.votespa.com/Register-to-Vote/Documents/
PADOS_MailinApplication.pdf.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 14
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 150 of 190

In re November 3, 2020 General Election, --- A.3d ---- (2020)

 

2020 WL 6252803

15
16

17

18
19

20

21
22

23
24

25

Section 3146.8, by its title, “Canvassing of official absentee ballots and mail-in ballots,” and its plain terms, governs both

the pre-canvassing and canvassing of absentee and mail-in ballots.

Section 3146.2c(c) provides:
Not less than five days preceding the election, the chief clerk shall prepare a list for each election district showing the
names and post office addresses of all voting residents thereof to whom official absentee or mail-in ballots shall have
been issued. Each such list shall be prepared in duplicate, shall be headed “Persons in (give identity of election district)
to whom absentee or mail-in ballots have been issued for the election of (date of election),” and shall be signed by him
not less than four days preceding the election. He shall post the original of each such list in a conspicuous place in
the office of the county election board and see that it is kept so posted until the close of the polls on election day. He
shall cause the duplicate of each such list to be delivered to the judge of election in the election district in the same
manner and at the same time as are provided in this act for the delivery of other election supplies, and it shall be the
duty of such judge of election to post such duplicate list in a conspicuous place within the polling place of his district
and see that it is kept so posted throughout the time that the polls are open. Upon written request, he shall furnish a
copy of such list to any candidate or party county chairman.

25 P.S. § 3146.2c(c).

See also25 P.S. § 3146.2b(b) and (c) (limiting challenges to approval of application for absentee ballots to the ground

that the applicant was not a “qualified absentee elector” or a “qualified elector’).

Notably, Chester County filed an amicus brief supporting the Secretary's position.

As the Secretary has argued, the plain text of these provisions requires challenges to applications for mail-in ballot

applications to be brought no later than 5:00 p.m. on the Friday before the election. 25 P.S. § 3150.12b(a)(2). Likewise,

challenges to absentee ballot applications of registered voters, except for those permanently registered, must be brought

by that same deadline. /d.§ 3146.2b(c). Finally, challenges which are brought to a registered voter who is on the

permanent registration list must be brought by the deadline for receipt of absentee ballots. /d.§ 3146.2b(b). Hence, none

of these challenges may be brought during the canvassing process.

This provision then provided, in full:
The county board of elections shall maintain at its office a file containing the duplicate absentee voter's temporary
registration cards of every registered elector to whom an absentee baliot has been sent. Such duplicate absentee
voter's temporary registration cards shall be filed by election districts and within each election district in exact
alphabetical order and indexed. The registration cards so filed shall constitute the Registered Absentee Voters File for
the Primary or Election of (date of primary or election) and shall be kept on file for a period commencing the Tuesday
prior to the day of the primary or election until the day following the primary or election or the day the county board
of elections certifies the returns of the primary or election, whichever date is later. Such file shall be open to public
inspection at all times subject to reasonable safeguards, rules and regulations.

25 P.S. § 3146.2c(a) (effective to Oct. 30, 2019).

This comparison process operates to eliminate ballots of voters who have provided a different name entirely than that

which appears on these lists.

Act of March 9, 1945, P.L. 29, No. 17, §§ 9-10. Thereafter, as set forth in the 1945 amendment, the county board was

required to maintain a “Military File” containing the names and addresses of service members sent absentee ballots, id. §

10 (reenacting Section 1305 of Act of 1937), something akin to the “Military Veterans and Emergency Civilians Absentee

Voters File” in the present Election Code. Also, like the current Code, at canvassing, the board was required to review

only the ballot affidavit (and jurat) to determine “Tijf the board is satisfied that the affidavit and jurat are sufficient and that

the elector has qualified.”/d. § 10 (reenacting Section 1307 of Act of 1937). Thus, signature comparison was no longer

part of the county board's canvassing obligations.

A similar procedure was provided to allow poll watchers to challenge ballots. 25 P.S. § 3146.8(e) (effective Nov. 9, 2006 to

Mar. 13, 2012). However, this procedure was deleted in its entirety in 2019. See Act 77, § 7 (deleting 25 P.S. § 3146.8(e)).

Admittedly, there are some vestiges remaining in the Election Code of the prior, now eliminated, system for time-of-

canvassing ballot challenges. See, e.g., 25 P.S. § 3146.8(f) (requiring a $10 deposit for each challenge to an absentee

or mail-in ballot application or ballot); id. § 1308(g)(5) (discussing procedures for handling “[bJallots received whose

applications have been challenged and ballots which have been challenged’ (emphasis added)). Now untethered to

a procedure for asserting time-of-canvassing challenges in Section 3146.8(g)(3), however, we view the references to

ballots in these provisions to be the overlooked remnants of a prior, now eliminated, process.

For this reason, we reject Intervenors’ contention that the notice, hearing, and judicial review provisions in Section

3146.8(g)(5)-(7) pertain to adjudicating signature challenges.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 15
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 151 of 190

in re November 3, 2020 General Election, --- A.3d ---- (2020)
2020 WL 6252803

 

© 2020 Thomson Reuters. No claim to original U.S.

End of Document
Government Works.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 16
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 152 of 190
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 153 of 190
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)

 

2020 WL 6158309

eset

PF KeyCite Blue Flag — Appeal Notification

Appeal Filed by PENNSYLVANIA VOTERS ALLIANCE, ET AL v.
COUNTY OF CENTRE, ET AL, 3rd Cir., October 23, 2020

2020 WL 6158309
Only the Westlaw citation is currently available.
United States District Court, M.D. Pennsylvania.

PENNSYLVANIA VOTERS
ALLIANCE, et al., Plaintiffs,
Vv.
CENTRE COUNTY, et al., Defendants.

No. 4:20-CV-01761
|

Filed 10/21/2020
Attorneys and Law Firms

Jordan P. Shuber, Ronald T. Elliott, Thomas Eric Breth,
Dillon McCandless King Coulter & Graham, LLP, Butler,
PA, Erick G. Kaardal, Pro Hac Vice, Mohrman, Kaardal
& Erickson, P.A., Minneapolis, MN, Thomas W. King, III,
Dillon McCandless King Coulter & Graham LLP, Buter, PA,
for Plaintiffs.

Elizabeth A. Dupuis, Babst Calland, State College, PA, Molly
E. Meacham, Babst, Calland, Clements and Zomnir, P.C.,
Pittsburgh, PA, for Defendant Centre County.

Edward D. Rogers, Pro Hac Vice, Elizabeth Wingfield, Pro
Hac Vice, Terence M. Grugan, Pro Hac Vice, Timothy D.
Katsiff, Ballard Spahr LLP, Philadelphia, PA, for Defendant
Delaware County.

Claire Ann Blewitt, Jerry R. Desiderato, Timothy James Ford,
Dilworth Paxson LLP, Philadelphia, PA, for Defendant the
City of Philadelphia.

Michele D. Hangley, Robert A. Wiygul, Hangley Aronchick
Segal Pudlin& Schiller, Philadelphia, PA, Stephen Moniak,
Pa Office of Attorney General, Harrisburg, PA, for Defendant
Kathy Boockvar.

MEMORANDUM OPINION
Matthew W. Brann, United States District Judge

I. BACKGROUND

*1 Plaintiffs filed this civil rights action to enjoin Centre
County, Delaware County, and the City of Philadelphia
(collectively “Defendants”) from receiving election grants

from the Center of Tech and Civic Life (“CTCL”).! Plaintiffs
argue that these grants violate the Election and Equal

Protection Clauses of the United States Constitution,” and that

they are preempted by both the Constitution and federal law.>

A. Plaintiffs
Plaintiffs consist of the Pennsylvania Voters Alliance
organization (“PVA”) and fourteen individual registered .

These fourteen
individuals are residents of Centre County, Delaware County,

voters who reside in Pennsylvania.*

and the City of Philadelphia. They all generally oppose the
election of “progressive” candidates in local, state, and federal

elections.®

B. CTCL and the CTCL Grants
CTCL, a non-party to this action, is a nonpartisan,
nonprofit organization formed in 2012 by a “team of civic
technologists, trainers, researchers, election administration
and data experts” to “foster a more informed and engaged

democracy” and to help “modernize elections.”” CTCL has
designated $250,000,000 in grant money to be paid to election
offices across the country “to help ensure that [these offices]
have the staffing, training, and equipment necessary so this
November every eligible voter can participate in a safe and

timely way and have their vote counted,”®

These funds may be used for election-related expenses,
including to: maintain in-person polling on election day;
obtain personal protective equipment for election officials
and voters; support drive-thru voting; publish reminders to
voters to update their voter registration information, educate
voters on election policies and procedure; recruit and hire
poll workers; provide increased cleaning and sanitation at poll
sites; train poll workers; expand in-person early voting sites;
and deploy additional staff or technology to improve mail

ballot processing.”

CICL provides grant funds to any local election office that
applies, and the final grant is calculated using nonpartisan

criteria.!° CTCL reports that over 1,100 local election
administrators across the country have applied for CTCL
grants, including eighteen counties within Pennsylvania, as

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. {
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 154 of 190
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)

 

2020 WL 6158309

well as the Pennsylvania Department of State.!! Of these
eighteen counties, eleven voted for Donald Trump over

Hillary Clinton in the 2016 election, “and five did so by more

than a two-to-one margin”!

*2 Nevertheless, Plaintiffs claim that CTCL provides
funds only to regions that contain “demographics with

overwhelmingly progressive voters.”!> Plaintiffs count
Defendants among such regions, and note that for the 2016
presidential election, Hillary Clinton received 84.3% of the
votes in Philadelphia, 61.58% of the votes in Delaware

County, and 50.93% of the votes in Centre County.!4

C. Procedural Posture
The genesis of this action stems from Defendants’ decision
to accept funding from CTCL, allegedly without the consent

of the United States Congress or the Commonwealth of
Pennsylvania.!° Each Defendant has accepted grant money

from CTCL to varying degrees. !®
used to fund various election-related initiatives and to defray

This money has been

certain election-related expenses. For example, Defendants
have used CTCL moneys to: purchase processing equipment
for mail-in and absentee voting; create satellite election
offices; install secure drop-boxes; pay for in-person voting

expenses; and cover the cost of printing and postage.!7

All three counties have also received election grants under
the Help America Vote Act (“HAVA”) and the Coronavirus
Aid, Relief, and Economic Securities Act, both of which
are distributed by the Secretary of the Commonwealth of

Pennsylvania. 18

Plaintiffs allege that Defendants’ acceptance of the CTCL
grants is unlawful for two reasons. First, they argue that any
authority granted to the Defendants to receive these CTCL
grants is preempted by the Elections Clause, the Supremacy

Clause, HAVA, and the National Voters Registration Act.!?
And second, Plaintiffs claim that the grants directly violate
the Pennsylvania Election Code, the Election Clause of the
United States Constitution, and the Equal Protection Clause

of the Fourteenth Amendment.” Specifically, Plaintiffs argue
that the CTCL grants violate the Equal Protection Clause
because only some counties chose to apply for them; thus
resulting in those counties with CTCL funding having more
money to spend on elections than those who chose to forgo

applying.7! It is this resultant inequity that Plaintiffs argue is

unconstitutional.”

Plaintiffs have filed a motion for a temporary restraining order
and preliminary injunction.7° They contend that: they are
likely to succeed on the merits of their claims; they will be
irreparably harmed absent an injunction; there will be little
to no harm to Defendants should an injunction issue; and the

public interest weighs in favor of an injunction.”4

Plaintiffs make sweeping constitutional claims. But there
is less to this case than meets the eye. That is because,
despite their assertions, Plaintiffs cannot satisfy the threshold
standing requirement of Article III. The Court thus concludes
that it cannot reach the merits of Plaintiffs’ motion because
they lack standing. Accordingly, the complaint will be

dismissed without prejudice.” 5

II. DISCUSSION
*3 “Article III of the United States Constitution limits the
power of the federal judiciary to ‘cases’ and ‘controversies.’

»26 “Hor a federal court to exercise jurisdiction under Article
Ill, plaintiffs must allege—and eventually prove—that they

hav[e] ‘standing’ to pursue their claims.”*’ “The [United
States] Supreme Court has repeatedly described the question

of Article III standing as a ‘threshold’ issue.”** “Tt is an
‘irreducible constitutional minimum,’ without which a court
would not have jurisdiction to pass on the merits of the

action.””? “As a result, federal courts ‘have an obligation to
assure themselves of litigants’ standing under Article III.’

30 As the United States Court of Appeals for the Third
Circuit has explained, the “continuing obligation to assure

that [courts] have jurisdiction requires that [they] raise the

issue of standing sua sponte.” |

“The plaintiff, ‘as the party invoking federal jurisdiction,’
bears the burden of establishing the minimal requirements
of Article III standing: ‘(1) an injury in fact, (2) that is
fairly traceable to the challenged conduct of the defendant,
and (3) that is likely to be redressed by a favorable judicial

decision.” ”°? “In assessing whether a plaintiff has carried
this burden, [courts must] separate [the] standing inquiry

from any assessment of the merits of the plaintiff's claim.”

“To maintain this fundamental separation between standing
and merits at the dismissal stage, [courts] assume for the
purposes of [the] standing inquiry that a plaintiff has stated

valid legal claims.”*4 “While [the Court's] standing inquiry
may necessarily reference the nature and source of the claims

 

WESTLAYE © 2020 Thomson Reuters.

No claim to original U.S

. Government Works. 2
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 155 of 190
Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020)

 

2020 WL 6158309

asserted, [the Court's] focus remains on whether the plaintiff

is the proper party to bring those claims.°>

Plaintiffs assert three theories of standing. 6 First, they argue
that the CTCL grants disadvantage the Plaintiffs because they
provide an advantage to progressive and Democrat candidates

in the counties where Plaintiffs live and vote.*” Second, they
argue that, without injunctive relief, the CTCL grants will
delegitimize and thus invalidate the elections, consequently
resulting in Plaintiffs lacking political representation until

the election can be re-done.>® Third, Plaintiffs offer the
novel theory that they have suffered an injury as a third-
party beneficiary to the “social contract” between the federal

government and the individual States.*?

None of these theories are persuasive. Plaintiffs have not
shown that they can satisfy any of the three elements of
standing. That is, Plaintiffs have not shown that they will
suffer an injury in fact, that any injury is fairly traceable
to Defendants, or that any purported injury is likely to be
redressable. Consequently, their complaint is dismissed.

A. Injury in Fact
*4 Plaintiffs have not alleged an injury in fact sufficient to
support standing. “To establish Article III standing, an injury

must be ‘concrete, particularized, and actual or imminent.’ 40

Plaintiffs’ injuries lack particularity and imminence, and the
Court accordingly dismisses this action for lack of standing.

1. Particularity

All three of Plaintiffs’ alleged injuries constitute generalized
grievances and are thus insufficiently particularized to
support standing. Limiting jurisdiction to those cases which
are “personal and individual” to the party “ensures that

courts exercise power that is judicial in nature.”*! Thus, the
Supreme Court has made clear that “[a] federal court is not

‘a forum for generalized grievances.’ 42 The Supreme Court
defines generalized grievances as those “predicated upon an
interest ... which is held in common by all members of the

public. As a result, the Supreme Court has repeatedly
rejected challenges to government action premised solely on
an individual's general interest in ensuring that the law is

followed.“4

In the voting rights context, the Supreme Court has “long
recognized that a person's right to vote is individual and

personal in nature.”*> But this right does not give plaintiffs
carte blanche to challenge any action that conceivably
infringes upon that right. For example, a mere violation
of the Elections Clause, on its own, will not support

standing because it constitutes ‘a generalized grievance.*°

Nor will “statewide harm” to a voter's interest in “collective
representation in the legislature” or in “influencing the

legislature's overall ‘composition and policymaking.’ 47

To the extent that the latter interest is recognized, it is
“embodied in [an individual's] right to vote for [his or her]

representative.”**

In asserting their first theory of standing, Plaintiffs argue
that Defendants, by accepting and using CTCL funding, have
disadvantaged and wasted Plaintiffs’ votes in the upcoming

state and federal elections.*” They claim that Defendants
accepted CTCL funding “for the specific purpose to maintain,
promote, or favor a historic specific demographic group that
can influence the outcome of federal elections within the

boundaries of those counties and city.

The general crux
of this argument seems to be that Defendants’ use of CTCL
funding will improve voter turnout which in turn will make
it more likely that progressive candidates will succeed in the

upcoming election.

Importantly, however, Plaintiffs try to dodge the burden
of articulating precisely which of their interests have been
purportedly infringed. Despite citing their “right to vote,”
Plaintiffs do not allege that CTCL funding has actually been
used to restrict that right. They do not argue that Defendants
have used the CTCL funding to impede Plaintiffs’ ability
to vote or deny them the ability to effectively participate
in the upcoming election. Moreover, Plaintiffs remain free
to advocate on behalf of their preferred candidates and

encourage others to vote.*! Thus, Plaintiffs’ appear to allege
only that their right to vote has been infringed because it
now might be more difficult for them to elect their preferred
candidate.

*5 Plaintiffs’ argument is unavailing because, at core, their
claim is merely a generalized grievance. Though Plaintiffs
have done a valiant job of disguising it, the only interest
they have identified is of a general nature: that Plaintiffs
ability to influence state and federal elections will be diluted
if Defendants take steps that might result in increased
voter turnout. This is not a legally cognizable injury under

 

WESTLAvY © 2020 Thorson Reuters. No claim to original U.S. Government Works. 3
4:20-cv- - - |
Pennsylvanis Voters allignos Ore Bunton EB GaN sO fooz0h°7 11/20/20 Page 156 of 190

 

2020 WL 6158309

Article III. And it is “precisely the kind of undifferentiated,
generalized grievance about the conduct of government that
[the Supreme Court has] refused to countenance in the

past.” The Court therefore finds Plaintiffs’ first theory
insufficient to support standing.

Plaintiffs’ second theory of standing also fails because :.

it constitutes a generalized grievance. Plaintiffs argue
that maintaining CTCL's grants to Defendants would
result in Plaintiffs losing representation in their individual
districts (because the election results would be subsequently
invalidated). But the Court is not aware of any cases holding
that the right to be politically represented is a legally
cognizable interest under Article II. And the Court declines
to expand standing doctrine in such a manner, especially given
that any right to political representation would be one “held in

common by all members” of the county.” This injury is not
sufficiently particularized, and thus does not satisfy standing.

Finally, Plaintiffs’ third theory of injury also constitutes
a generalized grievance. They claim that there is a
social contract between the federal government and the
individual States, and that Plaintiffs, as citizens, are third-
patty beneficiaries to this contract. The general thrust
of this argument is that Plaintiffs’ interest as third-party
beneficiaries are harmed whenever the government violates
the Constitution, and that this injury is particularized enough
to predicate standing.

The Court cannot accept this argument. To adopt Plaintiffs’
conception of standing would be to reject the entirety of
standing doctrine as it exists today. Under Plaintiffs’ theory,
any citizen of the United States would have standing to
challenge any constitutional violation for any reason. This

is simply not supported by precedent or doctrine.>* And the
Court declines to take such an expansive approach in this case.

2. Imminence

Even if Plaintiffs could establish that their first two theories
state a patticularized and concrete injury, the alleged injuries

are far too speculative to support standing. > To show
standing for an alleged future injury, a party must show that

the injury is imminent.°° “Although imminence is concededly
a somewhat elastic concept, it cannot be stretched beyond
its purpose, which is to ensure the alleged injury is not
too speculative for Article II] purposes—that the injury is

certainly impending.” 7 Standing thus cannot be predicated

on a “highly attenuated chain of possibilities.” 8 And
courts should exercise caution when determining whether to
“endorse standing theories that rest on speculation about the

decisions of independent actors.”°”

*6 Plaintiffs’ theories of standing fail to show that any
alleged injury is certainly impending because they rely on a
highly attenuated causal chain of events. For example, both
theories require the Court to assume that: (1) CTCL funding
will result in higher voter turnout; (2) any higher voter turnout
will be in support of progressive candidates; (3) the higher
voter turout will be significant enough to impact the outcome
of the election; (4) this turnout will impact the election in
favor of progressive candidates; and (5) regarding Plaintiffs’
second theory, that a party will challenge the election if this
Court does not grant Plaintiffs’ motion and that challenge will
result in the invalidation of the election results.

None of these assumptions are supported by the record.
Defendants have used CTCL funding in a nonpartisan way to
facilitate the upcoming election; they have spent the CTCL
money to set up satellite election offices, offer dropboxes, and
pay for various election-related expenses. Defendants have
notably not attempted to use the CTCL funds to increase
voter turnout by, for example, implementing get-out-the-vote
efforts. There simply is no indication in the record that CTCL

funds will increase voter turnout at all, which Plaintiffs allege

is the root cause of their purported harm. 60

Further, nothing in the record suggests that, if Defendants’
use of the CTCL funding does increase voter turnout, it will
necessarily benefit progressive candidates. The implication
that increased voter turnout is inherently beneficial to

progressive candidates is dubious at best.°! And the Court
finds this assumption far too dependent on the actions of tens,
if not hundreds, of thousands of voters to premise standing.
As a result, the Court finds that Plaintiffs’ injuries are too
speculative and not sufficiently imminent to support standing.

B. Causation
Plaintiffs also fail to establish that any alleged injury “is fairly

traceable to the challenged conduct of the defendant.” In

Allen v. Wright, the Supreme Court concluded that standing
was absent where “[t]he links in the chain of causation
between the challenged Government conduct and the asserted
injury [we]re far too weak for the chain as a whole to sustain

 

WESTLAV © 2020 Thomson Reuters. No claim to original U.S. Government Works. 4
Case 4:20-cv-02078-M

Pennsylvania Voters Alliance v. Centre

B D
Ea hee it

3,90-4,,f,/Ied 11/20/20 Page 157 of 190

 

2020 WL 6158309

respondents’ standing.” There, the plaintiffs challenged
the Internal Revenue Service's grant of tax-exempt status to
certain racially discriminatory schools, arguing that such tax-
exempt status aided the schools in maintaining segregation
and, accordingly, in harming their children by forcing them to

ue

attend segregated. schools.

Such alleged harm was “not fairly traceable to the
Government conduct respondents challenge as unlawful”
because there was no evidence that “there were enough
racially discriminatory private schools receiving tax
exemptions in respondents’ communities for withdrawal

of those exemptions to make an appreciable difference in

public school integration.”

The Supreme Court noted that
it was unclear “how many racially discriminatory private
schools [wel]re in fact receiving tax exemptions,” whether
the withdrawal of tax-exempt status “from any particular
school would lead the school to change its policies,” “whether
any given parent of a child attending such a private school
would decide to transfer the child to public school as a
result of any changes in educational or financial policy made
by the private school once it was threatened with loss of
tax-exempt status,” or “whether, in a particular community,
a large enough number of the numerous relevant school
officials and parents would reach decisions that collectively
would have a significant impact on the racial composition of

the public schools.”

*7 Ultimately, any alleged harm “involve[d] numerous third
parties (officials of racially discriminatory schools receiving
tax exemptions and the parents of children attending such
schools) who may not even exist in respondents’ communities
and whose independent decisions may not collectively have
a significant effect on the ability of public school students

to receive a desegregated education.”©” Given that the harm
was not directly traceable to the IRS, the Supreme Court
concluded that plaintiffs did not have standing to pursue their

claims.®8

Here too, Plaintiffs’ alleged harms result from a third-
party and, thus, their alleged injuries are not fairly traceable
to Defendants. The purported injuries here arise not from
Defendants’ acceptance of CTCL funds, but from CTCL's
decision to allegedly direct those funds to counties with
higher rates of progressive voters. Indeed, Plaintiffs make
clear in their amended complaint that they are not harmed by
the use of funds to secure a safer and more efficient election,
but instead “are injured by CTCL's private federal election

grants because they are targeted to counties and cities with

progressive voter patterns.” Because Plaintiffs’ injuries are
not fairly traceable to Defendants’ actions but, instead, to the

actions of a non-defendant (CTCL), Plaintiffs do not have

standing to pursue their claims in this action.’°

C. Redressability
Lastly, the Court finds that standing is absent because
Plaintiffs have not demonstrated that any purported harm is

likely to be redressed by a favorable decision.”! At bottom,
Plaintiffs claim rests on supposition—their conclusion that
safer and more efficient voting as a result of CTCL
funds will necessarily lead to increased progressive voter
turnout, thereby harming Plaintiffs’ preferred conservative
candidates.

However, as discussed above, there is no evidence that CTCL
funds will result in an increase in voter participation. Indeed,
a majority of the funding appears to be dedicated to assisting
with the processing of mail-in voting and, thus, would appear
likely to have no discernable effect on voter turnout. It appears
then that the harm alleged by Plaintiffs would instead be
caused by the number of progressive voters who may turn
out to vote, not by additional funding that increases the safety
and efficiency of the election in the Defendant counties.
Consequently, simply forcing Defendants to return all CTCL
funding is not likely to stem the harm of which Plaintiffs
complain, as those voters may still turn out regardless of
whether or not Defendants keep or return the CTCL grant.

It is therefore “entirely conjectural whether the ... activity that
affects respondents will be altered or affected by” the Court

blocking Defendants from using CTCL funding.” Because
Plaintiffs’ alleged injuries stem from the actions of voters,
not Defendants, their claims are not redressable and the Court
finds that they lack standing.

Ill. CONCLUSION
In accordance with the above discussion, Plaintiffs’ complaint
will be dismissed without prejudice for lack of standing.

*§8 An appropriate Order follows.

All Citations

--- F.Supp.3d ----, 2020 WL 6158309

 

WESTLAW © 2020 Thorson Reuters, No claim to original U.S. Government Works.

oi
4:20- GY. 02078- EB nk eae 90- “bo2o|!°4 11/20/20 Page 158 of 190

 

ou. © bP

Pennsylvsnis" foters Alliance v. Cen sone

2020 WL 6158309

Footnotes

4 Doc. 1: Plaintiffs have since amended their complaint and added Kathy Boockvar, in her capacity as Secretary of the
Commonwealth of Pennsylvania, as a Defendant. Doc, 38 at 7 196.

Id, at [J 102-76.

Id. at Ff 177-216. Specifically, Plaintiffs argue that these grants are preempted by the Elections Clause, the Supremacy
Clause, the Help America Vote Act, and the National Voters Registration Act. /d.

Id. at [J 4-18.

Id. at Jf 5-18.

Id. Several Plaintiffs are members of the Pennsylvania House of Representatives and several are Republican candidates
in the upcoming election. /d. at J] 5, 9-18. But because neither group asserts claims based on these statuses, they will

/ be treated the same as the other individual Plaintiffs.

7 Id. at § 44; Doc. 37 at 5.

8 —sCDoc. 38 at 4.55.

9 Id. at J 59.

10 Doc. 37 at 6.

11 Id.

12. la.

13 Id. at 17. Specifically, Plaintiffs contend that CTCL is “a progressive organization [that] targets urban counties and cities
for its private federal election grants to turn out the progressive vote so [that] progressive candidates win.” Doc. 38 at J 53.

14. Id. at T9 72-74.

15 Id. at IJ 79-83.

16 Philadelphia received $10,012,000, Delaware County received $2,200,000, and Centre County received $863,838. /d.;
see Doc. 37 at 15-16.

17 ~—_ Doe. 38-3.

18 Doc. 38 at [ff] 87-97.

19 Id. at J] 102-76.

20 ~~ Id. at 11 176-217.

21 Id, at FJ 211, 213.

22 Id. Plaintiffs’ claims against Defendant Boockvar are premised on the alleged illegality of the CTCL grants. Plaintiffs argue
that Boockvar is culpable because she permitted Defendants to accept the grants.

23 ~=—Doc. 4.

24 ~=Doc.5.

25 See Cottrell v. Alcon Labs., 874 F.3d 154, 164 n.7 (3d Cir. 2017) (“Because the absence of standing leaves the court
without subject matter jurisdiction to reach a decision on the merits, dismissals ‘with prejudice’ for lack of standing are
generally improper’).

26 — Id. at 161-62 (quoting U.S. Const. art. Ill).

27 ia.

28 Wayne Land & Mineral Grp., LLC v. Delaware River Basin Comm'n, 959 F.3d 569, 573-74 (3d Cir. 2020) (quoting Va.
House of Delegates v. Bethune-Hill, —~ U.S. ——, 139 S. Ct. 1945, 1951, 204 L.Ed.2d 305 (2019)).

29 Id. at 574 (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)).

30 id. (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 340, 126 S.Ct. 1854, 164 L.Ed.2d 589 (2006) (brackets
omitted)).

31 Id. (brackets and ellipsis omitted).

22 ‘Cottrell, 874 F.3d at 162 (quoting Spokeo, Inc. v. Robins, —_ U.S. ——,, 136 S. Ct. 1540, 1547, 194 L.Ed.2d 635 (2016)
(ellipsis omitted)).

33.

34 si.

35 — /a. (brackets, citation, and internal quotation marks omitted).

36 Plaintiff PVA premises its associational standing on the standing of its members, the individual named Plaintiffs in this

case. Doc. 39 at 4. Accordingly, the Court will analyze Plaintiffs’ standing together. Similarly, because Plaintiffs base

 

WESTLAYY © 2020 Thomson Reuters. No claim to original U.S. Government Works. 5
PennsylvaniPoters AIRYACLY Canty Ebundy OCHS Ap suIO- godgjled 11/20/20 Page 159 of 190

 

2020 WL 6158309

37
38
39
40

at

42
43
44

45

46
47
48
49
50
51

52
53
5A

55
56
57

58
59
60

61

62
63

64
65
66
67
68
69
70

their theories of standing against all Defendants on the same injuries, the Court will analyze Plaintiffs’ standing against
the Defendants as a whole.

Id. at 5-7.

Id. at 7.

Id. at 9-10.

Clapper v. Amnesty Intern. USA, 568 U.S. 398, 409, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013) (quoting Monsanto Co. v.
Geertson Seed Farms, 561 U.S. 139, 149, 130 S.Ct. 2743, 177 L-Ed.2d 461 (2010)).

Lance v: Coffman, 549 U.S. 437, 441, 127 S.Ct. 1194, 167 L.Ed.2d 29 (2007).

Gill v. Whitford, —— U.S. ——, 183 S. Ct. 1916, 1929, 201 L.Ed.2d 313 (2018).

Lance, 549 U.S. at 441, 127 S.Ct. 1194.

E.g., id. at 442; United States v. Richardson, 418 U.S. 166, 176-77, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974); Schlesinger
v. Reservists Comm. to Stop the War, 418 U.S. 208, 220-21, 94 S.Ct. 2925, 41 L.Ed.2d 706 (1974).

Lance, 549 U.S. at 442, 127 S.Ct. 1194.

Id.

Gill, —— U.S. at ——, 138 S. Ct. at 1931.
Id.

Doc. 39 at 6.

Id.

Their efforts may even be more easily rewarded now that Defendants have takén additional steps to facilitate early and
in-person voting.

Lance, 549 U.S. at 442, 127 S.Ct. 1194.

Schlesinger, 418 U.S. at 220, 94 S.Ct 2925.

Lance, 549 U.S. at 441, 127 S.Ct. 1194 (asserting only that the law has not been followed is insufficient to establish
standing); Richardson, 418 U.S. at 176-77, 94 S.Ct. 2940 (holding that a federal taxpayer does not have standing to
challenge certain CIA expenditures as a violation of the Constitution's Accounts Clause absent a showing that he suffered
a particular injury); Schlesinger, 418 U.S. at 220, 94 S.Ct. 2925 (“[S]tanding to sue may not be predicated upon an interest
of the kind alleged here which is held in common by all members of the public, because of the necessarily abstract nature
of the injury all citizens share.’).

it is clear that Plaintiffs’ “social contract” theory is too generalized to establish standing.

Clapper, 568 U.S. at 409, 133 S.Ct. 1138.

Id. (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 565, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992)) (emphasis in
original).

Id, at 410, 133 S.Ct. 1138.

Id. at 414, 133 S.Ct. 1138.

It could be argued that safer, more efficient funding will increase voter turnout in these areas. However, it is equally
likely that even without safe and efficient funding, voters in a presidential election—especially one that is viewed as
highly consequential to both Republican and Democratic voters—will still be motivated to turn out in the same numbers
regardless of any risks associated with voting during a pandemic.

As the adage goes, “a rising tide lifts all boats.” Missouri v. Jenkins, 515 U.S. 70, 102, 115 S.Ct. 2038, 132 L.Ed.2d
63 (1995).

Cottrell, 874 F.3d at 162.

Allen v. Wright, 468 U.S. 737, 759, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984), abrogated on other grounds by Lexmark Int,
Inc. v. Static Control Components, Inc., 572 U.S. 118, 134 S.Ct. 1377, 188 L.Ed.2d 392 (2014).

Id. at 743-45, 104 S.Ct. 3315

Id. at 757-58, 104 S.Ct. 3315.

Id. at 758, 104 S.Ct. 3315.

Id. at 759, 104 S.Ct. 3315.

Id, at 759-60, 104 S.Ct. 3315.

Doc, 38 at 2.

See Leeke v. Timmerman, 454 U.S. 83, 86-87, 102 S.Ct. 69, 70 L.Ed.2d 65 (1981) (injury indirect insufficient to support
standing because injury turned on the action of a prosecutor who was not a party not before the court); Linda R.S. v.

 

WESTLAYY © 2020 Thomson Reuters. No claim to original U.S. Government Works. 7
Case 4:20-cv-02078-MWB Document LP0- 4 filed 11/20/20 Page 160 of 190

Pennsylvania Voters Alliance v. Centre County, --- F.Supp.3d ---- (2020
2020 WL 6158309

 

Richard D., 410 U.S. 614, 617-18, 93 S.Ct. 1146, 35 L.Ed.2d 536 (1973) (injury too indirect to support standing where
injury turned on the action of non-party actor).

71 Cottrell, 874 F.3d at 162.

72 ~~ Lujan, 504 U.S. at 571, 112 S.Ct. 2130.

 

End of Document © 2020 Thomson Reuters. No claim to original U.S.
Government Works.

 

WESTLAW! © 2020 Thomson Reuters. No claim to original U.S, Government Works, 8
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 161 of 190
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 162 of 190

Paher v. Cegavske, Slip Copy (2020)

 

2020 WL 2748301
Only the Westlaw citation is currently available.
United States District Court, D. Nevada.

Stanley William PAHER, et al., Plaintiffs,
v.
Barbara CEGAVSKE, in her official
capacity as Nevada Secretary
of State, et al., Defendants.

Case No. 3:20-cv-00243-MMD-WGC

|
Signed 05/27/2020

Attorneys and Law Firms

James Bopp, Jr., Pro Hac Vice, Richard E. Coleson, Pro
Hac Vice, Amanda Narog, Pro Hac Vice, Corrine Youngs,
Pro Hac Vice, The Bopp Law Firm PC, Terre Haute, IN,
David C. O’Mara, The O’Mara Law Firm, P.C., Reno, NV, for
Plaintiffs Stanley William Paher, Terresa Monroe-Hamilton,
Garry Hamilton.

Amanda Narog, Terre Haute, IN, David C. O’Mara, The
O’Mara Law Firm, P.C., Reno, NV, for Plaintiffs Daryl Bryon
DeShaw, Mark Ecker, Gary Gladwill, Linda Barnett, Nevada
Right to Life.

Gregory Louis Zunino, Nevada State Attorney General's
Office, Craig A. Newby, Office of the Attorney General,
Carson City, NV, for Defendant Barbara Cegavske.

Herbert B. Kaplan, Reno, NV, for Defendant Deanna Spikula.

Mary-Anne M. Miller, Clark County District Attorney, Las
Vegas, NV, for Defendant Clark County Registrar of Voters.

ORDER

MIRANDA M. DU, CHIEF UNITED STATES DISTRICT
JUDGE

I. SUMMARY

*1 The Court has already ruled in this case. See Paher.
et al. v. Cegavske, et al., No. 3:20-cv-00243-MMD-WGC,
—— F. Supp. 3d , 2020 WL 2089813 (D. Nev. Apr. 30,
2020). But Plaintiffs then amended their complaint (“AC”)
(ECF No. 64) and brought a new motion for preliminary

 

injunction (“Second PI Motion”) (ECF No. 65). The AC
consists of four claims and materially rehashes the original
complaint except for the addition of more Plaintiffs and a
new claim against a new Defendant—Joseph P. Gloria in
his official capacity as the Registrar of Voters for Clark
County (“Clark Registrar”). (Compare ECF No. 1 with
ECF No. 64.) The Second PI Motion is in gist largely a
motion for reconsideration; albeit, it glaringly repackages
old arguments to achieve a different disposition without
necessary justification. Plaintiffs’ decision to bring the AC
at this late hour, as opposed to seeking expedited appellate
review of the Court's order (“PI Order”) regarding their
original motion for preliminary injunction (“First PI Motion”)
(ECF No. 57), is confounding and contrary to their position
that a quick disposition of this matter is needed due to the
impending June 9, 2020 Nevada primary election (“June
Primary”) (see ECF Nos. 1, 2, 3, 4). Ultimately, Plaintiffs’
second proverbial bite at the apple is no more fruitful
than the first. And the new fourth claim challenging Clark
County essentially making mail-in ballots more accessible
to registered voters is legally tenuous because Defendants
are not constitutionally prohibited from making voting easier.
The Court will deny the Second PI Motion for the reasons

below. !

I. BACKGROUND

The facts of this case have been largely recited in the Court's
PI Order (ECF No. 57). The Court will not repeat the facts as
previously stated here. Additional facts are taken from the AC
(ECF No. 64) and exhibits attached thereto as well as other
evidence submitted concerning the Second PI Motion.

A. The Parties

As relevant to the Second PI Motion, the field of Plaintiffs
and Defendants have expanded. As a reminder, the original
Plaintiffs are William Paher, Gary Hamilton, and Terresa
Monroe-Hamilton. They previously sued only Nevada's
Secretary of State Barbara Cegavske (the “Secretary”) and
Deanna Spikula—Registrar of Voters for Washoe County
(“Washoe Registrar’).

The new individual plaintiffs are Daryl Byron DeShaw, Jeff
Ecker, Gary Gladwill, and Linda Barnett. All are eligible-
registered voters. DeShaw and Ecker intend to vote in person
while Gladwill and Barnet have already voted by mail.
Gladwill, who is a resident of Lyon County, is also a candidate
for county commissioner in that county. In addition to the
new individual plaintiffs, the entity Nevada Right to Life

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 1
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 163 of 190

Paher v. Cegavske, Slip Copy (2020)

 

(“NVRTL”) is also included as a plaintiff. NVRTL advocates
“for life in all of its stages and all ages” and have members,
who are eligible-registered voters “who intend to vote in the
coming primary but fear disenfranchisement.” (ECF No. 64
at 4.)

*2 These Plaintiffs collectively sue the Secretary, the
Washoe Registrar and the Clark Registrar (collectively,
‘“Defendants”). (Id. at 4-5.) Like the Washoe Registrar
in Washoe County, the Clark Registrar is responsible for
implementing the state's election laws in Clark County. (/d.)

B. Relevant Facts

As provided in the PI Order, the impetus for Plaintiffs’
lawsuit is to enjoin the implementation of the all-mail election
for the June Primary (“the Plan”). The Secretary developed
the Plan in partnership with Nevada's 17 county election
officials to diminish the spread of the novel coronavirus
disease 2019 (“COVID-19”) pandemic. In the PI Order, the
Court summed up the original Plaintiffs’ claims as largely
contending that the Plan was inconsistent with Nevada
law and violated the United States Constitution because it
is not “chosen” by Nevada's Legislature, and that an all-
mail election strips voter-fraud-prevention safeguards and
unconstitutionally violates Plaintiffs' right to vote duc to
purported vote dilution resulting in disenfranchisement. (See
ECF Nos. 1, 57.)

In the PI Order, the Court concluded as a threshold matter that
Plaintiffs lacked standing because they had not established
an injury particularized to them. (ECF No. 57 at 2, 8-10.)
The Court additionally found that Plaintiffs were unlikely to
succeed on the merits of any of their claims chiefly because:
(1) Nevada's interests in protecting the health and safety of
Nevada's voters and to safeguard the voting franchise are
compelling and longstanding interests that outweighed what
amounts to Plaintiffs' preference for in-person voting under

the Anderson-Burdick balancing test”; and (2) the Plan is
consistent with Nevada law because the Secretary has been
vested with the authority to implement it. (/d. at 10-22.) The
Court also concluded that a balancing of the equities and the
public interest weigh against the granting of an injunction. Ud.
at 22-24.)

In the AC, Plaintiffs assert the following four claims: (1)
the Plan violates the fundamental right to vote by direct
disenfranchisement in violation of the First and Fourteenth
Amendments of the United States Constitution; (2) the

Plan violates the fundamental right to vote by vote-dilution
disenfranchisement in violation of the same; (3) the Plan
violates Article I, Section 4, Clause 1 of the Constitution;
and (4) Clark County's plan to send mail-in ballots to all
registered voters and to allow for the collection of ballots
(“Clark County's Plan” or “CC Plan”) violates the Fourteenth

Amendment's Equal Protection Clause. (ECF No. 64 at 20—
25.) As to the CC Plan, Plaintiffs particularly highlight Clark
County's plan to: (i) send absent ballots to inactive registered
voters and, as reported, “allow a bipartisan group of deputized
‘field registrars’ to collect sealed ballots from voters”; and (ii)
create more vote centers than other Nevada counties. (ECF
No. 64 at 2.)

The AC and the Second PI Motion, particularly as to the
first three claims, are brought under the theory that the
threats surrounding the spread of COVID-19 have diminished
and that current social distancing measures are adequate to
respond to concerns about public health such that enjoining
the Plan is now merited. (See id. at 14-17; ECF No. 65
at 2-3.) In so contending, Plaintiffs rely heavily on articles
and/or information concerning other states—not Nevada—
reopening, deciding not to allow vote by mail, and about
COVID-19 cases allegedly having not spiked two weeks after

the infamous Wisconsin primary.* dd.)

*3 But not much has changed in Nevada since the Court
issued the PI Order. COVID-19 continues to present a threat
to public health. It is undisputed that the state continues
to grapple with protecting the public from COVID-19 and

remains under a declaration of state emergency.” Nevada
is still in the initial stage of reopening—phase one—with
a recent announcement for phase two to start on May

29, 2020.° See id. Under Nevada's phase one guidelines,
most business and entities remain closed and/or subject to
significant restrictions and local government and businesses
are empowered to take even stricter social distancing

guidelines than the statewide standards.’ Moreover, Nevada's
Governor, Steve Sisolak, continues to direct and “strongly
encourage[ ]” Nevadans to stay home “[rlecognizing that

COVID-19 is still present in Nevada and highly contagious.”®

“Nevadans are advised that they are safer at home and should
avoid interpersonal contact with persons not residing in their

households to the extent practicable.” Public gatherings of
individuals not of the same household are limited to no more
than ten, though the limit will be increased to 50 in phase

two.!° And Governor Sisolak has repeatedly cautioned that

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 2
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 164 of 190

Paher v. Cegavske, Slip Copy (2020)

 

phased lifting of restrictions depends on Nevada achieving
established virus containment benchmarks, the failure of
which may lead to restrictions being imposed again as needed.

III. LEGAL STANDARD

Federal Rule of Civil Procedure 65 governs preliminary
injunctions. “ ‘An injunction is a matter of equitable
discretion’ and is ‘an extraordinary remedy that may only be
awarded upon a clear showing that the plaintiff is entitled to
such relief” ” Earth Island Inst. v. Carlton, 626 F.3d 462,
469 (9th Cir. 2010) (quoting Winter v. Natural Res. Def.
Council, 555 U.S. 7, 22, 32 (2008)). This relief is “never
awarded as of right.” Alliance for the Wild Rockies v. Cottrell
(“Alliance”), 623 F.3d 1127, 1131 (9th Cir. 2011). To qualify
for a preliminary injunction, a plaintiff must satisfy four
requirements: (1) a likelihood of success on the merits; (2)
a likelihood of irreparable harm; (3) that the balance of
equities favors the plaintiff; and (4) that the injunction is in
the public interest. See Winter, 555 U.S. at 20. A plaintiff
may also satisfy the first and third prongs by showing serious
questions going to the merits of the case and that a balancing
of hardships tips sharply in plaintiff's favor. Alliance, 632
F.3d at 1135 (holding that the Ninth Circuit's “sliding scale”
approach continues to be valid following the Winter decision).

On the merits-success prong, “the burdens at the preliminary
injunction stage track the burdens at trial.” Gonzales v O
Centro Espirita Beneficente Uniao do Vegetal, 546 U.S, 418,
429 (2006); see also id. at 428 (citing Ashcroft v. ACLU, 542
US. 656, 666 (2004)).

IV. DISCUSSION
Beyond the merits of the AC, the Court will deny the Second
PI Motion for three reasons: (1) lack of standing; (2) based on

laches; and (3) under the Purcell u principle.

A. Standing
The Court finds that Plaintiffs have not remedied their lack
of standing, which based on the PI Order and the Court's
conclusions infra most directly concerns the instant first
three claims. “[T]he irreducible constitutional minimum of
standing contains three elements.” Lujan v. Defs. of Wildlife,
504 U.S. 555, 560 (1992). “The plaintiff must have (1)
suffered an injury in fact, (2) that is fairly traceable to the
challenged conduct of the defendant, and (3) that is likely to
be redressed by a favorable judicial decision.” Spokeo, Inc.
v. Robins, 136 S. Ct. 1540, 1547 (2016). The party invoking

federal jurisdiction must show that it has standing for each
type of relief sought. Summers v. Earth Island Inst., 555 U.S.
488, 493 (2009).

*4 A party may cure a standing defect by adding patties,
removing parties, or supplementing the facts of a complaint
under Fed. R. Civ. P. 15. See, e.g., Northstar Fin, Advisors Inc.
v. Schwab Invs., 779 F.3d 1036, 1044-48 (9th Cir. 2015), as
amended on denial of reh'g and reh'g en banc (Apr. 28, 2015),
In re Schugg, 688 F. App'x 477, 479-80 (9th Cir. 2017); of
Schreiber Foods, Inc. v. Beatrice Cheese, Inc., 402 F.3d 1198,
1202 n.3 (Fed. Cir. 2005) (“The initial standing of the original
plaintiff is assessed at the time of the original complaint,
even if the complaint is later amended.”) (citations omitted).
However, Plaintiffs' AC suffers from the same failure to
establish standing as the original complaint—Plaintiffs have
again failed to allege a particularized injury.

As with the original complaint, the claims in the AC are
materially grounded on ostensible election fraud that may
be conceivably raised by any Nevada voter. Thus, Plaintiffs'
claims amount to general grievances that cannot support a
finding of particularized injury as to Plaintiffs. See, eg.,
Lujan, 504 U.S. at 573-74 (explaining that U.S. Supreme
Court's case law has “consistently held that a plaintiff raising
only a generally available grievance about government—
claiming only harm to his and every citizen's interest in proper
application of the Constitution and laws, and secking relief
that no more directly and tangibly benefits him than it does
the public at large—does not state an Article IIL case or
controversy’).

Plaintiffs essentially seek to have the Court reconsider its
finding as to standing, arguing that they do not merely
assert “citizen” standing and that harm is specific to them
as registered, eligible voters, who actually vote. (See ECF
No. 65 at 19-21.) But even if the Court were to find
that Plaintiffs state a particularized injury, and even if
they had argued the reconsideration standard, Plaintiffs
face an additional obstacle. As the Court concluded in
the PI Order, Plaintiffs fail to show a nexus between the
alleged violations and their claimed injury. (See ECF No.
57 at 10 n.7.) Here, Plaintiffs again fail to more than
speculatively connect the specific conduct they challenge—
that mail-in ballots are sent to Nevada voters without request
for an absentee ballot—and the claimed injury—direct
voter disenfranchisement or disenfranchisement through vote

dilution (in sum, disenfranchisement).!?

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 3
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 165 of 190

Paher v. Cegavske, Slip Copy (2020)

 

*§ Accordingly, Plaintiffs have failed to overcome the
Court's original finding that they lack standing, thereby
precluding them from seeking to enjoin the Plan—at least via
the first three claims.

B. Laches
The Secretary argues that the doctrine of laches further bars
Plaintiffs from obtaining equitable relief after unreasonable
delay in filing the AC and the Second PI Motion. (ECF No.
78 at 8-9.) The Court agrees.

“Laches is an equitable defense.” Danjag LLC v. Sony Corp.,
263 F.3d 942, 950 (9th Cir. 2001), It precludes a plaintiff who,
“with full knowledge of the facts, acquiesces in a transaction
and sleeps upon his rights.” Jd. at 950-51 (quotations and
citations omitted). A defendant is entitled to relief under the
doctrine where the defendant proves “both an unreasonable
delay by the plaintiff and prejudice to itself.” Couveau v. Am.
Airlines, Inc., 218 F.3d 1078, 1083 (9th Cir. 2000), The Court
finds, as the Secretary argues, that both factors are satisfied
here.

With the following considerations, the Court agrees Plaintiffs
have unreasonably delayed seeking preliminary injunctive
relief. Plaintiffs brought this case in its initial form on April
21, 2020 (ECF No. 1). They requested and were granted
expedited briefing and an expedited hearing (ECF Nos. 3, 14).
Recognizing the urgency with which Plaintiffs indicated they
brought this case and the finality that was needed, the Court
issued its decision on the First PI Motion—the PI Order—
two days after extensive briefing closed, on April 30, 2020.
(Compare ECF No. 43 with ECF No. 57.) Plaintiffs waited 14
days after the PI Order was issued and only 26 days before the
June Primary to file the AC and bring the Second PI Motion.
(See ECF Nos. 64, 65.) In doing so, Plaintiffs again sought
expedited relief. (ECF No. 66.)

Except the specific claim based on the CC Plan, the AC
materially asserts no claim that could not have been raised
—or that was not raised—the first time around. To be sure,
Plaintiffs did not seek reconsideration of the Court's PI Order.
Nor did Plaintiffs file an appeal. Moreover, the AC also
indicates that Plaintiffs had notice of the CC Plan, upon which
the fourth claim is grounded, by at least May 4, 2020. (ECF
No. 64 at 8.) Therefore, it is inexplicable that Plaintiffs would
delay bringing the AC and Second PI Motion for another
nine days in light of their claimed urgency. Plaintiffs surely
have not acted with the alacrity that they claim this case
necessitates,

Plaintiffs’ failure to seck legal relief and finality has certainly
prejudiced Defendants. As noted, the June Primary was only
26 days away when Plaintiffs brought the AC and Second
PI Motion. Even with expedited briefing, Plaintiffs could
have anticipated that any foreseeable briefing schedule would
result in a decision being issued, at minimum, several days
closer to the election. Notably, since this Court issued the PI
Order, mail-in ballots have been sent to Nevada voters and
a substantial number of eligible voters, including Plaintiffs
Gladwill and Barnett, have already sent in their mail-in
ballots. (See, e.g., ECF No. 74-2 at 5—6 (“By the end of April,
the actual mail ballots were mailed to all active registered
voters in Washoe County. Upon information and belief, all
ballots for all Nevada voters have been mailed ....”); see
also id. at 7 (“The mail-in primary election plan is in full
swing ... Many voters have already completed their ballots
and returned the same via mail or by dropping them off at my
office.”); ECF No. 64 at 9 (“Mail ballots to active, registered
voters went out on May 6, 2020.”).) The state has also made
significant monetary investments and efforts to implement
the Plan and on media and marketing campaigns to inform
Nevada voters of how to exercise their right to vote via mail
(ECF No. 74-1 at 4-6, ECF No. 74-3).

*6§ The Court finds that Plaintiffs’ second request for
preliminary injunctive relief is therefore unreasonable and
inequitable in seeking to undo the votes already casted
by Nevadans and would result in squandering the state's
investment for the sake of an unestablished specter of voter
fraud. This conclusion is particularly merited where the AC
and Second PI Motion are largely repetitive of the original
complaint and motion. Even if the additional claim—the
fourth claim based on the CC Plan—was meritorious, it would
not entitle Plaintiffs to the wholesale relief of voiding the
Plan, which is ultimately what Plaintiffs seek here. Even
if Plaintiffs’ preliminary injunction request was on firmer
grounds, the Court cannot foresee any viable manner of
undoing the Plan or stopping its further implementation
without increasing the risks to the health and safety of
Nevadans and putting the integrity of the election at risk—
particularly without sufficient time to prepare an adequate
alternative. (See, e.g., ECF No. 74-2 at 7-9) (discussing the
adverse consequences for Nevada in changing the method and
processes of voting in the June Primary at this juncture). For
all these reasons, the Court finds that the doctrine of laches
bars Plaintiffs' second request for preliminary injunctive relief
and the Court will likewise deny the request on this additional
basis.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. A
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 166 of 190

Paher v. Cegavske, Slip Copy (2020)

 

C. Purcell

The Purcell principle is yet another barrier to the grant of
preliminary injunctive relief here. Of course Plaintiffs are no
stranger to Purcell. They argued in the First PI Motion that
Purcell bars the implementation of the Plan so close to the
June Primary. (ECF No. 2 at 16-17.) The irony of Plaintiffs’
argument was not lost on the Court, The Court disagreed
with Plaintiffs’ contention as to the state and noted that
Purcell counseled against considering the First PI Motion.
The Secretary, Washoe Registrar and Intervenor-Defendants
here argue that Purcell is ever more relevant now where
Plaintiffs seek to change the state's Plan governing the June
Primary because the election is days away and Nevadans are
already exercising their right to vote. (See ECF No. 72 at 15—
16; ECF No. 74 at 4, 30-33; ECF No. 78 at 2, 9.) The Court
agrees.

The Purcell principle provides that near an impending
election court orders themselves risk debasement and dilution
of the right to vote because “[c]ourt orders affecting elections,
especially conflicting orders, can themselves result in voter
confusion and consequent incentive to remain away from the
polls, As an election draws closer, that risk will increase.” 549
USS. at 4-5. The Supreme Court “has repeatedly emphasized
that lower federal courts should ordinarily not alter the
election rules on the eve of an election.” Republican Nat'l
Comm. v. Democratic Nat'l Comm. (“RNC”), 1408, Ct. 1205,
1207 (2020) (citing Purcell; Frank v. Walker, 574 U.S. 929
(2014); and Veasey v. Perry, 574 U.S. , 135 S. Ct. 9
(2014)); see also Republican Party of Pa. v. Cortés, 218 F.
Supp. 3d 396, 405 (E.D. Pa. 2016) (“Federal intervention at
this late hour risks ‘a disruption in the state electoral process
[which] is not to be taken lightly.’ ‘This important equitable
consideration goes to the heart of our notions of federalism.’
”) (alteration in original) (citation and quotation omitted).
This principle is particularly pertinent where plaintiffs ask
courts to “impose large-scale changes to the election process.”
Bryan v. Fawkes, 61 V.1. 416, 469 (2014) (collecting cases).

 

The Court will follow the Purcell principle and declines
to take any action to alter the Plan at this late hour. The
Court is reassured that such is the right course in light of
the exceptional relief that Plaintiffs request in the AC, which
would completely upend the June Primary. Among other
things, Plaintiffs seek injunctive relief ordering Defendants
to disregard the mail ballots that have already been sent
to voters and to notify voters that their mailed in ballots
will not be counted; to undertake a counter media public

information campaign to notify “every registered voter” of
the changes Plaintiffs seek; and to undo the CC Plan. (See
ECF No, 64 at 25-26.) Going along with Plaintiffs' request
would surely cause great disruption and confusion for Nevada
voters. Plaintiffs’ request is therefore in many ways more
injurious to Nevada voters at this juncture than the very
grounds underlying the AC, particularly given the speculative
claimed of voter disenfranchisement. The Court therefore
also denies a grant of preliminary injunctive relief based on
Purcell.

D. Touching Upon the Merits
*7 Touching upon the merits, it is also clear that Plaintiffs’
claims should be plainly rejected.

Plaintiffs' second and third claims are foreclosed by the PI
Order because they are materially the same as the second
and third claims alleged in the original complaint. (Compare
ECF No. 1 with ECF No. 64.) Plaintiffs effectively seek
reconsideration of these claims without establishing the
requirements of Fed. R. Civ. P. 60, which governs a motion
for reconsideration. (See generally ECF No. 65 (providing no

Rule 60 arguments).)! The Court therefore adopts its rulings
from the PI Order and likewise find that Plaintiffs are unlikely

to succeed on the merits of these claims. 4

Plaintiffs' first claim, despite discretely alleging direct
disenfranchisement, in many ways echoes Plaintiffs’ second
and third claims. The crux of this claim is Plaintiffs' assertion
that “[d]ue to ... widespread disenfranchisement caused by
not abiding by the legislature's law, the Plan violates the right
to vote by direct disenfranchisement.” (ECF No. 64 at 22.)
The first claim therefore also seeks to avoid the Court's ruling
in the PI Order, where the Court concluded that the Plan is
consistent with Nevada law and within the authority conferred
upon the Secretary. (See ECF No. 57 at 16-20.) Moreover, as
already discussed here and in the PI Order, Plaintiffs’ claims of
voter disenfranchisement are speculative at best. Accordingly,
Plaintiffs are also unlikely to succeed on the merits of this
claim,

While Plaintiffs’ fourth and last claim is entirely new, it is of
no greater avail for Plaintiffs even assuming Plaintiffs have

standing! This claim is in gist that Clark County's plan to
mail ballots to all registered voters, including inactive voters,
and to allow for assistance in returning ballots will result in
more votes coming out of Clark County because the CC Plan
makes it easier to vote in Clark County than any other county,

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 5
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 167 of 190

Paher v. Cegavske, Slip Copy (2020)

 

resulting in an Equal Protection violation. (ECF No. 64 at
24-25.) The Washoe and Clark Registrars and Intervenor
Defendants point out that this claim is undermined by the
Ninth Circuit's decision in Short v. Brown, 893 F.3d 671 (9th
Cir, 2018). (ECF No. 72 at 11-12; ECF No, 74 at 24-25; ECF
No. 75 at 4.) Plaintiffs reply that Short does not apply because
Plaintiffs allege that the violation is that Clark County will
have greater voter strength in the June Primary in violation of

the one person, one vote principle!® (ECF No. 80 at 8-9; see
also ECF No. 65 at 21-23; ECF No. 64 at 24-25). The Court
disagrees with Plaintiffs.

*§8 Plaintiffs essentially speculate that beyond the size of
Clark County's voter base relative to other counties, the CC
Plan will ensure that Clark County voters’ vote carry greater
weight solely because ballots are also mailed to inactive
registered voters and county deputized election workers are
allowed to collect ballots, (See id.; of ECF No. 75 at 3, 12.)
To be sure, Plaintiffs expressly disavow any challenge to the
provisions of the CC Plan allowing for more polling places in
Clark County. (ECF No. 80 at 8-9.)

Further, Plaintiffs do not address the Clark Registrar's
contention that it is anticipated that “most” of the ballots
sent to inactive voters “will come back undeliverable
because we had previously sent election notifications to
those addresses and the notifications were returned as
undeliverable or we received notification by the USPS that
the voter had moved out of town.” (ECF No. 75 at 12.)
The Clark Registrar's unchallenged contention accepted as
true significantly diminishes Plaintiffs’ contention that also
sending ballots to Clark County inactive voters will result in
greater voting strength for voters in that county. Plaintiffs’
argument necessarily presupposes that inactive voters in
Clark County would not alternatively go to the polling sites to
vote in the June Primary. (See id. (noting the inactive voters

are eligible to vote in the June Primary at a polling site),)!7

Additionally, the Court is convinced that deputized staff
members of the Clark Registrar picking up ballots does not
add to Plaintiffs’ contention of Clark County voters having
a greater voter strength than other counties. Plaintiffs do
not challenge the Clark Registrar's representation that this
service is based upon request, that the county has not received
much requests for this service, and that it is provided as an
alternative particularly for those with disabilities who would
rather not send their ballots by mail or deliver to a drop-
off site (see ECF No. 75 at 12). Notably, these individuals
would have already voted. (/d.) Therefore, it is unlikely that

the mere act of the alternative of picking up an already voted
ballot, for which there is also an option to drop off or mail-in
with postage provided (see id.), would result in greater voting
strength. For these reasons, the Court concludes that Plaintiffs
have not supported the contention that the CC Plan leads to
greater voter strength for Clark County voters.

It also appears to the Court that Plaintiffs' chief concern (if
not purported harm) is that the CC Plan will result “in the
most populous county of a certain persuasion ... gamner[ing]
many more votes of the dominant political persuasion in that
county.” (E.g., ECF No. 80 at 10.) It is not clear to the Court
why this concern is even relevant to the June Primary. As the
Washoe Registrar notes, Nevada is a closed primary, therefore
only members of a party can vote for candidates for that party
(see ECF No. 74 at 6). See NRS § 293.257(3) (“A registered
voter may cast a primary ballot for a major political party at
a primary election only if the registered voter designated on
his or her application to register to vote an affiliation with
that major political party.”). Thus, Plaintiffs’ concern of more
votes for a certain political persuasion appears reaching at best
and materially does not support their Equal Protection claim,
if at all, particularly in the primary context.

*9 The Court further concludes that the Equal Protection
claim fails under Short, which the Court finds applicable to
the claim. In Short, the appellants challenged California's
Voter's Choice Act (“VCA”), claiming it violated the Equal
Protection Clause because it permitted voters in some
counties to receive a mail ballot automatically while voters in
other counties had to apply for a mail ballot. Jd. at 677-79.
The Ninth Circuit Court of Appeals concluded that there was
no constitutional violation because there was no evidence that
“the VCA [would] prevent anyone from voting.” Jd. at 677.
The appellate court specifically noted that the appellants had
failed to cite “any authority explaining how a law that makes
it easier to vote would violate the Constitution.” Jd. at 677-78.

As in Short, Clark County's Plan may make it easier or more
convenient to vote in Clark County, but does not have any
adverse effects on the ability of voters in other counties to
vote, Plaintiffs are unlikely to succeed on their claim of an
Equal Protection violation where they provide no evidence—
and cannot provide any—that the CC Plan makes it harder for
voters in other counties to vote. Nor is there any allegation
that under the CC Plan representation is differently allocated
between Clark County and other counties or that the CC Plan
operates to discriminate based on a suspect classification. If
it did, it would be subject to heightened scrutiny requiring

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 6
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 168 of 190

Paher v. Cegavske, Slip Copy (2020)

 

compelling justification under the Anderson-Burdick test.8
See Id. at 677-79. However, “[c]ounty of residence is not
a suspect classification warranting heightened scrutiny.” Jd.
at 679. Applying a lesser level of scrutiny, it cannot be
contested that Clark County, which contains most of Nevada's
population—and likewise voters (69% of all registered voters
(see ECF No. 75 at 12))—is differently situated than other
counties. Acknowledging this as a matter of generally known
(or judicially noticeable) fact and commonsense makes it
more than rational for Clark County to provide additional
accommodations to assist eligible voters. Moreover, there
is no contention that under the Plan, other counties could
not have similarly adopted further accommodations for their
residents. Thus, like their other claims, Plaintiffs' fourth claim
of an Equal Protection violation falls flat.

In sum, the Court finds that Plaintiffs are not likely to succeed
on the merits of any claim asserted in the AC. The Court also
adopts its conclusion from the PI Order that a balancing of
the equities and the public interest weigh against granting an
injunction to Plaintiffs.

Footnotes

V. CONCLUSION

The Court notes that the parties made several arguments and
cited to several cases not discussed above. The Court has
reviewed these arguments and cases and determines that they
do not warrant discussion as they do not affect the outcome
of the issues before the Court.

It is therefore ordered that Plaintiffs' second motion for
preliminary injunction (ECF No. 65) is denied for the reasons
provided herein.

It is further ordered that Plaintiffs' motion to consolidate
hearing on the second motion for preliminary injunction with
a hearing on the merits (ECF No. 67) is denied as moot.

It is further ordered that Plaintiffs’ supplemental brief (ECF
No. 82) is stricken as improperly submitted without leave of
court.

All Citations

Slip Copy, 2020 WL 2748301

1

In addition to the Second PI Motion, the Court has considered the various responses (ECF Nos. 72, 74, 75, 78) and
Plaintiffs’ reply (ECF No. 80). Plaintiff filed “Supplemental Authority” without seeking leave of court as required by LR
7-2(g). (ECF No. 243.) The document provides two references—a recent Sixth Circuit decision and a 1969 Supreme
Court decision. While Plaintiffs' failure to cite to the former is apparent since the decision was issued on May 26, 2020,
Plaintiffs' reference to the latter is clearly an attempt to improperly augment their arguments after briefing has completed.
Regardless, the Court will strike the improper supplement.

Anderson v. Celebrezze, 460 U.S. 780, 788-89 (1983) & Burdick v. Takushi, 504 U.S. 428, 434 (1992).

The header of the fourth claim broadly asserts that the Plan violates the Equal Protection Clause, but the substance of
the allegation is specifically concerned with Clark County and the CC Plan. (See ECF No. 64 at 24-25.)

See, e.g., D. Chen & J. Diedrich, Two weeks after election, COVID-19 cases have not spiked in Wisconsin but experts
urge caution about conclusions, Milwaukee J, Sentinel, Apr. 22, 2020, https://Awww.jsonline.com/story/news/2020/04/22/
covid-19-hasnt-spiked-after-wisconsinelection-experts-u rge-caution/2997394001/

See the Official State of Nevada Website, Emergency Orders and Regulations, http://gov.nv.gov/News/
Emergency_Orders/Emergency_Orders/ (last visited May 25, 2020).

See id.; James DeHaven, May 29 marks start of Phase 2 in Nevada. Sisolak says ‘we'll remain cautious.’, Reno
Gazette Journal, May 26, 2020, https:/Awww.rgj.com/story/news/2020/05/26/sisolak-nevadas-phase-2-reopening-begin-
friday-bars-gyms-more/5264546002/.

Steve Sisolak, Roadmap to Recovery for Nevada, Guidelines and Protocols for Individuals and Businesses, http://
gov.nv.gov/uploadedFiles/govnewnvgov/Content/News/Emergency_Orders/2020/0 18-Roadmap-to-Recovery-Phase-
One-Initial-Guidance. pdf (last visited May 26, 2020).

See the Official State of Nevada Website, Emergency Orders and Regulations,
Declaration of Emergency Directive 018, http://gov.nv.gov/News/Emergency_Orders/2020/2020-05-07_-
_COVID-19_Declaration_of_Emergency_Directive_01 8 - Phase_One_Reopening_(Attachments)/ (last visited May 26,
2020).

Id.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 7
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 169 of 190

Paher v. Cegavske, Slip Copy (2020)

 

10
11
12

13

14

15

16

17
18

Id.; DeHaven supra.

Purcell v. Gonzalez, 549 U.S. 1 (2006) (per curiam).

Plaintiffs rely on numerous articles and studies to support their contentions that voting by mail leads to voter fraud.
(See ECF No. 65 at 6-8.) The articles and studies are simply insufficient to establish that sending mail-in ballots to
Nevada voters will result in voter fraud that particularly disenfranchises Plaintiffs as voters. Said differently, they do not
meaningfully improve Plaintiffs’ burden to concretely establish voter fraud that harms them. Plaintiffs’ contention that
issues with mail delivery to and from voters will lead to disenfranchisement based on what allegedly happened in Ohio
and Wisconsin (id. at 8-9) is equally unpersuasive as to Nevada. As the Washoe Registrar notes, for example, the
situation with respect to “timing and preparation” of the June Primary is quite different in Nevada than it was for Wisconsin,
(See ECF No. 74-2 at 5.) Moreover, as the Court noted in the Pl Order, the material safeguards against voter fraud are
maintained under the Plan. (ECF No. 57 at 14; see also ECF No. 74-2 at 9 ("The all mail primary election provides all
of the voter fraud safeguards that exist in statute.”).)

A motion to reconsider must set forth “some valid reason why the court should reconsider its prior decision” and set
“forth facts or law of a strongly convincing nature to persuade the court to reverse its prior decision.” Frasure v. United
States, 256 F. Supp. 2d 1180, 1183 (D. Nev. 2003). “A motion for reconsideration is not an avenue to re-litigate the
same issues and arguments upon which the court already has ruled.” Brown v. Kinross Gold, U.S.A., 378 F. Supp. 2d
1280, 1288 (D. Nev. 2005). A district court may decline to consider claims and issues that were not raised until a motion
for reconsideration. Hopkins v. Andaya, 958 F.2d 881, 889 n.5 (9th Cir. 1992), impliedly overruled on other grounds in
Federman v. County of Kern, 61 F. App'x 438, 440 (9th Cir. 2003). It is not an abuse of discretion to refuse to consider
new arguments in a reconsideration motion even though “dire consequences” might result. Schanen v. United States
Dept. of Justice, 762 F.2d 805, 807-08 (9th Cir. 1985).

To the extent Plaintiffs challenge the Court's finding that the Washoe Register complied with the notice requirements
(ECF No. 57 at 19-20; see ECF. No 65 at 4-6), Plaintiffs fail to meaningfully contest the Court's conclusion that the notice
issue does not arise to the level of a constitutional violation—necessary to void the Plan—even if technically inconsistent
with Nevada law.

The Secretary notes that she gave deference to the Clark Registrar regarding his decision to send ballots to inactive
registered voters under the CC Plan because “NRS § 293.345(1) is silent on whether ballots may be mailed to inactive
voters as well as active voters” (ECF No. 78 at 7). See NRS § 293.345(1) (providing that “the county clerk shall cause to
be mailed to each registered voter in each mailing precinct and in each absent ballot mailing precinct an official mailing
ballot, and accompanying supplies, as specified in NRS 293.350”) (emphasis added). Plaintiffs do not directly challenge
the Secretary's statement. Instead, Plaintiffs for the first time in their reply argue NAC § 293.412(4) is a relevant regulation
barring sending ballots to inactive voters (ECF No. 80 at 9-10). Even if the Court agreed, the Court does not consider
the newly raised argument/legal provision asserted for the first time in Plaintiffs’ reply. See, e.g., Zamani v. Carnes,
491 F.3d 990, 997 (9th Cir. 2007) (“The district court need not consider arguments raised for the first time in a reply
brief.”). Moreover, to the extent the Secretary deferred to Clark County in implementing the CC Plan, the discretion of the
Secretary to do so would also likely fall under the provisions cited in the PI Order as being the basis of the Secretary's
authority in the electoral process. See NRS §§ 293.124, 293.213(4) and 293.247.

Plaintiffs rely on Bush v. Gore, 531 U.S. 98 (2000) as their basis for applying the doctrine to this case. (E.g., ECF No.
64 at 24.) However, Bush v. Gore, is not directly on point where the concern there was that the various Florida counties
used different standards in a recount to assess what votes should be counted in a presidential election. See fd. at 107.
The facts of Plaintiffs’ Equal Protection claim here are completely different because Plaintiffs cannot support a claim that
under the Plan or the CC Plan votes will be counted differently, or what constitutes a valid vote would differ as among the
counties. Moreover, in the context of the Equal Protection Clause, the one person, one vote principle ordinarily concerns
requiring states to design both congressional and state legislative districts with equal populations and must regularly
reapportion districts to prevent malapportionment. See, e.g., Evenwel v. Abbott, 136 S. Ct. 1120, 1123-24 (2016).

See NAC § 293.412(5) (“An inactive voter may vote in person at a polling place in the same manner as an active voter.").
The Court explains the relevant balancing under this test in the P] Order (ECF No. 57 at 12-13) and will not recite it here.

 

End of Document © 2020 Thomson Reuters. No claim to original U.S.

Government Works.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 8
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 170 of 190
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 171 of 190
Shavei-Tzion v. Cadles of Grassy Meadows, Il, LLC, Not Reported in Fed. Supp. (2017)

 

2017 WL 2463171

2017 WL 2463171
Only the Westlaw citation is currently available.
United States District Court, M.D. Pennsylvania.

Bet SHAVEI-TZION a/k/a Bet Shavei-
Tzion International and/or Bet Shaveu-
Tzion, Ltd., International, Plaintiff,

Vv.

CADLES OF GRASSY MEADOWS, II,
LLC, substitute to Brown Bark, I, L.P.
assignee of Sovereign Bank, successor by
merger to Main Street Bank, Defendant.

CIVIL ACTION NO. 3:17-0973

|
Signed 06/07/2017

Attorneys and Law Firms

Andrew J. Katsock, III, Law Offices of Andrew J. Katsock,
Ill, Wilkes-Barre, PA, for Plaintiff.

MEMORANDUM
MALACHY E. MANNION, United States District Judge

*] Before the court is the plaintiff's emergency motion for a
preliminary injunction. (Doc. 3). The plaintiff is a synagogue
and religious organization with a location in Eaton Township,
Wyoming County, Pennsylvania. A 95-acre parcel of property
owned by the plaintiff is currently scheduled for Sheriff's Sale
in Wyoming County on Thursday, June 8, 2017 pursuant to
a mortgage executed by the plaintiff on November 16, 2000
in favor of Main Street Bank. This mortgage is currently
held by the defendant as a subsequent assignee. Based on the
foregoing, the plaintiff's motion will be DENIED.

1. BACKGROUND

At an unspecified time in the year 2000, the plaintiff's
president, Rabbi Harry Dombek, entered into an oral
agreement with Mount Laurel Cemetery Association (“Mount
Laurel”) to pledge the 95-acre parcel of property at issue so
that Mount Laurel could obtain a $250,000.00 loan. Rabbi
Harry Dombek also served as president/trustee of Mount
Laurel, In exchange, Mount Laurel promised to donate certain

funds to the plaintiff. The agreement was such that the pledge
would only be issued “if needed” in the event Mount Laurel
could not secure a loan on its own. (Doc. 1 9). Although
Mount Laurel's own property was valued at $1,600,000.00,
the plaintiff went forward with the agreement and executed
a mortgage with Main Street Bank to secure a promissory
note signed by Mount Laurel. The mortgage and note were
subsequently assigned to Sovereign Bank by merger. In 2006,
the mortgage was, again, assigned to Brown Bark I, an
investment land speculator.

Mount Laurel defaulted on the mortgage obligation while
the mortgage was held by Brown Bark J. A mortgage
foreclosure action was filed in the Wyoming County Court
of Common Pleas on March 26, 2007. After initiating the
foreclosure action, the debt was assigned to the defendant
and the defendant was substituted as the proper plaintiff
in the state foreclosure action. On August 26, 2009, on
summary judgment motion, the state court determined that
another 275-acre parcel of property owned by the plaintiff
was not sufficiently described in the mortgage so as to create
a lien, but that genuine issues of material fact existed as to
whether the 95-acre parcel was mortgaged. On November
19, 2014, after a non-jury trial, the state court ruled that
the note and mortgage were in default and lifted all stays
on the subject property. With judgment entered in the state
foreclosure action, the plaintiff's real property was scheduled
for Sheriff's Sale on June 8, 2017. The plaintiff alleges that
the advertisements for the Sheriff's Sale incorrectly describe
the property subject to sale as being 190.64 acres in size.

On June 5, 2017, the plaintiff filed a complaint in this court.
(Doc. 1). In Count I of the complaint, the plaintiff alleges
that the defendant violated the Fair Debt Collection Practices
Act (“FDCPA”), 15_U.S.C. § 1692 et seq. by failing to
provide required notices. In Count II, the plaintiff alleges
a procedural due process violation. The plaintiff alleges
that the Pennsylvania Rules of Civil Procedure relating to
foreclosure violate the Fourteenth Amendment of the United
States Constitution because the plaintiff would not able to
seek redress for the advertising deficiencies until after the
sale is complete, The plaintiff requests only equitable relief,
a declaratory judgment invalidating the judgment of the state
court and an injunction to stop the pending sale. On June 6,
2016, the plaintiff filed the current emergency motion for a
preliminary injunction.

HI. LEGAL STANDARD

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. {
Case 4:20-cv-02078-M -
Shavei-Tzion v. Cadles of Grassy Noles W POE NE, i sorted in fel Supe! Goiae Page 172 of 190

 

2017 WL 2463171

*2 The grant of injunctive relief, including preliminary
injunctive relief, is an extraordinary remedy and it should
only be granted in limited circumstances. Am. Tel. & Tel. Co.
v. Winback & Conserve Program, Inc., 42 F.3d 1421, 1426—
27 (3d Cir. 1994) (quoting Frank's GMC Truck Cent., Inc.
v. Gen. Motors Corp., 847 F.2d 100, 102 (3d Cir, 1988))
(alterations in original), The court's ultimate decision to deny
a preliminary injunction is discretionary, though legal and
factual determinations will be reviewed according to their
normal standard. See Tenafly Eruy Ass'n, Inc. v. Borough of
Tenafly, 309 F.3d 144, 156 (3d Cir, 2002).

In order to obtain a preliminary injunction, the moving party
must demonstrate the following:

(1) the likelihood that the plaintiff will prevail on the merits
at final hearing; (2) the extent to which the plaintiffis being
irreparably harmed by the conduct complained of; (3) the
extent to which the defendant will suffer irreparable harm
if the preliminary injunction is issued; and (4) the public
interest.
Id. at 1427 (quoting Merchants & Evans, Inc. v. Roosevelt
Bldg. Prods., 963 F.2d 628, 623-33 (3d Cir. 1992)). More
specifically, the third prong requires a balancing of harms
between the plaintiff and the defendant and a finding that the
balance favors the plaintiff's request for relief. See Issa v. Sch.
Dist. of Lancaster, 847 F.3d 121, 131 Gd Cir, 2017).

“The injunction should issue only if the plaintiff produces
evidence sufficient to convince the district court that all four
factors favor preliminary relief.” Id. Moreover, it is only ifthe
first two prongs are satisfied that the court must inquire into
the final two factors. Zenafly, 309 F.3d at 157. Thus, “a failure
to show a likelihood of success or a failure to demonstrate
irreparable injury must necessarily result in the denial of a
preliminary injunction,” Jn Re Arthur Treacher's Franchise
Litig., 689 F.2d 1137, 1143 (Gd Cir. 1982). However, if a
plaintiff proves the first two requirements, it will almost
always be the case that the public interest favors preliminary
relief, Issa, 847 F.3d at 143, leaving the crux of the matter to
the balance of competing interests.

 

IIL. DISCUSSION

The plaintiff's request fails based on the first two requirements
for issuing a preliminary injunction. Therefore, the court need
not and will not address the final two requirements. See

Tenafly, 309 F.3d at 157.

A. The Likelihood of Success on the Merits

To prove a likelihood of success on the merits of the claims,
the plaintiff need only prove a prima facie case, not a certainty
that he or she will win. Jssa, 847 F.3d at 131. This does not
require that the final decision be “wholly without doubt,”
only the “ ‘reasonable probability’ of success.” Jd, (quoting
Punnett v. Carter, 621 F.2d 578, 583 (3d Cir, 1980)). The
plaintiff has not shown likelihood of success on either its
FDCPA claim or constitutional claim.

 

The FDCPA prohibits a debt collector from using any
“false, deceptive, or misleading representation” as a means
of collecting a debt. 15 U.S.C. § 1692e. It does not cover
all debt, only those transactions that are “primarily for
personal, family, or household purposes”—i.e., consumer
debt. § 1692a(5). It is not applicable to commercial or
business debt. Horton v. Trans Union, LLC, No. 12-2027,
2015 WL 1055776, at #5 (E.D. Pa, Mar. 10, 2015); In re
Howe, 446 B.R. 170, 173 (Bankr. E.D. Pa. 2009), The nature
of the debt as business or consumer debt is based on the
intended use of the money. Horton, 2015 WL 1055776, at
*5_ “It is the plaintiff who bears the burden of establishing
whether an alleged obligation is a consumer debt under the
FDCPA..” Id.

 

*3 Here, the plaintiff has not pled in the complaint or stated
in its motion that the debt incurred by Mount Laurel, a private
entity, was for personal, family, or household uses. Nor has the
plaintiff indicated that this was the case based on any attached
exhibits. Without this, the plaintiff has not established that the
debt incurred is protected by the FDCPA. Thus, at this stage,
in light of the information before the court, the plaintiff in
unlikely to success on its FDCPA claim.

Moreover, even if the debt could be qualified as consumer
debt, the FDCPA does not provide for the injunctive relief,
only monetary damages are available to private litigants.
Weiss v. Regal Collections, 385 F.3d 337, 342 (3d Cir.
2004), abrogated on other grounds by Campbell-Ewald Co.
v. Gomez, 136 S. Ct. 663 (2016); see also Franklin v. GMAC
Mortg., 523 Fed.Appx. 172, 173 (3d Cir. 2013); Waridi_v.
Stern & Eisenberg, — ¥. Supp. 2017 WL 1282223, at
*3 (E.D. Pa. April 3, 2017). The plaintiff has not requested
any specific monetary sums and the equitable relief requested
is not an available remedy. Thus, any request for injunctive
relief based on the FDCPA alone would, ultimately, fail.

 

The plaintiffs claim that Pennsylvania's foreclosure

procedures and its post-deprivation remedies violate the

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 2
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 173 of 190
Shavei-Tzion v. Cadles of Grassy Meadows, Il, LLC, Not Reported in Fed. Supp. (2017)

 

2017 WL 2463171

procedural due process clause is also unlikely to succeed.
“Fundamentally, procedural due process requires notice and
an opportunity to be heard” before the deprivation of life,
liberty, or property. Mancini _v. Northampton Cty., 836 F.3d
308, 315 (3d Cir, 2016) (citing Matthews v. Eldridge, 424 U.S.
319, 333 (1976)). The notice must be reasonably calculated to
provide actual notice of the potential deprivation. Mennonite
Bd. of Missions v. Adams, 462 U.S. 791, 798 (1983); see
also RTC Mortg. Trust 1994-N-2 v. Fry, 730 A.2d 476, 478
(Pa. 1999). The hearing protections must be afforded “in a
meaningful time and in a meaningful manner.” Matthews 424
U.S. at 333 (quoting Armstrong v. Manzo, 380 U.S. 545, 552
(1965)).

 

Here, there is no allegation that the plaintiff did not have
notice of the foreclosure action. Further, it is not alleged, nor
would it be plausible to suggest, that the plaintiff has not
had opportunities to litigate its position with respect to the
foreclosure in state court. The foreclosure action has been
pending in state court since 2007. Further, the plaintiff admits
that the Pennsylvania Rules of Civil Procedure provide a
remedy in the event the Sheriff's Sale is unlawful or improper
at this late hour. Pennsylvania Rule of Civil Procedure 3132
allows a party in interest to petition to “set aside [a] sale and
order a resale or enter any order which may be just and proper
under the circumstances.” Pa. R. Civ. P. 3132. Thus, a claim
that Pennsylvania's foreclosure procedures do not satisfy the
requirements of procedural due process is highly unlikely to
be successful on the merits.

In addition to the above hurdles to the plaintiff's likely success
in this action, the Anti-Injunction Act, 28 U.S.C, § 2283, also
likely applies and precludes the court from granting injunctive
relief in this case. See Jung Yun v. Bank of Am., N.A., No.
3:16-2416, 2016 WL 7324554 (M.D. Pa. Dec. 16, 2016).
The Anti-Injunction Act deprives federal district courts of
the ability to “grant an injunction to stay proceedings in a
State court.” 28 U.S.C. § 2283. “The Anti—Injunction Act
simply does not allow federal courts to enjoin state court
proceedings, including mortgage foreclosure actions, absent
the application of an exception under the statute.” Clark v,
United States Bank Nat'l Ass'n, No. CIV.A. 03-5452, 2004
WL 1380166, at *3 (E.D. Pa. June 18, 2004). There are three
narrow exceptions that allow a federal court to grant equitable
relief, but the court finds that all three are inapplicable to the
present case. The plaintiff has not cited to an exception that
might be applicable to save its request.

B. The Demonstration of Irreparable Harm
*4 With respect the second requirement for a preliminary
injunction, the plaintiff has not shown any irreparable harm if
the sale were to proceed. As the plaintiff admits, Pennsylvania
Rule of Civil Procedure 3132 allows a party to set aside
a sale. This procedure is “grounded in equitable principles
and is addressed to the sound discretion of the hearing
court.” Kaib v. Smith, 684 A.2d 630, 631 (Pa. Super. Ct.
1996). If the judgment entered is void, the sale will also be
declared void. Harris v. Harris, 239 A.2d 783, 784-85 (Pa.
1968). In addition, a sale may be set aside where there are
irregularities and deficiencies in the sale, including defects in
advertisement. See Hampton v. Swan, 109 A. 674 (Pa. 1920);
Allegheny Cty, v. Golf Resort, Inc., 974 A.2d 1242, 1246
(Pa. Commw. Ct. 2009). Thus, to deem the harm of the sale
“irreparable” at this stage would ignore the post-deprivation
safeguards, in addition to the pre-deprivation safeguards,
provided to the plaintiff under Pennsylvania law.

Briefly addressing the plaintiff's request for a hearing,
“t]he applicable Federal Rule does not make a hearing a
prerequisite for ruling on a preliminary injunction.” Bradley
v. Pittsburgh Bd. of Educ., 910 F.2d 1172, 1175 Gd Cir, 1990)
(citing Fed. R. Civ. P. 65(a)). A hearing is not necessary
where the moving party is “proceeding on a legal theory
which cannot be sustained.” Jd. “Moreover, a district court
is not obliged to hold a hearing when the movant has not
presented a colorable factual basis to support the claim on the
merits or the contention of irreparable harm.” Jd. As explained
above, the plaintiff's claim is highly unlikely to succeed based
on substantive law and the Anti-Injunction Act and there is
no factual basis to support the claims and the contention of
irreparable harm. Accordingly, plaintiff's request for a hearing
and motion for a preliminary injunction, (Doc. 3), will be
DENIED.

IV. CONCLUSION

In accordance with the above, the plaintiffs emergency
motion for a preliminary injunction, (Doc. 2), will be
DENIED. An appropriate order will issue.

All Citations

Not Reported in Fed. Supp., 2017 WL 2463171

 

WESTLAW! © 2020 Thomson Reuters. No claim to original U.S. Government Works. 3
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 174 of 190
Shavei-Tzion v. Cadles of Grassy Meadows, II, LLC, Not Reported in Fed. Supp. (2017)

2017 WL 2463171

 

End of Document © 2020 Thomson Reuters. No claim to original U.S.
Government Works.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 175 of 190
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 176 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

978 F.3d 136
United States Court of Appeals, Fifth Circuit.

TEXAS LEAGUE OF UNITED LATIN
AMERICAN CITIZENS; National League
of United Latin American Citizens;
League of Women Voters of Texas; Ralph
Edelbach; Barbara Mason; Mexican
American Legislative Caucus, Texas House
of Representatives; Texas Legislative
Black Caucus, Plaintiffs—Appellees,

V.

Ruth HUGHS, in her official
capacity as Texas Secretary of
State, Defendant—Appellant.
Laurie-Jo Straty; Texas Alliance
for Retired Americans; BigTent
Creative, Plaintiffs—Appellees,

Vv.

Ruth Hughs, in her official
capacity as Texas Secretary of
State, Defendant—Appellant.

No. 20-50867

|
FILED October 12, 2020

Synopsis

Background: Following Governor's proclamation, in
response to COVID-19 pandemic, to expand the options
for voters to vote in-person early or to vote by absentee
ballot in upcoming general election, various individuals
and interest groups filed action challenging Governor's
subsequent proclamation specifying that mail-in ballots could
be delivered only to one designated location per county.

The United States District Court for the Western District of

Texas, Robert L. Pitman, J., 2020 WL 5995969, enjoined the
later proclamation on grounds that it constituted an improper
restriction on the right to vote. Secretary of State appealed and
sought emergency stay.

Holdings: The Court of Appeals, Duncan, Circuit Judge, held
that:

[1] Secretary was likely to prevail on appeal with respect to
district court's ruling on voting rights claim,

[2] Secretary was likely to prevail on appeal with respect to
district court's ruling on equal protection claim; and

[3] Secretary was entitled to grant of stay pending appeal.

Stay granted.

Ho, Circuit Judge, concurred and filed opinion.

West Headnotes (16)

a Federal Courts ¢ Supersedeas or Stay of
Proceedings

In deciding whether to grant a stay pending
appeal, the appellate court evaluates (1) whether
the stay applicant has made a strong showing that
he is likely to succeed on the merits; (2) whether
the applicant will be irreparably injured absent
a stay; (3) whether issuance of the stay will
substantially injure the other parties interested in
the proceeding; and (4) where the public interest
lies.

1 Cases that cite this headnote

[2] Federal Courts @ Supersedeas or Stay of
Proceedings

The party seeking a stay pending appeal bears the
burden of showing its need.

[3] Federal Courts @= Injunction and temporary
restraining order cases

Secretary of State was likely to prevail on
appeal from district court's judgment enjoining,
as violative of citizen voting rights, Governor's
pandemic-response proclamation providing that
mail-in ballots subject to expanded hand-

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 1
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 177 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

[4]

[5]

[6]

[7]

delivery timeframe could be delivered only
to one designated location per county, thus
supporting grant of stay pending appeal;
proclamation did not burden voting rights but
was part of Governor's expansion of voting
opportunities, burden was de minimis in light
of proclamation's overall expansion of voting
opportunities, district court's speculation about
possible postal delays did not render the system
constitutionally suspect, and state had important
regulatory interest in policing how its citizens’
votes were collected and counted.

2 Cases that cite this headnote

Election Law ¢ Constitutionality and
validity

Under the Anderson-Burdick framework, a court
must weigh the character and magnitude of
the asserted injury to voting rights against the
precise interests put forward by the State as
justifications for the burden imposed by the
challenged election rule.

Election Law ¢ Constitutionality and
validity

A severe burden on voting can be justified only
by state rules narrowly drawn to advance a
state interest of compelling importance; lesser
burdens, however, trigger less exacting review,
and a State's important regulatory interest
will usually be enough to justify reasonable,
nondiscriminatory restrictions,

Election Law ¢ Constitutionality and
validity

For courts to intervene with respect to laws
implicating the right to vote, a voter must show
that the state has in fact precluded voters from
voting, i.c., that the voter has been prohibited
from voting by the state.

Election Law @= Age

To “abridge” the right to vote within the meaning
of the Twenty-Sixth Amendment means to place

[8]

[9]

[10]

[11

[12]

a barrier or prerequisite to voting, or otherwise
make it more difficult to vote; by contrast, a law
that makes it easier for others to vote does not
abridge any person's right to vote. U.S. Const.
Amend. 26,

1 Cases that cite this headnote

Health ¢= Contagious and Infectious Diseases

Neither the United States nor Texas Constitution
includes a pandemic exception; all public
servants, no matter how well-intentioned, must
heed federal and state constitutional constraints.

1 Cases that cite this headnote

Election Law ¢ State legislatures

States have critically important interests in
the orderly administration of elections and
in vigilantly reducing opportunities for voting
fraud.

Election Law ¢ State legislatures

Actual examples of voter fraud are not required
to justify a state's prophylactic measures to
decrease occasions for vote fraud or to increase
the uniformity and predictability of election
administration.

1 Cases that cite this headnote

Constitutional Law ¢ Elections, Voting, and
Political Rights

Because the right to vote is fundamental, once
the franchise is granted to the electorate, lines
may not be drawn which are inconsistent with
the Equal Protection Clause of the Fourteenth
Amendment. U.S. Const. Amend. 14.

Federal Courts ¢» Injunction and temporary
restraining order cases

Secretary of State was likely to prevail on appeal
from district court's judgment enjoining, on
equal protection grounds, Governor's pandemic-
response proclamation providing that mail-

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works.
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 178 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

[13]

[14]

[15]

in ballots subject to expanded hand-delivery
timeframe could be delivered only to one
designated location per county, thus supporting
grant of stay pending appeal; although
county populations varied widely, proclamation
established a uniform rule for the entire state,
proclamation did not burden voting rights but
was part of Governor's expansion of voting
opportunities, any burden was at most de
minimis, proclamation did not classify voters
based on county of residence, and proclamation
furthered important state interests in ensuring
election uniformity and integrity. U.S. Const.
Amend, 14.

2 Cases that cite this headnote

Constitutional Law @= Equality of Voting
Power (One Person, One Vote)

The Equal Protection Clause guarantees that
every voter is equal to every other voter in his
State, regardless of race, sex, occupation, wealth,
or residence. U.S. Const. Amend. 14.

Federal Courts ¢ Injunction and temporary
restraining order cases

Secretary of State, having demonstrated
likelihood of prevailing on appeal following
district court's judgment enjoining Governor's
pandemic-response proclamation providing that
mail-in ballots subject to expanded hand-
delivery timeframe could be delivered only to
one designated location per county, was entitled
to grant of stay pending appeal, where irreparable
harm was caused by injunction preventing state
from effectuating its own election procedures,
a stay would not substantially injure plaintiffs,
who retained numerous avenues for casting their
absentee ballots under proclamation’s expanded

voting opportunities, and public interest merged —

with that of the state.

Federal Courts ¢ Injunction and temporary
restraining order cases

When a district court's injunction prevents
a State from effectuating its own election

procedures, put in place by elected officials, it
suffers irreparable harm supporting grant of stay
pending appeal.

[16] Federal Courts ¢= Injunction and temporary
restraining order cases

When a State is the party appealing an injunction,
its interest and harm merge with that of the public
for purposes of establishing entitlement to grant
of stay pending appeal.

*139 Appeals from the United States District Court for the
Western District of Texas, USDC No, 1:20-CV-1006, USDC
No, 1:20-CV-1015, Robert L. Pitman, U.S. District Judge

Attorneys and Law Firms

Chad Wilson Dunn, Esq., Brazil & Dunn, Austin, TX,
Danielle Marie Lang, Campaign Legal Center, Washington,
DC, Luis Roberto Vera, Jr., Esq., Law Offices of Luis Roberto
Vera, Jr. & Associates, San Antonio, TX, for Plaintiff—
Appellee Texas League of United Latin American Citizens.

Chad Wilson Dunn, Esq., Brazil & Dunn, Austin, TX,
Danielle Marie Lang, Campaign Legal Center, Washington,
DC, for Plaintiffs—Appellees National League of United
Latin American Citizens, League of Women Voters of
Texas, Ralph Edelbach, Barbara Mason, Mexican American
Legislative Caucus, Texas House of Representatives, and
Texas Legislative Black Caucus.

Skyler Howton, Perkins Coie, L.L.P., Dallas, TX, for
Plaintiffs—Appellees Laurie-Jo Straty, Texas Alliance for
Retired Americans, and BigTent Creative.

Kyle Douglas Hawkins, Lanora Christine Pettit, Office of the
Attorney General, Office of the Solicitor General, Patrick K.
Sweeten, Office of the Attorney General of Texas, Special
Counsel Unit, Austin, TX, for Defendant—Appellant Ruth
Hughs.

Elizabeth Bonnie Wydra, Chief Counsel, Constitutional
Accountability Center, Washington, DC, for Amicus Curiae
Members of Congress.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 3
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 179 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

Justin Carl Pfeiffer, County Attorney's Office for the County
of Fort Bend, Richmond, TX, for Amici Curiae John W.
Oldham, and Chris Hollins.

Angela Cai, Wilkinson Walsh, L.L.P., New York, NY, for
Election Law Scholars, Rebecca Green, Justin Levittt, and
Nicholas Stephanopoulos.

Caroline Van Zile, Esq., Office of the Attorney General
for the District of Columbia, Washington, DC, for Amicus
Curiae District of Columbia, and the States of California,
Connecticut, Delaware, et al.

Robert Stephen Notzon, Law Office of Robert S. Notzon,
Austin, TX, for Amicus Curiae Texas State Conference of
NAACP Branches.

Before Willett, Ho, and Duncan, Circuit Judges.
Opinion
Stuart Kyle Duncan, Circuit Judge:
Pre-COVID
Early voting starts October 19. ~

**1 Jn response to the coronavirus pandemic, Texas
Governor Greg Abbott has issued various proclamations
about the upcoming November election. Among other things,
these measures have expanded the options for Texans to vote
in-person early or to *140 vote by absentee ballot. Take,
for instance, early in-person voting. Normally, early voting
would have started October 19. Now it will start October
13, six days earlier, Or take absentee (“mail-in”) ballots.
Normally, if a voter wanted to hand-deliver her mail-in ballot,
she would have had only one day to do it—Election Day.
Now, under the Governor's expanded policy, she can deliver
the ballot anytime until Election Day. That effectively gives
voters forty extra days to hand-deliver a marked mail-in ballot
to an early voting clerk. And the voter still has the traditional
option she has always had for casting a mail-in ballot: mailing
it.

To make the situation clear, this chart compares what we will
call “pre-COVID” early-voting and absentee-ballot rules and
“COVID” rules:

COVID

days).

 

Absentee ballots may be mailed.

Absentee ballots may be mailed.

 

Absentee ballots may be hand-delivered only
on Election Day.

Absentee ballots may be hand-delivered
beney and up to Election Day (forty extra
ays).

 

 

 

Early voting starts October 13 (six
extra days).

Early voting starts October 19.

 

Absentee ballots may be mailed. Absentee ballots may be mailed.

 

Absentee ballots may be hand-
delivered before and up to Election
Day (forty extra days).

Absentee ballots may be hand-
delivered only on Election Day.

 

 

 

 

The controversy we now face involves the rules for hand-
delivering absentee ballots. As noted, the Governor's prior
proclamation expanded the timeframe for doing that by forty
days. But it happened that a few large Texas counties wanted
to set up multiple delivery locations for these ballots. The
Governor disagreed with this policy which, in his view,
threatened election uniformity and security. Consequently, on
October 1, the Governor issued a new proclamation. This
proclamation, refining the previous one, specified that mail-in

ballots could be delivered only to one designated location per
county. But it left in place the previous forty-day expansion
for delivering mail-in ballots and the always-available option
of the U.S. mail.

A coalition of Plaintiffs sued, claiming the October 1
proclamation violated their right to vote by restricting
absentee voting options. The district court agreed and
enjoined the October 1 proclamation. The Texas Secretary
of State appealed and now seeks an emergency stay. Among
other things, the Secretary argues that the district court
fundamentally misunderstood the context of the October 1
proclamation. She explains that the proclamation is part of
the forty-day expansion of Texans’ opportunities to hand-
deliver absentee ballots beyond what state election rules
normally permit. The proclamation refines that expanded
voting period by specifying where ballots are to be delivered.
But it leaves the enlarged period in place, and also does

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 4
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 180 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

nothing to prevent Texans from mailing in their absentee
ballots, as they have done in the past in election after election.
Properly understood, the Secretary tells us, the October 1
proclamation is part of an expansion of absentee voting in
Texas, not a restriction of it.

**2 We agree with the Secretary and grant the stay.

*141 1.

A.

Texas law allows eligible voters to vote early, either by
mailing in a ballot or by personally appearing at an early
voting place. Tex. Elec. Code §§ 81.001(a), 82.001—-82.005.
In response to the coronavirus pandemic, on July 27,
2020, Governor Abbott issued a proclamation (the “July 27
Proclamation”) expanding early voting opportunities for the
upcoming November 3 election beyond those provided in the
Texas Election Code. Allegedly issued pursuant to authority
granted the Governor by the Texas Disaster Act of 1975,
see Tex. Gov't Code §§ 418.001-418.261, this measure was
one of a series of pandemic-driven changes to Texas election
effected taken since the Governor's March 13 coronavirus
disaster declaration. See In re Steven Hotze, et al., —S8.W.3d
_——- , 2020 WL 5919726, at *1—2 (Tex. Oct. 7,
2020) (explaining “[t]he Governor has repeatedly asserted his
authority under the [Texas Disaster] Act to modify election
procedures beginning shortly after his March 13 disaster

 

 

proclamation,” and listing measures including the July 27

Proclamation).!

Among other things, the July 27 Proclamation authorized
early in-person voting to begin on October 13, instead of

October 19, thus allowing six extra days to vote in person.”
The proclamation also expanded opportunities for delivering
marked mail ballots in person to an early voting clerk's office.
Previously, voters wishing to hand-deliver their mail ballots
could do so “only while the polls are open on election day.”

Tex. Elec. Code § 86.006(a-1). The July 27 Proclamation,
however, suspended this requirement by “allow[ing] a voter to
deliver a marked mail ballot to the early voting clerk's office
prior to and including on election day” (emphasis added).
This had the effect of extending the amount of time for a
voter to hand-deliver a mail ballot: as the Texas Director
of Elections explained in this case, “because counties began
sending mail ballots on or before September 19, 2020, the

proclamation increased the opportunities for voters to hand-
deliver their marked mail ballots from only one day—election
day—to over forty days.” Additionally, of course, voters
retained the ability to send in their mail ballots the traditional
way—through the mail. See id. § 86.006(a)(1), (2).

**3 Following the July 27 Proclamation, at least four
Texas counties—Harris, Travis, Fort Bend, and Galveston
——announced their intention to have multiple mail ballot
delivery locations in their counties for the November
election. In response to this development, Governor Abbott
issued a second proclamation on October 1 (the “October
1 Proclamation”) amending the previous one. This new
proclamation first reiterated that early in-person voting would
begin on October 13. It then clarified that the prior suspension
of *142 section 86.006(a-1), concerning hand-delivery of
mail ballots, applied only under certain conditions. First, a
voter must deliver the ballot “at a single early voting clerk's
office location that is publicly designated by the early voting
clerk for the return of marked mail ballots under Section
86.006(a-1) and this suspension.” Second, the early voting
clerk must “allow[ ] poll watchers the opportunity to observe”
the ballot delivery. Finally, the proclamation specified that
“TaJny marked mail ballot delivered in person to the early
voting clerk's office prior to October 2, 2020, shall remain
subject to the July 27, 2020 proclamation.”

B.

On October 2, 2020, three individuals and several

organizations (collectively, “Plaintiffs”)* challenged the
October 1 Proclamation by filing two separate actions
in federal district court against Governor Abbott, Texas
Secretary of State Ruth Hughs, and four local election
officials. They requested a preliminary injunction against the
October 1 Proclamation on the grounds that it (1) places
an undue burden on their right to vote under the First and
Fourteenth Amendments and (2) violates the Equal Protection
Clause of the Fourteenth Amendment. Consolidating the two
cases for purposes of the preliminary injunction motion, on
October 9, 2020, the district court granted the motion in
part, enjoining Secretary Hughs and the local officials from
enforcing the Proclamation's restriction on hand-delivering
mail ballots to a single designated early voting clerk's office.

Initially, the court ruled that various threshold issues did
not prevent it from deciding Plaintiffs’ claims. First, the
court found that both the individual and organizational

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 5
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20

Page 181 of 190

Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

plaintiffs had standing. Second, the court rejected Secretary
Hughs’ Eleventh Amendment argument, concluding she
had sufficient connection to enforcing the proclamation
for purposes of Ex parte Young, 209 U.S. 123, 28 S.Ct.
441, 52 L.Ed. 714 (1908). The court did, however, dismiss
Governor Abbott on Eleventh Amendment grounds based on
our decision in In re Abbott, 954 F.3d 772 (Sth Cir. 2020).
Additionally, the court declined to abstain under the Pullman
doctrine, despite the fact that the October 1 Proclamation
is currently being challenged in state litigation. See RR.
Comm'n of Tex. v. Pullman Co., 312 U.S, 496, 501, 61
S.Ct. 643, 85 L.Ed. 971 (1941); Moore v. Hosemann, 591
F.3d 741, 745 (Sth Cir. 2009). Finally, the court declined
to stay its hand under the so-called Purcell principle that a
federal court should avoid altering state election rules close
to an election. See Purcell v. Gonzalez, 549 U.S. 1, 6, 127
S.Ct. 5, 166 L.Ed.2d 1 (2006); see also Republican Nat'l
Comm. v. Democratic Nat'l Comm., —— U.S. , 1408. Ct.
1205, 1207, 206 L.Ed.2d 452 (2020) (per curiam). The court
reasoned that it was the October 1 Proclamation, and not its

 

injunction, that caused voter confusion and that therefore its
“4njunction supports the Purcell principle.”

On the merits, the district court evaluated the Plaintiffs’
voting claims under the Anderson-Burdick balancing
framework. See Burdick v. Takushi, 504 U.S. 428, 434, 112
S.Ct, 2059, 119 L-Ed.2d 245 (1992); Anderson v. Celebrezze,
460 U.S. 780, 789, 103 S.Ct. 1564, 75 L.Ed.2d 547 (1983).
It *143 found that the proclamation's burden on Plaintiffs’
voting rights was “somewhere between ‘slight’ and ‘severe,”
because it forced absentee voters to “choose between risking
exposure to coronavirus to deliver their ballots in-person or
disenfranchisement if the [United States Postal Service] is
unable to deliver their ballots on time.” The court found this
burden outweighed the State's professed interests in ballot
security, election integrity, and voter safety. Consequently,
the court found Plaintiffs were likely to succeed on
their voting claims. The court also found likelihood of
success on Plaintiffs’ equal protection claims because the
proclamation disproportionately burdened absentee voters in
larger counties by subjecting them to “increased distance,
increased wait time, and increased potential for exposure to
the coronavirus,” without any countervailing justification.

**4 On October 9, Secretary Hughs timely appealed and,
the next day, sought an emergency stay and a temporary
administrative stay. On October 10, we granted a temporary
stay and requested a response to her emergency stay motion,
which was timely filed earlier today on October 12.

Il.

[1] [2] In deciding whether to grant a stay pending appeal,
“tw]e evaluate ‘(1) whether the stay applicant has made a
strong showing that he is likely to succeed on the merits; (2)
whether the applicant will be irreparably injured absent a stay;
(3) whether issuance of the stay will substantially injure the
other parties interested in the proceeding; and (4) where the
public interest lies.’ ” Texas Democratic Party v, Abbott, 961
F.3d 389, 397 (5th Cir. 2020) (TDP 1) (quoting Nken v. Holder,
556 US. 418, 426, 129 S.Ct. 1749, 173 L-Ed.2d 550 (2009)).

The first two factors carry the most weight. Barber v. Bryant,

833 F.3d 510, 511 (Sth Cir. 2016). The party seeking the stay
bears the burden of showing its need. Clinton v. Jones, 520
U.S. 681, 708, 117 S.Ct. 1636, 137 L.Ed.2d 945 (1997).

Ti,

[3] We first consider whether Secretary Hughs has made a
strong showing she will likely succeed on the merits. We
conclude she has done so on at least one ground: that the
district court erred in analyzing the Plaintiffs’ voting-rights
and equal protection claims. We therefore need not address,
and so express no opinion about, the Secretary's arguments
concerning standing, Ex parte Young, Purcell, or Pullman

abstention.>

A.

[4] [5] As to the Plaintiffs’ voting-rights claims, the
district court applied Anderson-Burdick balancing. Under this
framework, a court “must weigh the character and magnitude
of the asserted injury” to voting rights “against the precise
interests put forward by the State as justifications for the
burden imposed by its rule.” Voting for Am., Inc. v, Steen,
732 F.3d 382, 387-88 (Sth Cir. 2013) (quoting Burdick,
504 U.S. at 434, 112 S.Ct. 2059; Anderson, 460 U.S. at
789, 103 S.Ct. 1564) (cleaned up). A “severe burden” on
voting can be justified only by state rules “narrowly drawn to
advance a state interest of compelling importance.” Jd. at 388
(quoting *144 Burdick, 504 US. at 434, 112 S.Ct. 2059).
“Lesser burdens, however, trigger less exacting review, and a
State's ‘important regulatory interest’ will usually be enough
to justify ‘reasonable, nondiscriminatory restrictions.’ ” Jd.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 6
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 182 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

(quoting Timmons v. Twin Cities Area New Party, 520 U.S.
351, 358, 117 S.Ct. 1364, 137 L.Ed.2d 589 (1997)).

The district court classified the burden on Plaintiffs’ right
to vote as “somewhere between ‘slight’ and ‘severe’ ”
because due to the order, “absentee voters must choose
between risking exposure to coronavirus to deliver their
ballots in-person or disenfranchisement if the USPS is unable
to deliver their ballots on time.” This burden, the court
reasoned, outweighed the State's asserted interests in ballot
security, uniformity, and lessening voter confusion. The court
asserted the Governor's proclamation was “the true source
of confusion and disparate treatment among voters.” Further,
it found the State had not introduced evidence of voter
fraud or shown that the security measures at additional drop-
off locations were subpar. Therefore, the State, “by merely
asserting an interest in promoting ballot security,” could not
“establish that the interest outweighs a significant burden on
voters,” Finally, the court added that the Governor's authority
to issue the orders was rooted in his emergency powers, which
enable him to act to protect public health and safety, but the
“justifications for the October 1 Order's limitation on ballot
return centers bear no relationship to protecting public health
and safety.”

**5 [6] Assuming Anderson-Burdick applies,° for at least
two reasons we conclude the Secretary will likely show the
district court erred in applying it.

{7] [8] First, the district court vastly overstated the
“character and magnitude” of the burden allegedly placed on
voting rights by the October 1 Proclamation. Steen, 732 F.3d
at 387 (quoting Burdick, 504 U.S. at 434, 112 S.Ct. 2059).
Indeed, one strains to see how it burdens voting at all. After
all, the proclamation is part of the Governor's expansion of
opportunities to cast an absentee ballot in Texas well beyond
the stricter confines of the Election Code. Previously, as
we have explained, mail ballots could be hand-delivered to
the early voting clerk only on Election Day. See Tex. Elec.
Code § 86.006(a-1). The Governor's July 27 Proclamation
effectively extended that hand-delivery *145 option by
forty days, and the impact of the October 1 Proclamation
can be measured only against that baseline. To be sure, the
proclamation requires a single designated drop-off location
per county during the expanded forty-day period. But that
represents merely a partial refinement of the bounds of a
still-existing expansion of absentee voting opportunities. In a
related context, we have recently explained that to “abridg[e]”
the right to vote means to “place a barrier or prerequisite to

voting, or otherwise make it more difficult to vote.” Texas
Democratic Party v. Abbott, —— F.3d . , 2020 WL
5422917, at *15 (5th Cir. Sept. 10, 2020) (TDP I). By
contrast, “a law that makes it easier for others to vote does
not abridge any person's right to vote.” Jd. The July 27 and
October 1 Proclamations—which must be read together to

 

 

make sense—are beyond any doubt measures that “make[ ]
it easier” for eligible Texans to vote absentee. Jd, How this
expansion of voting opportunities burdens anyone's right to

vote is a mystery.’

**6 But even if we focused myopically on the voting options
restricted by the October 1 Proclamation, as the district court
did, we would still find no more than a de minimis burden
on the right to vote. The district court emphasized that some
absentee voters would have to travel farther to drop off
mail ballots at a centralized location and that, as a result,
would confront a higher risk of exposure to coronavirus. The
court also warned that voters unwilling or unable to do so
would “risk[ ] ... disenfranchisement if the USPS is unable
to deliver their ballots on time.” This drastic picture painted
by the district court fails to account for the numerous ways
Texans can vote early or absentee in the November 3 election.
As we have recounted, under the Governor's expansion of
voting opportunities, Texans can (1) vote early in-person
for an expanded period starting on October 13 (as opposed
to the previous carly-voting period starting on October 19);
(2) hand-deliver a marked mail ballot during a forty-day
period starting on September 19 (as opposed to the previous
one day—Election Day—on which this was permitted); or
(3) drop an absentee ballot in the mail. In light of those
options, the October 1 Proclamation's partial refinement of
one avenue for absentee voting does not amount to a “severe
restriction” on the right to vote, Burdick, 504 U.S. at 434,
112 S.Ct. 2059; see also A. Philip Randolph Inst. of Ohio
y, LaRose, —— F. App'x , 2020 WL 6013117 (6th Cir.
Oct. 9, 2020) (unpublished) (concluding a similar drop-box
restriction on absentee ballots “surely does not impose a
‘severe restriction[ ] on the right to vote’ ”) (quoting Mays v.
LaRose, 951 F.3d 775, 779 (6th Cir. 2020)).

 

+9

*146 We are especially unpersuaded by the district court's
view that voters must have multiple drop-off locations in
order to “avoid the delays involved with mailing their ballots
through the U.S. Postal Service.” The USPS recommends
voters request absentee ballots at least fifteen days before
election day to ensure timely arrival. Texas law, however,
allows voters to request ballots up to eleven days before
election day. Therefore, the district court concluded, a voter

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 7
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 183 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

may legally request an absentee ballot that is not guaranteed
to arrive on time. The court thus concluded that absentee
voters face an insoluble choice between “risk[ing] infection
with a deadly disease to return their ballots in person or
disenfranchisement if the USPS is unable to deliver their
ballots in time.” This kind of speculation about late-arriving
ballots comes nowhere close to rendering Texas's absentee
ballot system constitutionally inadequate, Neither Plaintiffs
nor the district court have cited any authority suggesting thata
State must afford every voter multiple infallible ways to vote.
As we explained in TDP J, mail-in ballot rules that merely
make casting a ballot more inconvenient for some voters are
not constitutionally suspect. 961 F.3d at 405. The principle
holds true even if “circumstances beyond the state's control,
such as the presence of the [coronavirus,]” or, here, possible
postal delays, make voting difficult. Id., see also McDonald,
394 U.S. at 810 & n.8, 89 S.Ct. 1404 (explaining that a State is
not required to extend absentee voting privileges to all classes
of citizens, even those for whom “voting may be extremely
difficult, if not practically impossible,” such as persons caring
for sick relatives or businessmen called away on business).
We cannot conclude that speculating about postal delays
for hypothetical absentee voters somehow renders Texas's
absentee ballot system constitutionally flawed.

Second, the district court undervalued the state interests

furthered by the October 1 Proclamation.® Even assuming
the proclamation poses any burden on voting rights, that
burden is minimal and would “trigger less exacting review,”
meaning that “a State's important regulatory interests will
usually be enough to justify reasonable, nondiscriminatory
restrictions.” Steen, 732 F.3d at 388 (internal quotations
and citation omitted). The district court found that Texas's
“vague interests” in ballot security, election uniformity, and
avoiding voter confusion were insufficiently substantiated to
outweigh the proclamation's “significant burden on voters.”
The Secretary is likely to show on appeal that the district court
erred.
**7 [9] States have critically important interests in the
orderly administration of elections and in vigilantly reducing
opportunities for voting fraud. See Crawford v. Marion
Cty, Election Bd., 553 U.S. 181, 195-96, 128 S.Ct. 1610,
170 L.Ed.2d 574 (2008) (“There is no question about
the legitimacy or importance of the State's interest in
counting only the votes of eligible voters” and “in orderly
administration and accurate recordkeeping[.]”). Indeed, both
the Supreme Court and our court have recognized that “mail-
in voting” is “far more vulnerable to fraud” than other forms

of voting. Veasey v. Abbott, 830 F.3d 216, 263 (Sth Cir.
2016) (en banc) (observing that, in contrast to in-person
voting, record evidence showed “mail-in voting *147 ... is
far more vulnerable to fraud, particularly among the elderly”);
id. (criticizing challenged law because it “does nothing to
address the far more prevalent issue of fraudulent absentee
ballots”); see also Crawford, 553 U.S. at 195-96 & n.12,
128 S.Ct. 1610 (discussing examples “in recent years” of
“fraudulent voting ... perpetrated using absentee ballots and
not in-person fraud ... demonstrat[ing] that not only is the risk
of voter fraud real but that it could affect the outcome of a
close election”); TDP I, 961 F.3d at 414 (Ho, J., concurring)
(observing that “courts have repeatedly found that mail-in
ballots are particularly susceptible to fraud”) (and collecting
authorities). In sum, “[w]hile the most effective method of
preventing election fraud may well be debatable, the propriety
of doing so is perfectly clear.” Crawford, 553 U.S. at 196, 128
S.Ct, 1610.

It is therefore evident that Texas has an “important regulatory
interest” in policing how its citizens’ votes are collected and
counted. Steen, 732 F.3d at 388. This interest is acute when
it comes to mail-in ballots. Crawford, 553 U.S. at 195-96
& n.12, 128 S.Ct. 1610; see also Veasey, 830 F.3d at 239
(concluding “mail-in ballot fraud is a significant threat”).
It is likely, then, that the Secretary will prevail on appeal
in showing that the October 1 Proclamation was justified
by the State's important interests in election integrity. As
explained, that proclamation is part-and-parcel of a sizable
expansion of absentee voting options occasioned by the
Governor's pandemic-related orders. See In re Steven Hotze,
— S.W.3d at _ , 2020 WL 5919726, at *1—
2. Opportunities for absentee voters to hand-deliver ballots
ballooned from a pre-COVID one day (Election Day itself) to
an in-COVID forty days. The evidence showed this expansion

 

 

of absentee voting provoked an increase in drop-off locations
in certain counties. While this reaction is understandable, also
understandable is the Governor's goal of centralizing delivery
locations, and deploying poll watchers there, in order to
maximize ballot security. The Secretary is thus likely to show
on appeal that the October 1 Proclamation was a “reasonable,
nondiscriminatory” measure justified by Texas's important
interests in election integrity. Steen, 732 F.3d at 388.

[10] The Secretary is also likely to show that the district court
erred in scrutinizing whether the proclamation furthered those
interests. Cf id. (requiring “less exacting review” for laws
placing “[lJesser burdens” on voting rights). For example,
the district court demanded evidence of “actual examples

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 8
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 184 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

of voter fraud” justifying the centralization of mail ballot
delivery locations. Such evidence has never been required to
justify a state's prophylactic measures to decrease occasions
for vote fraud or to increase the uniformity and predictability
of election administration, For instance, in Crawford, the
Supreme Court upheld Indiana's voter identification law,
despite the fact that “[t]he record contain[ed] no evidence of
[in-person voter] fraud actually occurring in Indiana at any
time in its history.” 553 U.S. at 181, 128 S.Ct. 1610. “Here, as
in Crawford, Texas need not show specific local evidence of
fraud in order to justify preventive measures.” Steen, 732 F.3d
at 394; see also Munro v. Socialist Workers Party, 479 US.
189, 194-95, 107 S.Ct. 533, 93 L.Ed.2d 499 (1986) (“We have
never required a State to make a particularized showing of
the existence of voter confusion, ballot overcrowding, or the
presence of frivolous candidacies prior to the imposition of
reasonable [voting regulations].”). Furthermore, the Secretary
articulated other interests beyond fraud, such as uniformity
across counties. The district court too quickly discounted
the state's interest in promoting uniformity in how mail
ballots *148 are delivered. In doing so, the court appears
to have overlooked evidence showing the unusual nature of
the developing absentee ballot process. As the Director of
Elections stated, following the July 27 Proclamation, only
four of Texas's 254 counties announced their intention “to
utilize more than one location for in-person delivery of mail
ballots,” and there were concerns about whether the additional
locations complied with Texas election law.

**§ In sum, Secretary Hughs has shown she is likely to
prevail on the merits of the Plaintiffs’ voting-rights claims.

B.

[11] We turn to Plaintiffs’ equal protection claims.” Because
the right to vote is fundamental, Burdick, 504 U.S, at 433, 112
S.Ct. 2059, “once the franchise is granted to the electorate,
lines may not be drawn which are inconsistent with the Equal
Protection Clause of the Fourteenth Amendment.” Harper v.
Virginia State Bd. of Elec., 383 U.S. 663, 665, 86 S.Ct. 1079,
16 L.Ed.2d 169 (1966); Gray v. Sanders, 372 U.S. 368, 379,
83 S.Ct. 801, 9 L.Ed.2d 821 (1963) (“[A]ll who participate
in the election are to have an equal vote—whatever their
race, whatever their sex, whatever their occupation, whatever
their income, and wherever their home may be in [the]
geographical unit. This is required by the Equal Protection
Clause.”). The district court held the Plaintiffs were likely
to show that the October 1 Proclamation violated these

principles by imposing disproportionate burdens on voters
based on where they live. Plaintiffs argued that the elimination
of additional drop-off locations would force voters in large
and populous counties to travel farther, wait longer, and risk
increased exposure to the coronavirus. Meanwhile, voters
in smaller and less populous counties would not face the
same difficulties. Because the district court concluded that
the proclamation resulted in disparate treatment of voters
based on county of residence, it applied the Anderson-Burdick
framework. It reasoned that absent evidence that drop-
off locations have posed or will pose a threat of voter
fraud, Texas's proffered interest in election integrity was not
“sufficiently weighty” to justify the differential burdens on
voters.

{12} [13] The Secretary is likely to show this analysis was
mistaken. As with the voting-rights claim, the district court
misconstrued the nature of the alleged burden imposed by the
October 1 Proclamation. It is true that the Equal Protection
Clause guarantees that “every voter is equal to every other
voter in his State,” regardless of race, sex, occupation,
wealth, or residence. Gray, 372 U.S. at 380, 83 S.Ct. 801.
But the district court accepted Plaintiffs’ contention that
the proclamation “dol[es] out electoral opportunity based on
county lines,” That is incorrect. The proclamation establishes

’ a uniform rule for the entire State: each county may designate

one early voting clerk's office at which voters may drop off
mail ballots during the forty days leading up to the election.
That voters who live further away from a drop-off location
may find it inconvenient to take advantage of this particular,
additional method to cast their ballots does not “limit[ ]
electoral opportunity,” as the district court thought. As we
have explained, the October 1 Proclamation was part of an
expansion of absentee voting opportunities beyond what the
Texas Election Code provided. The fact that this expansion is
not as broad as Plaintiffs would wish does not mean that it has
illegally limited their voting rights.

*149 Moreover, the cases relied on by the district court
are easily distinguishable. The court cited Moore v. Ogilvie,
394 U.S. 814, 89 S.Ct. 1493, 23 L.Ed.2d 1 (1969), and
Gray v. Sanders, 372 U.S. 368, 83 S.Ct. 801, 9 L.Ed.2d 821,
to support its conclusion that the October 1 Proclamation
necessarily treats voters differently on the basis of county
residence, But both Moore and Gray confronted state election
laws that effectively gave more weight to the votes cast
by voters in certain counties. The Illinois statute in Moore
required independent candidates for the offices of electors
to obtain a set number of voters’ signatures from each of at

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 9
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 185 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

least fifty counties. The Court invalidated the law because it
gave voters in some counties “greater voting strength” than
others, an idea “hostile to the one man, one vote basis of
our representative government.” Moore, 394 U.S. at 819, 89
S.Ct. 1493. Similarly, Gray examined Georgia's county unit
system of counting votes, under which the candidate who
won each county was considered to have “carried the county”
and received votes corresponding to that county's number of
representatives. As a result of widely varying populations
per county, one “unit vote” in one county represented less
than 1,000 residents, while a unit vote in another county
represented over 90,000 residents. Such a system “weights the
rural vote more heavily than the urban vote and weights some
small rural counties heavier than other larger rural counties.”
Gray, 372 US. at 379, 83 S.Ct. 801.

**9 The effects of the October 1 Proclamation are nothing
like the effects of the laws in Moore and Gray. As we
have explained, supra II(A), the burden imposed by the
proclamation is at most de minimis. More to the point, it
applies a uniform rule to every Texas county and does not
weight the votes of those in some counties more heavily than
others.

Consequently, Secretary Hughs is likely to show that the
October 1 Proclamation does not impermissibly classify
voters based on county of residence. Moreover, a “state's
important regulatory interests are generally sufficient to
justify reasonable, nondiscriminatory” voting regulations.
Anderson, 460 U.S, at 788, 103 S.Ct. 1564. As we
have explained, supra III(A), the Secretary has articulated
important state interests in ensuring election uniformity and
integrity that the October 1 Proclamation furthers.

IV.

[14] Having concluded the Secretary will likely succeed on
the merits, we address the remaining Nken factors: “whether
[the Secretary] will be irreparably injured absent a stay,”
“whether issuance of the stay will substantially injure” other
interested parties, and “where the public interest lies.” Nken,
556 USS. at 426, 129 S.Ct. 1749.

[15] The Secretary has shown irreparable harm absent a
stay. When a district court's injunction prevents a State from
effectuating its own election procedures, put in place by
elected officials, it suffers irreparable harm. See TDP J, 961
F.3d at 411 (holding an injunction that effectively required

“Texas to institute [an absentee ballot] policy against its will
presents significant, irreparable harm”).

[16] The remaining two factors are also met. Issuing a
stay will not substantially injure Plaintiffs, who retain
numerous avenues for casting their absentee ballots under
the expanded voting opportunities afforded by the Governor's
proclamations, What we said recently in TDP J applies
equally here: “Given the great likelihood that the state
officials will ultimately succeed on the merits, combined with
the undeniable, irreparable harm *150 that the injunction
would inflict on them—factors that we consider ‘the most
critical,’—-we hold that the balance of harms weighs in favor
of the state officials,” 961 F.3d at 412 (citation omitted).
Finally, we conclude that public interest favors the Secretary.
When a State is the party appealing an injunction, “its interest
and harm merge with that of the public.” Veasey v. Abbott, 870
F.3d 387, 391 (Sth Cir. 2017) (per curiam).

Because the Secretary has met her burden, we exercise our
discretion to grant a stay pending appeal.

eK

Leaving the Governor's October 1 Proclamation in place still
gives Texas absentee voters many ways to cast their ballots
in the November 3 election. These methods for remote voting
outstrip what Texas law previously permitted in a pre-COVID
world, The October 1 Proclamation abridges no one's right to
vote.

The Secretary's emergency motion for stay pending appeal is
GRANTED.

James C. Ho, Circuit Judge, concurring:

I concur fully in Judge Duncan's typically thoughtful opinion.
But I also do so grudgingly. I firmly agree that the federal
district court usurped the authority that our Constitution
vests in state legislatures to set the rules governing federal
elections. But so did the Governor of Texas—as Judge
Duncan also cautions. See supra at 145 n.7.

The district court was wrong to rewrite Texas law. But the
distinguished judge who did so was simply following in the
Governor's footsteps, It is surely just as offensive to the
Constitution to rewrite Texas election law by executive fiat
as it is to do so by judicial fiat. Yet that is what occurred
here. Respected legislators and public leaders called on the
Governor to call a special session so that legislators in both

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 10
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 186 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

parties could consider and debate amendments to the state's
election rules to accommodate voter concerns arising out of
the pandemic, But the Governor rejected those calls, and
instead issued a series of executive proclamations purporting
to unilaterally “suspend” various Texas election laws.

**10 Those actions have generated significant controversy.
Members of the Texas Supreme Court described the
Governor's actions as “a clear abuse of discretion of a public
official,” In re Hotze, —- S.W.3d , -——, 2020 WL
5919726, at *7 (Tex. Oct. 7, 2020) (Devine, J., dissenting)
(emphasis in original) (quotations omitted), that “raise[s]

 

important questions about the constitutionality of government
action during the coronavirus crisis,” id. at , 2020 WL
5919726, at *3 (Blacklock, J., concurring).

 

Only the district court's rewriting of Texas law is before us
today, however. And that leads us to an unfortunate irony:
by setting aside only the district court's rewriting of Texas
law, we must restore the Governor's rewriting of Texas law. It
recalls the adage that sometimes it's only the guy who throws
the second punch that gets caught. The Dictionary of Modern
Proverbs 209 (2012). I grudgingly concur.

1.

Under the Constitution, it is the state legislature—not the
governor or federal judges—that is authorized to establish
the rules that govern the election of each state's Presidential
electors, U.S. Senators, and U.S. Representatives. See U.S.
Const. art. I, § 4, cl. 1 (“The Times, Places and Manner
of holding Elections for Senators and Representatives, shall
be prescribed in each State by the Legislature thereof ....”);
U.S. Const. art. II, § 1, cl. 2 (“Each State shall appoint, in
such Manner as the *151 Legislature thereof may direct, a

Number of Electors [for President and Vice President].”).!

But apparently that is not how federal elections will be
administered in Texas this year.

If officials were following Texas law, “[t]he period for early
voting by personal appearance” would “begin[ ] on the 17th
day before election day”—or Monday, October 19, 2020.
Tex. Elec. Code § 85.001(a). See also Tex. Elec. Code
§ 85,001(c) (“If the date prescribed ... for beginning the
period is a Saturday, Sunday, or legal state holiday, the early
voting period begins on the next regular business day.”).
But not this year. On July 27, 2020, the Governor of Texas

proclaimed that, due to the COVID-19 pandemic, he will
“suspend Section 85.001(a)” so that “early voting by personal
appearance shall begin on Tuesday, October 13, 2020”—six
days earlier than the date provided by the Texas Legislature.

Furthermore, Texas law ordinarily provides that, if qualified
individuals elect to receive their ballots by mail but ultimately
choose to deliver their marked ballots in person, they may do
so “only while the polls are open on election day.” Tex. Elec.
Code § 86.006(a-1). But once again, not this year. In that same
July 27 proclamation, the Governor of Texas announced that
he would also “suspend Section 86.006(a-1)” and “allow a
voter to deliver a marked mail ballot in person ... prior to ...
election day”—again in direct conflict with the framework set
forth by the Texas Legislature. And on October 1, 2020, the
Governor amended his July 27 proclamation to make clear
that he would suspend section 86.006(a-1) unless a county
designates more than one location for qualified voters to
deliver marked mail ballots, or offers a location that is not
monitored by poll watchers—again without support in the
Texas Election Code.

**11 It did not have to be this way. The Texas Constitution
imposes strict limits on the number of days the Legislature can
meet in regular session to consider legislation—once every
two years for 140 days. See Tex. Const. art. 3, §§ 5, 24. But it
also empowers the Governor to call the Legislature back for
a special session to focus on any topic of his choosing. See
Tex, Const. art. 3, § 40. So the Governor did not have to act
unilaterally to amend Texas election law in the wake of the
pandemic. He could have called a special session. Indeed, a
number of respected legislators and public leaders urged him
to do just that—to quote one particularly emphatic plea, “if

ever a special session was justified, now is the time.”

*152 But instead, the Governor concluded that a special
session was unnecessary because the Texas Disaster Act of
1975 gives him the authority to legislate all by himself.
That act, however, only gives the governor limited power to
“suspend the provisions of any regulatory statute prescribing
the procedures for conduct of state business ... if strict
compliance with [such requirements] would in any way
prevent, hinder, or delay necessary action in coping with a
disaster.” Tex. Gov't Code § 418.016(a) (emphases added).
Moreover, the Act, like any other Texas law, must be
construed in light of the Texas Constitution. That includes the
constitutional provision that “[n]o power of suspending laws
in this State shall be exercised except by the Legislature.” Tex.
Const. art. I, § 28. See also In re Hotze, — 8.W.3d ——,

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 11
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 187 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

——, 2020 WL 4046034, at *2 (Tex. July 17, 2020) (Devine,
J., concurring) (“I find it difficult to square [the Texas Disaster
Act of 1975], and the orders made under it, with the Texas
Constitution.”). It also includes the Governor's constitutional
authority to call special sessions of the Legislature. Tex.
Const. art. 3, § 40.

It is difficult to see how it is “necessary ... in coping with
a disaster” for the governor to suspend provisions of the
Texas Election Code over three months before the November
election. “[W]Jhen a crisis stops being temporary, and as days
and weeks turn to months and years, the slack in the leash
eventually runs out.” Capitol Hill Baptist Church v. Bowser,
No. 20-cv-02710 (TNM), slip op. at 15, 2020 WL 5995126
(D.D.C. Oct. 9, 2020). And that is especially so considering
that the Constitution expressly forbids anyone other than the
Legislature from suspending Texas laws—and considering
that members of the Legislature are not only willing and
able but demanding to convene a special session to consider

legislation in response to the pandemic.>

**12 But now that the Governor has paved the way
for rewriting Texas election law based on personal policy
disagreements over how elections should be run during the
pandemic, it should surprise no one that a federal district
court has seen fit to jump in as well, in response to the
“executive-caused voter confusion” resulting from “Governor
Abbott's unilateral decision to reverse his July 27 Order.” Tex.
League of United Latin American Citizens v. Abbott, No. 1:20-
cv-01006-RP, at 33, 2020 WL 5995969 (W.D. Tex. Oct. 9,
2020) (emphasis in original).

On October 9, a federal district court entered a preliminary
injunction that effectively set aside a portion of the Governor's
October 1 proclamation in favor of his July 27 proclamation.
Under the preliminary injunction, state officials are enjoined
from *153 forbidding counties to establish more than a
single location where qualified voters can deliver marked mail
ballots.

In response, the Secretary of State seeks a stay of the
preliminary injunction pending appeal. Tellingly, however,
nowhere in her stay papers does the Secretary suggest that the
preliminary injunction conflicts with Articles I and II of the
U.S. Constitution—perhaps because she recognizes that the
Governor's proclamations suffer from the same defect.

That said, no one is asking us to set aside the Governor's
July 27 proclamation. To the contrary, the plaintiffs want that

proclamation enforced as is—while the State of Texas wants
the July 27 proclamation enforced, but only as amended by
the Governor's October 1 proclamation. So we must take the
July 27 proclamation as a given. The only question before us
is whether the district court was correct to set aside a portion
of the Governor's October 1 proclamation. I agree with my
colleagues that the district court was wrong to do so, and that
a stay should therefore be granted.

Il.

None of this is to say, of course, that there are not valid
policy reasons to support the conflicting judgments reached
by the Governor and the federal district court. The ongoing
global pandemic has already roiled the lives and livelihoods
of millions of Texans, It is understandable that citizens have
strong views on the myriad ways that election rules and
procedures might be reformed to maximize voter access in
these difficult and challenging times. After all, “[t]o lose the
ability to vote in an upcoming election due to fear of the
pandemic would be beyond heartbreaking for citizens who
are already hurting, for it is a right they will never be able to
recover.” Tex. Democratic Party v. Abbott, 961 F.3d 389, 413
(5th Cir, 2020) (Ho, J., concurring) (quotations omitted).

So the Governor may well believe sincerely that expanding
the early voting period furthers the goal of maximizing voter
access, and that limiting where mail ballots may be delivered
in person will help maximize ballot integrity. On the other
hand, the plaintiffs counter that the Governor's approach to
mail ballots gets it backward—and that in fact there is a
greater risk of fraud when ballots are returned by mail than
when they are delivered in-person. To quote the plaintiffs:
“the unrebutted evidence demonstrates that allowing voters
to return their absentee ballots at the annexes is “more
secure than returning [ballots] by mail.’ ” Numerous courts
agree. As a distinguished panel of the Seventh Circuit once
observed: “Voting fraud is a serious problem in U.S. elections
generally ... and it is facilitated by absentee voting ....
[A ]bsentee voting is to voting in person as a take-home exam
is to a proctored one.” Griffin v. Roupas, 385 F.3d 1128,
1130-31 (7th Cir, 2004) (collecting authorities). See also
Tex. Democratic Party, 961 F.3d at 414 (Ho, J., concurring)
(“[C]ourts have repeatedly found that mail-in ballots are

particularly susceptible to fraud.”) (collecting cases).4

**13
warranted in response to the pandemic, they must be made

*154 But if changes to Texas election rules are

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 12
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 188 of 190
Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)

 

2020 WL 6023310

consistent with the Constitution. And under our Constitution,
it is for the Texas Legislature through the legislative process
—and not for the Governor or the judiciary by executive
or judicial fiat—to determine how best to maximize voter
access as well as ballot security. See, e.g., Griffin, 385 F.3d
at 1131 (noting that “the striking of the balance between
discouraging fraud and other abuses and encouraging turnout
is quintessentially a legislative judgment”).

What's more, there may be special cause for concern when
unilateral changes to election laws are made by a single
elected official. As the Chief Justice once wrote, “those who
govern should be the /ast people to help decide who should
govern.” McCutcheon v. FEC, 572 U.S. 185, 192, 134 S.Ct.
1434, 188 L.Ed.2d 468 (2014) (plurality opinion). He made
that observation in the context of a case involving campaign
finance regulation. But the same principle readily applies to
any area of election law. Indeed, skepticism about politicians
regulating politics is “deeply engrained in our nation's DNA.”
Stringer v. Whitley, 942 F.3d 715, 725 (Sth Cir. 2019) (Ho, J.,
concurring). “As Americans, we have never trusted the fox to
guard the henhouse.” Jd.

So the Governor's actions in this case should trouble you

regardless of whether you agree or disagree with any of his
actions as a policy matter. For there is a more fundamental

Footnotes

principle at stake: If a governor can unilaterally suspend early
voting laws to reach policy outcomes that you prefer, it stands
to reason that a governor can also unilaterally suspend other
election laws to achieve policies that you oppose. Want to
expand voting by mail? Too bad—the governor can suspend
mail-in ballots all by himself, for the same reason restaurants
have replaced paper menus with online ones in response
to consumer concerns about the pandemic. Want to restrict
voting by mail? Sorry—the governor can expand mail-in
voting on his own, because some people fear going to the polls
during the pandemic.

But that of course is not how our Constitution works. The
Constitution vests control over federal election laws in state
legislatures, and for good reason—that's where we expect
the voice of the people to ring most loudly and effectively.
Moreover, change by other means doesn't just undermine
respect for legal process. It threatens to undermine the very
legitimacy of the election results—the last thing we need in

these divisive and uncertain times.

T concur.

All Citations

978 F.3d 136, 2020 WL 6023310

1

See also Tex. Gov't Code § 418.002(4) (purpose of Texas Disaster Act is, inter alia, to “clarify and strengthen the roles of
the governor, state agencies, the judicial branch of state government, and local governments in prevention of, preparation
for, response to, and recovery from disasters”).

The proclamation did this by suspending Texas Election Code § 85.001(a), which provides in relevant part that “[t]he
period for early voting by personal appearance begins on the 17th day before election day and continues through the

The voter may deliver a marked ballot in person to the early voting clerk's office only while the polls are open on election
day. A voter who delivers a marked ballot in person must present an acceptable form of identification described by

The individuals are Ralph Edelbach, Barbara Mason, and Laurie-Jo Straty. The organizations are the Texas League of
United Latin American Citizens; the National League of United Latin American Citizens, the League of Women Voters of
Texas; the Mexican American Legislative Caucus, Texas House of Representatives; the Texas Legislative Black Caucus;

Cf, e.g., Texas All. for Retired Am. v. Hughs, No. 20-40643, 976 F.3d 564, 567 (5th Cir. Sept. 30, 2020) (observing
that “[t]he Secretary's arguments as to standing ... [and] sovereign immunity ... are harder to decide on our necessarily
expedited review, but we need not reach them because the Secretary has made a strong showing that she is likely to

2

fourth day before election day.” Tex. Elec. Code § 85.001 (a).
3 Section 86.006(a-1) provides as follows:

[Texas Election Code] Section 63.0101.

4

the Texas Alliance for Retired Americans; and BigTent Creative.
5

succeed on” one of her merits arguments).
6

The Secretary persuasively argues that, under McDonald v. Board of Election Commissioners of Chicago, 394 U.S. 802,
89 S.Ct. 1404, 22 L.Ed.2d 739 (1969), the October 1 Proclamation does not implicate the right to vote at all. See jd. at
807, 89 S.Ct. 1404 (distinguishing “the right to vote” from “a claimed right to receive absentee ballots’); see also TDP
1, 961 F.3d at 403-06 (discussing McDonald's continuing viability); Tully v. Okeson, 977 F.3d 608, 611 (7th Cir. Oct. 6,

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 13
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 189 of 190

Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)
2020 WL 6023310

 

2020) (observing that “[i]Jn McDonald ..., the Supreme Court told us that the fundamental right to vote does not extend to
a claimed right to cast an absentee ballot by mail”). Because the Secretary is likely to prevail under the relatively more
stringent Anderson-Burdick framework, we need not assess McDonald’s impact. That said, we recognize there is force
to the argument that McDonald applies with equal rigor to early voting as it does to absentee voting—after all, both forms
of voting are affirmative accommodations offered by the state and “designed to make voting more available,” TDP /, 961
F.3d at 403 (quoting McDonald, 394 U.S. at 807-08, 89 S.Ct. 1404), and are not laws that “themselves deny [voters]
the exercise of the franchise.” /d. at 415 (Ho, J., concurring) (quoting McDonald, 394 U.S. at 807-08, 89 S.Ct. 1404).
For courts to intervene, a voter must show that the state “has in fact precluded [voters] from voting’—ihat the voter has
been “prohibited from voting by the State.” Id. (Ho, J., concurring) (quoting McDonald, 394 U.S. at 808 & n.7, 89 S.Ct.
1404) (emphasis added).

7 As noted, Governor Abbott has taken unprecedented steps in the wake of COVID-19 to expand voting opportunities
generally, and mail-in voting options specifically. In taking these (and other) pandemic-driven actions, the Governor has
invoked his broad emergency powers under the Texas Disaster Act. No party questions the constitutional limits of that Act
—unsurprisingly, as this case is about /oosening restrictions during a public-health emergency, not imposing them. But
a different case may require courts to confront head-on the constitutional extent of gubernatorial power under the Texas
Disaster Act. Neither the United States nor Texas Constitution includes a pandemic exception. See TDP |, 961 F.3d at 413
(Ho, J., concurring) (“We do not suspend the Constitution during a pandemic."); In re Salon a La Mode, —- $.W.3d ,

, 2020 WL 2125844, at *1 (Tex. May 5, 2020) (Blacklock, J., concurring) (“When properly called upon, the judicial
branch must not shrink from its duty to require the government's anti-virus orders to comply with the Constitution and
the law, no matter the circumstances.”). All public servants, no matter how well-intentioned, must heed federal and state
constitutional constraints. While desperate times permit desperate measures, we must resist defining desperation down.

8 This analysis again assumes arguendo that Plaintiffs’ claims are not subject to the Supreme Court's McDonaid decision.
See TDP I, 961 F.3d at 404 (observing that, “under McDonald, a state's refusal to provide a mail-in ballot does not violate
equal protection unless ... the state has ‘in fact absolutely prohibited’ the plaintiff from voting”) (quoting McDonald, 394
U.S. at 808 n.7, 89 S.Ct. 1404).

9 Once again we assume, for the sake of argument only, that the Supreme Court's McDonald decision does not apply
here. Cf. TDP |, 961 F.3d at 403-05.

4 See also Smiley v. Holm, 285 U.S. 355, 367, 52 S.Ct. 397, 76 L.Ed. 795 (1 932) (“[T]he exercise of the authority [to
regulate Congressional elections] must be in accordance with the method which the state has prescribed for legislative
enactments."); McPherson v. Blacker, 146 U.S. 1, 27, 13 S.Ct. 3, 36 L.Ed. 869 (1892) (“The constitution ... leaves it to
the legislature exclusively to define the method of’ appointment of Presidential electors).

2 Patrick Svitek, Texas Republicans sue to stop Gov. Greg Abbott's extension of early voting period during the
pandemic, Texas Tribune (Sep. 23, 2020), https://(www.texastribune.org/2020/09/23/texas-republicans-greg-abbott-
early-voting/. See also Editorial: Abbott must provide cure to voting in a pandemic, San Antonio Express-News
(Apr. 14, 2020), https:/Avww.expressnews.com/opinion/editorials/article/Editorial-Abbott-must-provide-cure-to-voting-
in-15198980.php (“Gov. Greg Abbott would be remiss if he fails to call a special legislative session to address myriad
concerns threatening the primary runoffs and November general election.”); Patrick Svitek, Ector County GOP censures
Abbott over executive power amid coronavirus, state Sen. Charles Perry calls for special session, Texas Tribune (July
4, 2020), https://www.texastribune.org/2020/07/04/ector-county-coronavirus-texas-censure-greg-abbott/ (noting calls for
special session by various state senators and representatives).

3 The Governor's proclamation was recently challenged in state court as invalid under Texas law. The Texas Supreme
Court ultimately rejected the challenge on procedural grounds. In re Hotze, —- S.W.3d , 2020 WL 5919726. But
various members acknowledged the weight of the relator's objections. See id. at , 2020 WL 5919726, at *7 (Devine,
J., dissenting) (describing “the Governor's actions in contravention of [the Secretary of State's] duties to carry out the
Election Code's clear provisions on the timing and manner of early voting” as “potentially unconstitutional” under Texas
law, and concluding that mandamus relief should be granted “fo correct a clear abuse of discretion of a public official’)
(quotations omitted); id. at 2020 WL 5919726, at *3 (Blacklock, J., concurring) (acknowledging that “[t]he petitioners
raise important questions about the constitutionality of government action during the coronavirus crisis”). No member
of the court defended the Governor, by contrast—and certainly not in response to the separate federal constitutional
concerns identified here.

4 See also Adam Liptak, Error and Fraud at Issue as Absentee Voting Rises, N.Y. Times (Oct. 6,
2012), https://www.nytimes.com/2012/1 0/07/us/politics/as-more-vote-by-mail-faulty-ballots-could-impact-elections.htm|
(‘[FJraud in voting by mail ... is vastly more prevalent than ... in-person voting fraud ..., election administrators say.”)

 

 

 

 

 

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 14
Case 4:20-cv-02078-MWB Document 190-4 Filed 11/20/20 Page 190 of 190

Texas League of United Latin American Citizens v. Hughs, 978 F.3d 136 (2020)
2020 WL 6023310

(collecting examples); id. (noting the “bipartisan consensus” that “voting by mail ... is more easily abused than other
forms” of voting and that “ ‘[a]bsentee ballots remain the largest source of potential voter fraud,’ ” which is “ ‘why all the
evidence of stolen elections involves absentee ballots and the like’ ”) (quoting a 2005 report signed by President Jimmy
Carter and James A. Baker II], and Yale Law School Dean Heather Gerken, respectively).

5 See, e.g., Editorial: Abbott must provide cure to voting in a pandemic, San Antonio Express-News (Apr. 14, 2020) (“if
more mail balloting is going to be encouraged ... there needs to be a legislative directive .... If the state is going to expand
access to mail ballots ... it needs to do it right.”).

aH

 

End of Document © 2020 Thomson Reuters. No claim to original U.S.
Government Works.

 

WESTLAW © 2020 Thomson Reuters. No claim to original U.S. Government Works. 16
